Exhibit 10.21(a)
EXHIBIT A
FORM OF
REQUEST FOR CREDIT EXTENSION
Date: November 6, 2006

    To: Bank of America, N.A. [or] JPMorgan Chase Bank, N.A., as L/C Issuer, and
Bank of America, N.A. as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Letter of Credit and Term Loan Agreement,
dated as of November 6, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Chicago Bridge &
Iron Company N.V., a corporation organized under the laws of The Kingdom of the
Netherlands (the “Company”), on behalf of itself and as Co-Obligors’ Agent,
Chicago Bridge & Iron Company (Delaware), a Delaware corporation, CBI Services,
Inc., a Delaware corporation, CB&I Constructors, Inc., a Texas corporation, and
CB&I Tyler Company, a Delaware corporation (each a “Co-Obligor” and collectively
the “Co-Obligors”), the L/C Issuers, the financial institutions from time to
time party thereto as Lenders, and Bank of America, N.A., as Administrative
Agent.
The undersigned hereby requests (select one):
o The initial issuance of a Credit       o The amendment of a Credit
In the case of the initial issuance of a Credit:
(1) The proposed issuance date of the requested Credit is
                                         (which is a Business Day).
(2) The currency of the requested Credit is
                                         and the stated amount thereof is
                                        .
(3) The expiry date is:                                         .
(4) The purpose and nature of the Credit is:
                                        .
(5) The Person whose obligations are supported by the Credit is
                                         (which is o the Company, o a
Co-Obligor, oa Subsidiary of the Company, or o an Affiliate of the Company). If
an Affiliate, such Affiliate o is o is not a Subsidiary of the Company. In the
case of an issuance of a Credit requested supporting obligations of any
Subsidiary or other Affiliate, such Subsidiary or other Affiliate will execute
and deliver to the L/C Issuer the L/C Issuer’s LOC Application and Agreement.
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

A-1



--------------------------------------------------------------------------------



 



(6) The name and address of the beneficiary of the requested Credit is:
______________________________
______________________________
______________________________
(7) The documents to be presented by such beneficiary in case of any drawing
under the Credit consist of the following:
                                        .
(8) Any required text of the Credit, together with the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, is appended hereto.
(9) The delivery instructions with respect to the Credit are:
______________________________
______________________________
______________________________
(10) The Credit o will be an Escalating Credit o will not be an Escalating
Credit. If the Credit will be an Escalating Credit, the maximum stated amount of
the Credit after giving effect to all increases is:
                                        .
(11) The Credit o will be a “financial” Credit o will be a “performance” Credit.
(12) The account party of the requested Credit is
                                         (which is a Co-Obligor).
(13) The Credit will be an Allocated Letter of Credit o will not be an Allocated
Letter of Credit o. If the Credit will be an Allocated Letter of Credit,
attached hereto is a completed Initial Allocation Notice or Issuance Allocation
Notice or the Reallocation Notice, as applicable (and, in each case, in the form
attached to an Allocation Agreement).
(14) The Credit o will be an Auto-Extension Credit o will not be an
Auto-Extension Credit. If the Credit will be an Auto-Extension Credit, the terms
of the automatic extension are as follows: ______________________; provided that
the L/C Issuer may prevent any such extension at least once during the term
thereof (commencing with the date of issuance of such Credit) by giving prior
notice to the beneficiary thereof not later than _________________________ (the
“Non-Extension Notice Date”).
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

A-2



--------------------------------------------------------------------------------



 



In the case of an amendment of any outstanding Credit issued for the account of
___________________________ (which is a Co-Obligor):
(1) The following Credit is to be amended:
_______________________________________.
(2) The proposed date of amendment of such Credit is
__________________________________ (which shall be a Business Day).
(3) The nature of the proposed amendment is: _________________________.
(4) The delivery instructions with respect to the amendment are:
_________________________
_________________________
_________________________.
Each of the Company and the undersigned Co-Obligor hereby certifies that the
following statements are and will be true and correct on the date of the Credit
Extension requested above, both before and after giving effect to the Credit
Extension requested above:
(a) the representations and warranties of the Company and each other Credit
Party contained in Article V of the Agreement, or any other Credit Document, or
which are contained in any document furnished at any time under or in connection
therewith, are and shall be true and correct on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
as of such earlier date;
(b) no Default or Event of Default exists, or would result from the Credit
Extension requested hereby;
(c) there has occurred since the date of December 31, 2005, no event or
circumstance that either individually or in the aggregate has resulted in or
would reasonably be expected to result in a Material Adverse Effect;
(d) both before and after giving effect to the Credit Extension requested
hereby, all Credits issued and outstanding under the Agreement are and shall be
in full compliance with the Issuance Limits; and
(e) in the case of a Credit Extension requested hereby in connection with an
Initial Allocation Notice, an Issuance Allocation Notice or a Reallocation
Notice (as such terms are defined in an Allocation Agreement), such allocation
has been permitted pursuant to the terms of an Allocation Agreement; and
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

A-3



--------------------------------------------------------------------------------



 



(f) in the case of an issuance of a Credit requested hereby supporting
obligations of an Affiliate which is not a Subsidiary of the Company, the amount
of such Credit divided by the amount of all letters of credits (including such
Credit), guarantees and other suretyship obligations, having substantially
similar terms for payment as such Credit, supporting obligations of such
Affiliate, expressed as a percentage, does not exceed the percentage of equity
ownership in such Affiliate held directly or indirectly by the Company.
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

A-4



--------------------------------------------------------------------------------



 



            COMPANY:

CHICAGO BRIDGE & IRON COMPANY N.V.,
in its individual capacity and as Co-Obligors’ Agent
      By:           Name:           Title:           CO-OBLIGOR:

CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
      By:           Name:           Title:   [OR]      CBI SERVICES, INC.
      By:           Name:           Title:       [OR]      CB&I CONSTRUCTORS,
INC.
      By:           Name:           Title:       [OR]      CB&I TYLER COMPANY
      By:           Name:           Title:        

Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
 _________________________  [insert name of Assignor] (the “Assignor”) and
 _____  [insert name of Assignee] (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Letter of Credit
and Term Loan Agreement identified below (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Letter of
Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Letter of Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Letter of Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, Credit-Linked
Deposits and participations in Credit Obligations and Term Loans) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Letter of Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii)
above being referred to herein collectively as, the “Assigned Interest”). Such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

             
1.
  Assignor:    ________________________     
 
           
2.
  Assignee:    _________________________     
 
            3.   Company:   Chicago Bridge & Iron Company N.V.      
Co-Obligors:   Chicago Bridge & Iron Company (Delaware), CBI Services, Inc.,
CB&I Constructors, Inc., and CB&I Tyler Company

Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

B-1



--------------------------------------------------------------------------------



 



4.   Administrative Agent: Bank of America, N.A., as the administrative agent
under the Letter of Credit Agreement   5.   Letter of Credit Agreement: The
$50,000,000 Letter of Credit and Term Loan Agreement, dated as of November 6,
2006, among the Company, on behalf of itself and as Co-Obligors’ Agent, the
Co-Obligors, the L/C Issuers, the financial institutions from time to time party
thereto as Lenders, and Bank of America, N.A., as Administrative Agent.   6.  
Assigned Interest:1

                      Amount of         Total Credit-Linked Deposits/Aggregate  
Credit-Linked         Amount of Advances and   Deposits/Advances/         Term
Loans for all Lenders2:   Term Loans Assigned:   Assigned Pro Rata Share3:  
Credit-Linked Deposits:
  $  _____    $  _____   
 
           
Advances:
  $  _____    $  _____     _____  % 
 
           
Term Loans:
  $  _____    $  _____     
 
           
Total:
  $[  _____  ]        

[7. Trade Date: ______________]4
Effective Date:  _____ , 20 _____  [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE AS DEFINED IN ANNEX I ATTACHED HERETO AND
THE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 

      1   All rights and obligations assigned hereunder shall be assigned
ratably among all existing facilities under the Letter of Credit Agreement
(e.g., Credit-Linked Deposit, Advances, Term Loans).   2   Amount to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.   3   Set forth, to at least 9
decimals, as a percentage of the Total Credit-Linked Deposits/Advances/Term
Loans of all Lenders thereunder.   4   To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

B-2



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

          [Consented to and]5 Accepted:

BANK OF AMERICA, N.A.,
as the Administrative Agent
      By:           Title:               

[Consented to]:6

          CHICAGO BRIDGE & IRON COMPANY N.V.,

as the Co-Obligors’ Agent
      By:           Title:               

 

      5   Required only if (i) the assignment is not to another Lender and
(ii) the aggregate principal amount of the Credit-Linked Deposit and Credit
Obligations held by the Assignee is less than $5,000,000 (except in the case of
an assignment of the entire remaining amount of the Assignor’s Credit-Linked
Deposit and Credit Obligations when no such consent is required).   6   Required
only if (i) the assignment is not to another Lender, (ii) the aggregate
principal amount of the Credit-Linked Deposit and Credit Obligations held by the
Assignee is less than $5,000,000 (except in the case of an assignment of the
entire remaining amount of the Assignor’s Credit-Linked Deposit and Credit
Obligations when no such consent is required), and (iii) no Event of Default
exists and has continued for more than 10 Business Days.

Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

B-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
CHICAGO BRIDGE & IRON COMPANY N.V.
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CBI SERVICES, INC.
CB&I CONSTRUCTORS, INC.
CB&I TYLER COMPANY
LETTER OF CREDIT AND TERM LOAN AGREEMENT
DATED AS OF NOVEMBER 6, 2006
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION
1. Representations and Warranties.
1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Letter of Credit Agreement or any other instrument or document delivered
pursuant thereto, other than this Assignment and Assumption (herein collectively
the “Credit Documents”), (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Letter of Credit Agreement or any other
Credit Document, or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Letter of Credit Agreement, (ii) it is a
Lender or meets all requirements of an Eligible Assignee under the Letter of
Credit Agreement, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Letter of Credit Agreement as a Lender thereunder and
shall be bound by any Allocation Agreement and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Letter of Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (v) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

B-4



--------------------------------------------------------------------------------



 



analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Letter of Credit Agreement, duly completed and
executed by the Assignee, and (vii) hereby makes the representations and
warranties contained in Section 10.09 of the Letter of Credit Agreement to the
L/C Issuers, the Co-Obligors and the Co-Obligors’ Agent; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.
1.3 Assignee’s Address for Notices, Etc. Attached hereto as Schedule 1 is all
contact information, address, account and other administrative information
relating to the Assignee.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
4. Effectiveness. This Assignment and Assumption shall become effective upon the
date (the “Effective Date”) upon which all of the following conditions are
satisfied: (i) the execution of a counterpart hereof by each of the Assignor and
the Assignee and delivery thereof to the Administrative Agent, (ii) the
execution of a counterpart hereof by the Co-Obligors’ Agent and the
Administrative Agent as evidence of their consent hereto to the extent required
under Section 10.06(b) of the Letter of Credit Agreement, (iii) the execution of
a counterpart hereof by the Administrative Agent as evidence of its acceptance
hereof in accordance with Section 10.06(b) of the Letter of Credit Agreement,
and (iv) if required pursuant to Section 10.22 of the Letter of Credit Agreement
the execution of IRS Form W-8BEN, W-8ECI or any successor thereto, as
applicable.
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

B-5



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION
ADMINISTRATIVE DETAILS
(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers,
electronic mail addresses and account and payment information)
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

B-6



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF
OPINION OF INTERNAL COUNSEL TO THE COMPANY
[See attachment hereto]
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 





--------------------------------------------------------------------------------



 



     
(CBI LOGO) [h69737c9652402.gif]
  CB&I
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380-2624
USA
Tel: +1 832 513 1000
Fax: +1 832 513 1005
www.CBI.com

November 6, 2006
To each of the Lenders party to the Five Year Series A Letter of Credit and Term
Loan Agreement referred to below, JPMorgan Chase Bank, N.A. as L/C Issuer and
Bank of America, N.A. as L/C Issuer and Administrative Agent:

  Re:   Five Year Series A Letter of Credit and Term Loan Agreement dated as of
November 6, 2006

Ladies and Gentlemen:
This opinion is delivered pursuant to Section 4.01(a)(v) of the Five Year
Series A Letter of Credit and Term Loan Agreement, dated as of November 6, 2006
(the “Letter of Credit Agreement”), by and among Chicago Bridge & Iron Company
N.V. (the “Company”), Chicago Bridge & Iron Company (Delaware) (“CB&I
Delaware”), CBI Services, Inc. (“CBI Services”), CB&I Constructors, Inc. (“CB&I
Constructors”), CB&I Tyler Company (“CB&I Tyler”), Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as issuers of letters of credit (each an “L/C Issuer”
and collectively, the “L/C Issuers”), the participating lending institutions
from time to time party thereto (the “Lenders”), and Bank of America, N.A., as
Administrative Agent (“Administrative Agent”). All capitalized terms used but
not defined herein have the respective meanings given to such terms in the
Letter of Credit Agreement.
In rendering the opinions expressed below, I have acted as counsel to CB&I
Delaware, CBI Services, CB&I Constructors and CB&I Tyler (collectively, the
“Credit Parties”), and have examined executed originals of the Letter of Credit
Agreement, the Parent Guaranty, the Subsidiary Guaranty, the Credit-Linked Notes
and the form of Term Notes (collectively, the “Opinion Documents”). We have also
examined such records of the Credit Parties and agreements, instruments and
other documents as we have deemed necessary as a basis for the opinions
expressed below.
In rendering this opinion to you, I have assumed, without inquiry:
(a) (i) the genuineness of all signatures other than those on behalf of the
Credit Parties on original copies of the Opinion Documents; (ii) the conformity
to the original documents of all documents submitted to me as copies and the
authenticity of all documents submitted to me as originals; (iii) the due
organization, valid existence and good standing of each party to the Opinion
Documents other than the Credit Parties and the due authorization, execution and
delivery of the Opinion Documents by each of the parties thereto other than the
Credit Parties and (iv) the validity and enforceability of the Opinion Documents
against each of the parties thereto other than the Credit Parties;

 

 



--------------------------------------------------------------------------------



 



      (CBI LOGO) [h69737c9652402.gif]   November 6, 2006
Page 2

(b) that the execution, delivery and performance of the Opinion Documents by
each party thereto do not conflict with or constitute a violation of any law or
governmental rule or regulation of (i) the State of Delaware other than the
General Corporation Law of the State of Delaware (the “DGCL”) or (ii) any
jurisdiction other than the United States of America and the States of Illinois
and Texas;
(c) that the execution, delivery and performance of the Opinion Documents by
each party thereto other than the Credit Parties do not breach, conflict with or
constitute a violation of or default under (i) the certificate or articles of
association or incorporation, bylaws or any other charter or governing document
of such party; (ii) any agreement, instrument or document to which any such
party was, or is, a party or by which any such party or any of its properties
was, or is, bound or (iii) any order, judgment or decree to which any such party
was, or is, bound or subject or by which any of its properties was, or is,
bound; and
(d) that any consideration contemplated to be given on the Closing Date by any
party in any of the Opinion Documents was given on the Closing Date.
Based upon the foregoing assumptions and subject to the limitations,
qualifications and exceptions hereinafter set forth, I am of the opinion that:
1. Each Credit Party on the date hereof (a) is a corporation duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite corporate power and authority to own its property and assets and
to carry on its business as now conducted and as proposed to be conducted,
(c) is duly qualified as a foreign corporation to transact business and is in
good standing in its jurisdiction of incorporation and each jurisdiction where
such qualification is required, except where the failure to be so qualified or
be in good standing could not reasonably be expected, individually and in the
aggregate, to result in a Material Adverse Effect, and (d) has the corporate
power and authority to execute, deliver and perform its obligations under each
Opinion Document to which it is a party including to borrow in accordance with
the Opinion Documents.
2. The execution, delivery and performance of each Opinion Document by the
Credit Parties, (a) have been duly authorized by all requisite corporate action
of such Credit Party, and each of such Opinion Documents, other than the Term
Notes, has been duly executed and delivered by such Credit Party, and (b) will
not (i) (A) violate any provision of the certificate or articles of
incorporation or by-laws of such Credit Party (B) violate, breach or result in a
default under, any existing obligation of or restriction on such Credit Party
under any other agreement, instrument or indenture, or (C) breach or otherwise
violate any existing obligation of or restriction on such Credit Party under any
order, judgment or decree of any Delaware, Texas, New York or federal court or
governmental authority of the United States binding on such Credit Party.

 

 



--------------------------------------------------------------------------------



 



      (CBI LOGO) [h69737c9652402.gif]   November 6, 2006
Page 3

3. To my knowledge, there is no action, suit or proceeding pending against or
threatened against or affecting any of the Credit Parties before any court,
governmental or regulatory authority or arbitrator, which seeks to affect the
enforceability of any of the Opinion Documents to which such Credit Party is a
party or which would reasonably be expected to have a material adverse effect on
the ability of such Credit Party to perform its obligations under such Opinion
Documents.
4. None of the Credit Parties is an investment company or a company controlled
by an investment company within the meaning of the Investment Company Act of
1940.
5. Neither the extension of credit nor the application of the proceeds thereof
by the Credit Parties pursuant to the terms of the Opinion Documents will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System.
6. No order, consent, permit, approval or other authorization by any
governmental authority of the State of Texas is required for any Credit Party to
enter into any of the Opinion Documents to which it is a party or for such
Credit Party to perform its obligations thereunder.
7. The execution, delivery and performance by each Credit Party of, and the
consummation by each Credit Party of the transactions contemplated by, the
Opinion Documents to which such Credit Party is a party do not violate any
federal or State of Texas statute, law, rule or regulation; provided, that we
express no opinion as to any law, rule or regulation to which such Credit Party
may be subject as a result of the legal or regulatory status of the
Administrative Agent, the L/C Issuers or any Lender.
My opinions set forth above are subject to the following qualifications:
A. I express no opinion as to the Lenders’ right to collect any payment to the
extent that such payment constitutes a penalty, forfeiture or late charge.
B. I express no opinion as to the applicability of Section 548 of the Federal
Bankruptcy Code or of any provisions of any state fraudulent conveyance statute
or law to the transactions contemplated by the Opinion Documents.
The foregoing opinions are limited to matters involving the federal laws of the
United States, the laws of the States of Illinois and Texas and the DGCL, and I
do not express any opinion as to the laws of any other jurisdiction.
This opinion is rendered solely to, and is intended solely for the benefit of,
the Administrative Agent and the Lenders, in connection with the transactions
contemplated by the Opinion Documents. This opinion may not be relied upon by
the Administrative Agent or any of the Lenders or any of their respective
successors and assigns for any other purpose, or by any other person, firm or
corporation for any purpose, in each case without my prior written consent;
provided, however, you may deliver a copy of this opinion to your accountants,
attorneys, and other professional advisors, to regulatory authorities having
jurisdiction over you, including, without limitation, the National Association
of Insurance

 

 



--------------------------------------------------------------------------------



 



      (CBI LOGO) [h69737c9652402.gif]   November 6, 2006
Page 4

Commissioners, to any Eligible Assignee or Participant of any Lender and to any
successor Administrative Agent or L/C Issuer, and such legal counsel, Eligible
Assignee, Participant, successor Administrative Agent or L/C Issuer may rely on
this opinion as if it were addressed and had been delivered to it on the date
hereof, unless and to the extent statements in this opinion would be affected by
the status of such Eligible Assignee, Participant, successor Administrative
Agent or L/C Issuer.

            Very truly yours,
      -s- Robert H. Wolfe [h69737c9652413.gif]       Robert H. Wolfe Assistant
General      Counsel     

Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF
OPINION OF THELEN REID & PRIEST LLP
[See attachment hereto]
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



Thelen Reid & Priest LLP
Attorneys At Law
101 Second Street, Suite 1500
San Francisco, CA 94105

Tel: 415.371.1200
Fax 415.371.1211

www.thelenreid.com
November 6 , 2006
To each of the Lenders party to the Five Year Series A Letter of Credit and Term
Loan Agreement referred to below (as indicated on the attached Schedule),
JPMorgan Chase Bank, N.A. as L/C Issuer and Bank of America, N.A. as L/C Issuer
and Administrative Agent:

  Re:   Five Year Series A Letter of Credit and Term Loan Agreement dated as of
November 6, 2006

Ladies and Gentlemen:
This opinion is delivered pursuant to Section 4.01(a)(v) of the Five Year
Series A Letter of Credit and Term Loan Agreement, dated as of November 6, 2006
(the “Letter of Credit Agreement”), by and among Chicago Bridge & Iron Company
N.V. (the “Company”), Chicago Bridge & Iron Company (Delaware) (“CB&I
Delaware”), CBI Services, Inc. (“CBI Services”), CB&I Constructors, Inc. (“CB&I
Constructors”), CB&I Tyler Company (“CB&I Tyler”), Bank of America, N.A. and
JPMorgan Chase Bank, N.A., as issuers of letters of credit (each an “L/C Issuer”
and collectively, the “L/C Issuers”), the participating lending institutions
from time to time party thereto (the “Lenders”), and Bank of America, N.A., as
Administrative Agent (“Administrative Agent”). All capitalized terms used but
not defined herein have the respective meanings given to such terms in the
Letter of Credit Agreement.
In rendering the opinions expressed below, we have acted as special counsel to
the Company, CB&I Delaware, CBI Services, CB&I Constructors and CB&I Tyler
(collectively, the “Credit Parties”), and have examined executed originals of
the Letter of Credit Agreement, the Parent Guaranty, the Subsidiary Guaranty,
the Credit-Linked. Notes and the form of Term Notes (collectively, the “Opinion
Documents”). We have also examined such records of the Credit Parties and
agreements, instruments and other documents as we have deemed necessary as a
basis for the opinions expressed below.

 

 



--------------------------------------------------------------------------------



 



To the L/C Issuers, each of the Lenders party to the Letter of Credit Agreement,
and Bank of America, N.A. as Administrative Agent
November 6, 2006
Page 2
In our examination, we have assumed: (i) the genuineness of all signatures;
(ii) the authenticity of all documents submitted to us as originals, the
conformity to originals of all documents submitted to us as copies and the
authenticity of the originals of such copies; (iii) to the extent our opinions
set forth below are dependent thereon, the due organization, valid existence and
good standing of each party to the Opinion Documents and the due authorization,
execution and delivery of each Opinion Document by each party thereto; (iv) to
the extent our opinions set forth below are dependent thereon, the full power,
authority and legal right of each party to the Opinion Documents to enter into
the same; (v) to the extent our opinions set forth below are dependent thereon,
that each Opinion Document is the legal, valid and binding obligation of each
party thereto (other than the Credit Parties), enforceable against each such
party in accordance with its terms; (vi) the identity and capacity of all
individuals acting or purporting to act as public officials; (vii) that there
are no agreements, understandings or extrinsic evidence between or among any of
the parties to the Opinion Documents or third parties that would expand, modify
or otherwise affect the terms of the Opinion Documents or the respective rights
or obligations of the parties thereunder and (viii) that the Opinion Documents
correctly and completely set forth the intent of all parties thereto.
Our opinion set forth in paragraph 3 is based upon our consideration of only
those statutes, rules and regulations which, in our experience, are normally
applicable to general business corporations, partnerships and limited liability
companies in transactions of the type contemplated by the Opinion Documents.
We have not undertaken any independent investigation to determine the accuracy
of any factual statement made by the Credit Parties in the Credit Documents, and
no inference that we have any knowledge of any matters pertaining to any such
statement should be drawn from our representation of the Credit Parties.
Based upon and subject to the foregoing and subject also to the exceptions,
assumptions, comments and qualifications set forth below, and having considered
such questions of law as we have deemed necessary as a basis for the opinions
expressed below, we are of the opinion that:
Each of the Opinion Documents (other than the Term Notes) constitutes, and the
Term Notes, when issued, will constitute, the legal, valid and binding
obligation of each of the Credit Parties signatory thereto, enforceable against
such Credit Party in accordance with its terms.
2. No order, consent, permit, approval or other authorization by any
governmental authority of the State of New York or the federal government of the
United States of America, is required for any Credit Party to enter into any of
the Opinion Documents to which it is a party or for such Credit Party to perform
its obligations thereunder.
3. The execution, delivery and performance by each Credit Party of, and the
consummation by each Credit Party of the transactions contemplated by, the
Opinion Documents to which such Credit Party is a party do not violate any
federal or State of New York statute. law, rule or regulation; provided, that we
express no opinion as to any law, rule or regulation to which such Credit Party
may be subject as a result of the legal or regulatory status of the
Administrative Agent, the L/C Issuers or any Lender.

 

 



--------------------------------------------------------------------------------



 



To the L/C Issuers, each of the Lenders party to the Letter of Credit Agreement,
and Bank of America, N.A. as Administrative Agent
November 6, 2006
Page 3
4. Assuming the accuracy of (i) the Company’s representations and warranties in
Section 5.13 of the Letter of Credit Agreement, (ii) your representations and
warranties in Section 10.09(a) of the Letter of Credit Agreement, and (iii) the
representations and warranties of Banc of America Securities LLC (“BAS”) in that
certain offeree letter, dated as of November 6, 2006, from BAS to the Company,
O’Melveny & Myers LLP and Thelen Reid & Priest LLP, it is not necessary in
connection with the execution and delivery of the Credit-Linked Notes and Term
Notes under the circumstances contemplated by the Letter of Credit Agreement to
register the Credit-Linked Notes and Term Notes under the Securities Act of
1933, as amended, or to qualify an indenture in respect thereof under the Trust
Indenture Act of 1939, as amended.
5. A New York state court would give effect to the choice of New York law to
govern the Opinion Documents which select New York law as the law by which such
Opinion Documents will be governed, as provided in Section 5-1401 of the General
Obligations Law of the State of New York, except (a) to the extent any Opinion
Document otherwise expressly provides that other law governs certain provisions
of such Opinion Document or (b) to the extent that, under Section 1-105(2) of
the New York UCC, the law of a jurisdiction other than the State of New York
governs.
Our opinion as to the enforceability of any Opinion Document is subject to:
(A) limitations imposed by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting the enforcement of creditors’ rights
generally, including, without limitation, laws relating to fraudulent transfers
or conveyances, preferences and equitable subordination;
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), including without limitation
(i) the possible non availability of specific performance, injunctive relief or
any other equitable remedy, and (ii) concepts of materiality, reasonableness,
good faith and fair dealing;
(C) the unenforceability under certain circumstances of waivers, provisions
imposing penalties or an increase in interest rates upon delinquency in payment
or the occurrence of a default which may be limited under certain circumstances
to the extent such provisions impose penalties, forfeitures or otherwise seek
improperly to liquidate damages and the unenforceability under certain
circumstances of provisions purporting to release, exculpate or exempt any party
from, or requiring indemnification of a party for, liability for its acts or
omissions, or purporting to impose a duty upon any party to indemnify any other
party when any claimed damages result from the negligence, gross negligence or
willful misconduct of the party seeking such indemnity;

 

 



--------------------------------------------------------------------------------



 



To the L/C Issuers, each of the Lenders party to the Letter of Credit Agreement,
and Bank of America, N.A. as Administrative Agent
November 6, 2006
Page 4
(D) rights to indemnification and contribution which may be limited by
applicable law and equitable principles, including, without limitation, federal
or state securities laws and the public policy underlying such laws;
(E) the qualification that certain provisions which require written amendments
or waivers of documents may be unenforceable in whole or in part insofar as
certain oral or other modifications, amendments or waivers may be effectively
agreed upon by the parties or the doctrine of promissory estoppel may apply in
certain circumstances;
(F) the qualification that provisions in any of the Opinion Documents that
contain a waiver of (i) broadly or vaguely stated rights or duties owed (or
which do not describe the right or duty waived with reasonable specificity),
(ii) unknown future defenses, (iii) the benefits of law or of statutory,
regulatory or constitutional rights, unless and to the extent the applicable
law, statute, regulation or constitution explicitly allows such waivers and
(iv) rights to special, indirect, consequential or punitive damages, may be
unenforceable in whole or in part;
(G) we express no opinion as to any rights of set-off, other than as provided by
Section 151 of the Debtor and Creditor Law of the State of New York, as
interpreted by applicable judicial decisions;
(H) the qualification that certain provisions of any of the Opinion Documents to
the effect that rights or remedies are not exclusive, that every right or remedy
is cumulative and may be exercised in addition to any other right or remedy,
that the election of some particular remedy does not preclude recourse to one or
more others or that failure to exercise or delay in exercising rights or
remedies will not operate as a waiver of any right or remedy, may be
unenforceable in whole or in part; and
(I) the qualification that certain provisions in the Opinion Documents to the
effect that the amendment, modification or supplementation of guaranteed or
supported obligations will not affect the related guarantee or support
obligation, may not be enforceable to the extent that the guaranteed or
supported obligations are materially modified.
We express no opinion on the laws of any jurisdiction other than the federal
laws of the United States of America and the laws of the State of New York and,
to the extent required to render our opinion in paragraphs 2 and 3 above, the
laws of the State of Delaware. No opinion above is expressed as to the
application of Section 548 of the Bankruptcy Code or similar provisions of state
fraudulent conveyance laws or any other bankruptcy law, or of any anti-fraud
laws, federal or state securities laws (except as expressly provided in
paragraph 4 above), tax laws, antitrust or trade regulation laws. We express no
opinion as to (i) any law, rule or regulation relating to (A) labor, employee
rights and benefits, and worker or occupational safety and health, including
ERISA, or (B) taxation, (ii) except to the extent required to render our opinion
in paragraph 2 above, any necessary governmental approval, permit, consent or
authorization required for the conduct of the respective operations and
businesses of the parties to the Opinion Documents, (iii) any law, rule or
regulation which is not material to (A) the

 

 



--------------------------------------------------------------------------------



 



To the L/C Issuers, each of the Lenders party to the Letter of Credit Agreement,
and Bank of America, N.A. as Administrative Agent
November 6, 2006
Page 5
exercise of any of the rights or remedies of the Administrative Agent, the L/C
Issuers or any Lender under the Opinion Documents, or (B) the performance by any
of the Credit Parties of its obligations under any Opinion Document to which it
is a party, (iv) any provision in any Opinion Document appointing one party as
an attorney-in-fact of any adverse party or providing that the decision of any
particular Person will be conclusive or binding on others, (v) any forum
selection provision and consent to jurisdiction (both as to personal
jurisdiction and subject matter jurisdiction) in any Opinion Document, except as
applied by a New York state court pursuant to Section 5-1402 of the General
Obligations Law of the State of New York, or (vi) any law, rule, regulation,
ordinance, code or similar provision of law of any county, municipality or
similar political subdivision or any agency or instrumentality thereof.
This opinion letter is delivered as of the date hereof and is based on the facts
and circumstances and upon the current state of the law existing as of the date
hereof. It is possible that future changes or developments in facts,
circumstances, the federal laws of the United States or the laws of the States
of New York, could alter or affect such opinions; however, we undertake no
obligation to update or supplement this opinion letter. You may rely upon this
letter only for the transactions contemplated by the Opinion Documents cited in
the initial paragraph of this letter, in response to which it has been
delivered. Without our written consent: (i) no Person other than you may rely on
this letter for any purpose; (ii) this letter may not be cited or quoted in any
financial statement, prospectus, private placement memorandum or other similar
document; (iii) this letter may not be cited or quoted in any other document or
communication which might encourage reliance upon this letter by any Person or
for any purpose excluded by the restrictions in this paragraph; and (iv) copies
of this letter may not be furnished to anyone for purposes of encouraging such
reliance. Subject to the foregoing provisions of the first two sentences of this
paragraph, you may, however, deliver a copy of this opinion to your accountants,
attorneys, and other professional advisors, to regulatory authorities having
jurisdiction over you, including, without limitation, the National Association
of Insurance Commissioners, to any Eligible Assignee or Participant of any
Lender and to any successor Administrative Agent or L/C Issuer, and such legal
counsel, Eligible Assignee, Participant, successor Administrative Agent or L/C
Issuer may rely on this opinion as if it were addressed and had been delivered
to it on the date hereof, unless and to the extent statements in this opinion
would be affected by the status of such Eligible Assignee, Participant,
successor Administrative Agent or L/C Issuer.

            Very truly yours,
      THELEN REID & PRIEST LLP                  

TBG/WFONLK
Attachments

 

 



--------------------------------------------------------------------------------



 



Schedule
List of Lenders
Sun Life Assurance Company of Canada
Sun Life Assurance Company of Canada (U.S.)
Sun Life Insurance and Annuity Company of New York

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C-3
FORM OF
OPINION OF NETHERLANDS COUNSEL TO THE COMPANY
[See attachment hereto]
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)


 

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Administrative
  Agent and Letter of Credit Issuer
JPMorgan Chase Bank, N.A., as Letter of Credit Issuer
The Lenders listed on Schedule A hereto
November 6, 2006

Re:  Chicago Bridge & Iron Company N.V. and Chicago Bridge & Iron Company B.V.
(Series A)

Dear Sirs,
We have acted as special Netherlands legal counsel to Chicago Bridge & Iron
Company N.V., with its registered office in Amsterdam (the “Company”) and
Chicago Bridge & Iron Company B.V., with its registered office in Amsterdam
(“CB&I B.V.”; together with the Company, the “Companies”), with respect to
certain matters of Netherlands law relating to (i) the $50,000,000 Letter of
Credit and Term Loan Agreement (the “Credit Agreement”), dated November 6, 2006,
among the Company; Chicago Bridge & Iron Company (Delaware), CBI Services, Inc.,
CB&I Constructors, Inc. and CB&I Tyler Company, as Co-Obligors; Bank of America,
N.A., as Administrative Agent and Letter of Credit Issuer; J.P. Morgan Chase
Bank, N.A., as Letter of Credit Issuer and Joint Book Manager; Bank of America
Securities LLC, as Sole Lead Arranger and Joint Book Manager; and the Lenders
listed in Schedule 2.01 to the Credit Agreement; (ii) the Guaranty, dated
November 6, 2006, between the Company and Bank of America, N.A. (the “Parent
Guaranty”) and (iii) the Guaranty, dated November 6, 2006, among CB&I B.V., Bank
of America, N.A. and certain subsidiaries of the Company (the “Subsidiary
Guaranty”). The Credit Agreement, the Parent Guaranty and the Subsidiary
Guaranty are hereinafter sometimes collectively referred to as the “Credit
Documents” and individually as a “Credit Document”. Capitalized terms used but
not defined herein have the meanings assigned to them in the Credit Agreement.
In arriving at the opinions expressed below, we have examined and relied on the
following documents:

  a.   an executed copy of the Credit Agreement furnished to us by yourselves;  
  b.   an executed copy of the Parent Guaranty furnished to us by yourselves;

 

2



--------------------------------------------------------------------------------



 



  c.  
an executed copy of the Subsidiary Guaranty furnished to us by yourselves;
    d.  
an excerpt, dated October 25, 2006, of the registration of the Company in the
Trade Register of the Chamber of Commerce of Amsterdam (the “Trade Register”),
confirmed to us to be unchanged in all respects material for rendering this
opinion by telephone communication on the date hereof (the “Company Excerpt”);

  e.  
an excerpt, dated October 25, 2006, of the registration of CB&I B.V. in the
Trade Register, confirmed to us to be unchanged in all respects material for
rendering this opinion by telephone communication on the date hereof (the “CB&I
B.V. Excerpt”; together with the Company Excerpt, the “Excerpts”);
    f.  
a copy of the deed of incorporation (akte van oprichting) of the Company, dated
November 22, 1996 (the “Company Deed of Incorporation”);
    g.  
a copy of the deed of incorporation (akte van oprichting) of CB&I B.V., dated
March 17, 1997 (the “CB&I B.V. Deed of Incorporation”);
    h.  
a copy of the articles of association (statuten) of the Company, represented by
the management of the Company to be a true and correct copy of the articles of
association of the Company as in force on the date hereof (the “Company
Articles”);
    i.  
a copy of the articles of association (statuten) of CB&I B.V., represented by
the management of the Company to be a true and correct copy of the articles of
association of CB&I B.V. as in force on the date hereof (the “CB&I B.V.
Articles”);
    j.  
a written resolution of the Board of Directors (directie) of the Company,
reflecting the approval of the execution, delivery and performance by the
Company of the Credit Agreement and the Parent Guaranty (the “Company Management
Board Resolutions”);
    k.  
a written resolution of the Board of Directors (directie) of CB&I B.V.,
reflecting the approval of the execution, delivery and performance by CB&I B.V.
of the Subsidiary Guaranty (the “CB&I B.V. Management Board Resolutions”;
together with the Company Management Board Resolutions, the “Management Board
Resolutions”);

 

3



--------------------------------------------------------------------------------



 



  l.  
minutes of a meeting of the Supervisory Board (raad van commissarissen) of the
Company held on July 29, 2006, reflecting the approval of the execution,
delivery and performance by the Company of the Credit Agreement and the Parent
Guaranty (the “Supervisory Board Resolutions”); and

  m.  
a written resolution of the sole shareholder of CB&I B.V., dated November 2,
2006, reflecting the approval of the execution, delivery and performance by CB&I
B.V. of the Subsidiary Guaranty (the “CB&I B.V. Shareholders Resolutions”).

In examining and describing the documents listed at a. through m. above and in
giving the opinions stated below, we have, with your permission, assumed the
following:

  (i)  
the genuineness of all signatures on all documents;
    (ii)  
the authenticity and completeness of all documents submitted to us as originals
and the conformity to authentic originals of all conformed, copied, faxed or
specimen documents;
    (iii)  
that all information supplied to us orally by public officials and all
certificates of public officials submitted to us are true and correct in all
respects;
    (iv)  
the reliability of all search results obtained by electronic data transmission
and the accuracy of the results of any printed or computer search of offices of
public record;
    (v)  
that the information set forth in each of the Excerpts is true and correct as of
the date hereof. Although not constituting conclusive evidence thereof, this
assumption is supported by telephonic inquiries made to the Trade Register
today;
    (vi)  
that the Company Articles are the articles of association (statuten) of the
Company as in force on the date hereof. Although not constituting conclusive
evidence thereof, this assumption is supported by the fact that the date of the
last amendment to the articles of association of the Company as shown on the
Company Excerpt corresponds with the date shown in the Company Articles as the
last date of amendment of the articles of association of the Company;
    (vii)  
that the CB&I B.V. Articles are the articles of association (statuten) of CB&I
B.V. as in force on the date hereof. Although not constituting conclusive
evidence thereof, this assumption is supported by the fact that the date of the
last amendment to the articles of association of CB&I B.V. as shown on the CB&I
B.V. Excerpt corresponds with the date shown in the CB&I B.V. Articles as the
last date of amendment of the articles of association of CB&I B.V.;

 

4



--------------------------------------------------------------------------------



 



  (viii)  
that neither of the Companies has passed a resolution to voluntarily dissolve
(ontbinden), merge (fuseren) or de-merge (splitsen) and no petition has been
presented by a court for the bankruptcy (faillissement) or moratorium of payment
(surséance van betaling) of either of the Companies and no receiver, trustee,
administrator (bewindvoerder) or similar officer has been appointed in respect
of either of the Companies or their respective assets and that no decision has
been taken to dissolve (ontbinden) either of the Companies by (i) the competent
Chamber of Commerce under Article 19a Book 2 of the Dutch Civil Code or (ii) the
competent District Court (rechtbank) under Article 21 Book 2 of the Dutch Civil
Code.
       
Although not constituting conclusive evidence thereof, this assumption is
supported by (i) the Excerpts and (ii) telephone inquiries made today to the
bankruptcy clerk’s office (faillissementsgriffie) of the District Court
(rechtbank) of Amsterdam (being the competent court in respect of the Companies
in view of their corporate seats being at Amsterdam);
    (ix)  
that each party to the Credit Documents (other than the Companies) has been duly
incorporated and organized and is validly existing and in good standing (where
such concept is legally relevant) under the laws of its jurisdiction of
incorporation and of the jurisdiction of its principal place of business;
    (x)  
the power, capacity (corporate and otherwise) and authority of all parties
(other than the Companies) to enter into and perform their obligations under the
Credit Documents and the legal capacity (handelingsbekwaamheid) of all
individuals (including those individuals acting on behalf of either of the
Companies) acting on behalf of any of the parties to the Credit Documents;
    (xi)  
(i) that each of the Credit Documents has been duly authorized and validly
executed and delivered by all parties thereto (other than the Companies) and
(ii) that under any applicable law (other than the laws of The Netherlands) each
of the Credit Documents constitutes the valid and binding obligation of each of
the parties thereto, enforceable against each of such parties in accordance with
its terms;

 

5



--------------------------------------------------------------------------------



 



  (xii)  
that none of the Credit Documents nor any of the transactions contemplated
thereby or connected therewith (whether individually or seen as a whole) are or
will result in a breach of the laws of any relevant jurisdiction other than that
of The Netherlands (including for the avoidance of doubt the tax laws of any
such jurisdiction) or are intended to avoid the applicability or the
consequences of such laws in a manner that is not permitted thereunder;
    (xiii)  
that all necessary licenses, authorizations, permissions, consents and
exemptions by or from any public or semipublic authority or agency of any
country other than The Netherlands (“Governmental Authorizations”), and all
payments of stamp duties or other taxes under the laws of any country other than
The Netherlands, which may be required in connection with the execution,
delivery and performance by the parties thereto of the Credit Documents and any
transaction contemplated therein, have been obtained or made and in the case of
Governmental Authorizations are in full force and effect;
    (xiv)  
that the Supervisory Board of the Company has not adopted any reglement as
referred to in Article 15, paragraph 1, of the Company Articles;
    (xv)  
that the Supervisory Board Resolutions were duly adopted at a meeting convened
and held in accordance with all of the applicable requirements of Dutch law and
the articles of association of the Company and that the Supervisory Board
Resolutions have not been and will not be revoked, amended, declared null and
void (nietig verklaard) or rescinded (vernietigd);
    (xvi)  
that none of the Management Board Resolutions or the CB&I B.V. Shareholders
Resolutions have been or will be revoked, amended, declared null and void
(nietig verklaard) or rescinded (vernietigd);
    (xvii)  
that the Company Deed of Incorporation is a notarial deed (authentieke akte),
that the contents thereof are correct and complete and that there are no defects
in the incorporation of the Company, not appearing on the face of the Company
Deed of Incorporation, on the basis of which a court might dissolve the Company;
    (xviii)  
that the CB&I B.V. Deed of Incorporation is a notarial deed (authentieke akte),
that the contents thereof are correct and complete and that there are no defects
in the incorporation of CB&I B.V., not appearing on the face of the CB&I B.V.
Deed of Incorporation, on the basis of which a court might dissolve CB&I B.V.;

 

6



--------------------------------------------------------------------------------



 



  (xix)  
that none of the Credit-Linked Notes or Term Loan Notes, or any other security
(“effect”), which may be deemed to be created in connection with the
transactions contemplated by the Credit Documents, has been or will at any time
be offered in or from (“in of vanuit”) The Netherlands;
    (xx)  
that none of the Co-Obligors is entitled to immunity from service of process in
legal proceedings under the laws of New York or the laws of the jurisdiction of
incorporation of the relevant Co-Obligor; and
    (xxi)  
that at the time of execution of the CB&I B.V. Shareholders Resolution
(A) Lealand Finance B.V. was the sole shareholder of CB&I B.V., (B) none of the
shares in the capital of CB&I B.V. were subject to any pledge or usufruct
pursuant to which the voting rights in respect of such shares were transferred
to the pledgee or usufructuary and (C) no depositary receipts (certificaten) had
been issued in respect of any of the shares of CB&I B.V. with the cooperation of
CB&I B.V.

We have undertaken no independent factual investigation in connection with the
opinions expressed herein or the transactions contemplated by the Credit
Documents other than to review the documents listed at a. through m. above.
Specifically, we have relied as to factual matters on our review of the
documents listed at a. through m. above and on the factual assumptions made
herein. Our examination referred to above has been limited to the face of the
documents.
We have not conducted or caused to be conducted any searches, investigations or
reviews relating to any judgment, rule, regulation, order, encumbrance, lien or
third-party interest to which the Companies are subject or by which their
respective properties and assets are bound or any litigation or governmental
proceedings commenced, pending or threatened against or affecting either of the
Companies or their respective properties, interests, rights, assets or
undertakings.
We do not express an opinion on matters of fact; matters of international law,
including, without limitation, the laws of the European Union except to the
extent the laws of the European Union have direct force and effect in The
Netherlands; anti-trust law; or, except as set forth in paragraphs L. and P.
through R. below, any matter of taxation. No opinion is given on commercial,
accounting or non-legal matters or on the ability of the parties to meet their
financial or other obligations under the Credit Documents.
Based on the foregoing, and subject to any facts, circumstances and documents
not disclosed to us, and subject to the further limitations, qualifications,
assumptions, exclusions and exceptions set forth herein, we are of the opinion
that:

 

7



--------------------------------------------------------------------------------



 



A.  
The Company has been duly incorporated and is validly existing as a public
limited liability company (naamloze vennootschap) under the laws of The
Netherlands. CB&I B.V. has been duly incorporated and is validly existing as a
private limited liability company (besloten venootschap met beperkte
aansprakelijkheid) under the laws of The Netherlands.
  B.  
The Company has the corporate power and corporate authority to own its
properties and assets and to carry on its business within the objects clause of
the Company Articles. CB&I B.V. has the corporate power and corporate authority
to own its properties and assets and to carry on its business within the objects
clause of the CB&I B.V. Articles.
  C.  
The Company has the corporate power and corporate authority to execute and
deliver each of the Credit Agreement and the Parent Guaranty and to perform its
contractual obligations thereunder. CB&I B.V. has the corporate power and
corporate authority to execute and deliver the Subsidiary Guaranty and to
perform its contractual obligations thereunder.
  D.  
The execution, delivery and performance by the Company of the Credit Agreement
and the Parent Guaranty have been duly authorized by all requisite corporate
action on the part of the Company. The execution, delivery and performance by
CB&I B.V. of the Subsidiary Guaranty have been duly authorized by all requisite
corporate action on the part of CB&I B.V. Each of the Credit Agreement and the
Parent Guaranty has been duly executed and delivered by the Company. The
Subsidiary Guaranty has been duly executed and delivered by CB&I B.V.
  E.  
The choice of the laws of New York as the law governing each of the Credit
Agreement and the Parent Guaranty is valid and binding upon the Company under
the laws of The Netherlands, insofar as the laws of The Netherlands are
applicable, and accordingly each of the Credit Agreement and the Parent Guaranty
constitutes, in a proceeding before the courts of The Netherlands duly applying
the laws of New York, the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to such
exceptions to the legal, valid and binding obligation thereof and to the
enforceability thereof as exist under the laws of New York. The choice of the
laws of New York as the law governing the Subsidiary Guaranty is valid and
binding upon CB&I B.V. under the laws of The Netherlands, insofar as the laws of
The Netherlands are applicable, and accordingly the Subsidiary Guaranty
constitutes, in a proceeding before the courts of The Netherlands duly applying
the laws of New York, the legal, valid and binding obligation of CB&I B.V.,
enforceable against CB&I B.V. in accordance with its terms, subject to such
exceptions to the legal, valid and binding obligation thereof and to the
enforceability thereof as exist under the laws of New York.

 

8



--------------------------------------------------------------------------------



 



F.  
Neither (i) the execution and delivery by the Company of the Credit Agreement
and the Parent Guaranty nor (ii) the performance by the Company of its
contractual obligations under the Credit Agreement and the Parent Guaranty,
violates or conflicts with (w) the Company Articles, (x) the provisions of any
published law, rule or regulation of general application of The Netherlands,
(y) the provisions of any agreement, instrument or indenture known to us to
which the Company is a party and which is governed by the laws of The
Netherlands or (z) any order, judgment or decree known to us of any court or
governmental authority of The Netherlands which is expressed to be binding on
the Company. Neither (i) the execution and delivery by CB&I B.V. of the
Subsidiary Guaranty nor (ii) the performance by CB&I B.V. of its contractual
obligations under the Subsidiary Guaranty, violates, breaches or results in a
default under (w) the CB&I B.V. Articles, (x) the provisions of any published
law, rule or regulation of general application of The Netherlands, (y) the
provisions of any agreement, instrument or indenture known to us to which CB&I
B.V. is a party and which is governed by the laws of The Netherlands or (z) any
order, judgment or decree known to us of any court or governmental authority of
The Netherlands which is expressed to be binding on CB&I B.V.
  G.  
Neither (i) the execution and delivery by any Co-Obligor of the Credit Agreement
nor (ii) the performance by any Co-Obligor of its contractual obligations under
the Credit Agreement, violates or breaches (x) the provisions of any published
law, rule or regulation of general application of The Netherlands or (y) any
order, judgment or decree known to us of any court or governmental authority of
The Netherlands which is expressed to be binding on any Co-Obligor.
  H.  
Neither (A) the execution and delivery by the Company of each of the Credit
Agreement and the Parent Guaranty, (B) the performance by the Company of its
contractual obligations under each of the Credit Agreement and the Parent
Guaranty, (C) the execution and delivery by CB&I B.V. of the Subsidiary
Guaranty, (D) the performance by CB&I B.V. of its contractual obligations under
the Subsidiary Guaranty, (E) the execution and delivery by the Co-Obligors of
the Credit Agreement nor (F) the performance by the Co-Obligors of their
contractual obligations under the Credit Agreement, requires any order, consent,
permit or approval of, any national governmental or regulatory authority of The
Netherlands.
  I.  
To our knowledge, there is no action, suit or proceeding pending against the
Company, CB&I B.V. or any Co-Obligor before (x) any Dutch court, (y) any
national governmental or regulatory authority of The Netherlands or (z) any
arbitrator sitting in The Netherlands.

 

9



--------------------------------------------------------------------------------



 



  J.  
There is no requirement that any Lender be licensed, qualified or otherwise
entitled to carry on business in The Netherlands, (x) in order for such Lender
to be entitled (A) to initiate legal proceedings to enforce the Credit Agreement
or the Parent Guaranty against the Company in the Dutch courts or (B) to
initiate legal proceedings to enforce the Subsidiary Guaranty against CB&I B.V.
in the Dutch courts or (y) otherwise by reason only of (A) the execution and
delivery by the Company of the Credit Agreement and the Parent Guaranty, (B) the
execution and delivery by CB&I B.V. of the Subsidiary Guaranty, (C) the
execution and delivery by any Lender of the Credit Agreement, (D) the
performance by the Company of its contractual obligations under the Credit
Agreement and the Parent Guaranty, (E) the performance by CB&I B.V. of its
contractual obligations under the Subsidiary Guaranty or (F) the performance by
any Lender of its contractual obligations under the Credit Agreement.
  K.  
Assuming that none of the Lenders has, or will subsequently acquire or open, an
office (kantoor) or branch (filiaal) in The Netherlands, none of the Lenders
will be deemed to acquire a domicile (woonplaats) within the meaning of BW 1:10
through 1:15 in The Netherlands only by reason of (A) the execution and delivery
of the Credit Agreement by such Lender and the performance by such Lender of its
contractual obligations thereunder, (B) the execution and delivery of the Credit
Agreement and the Parent Guaranty by the Company and the performance by the
Company of its contractual obligations thereunder, (C) the execution and
delivery by CB&I B.V. of the Subsidiary Guaranty and the performance by CB&I
B.V. of its contractual obligations thereunder, (D) the enforcement of the
Credit Agreement and the Parent Guaranty against the Company in legal
proceedings before the Dutch courts or (E) the enforcement of the Subsidiary
Guaranty against CB&I B.V. in legal proceedings before the Dutch courts.
  L.  
Under the laws of The Netherlands no Lender will be subject to taxation in The
Netherlands solely as a result of (A) the execution and delivery of the Credit
Agreement by such Lender and the performance by such Lender of its contractual
obligations thereunder, (B) the execution and delivery of the Credit Agreement
and the Parent Guaranty by the Company and the performance by the Company of its
contractual obligations thereunder, (C) the execution and delivery by CB&I B.V.
of the Subsidiary Guaranty and the performance by CB&I B.V. of its contractual
obligations thereunder, (D) the enforcement of the Credit Agreement or the
Parent Guaranty against the Company in legal proceedings before the Dutch courts
or (E) the enforcement of the Subsidiary Guaranty against CB&I B.V. in legal
proceedings before the Dutch courts.

 

10



--------------------------------------------------------------------------------



 



  M.  
Each of (x) the submission by the Company to the non-exclusive jurisdiction of
the courts of the State of New York sitting in New York or the United States for
the Southern District of such State pursuant to Section 10.14 of the Credit
Agreement, (y) the submission by the Company to the non-exclusive jurisdiction
of any state or federal court of competent jurisdiction in the State of New York
pursuant to Section 13 of the Parent Guaranty and (z) the submission by CB&I
B.V. to the non-exclusive jurisdiction of any state or federal court in the
State of New York pursuant to Section 14 of the Subsidiary Guaranty, is valid
and binding upon the Company or CB&I B.V., as the case may be, under the laws of
The Netherlands, insofar as the laws of the Netherlands are applicable, except
that such submission to jurisdiction is void if any court of the State of New
York sitting in New York or of the United States Southern District of such
State, or any state or federal court of competent jurisdiction in the State of
New York, as the case may be, would refuse to apply an international mandatory
rule of Dutch law, that is a rule of Dutch private international law which
specifies the governing law in a particular situation and which does not permit
any deviation from such governing law by agreement of the parties.
  N.  
In the absence of an applicable treaty between The Netherlands and the United
States of America, a judgment rendered by a court in the State of New York will
not be directly enforceable in The Netherlands. In order to obtain a judgment
which is enforceable in The Netherlands, the claim must be reheard on its merits
before a competent court in The Netherlands. However (i) a final judgment (which
is a judgment not subject to being contested by appeal or other means) for the
payment of money (other than a judgment for the payment of a fine or penalty or
for the payment of punitive damages, as to which we express no opinion) rendered
(x) against the Company or a Co-Obligor, in respect of a breach by the Company
or such Co-Obligor of its payment obligations under the Credit Agreement, by a
court of the State of New York sitting in New York or of the United States for
the Southern District of such State, acting pursuant to the acceptance by the
Company or the relevant Co-Obligor, as the case may be, of the non-exclusive
jurisdiction of such court pursuant to Section 10.14 of the Credit Agreement, or
(y) against the Company in respect of a breach by the Company of its payment
obligations under the Parent Guaranty, by any state or federal court of
competent jurisdiction in the State of New York, acting pursuant to the
acceptance by the Company of the non-exclusive jurisdiction of such court
pursuant to Section 13 of the Parent Guaranty or (z) against CB&I B.V. in
respect of a breach by CB&I B.V. of its payment obligations under the Subsidiary
Guaranty, by any

 

11



--------------------------------------------------------------------------------



 



   
state or federal court of competent jurisdiction in the State of New York,
acting pursuant to the acceptance by CB&I B.V. of the non-exclusive jurisdiction
of such court pursuant to Section 14 of the Subsidiary Guaranty, will under
current practice be recognized by a Dutch court if (1) such judgment results
from proceedings compatible with Dutch concepts of due process, (2) such
judgment and its enforcement do not violate the public policy of The
Netherlands, (3) the court that rendered such judgment (x) had jurisdiction
under the relevant laws applicable in the State of New York and (y) did not
assume jurisdiction on grounds incompatible with internationally recognised
principles in respect of jurisdictional matters and (4) such judgment does not
conflict with any other final judgment rendered between the same parties and
(ii) the court in The Netherlands that so recognises a judgment granted against
the Company, CB&I B.V. or a Co-Obligor as described in clause (i) of this
sentence will under current practice generally grant the same monetary relief
(other than a judgment for the payment of a fine or penalty or for the payment
of punitive damages, as to which we express no opinion) set forth in such
judgment without the necessity for relitigation on the merits.
  O.  
Under the laws of The Netherlands, neither the Company nor CB&I B.V. is entitled
to invoke on the grounds of sovereignty, in respect of any legal proceedings
arising out of its obligations under the Credit Agreement, the Parent Guaranty
or the Subsidiary Guaranty, immunity from service of process in legal
proceedings brought before a court in the Netherlands. Under the laws of The
Netherlands, insofar as the laws of The Netherlands are applicable, none of the
Co-Obligors is entitled to invoke on the grounds of sovereignty in respect of
any legal proceedings arising out of its obligations under the Credit Agreement
immunity from service of process in legal proceedings brought before a court in
The Netherlands.
  P.  
No Co-Obligor will be subject to income taxation in The Netherlands only by
reason of (i) the execution (ondertekening) or delivery (overhandiging) by such
Co-Obligor of the Credit Agreement, (ii) the enforcement against any Co-Obligor
of the Credit Agreement in legal proceedings before the courts of The
Netherlands or (iii) the performance by the Lenders of their contractual
obligations under the Credit Agreement.
  Q.  
All amounts payable by the Company or CB&I B.V. under the Credit Agreement, the
Parent Guaranty or the Subsidiary Guaranty may be made free from withholding or
deduction of or for any taxes of whatever nature imposed, assessed, withheld or
levied by The Netherlands or any political subdivision or taxing authority
thereof or therein.
  R.  
No stamp or registration or similar taxes or charges are payable in The
Netherlands in respect of the execution and delivery of any of the Credit
Documents.

 

12



--------------------------------------------------------------------------------



 



The opinions expressed herein are subject to the following exceptions,
limitations, qualifications and assumptions:

(i)  
The use of the terms “enforceable”, “enforceability”, “valid”, “binding” and
“effective” where used in paragraphs A. through R. above means that the
obligations assumed by the relevant party under the relevant agreement are of a
type which Dutch law generally recognizes or enforces; it does not mean that
these obligations will necessarily be enforced in all circumstances in
accordance with their terms. In particular, enforcement before the courts of The
Netherlands will in any event be subject to the matters set forth in paragraphs
(ii) through (xv) below.
  (ii)  
The opinions expressed herein may be affected or limited by and are subject in
all respects to the provisions of applicable law concerning bankruptcy
(faillissement), insolvency, fraudulent conveyance (actio Pauliana),
preferential transfers (e.g. Article 47 Faillissementswet), statutory merger
(juridische fusie), statutory demerger (splitsing), moratorium (surséance van
betaling), setoff, abatement (matiging), counterclaim, statute of limitations
(verjaring) and compulsory dissolution (ontbinding) of a company, and other laws
now or hereafter in effect, relating to or affecting the rights and remedies of
creditors generally.
  (iii)  
The rights and obligations of the parties to the Credit Documents are, to the
extent that the laws of The Netherlands are applicable and also possibly in the
event that enforcement by a court in The Netherlands of any of the Credit
Documents, or of a judgment rendered against the Company, CB&I B.V. or a
Co-Obligor based on the Credit Documents, is sought, subject to the principles
of reasonableness and fairness (beginselen van redelijkheid en billijkheid),
which under Dutch law govern the relationship between the parties to a contract
and which in certain circumstances may limit or preclude the reliance on, or
enforcement of, contractual terms and provisions.
  (iv)  
The enforcement in The Netherlands of the Credit Documents would be subject to
the rules of civil procedure as applied by the Dutch courts.
  (v)  
Specific performance (reële executie) and other remedies analogous to common law
equitable remedies such as injunctive relief may not always be available under
Dutch law.

 

13



--------------------------------------------------------------------------------



 



(vi)  
A provision which stipulates that certain documents constitute conclusive
evidence may not be enforceable in all circumstances.
  (vii)  
If a specific provision in any of the Credit Documents permits concurrent
proceedings to be brought in different jurisdictions at the same time relating
to the same subject matter, such provisions may not be enforceable in The
Netherlands.
  (viii)  
Article 242 of the Dutch Code of Civil Procedure may limit the enforcement in
proceedings before a Dutch court of contractual provisions providing for
indemnification for attorney’s fees and collection costs (buitengerechtelijke
kosten).
  (ix)  
Under Dutch law each power of attorney (volmacht) or mandate (lastgeving)
(including all appointments of process agents or other agents or
attorneys-in-fact), whether or not by its terms stated to be irrevocable,
granted by the Company or CB&I B.V., expressly or by implication, in any of the
Credit Documents will terminate without notice by force of law upon bankruptcy
of the Company or CB&I B.V., as the case may be, or of the person to whom the
power of attorney (volmacht) or mandate (lastgeving) is granted.
  (x)  
Powers of attorney granted by the Company or CB&I B.V. can only be exercised
with the cooperation of the court-appointed administrator (bewindvoerder) in the
event the Company or CB&I B.V. is granted a suspension of payments (surséance
van betaling).
  (xi)  
The opinions expressed in paragraph E. above are subject to the following
exceptions and qualifications: (1) The choice of the laws of New York as the law
governing the Credit Documents will not be recognized as valid and binding upon
the Company or CB&I B.V. under the laws of The Netherlands, insofar as the laws
of The Netherlands are applicable, to the extent that (a) any provision of the
Credit Documents or (b) any provision of the laws of New York applicable to the
Credit Documents, is manifestly incompatible with the public policy of The
Netherlands. (2) Regardless of the law which the parties to a contract have
chosen as the governing law with respect thereto, a court of The Netherlands may
give effect to mandatory rules of Dutch law or the laws of another jurisdiction
with which the situation has a close connection, if and insofar as under Dutch
law or the laws of that other jurisdiction those rules must be applied
regardless of the law which would otherwise be applicable. (3) The courts of The
Netherlands will take into account the law of the country in which performance
of an obligation occurs or is to occur in relation to (a) the manner of
performance of such obligation and (b) the measures required to be taken by the
obligee in the event of failure to perform such obligation.

 

14



--------------------------------------------------------------------------------



 



  (xii)  
The service of process against a party other than by personal delivery by a
bailiff of the Dutch courts (gerechtsdeurwaarder) may not be considered by a
Dutch court to constitute valid service of process, notwithstanding any
provision or agreement to the contrary in the Credit Documents.
  (xiii)  
Provisions of the Credit Documents providing that a party thereto is not liable
for, or is entitled to indemnification for, such party’s own intentional
misconduct (opzet) or gross negligence (grove schuld) are in conflict with
public policy of The Netherlands and may not be enforceable in The Netherlands.
  (xiv)  
Dutch law generally does not recognize the concept of ownership of property by a
trustee for the benefit of third persons. Accordingly, any trusts purported to
be created pursuant to Section 6 of the Parent Guaranty or Section 6 of the
Subsidiary Guaranty might not be recognized under the laws of The Netherlands
and might not be enforced in legal proceedings before a court in The
Netherlands.
  (xv)  
Under the laws of The Netherlands an agreement by a company may be void on the
grounds of ultra vires if it is not in the interest of the company to enter into
such agreement, even if the agreement clearly falls within the scope of the
literal wording of the objects clause of the company’s articles of association.
While the case law on this issue is limited, a guarantee of, assumption of
liability for, or granting of other security for, obligations of companies other
than direct or indirect majority-owned subsidiaries of the company issuing a
guarantee or granting other security may be particularly vulnerable to challenge
on this grounds. In the present case we assume that CB&I B.V. may derive
benefits from the transactions contemplated by the Credit Agreement, taken as a
whole. Whether such benefit is sufficient to make entering into the Subsidiary
Guaranty by CB&I B.V. in CB&I B.V.’s “corporate interest” is a highly
fact-specific question on which we express no opinion.

We express no opinion herein as to the first sentence of Section 2 of the Parent
Guaranty and the Subsidiary Guaranty, or the provisions of Section 4 of the
Parent Guaranty and the Subsidiary Guaranty, to the extent that pursuant to any
of the provisions of the Parent Guaranty or the Subsidiary Guaranty referred to
in this sentence the Company or CB&I B.V. purports to waive any defenses
available to it pursuant to mandatory provisions of Dutch law as set forth in
this opinion. In addition, without limiting the generality of the foregoing
sentence, we express no opinion herein concerning the enforceability in legal
proceedings before a court of

 

15



--------------------------------------------------------------------------------



 



The Netherlands of Section 4(a), 4(c), 5(e)(i), (ii) and (iii) (to the extent
the Company or CB&I BV. pursuant to the latter provisions purports to waive any
right to “recoupments” or “counterclaims”) or 5(g) of the Parent Guaranty or the
Subsidiary Guaranty.
In this opinion, when we use the terms “to our knowledge”, “known to us” and the
like we are referring only to the actual knowledge of those lawyers of Baker &
McKenzie Amsterdam N.V. who regularly provide legal representation to the
Company and CB&I B.V., based solely on documents included in the case files of
Baker & McKenzie Amsterdam N.V. relating to such legal representation.
This opinion speaks as of the date hereof, and we make no undertaking to
supplement such opinions if facts and circumstances come to our attention
(including, without limitation, amendments to the Credit Documents), or changes
in the law occur, which could affect such opinions.
This opinion:

1.  
expresses and describes Dutch legal concepts in English and not in their
original Dutch terms; these concepts may not be identical to the concepts
described by the English translations; this opinion may therefore be relied upon
only on the express conditions (x) that such opinion and any issues of
interpretation or liability arising thereunder shall be governed by, and that
all words and expressions used herein shall be construed and interpreted in
accordance with, the laws of The Netherlands and (y) that any issues of
interpretation or liability arising hereunder shall also be governed by Dutch
law and shall be brought exclusively before a Dutch court;
  2.  
is strictly limited to the matters set forth herein and no opinion may be
inferred or implied beyond that expressly stated herein; and
  3.  
is furnished as of its date at the request and direction of the Company and CB&I
B.V. pursuant to Section 4.01(a)(v) of the Credit Agreement and may be relied
upon solely by the addressees hereof and may not be relied upon by or furnished,
circulated or quoted to, or used or referred to or filed with, any other person,
or by the addressees hereof in any other context, without our express written
consent. Subject to the provisions of paragraphs 1. and 2. above, you may,
however, deliver a copy of this opinion to your accountants; attorneys and other
professional advisors, to regulatory authorities having jurisdiction over you,
including, without limitation, the National Association of Insurance
Commissioners, to any Eligible Assignee or Participant of any Lender and to any
successor Administrative Agent or L/C Issuer, and such legal counsel, Eligible
Assignee, Participant, successor Administrative Agent or L/C Issuer may rely on
this opinion as if it were addressed and had been delivered to it on the date
hereof, unless and to the extent statements in this opinion would be affected by
the status of such Eligible Assignee, Participant, successor Administrative
Agent or L/C Issuer.

 

16



--------------------------------------------------------------------------------



 



We express no opinion on any laws other than the law of The Netherlands as it
stands and has been interpreted in printed case law of the courts of The
Netherlands as of the date of this opinion. In particular, without limiting the
generality of the foregoing we express no opinion concerning whether or under
what circumstances or with what result a court sitting outside The Netherlands
would or might apply Dutch law.
This opinion is given on behalf of Baker & McKenzie Amsterdam N.V. and not on
behalf of or by any other office or associated firm of the Swiss Verein Baker &
McKenzie. In this opinion the expressions “we”, “us”, “our” and like expressions
should be construed accordingly.
Yours sincerely,
Baker & McKenzie Amsterdam N.V.

 

17



--------------------------------------------------------------------------------



 



SCHEDULE A
Sun Life Assurance Company of Canada
Sun Life Assurance Company of Canada (U.S.)
Sun Life Insurance and Annuity Company of New York

 

18



--------------------------------------------------------------------------------



 



EXHIBIT C-4
FORM OF
OPINION OF MORRISON & FOERSTER LLP
[See attachment hereto]
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



(MORRISON FOERSTER LOGO) [h69737c9652412.gif]
November 6, 2006
To Bank of America, N.A., as Administrative Agent,
and to each L/C Issuer and each Lender party to
the Credit Agreement described below

Re:  
$50 Million Letter of Credit and Term Loan Agreement dated as of November 6,
2006

Ladies and Gentlemen:
We have acted as counsel for Bank of America, N.A. (the “Bank”), as
administrative agent, in connection with the transactions contemplated by the
$50 Million Letter of Credit and Term Loan Agreement, dated as of November 6,
2006 (the “Credit Agreement”), among Chicago Bridge & Iron Company, N.V., on
behalf of itself and as Co-Obligors’ Agent, and Chicago Bridge & Iron Company
(Delaware), CBI Services, Inc., CB&I Constructors, Inc. and CB&I Tyler Company,
as Co-Obligors, Bank of America, N.A. and JPMorgan Chase Bank, N.A., as issuers
of letters of credit (the “L/C Issuers”), certain lenders signatory thereto
(including the Bank) (the “Lenders”), and the Bank, as administrative agent.
This opinion is furnished to the Administrative Agent, the L/C Issuers and the
Lenders pursuant to Section 4.01(a)(vi) of the Credit Agreement. Unless
otherwise defined herein, terms defined in the Agreement shall have the same
meanings herein.
We have examined originals or copies of the executed Credit Agreement, the
Credit- Linked Notes, each dated November 6, 2006, the LOC Allocation Agreement,
dated as of November 6, 2006, executed by Bank as Administrative Agent in
connection with the Credit Agreement, and the Money Market Account Agreement,
dated November 6, 2006 (the “Deposit Agreement”) between the Bank as
Administrative Agent and the Bank as Depository, establishing the Credit-Linked
Deposit Account (collectively, the “Documents”).
In addition, we have considered such questions of law as we have deemed
necessary for the purpose of rendering the opinions set forth herein.
We have assumed the genuineness of all signatures and the authenticity of all
items submitted to us as originals and the conformity with originals of all
items submitted to us as copies. In making our examination of the Documents, we
have assumed that (i) each party to the Documents (other than the Bank) has the
power and authority to execute and deliver, and to perform and observe the
provisions of, the Documents, and has duly authorized, executed and delivered
such Documents, and (ii) such Documents constitute the legal, valid and binding

 

 



--------------------------------------------------------------------------------



 



The Administrative Agent, the L/C Issuers, and the Lenders party
to the Letter of Credit and Term Loan Agreement
November 6, 2006
Page Two
obligations of each such party (other than the Bank). You will receive an
opinion letter of even date herewith from Peter H. Fuad, Assistant General
Counsel of the Bank, with respect to the authority of the Bank to execute and
deliver the Documents and certain other matters. We have relied on such opinion
letter in rendering the opinions set forth herein, without independently
considering the matters covered thereby.
For purposes of our opinion below regarding the enforceability of the
choice-of-law provisions in the Credit Agreement and the Credit-Linked Notes, we
have assumed that Section 5-1401 of the New York General Obligations Law will be
given effect in accordance with its terms.
The opinion hereinafter expressed is subject to the following further
qualifications and exceptions:
(1) The effect of bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws relating to or affecting the rights of
creditors generally, including, without limitation, laws relating to fraudulent
transfers or conveyances, preferences and equitable subordination, as such laws
may be applied in the event of any bankruptcy, receivership, insolvency,
reorganization, liquidation, readjustment of debt or other similar proceedings
of, or moratorium affecting, the Bank.
(2) Limitations imposed by general principles of equity upon the availability of
equitable remedies or the enforcement of provisions of the Documents; and the
effect of judicial decisions which have held that certain provisions are
unenforceable where their enforcement would violate the implied covenant of good
faith and fair dealing, or would be commercially unreasonable, or where a
default under the Documents is not material.
(3) We express no opinion as to the enforceability of requirements that
provisions of the Documents may only be waived in writing to the extent that an
oral agreement has been entered into modifying provisions of the Documents.
(4) We express no opinion as to the circumstances under which rights of setoff
may be exercised by the Lenders or any Participants.
(5) The effect of judicial decisions permitting the introduction of extrinsic
evidence to supplement the terms or aid in the interpretation of the Documents.
(6) We express no opinion as to the effect on the opinion expressed herein of
(a) the compliance or non-compliance of any party to the Documents with any law,
regulation or order applicable to it, or (b) the legal or regulatory status or
the nature of the business of any such party.

 

 



--------------------------------------------------------------------------------



 



The Administrative Agent, the L/C Issuers, and the Lenders party
to the Letter of Credit and Term Loan Agreement
November 6, 2006
Page Three
(7) We express no opinion as to compliance or noncompliance of any Persons with
applicable federal or state securities laws or as to the effect of noncompliance
on the opinions rendered herein.
Based upon and subject to the foregoing, we are of the opinion that the
Documents constitute the legally valid and binding obligations of the Bank,
enforceable against the Bank in accordance with their respective terms.
We express no opinion as to matters governed by any laws other than the
substantive laws of the State of New York (including, except as provided below,
its applicable choice-of-law rules) and federal laws of the United States which
are in effect on the date hereof, and we express no opinion as to the effect on
the opinions expressed herein of any laws other than the laws of the State of
New York and federal laws of the United States of America. In rendering our
opinion above with respect to the enforceability of the Deposit Agreement, we
have assumed for purposes of this opinion that the laws of the State of New York
would govern the Deposit Agreement; we express no opinion, however, as to
whether New York law would be applied by any court in or of the State of New
York in which enforcement of the Deposit Agreement may be sought.
This opinion is solely for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders and may not be relied upon by, nor may copies be
delivered to, any other Person without our prior written consent, except
(i) other financial institutions to which the Lenders may from time to time
assign all or a portion of the Credit Obligations, the Participations, the
Advances or the Term Loans (or grant participations therein) in accordance with
the Credit Agreement, and (ii) that copies may be furnished to regulatory
authorities having jurisdiction over the Lenders or their assignees (including
the National Association of Insurance Commissioners), outside accountants of the
Lenders or their assignees (for the sole purpose of preparing financial
statements), and any attorneys of any of the foregoing persons. Notwithstanding
the foregoing grant of permission to an assignee to rely on this opinion, we
express no opinion with respect to the effect of the assignee’s failure to
comply with any legal requirement in order for it to enforce the Documents. We
express no opinion as to the enforceability of the Documents by a participant.
Very truly yours,
Morrison & Foerster LLP
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C-5
FORM OF
OPINION OF INTERNAL COUNSEL TO THE ADMINISTRATIVE AGENT
[See attachment hereto]
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



BankafAmerica.

     
Legal Department
  Bank of America, N. A.
Los Angeles
  Mail Code: CA9-193.24-01
 
  333 S. Hope Street
 
  Suite 2400
 
  Los Angeles, CA 90071
 
  Tel: (213} 621-8709
 
  Fax: (215) 021-8759

November 6, 2006
To Bank of America, N.A., as Administrative Agent,
and to each L/C Issuer and each Lender party to the Credit Agreement described
below
Re: $50 Million Letter of Credit and Term Loan Agreement dated as of November 6,
2006

Ladies and Gentlemen:
I serve as Assistant General Counsel to Bank of America, N.A. (the “Bank”), as
administrative agent and have acted in connection with the preparation,
execution, and delivery of the $50 Million Letter of Credit and Term Loan
Agreement, dated as of November 6, 2006 (the “Credit Agreement”), among Chicago
Bridge & Iron Company, N.V., on behalf of itself and as Co-Obligors’ Agent, and
Chicago Bridge & Iron Company (Delaware), 031 Services, Inc., CB&I Constructors,
Inc. and CB&I Tyler Company, as Co-Obligors, Bank of America, N.A. and
.113Morgan Chase Bank, N.A., as issuers of letters of credit (the “L/C
Issuers”), certain lenders signatory thereto (including the Bank) (the
“Lenders”), and the Bank, as administrative agent, the Credit-Linked Notes, the
LOC Allocation Agreement, dated as of November 6, 2006, executed by Bank as
Administrative Agent in connection with the Credit Agreement, and the Money
Market Account Agreement, dated as of November 6, 2006, which establishes the
Credit-Linked Deposit Account (collectively, the “Documents”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
them in the Documents. I have examined a certificate of the Comptroller of the
Currency of recent date as to the valid certification of the Bank to do business
as a national banking association, such records and other proceedings of the
Bank and such laws, rules, and regulations as I have deemed necessary for
purposes of issuing this opinion. I have also examined a certificate of an
Assistant Secretary of the Bank (the “Certificate”) as to the authority of
certain officers of the Bank to execute the Documents on behalf of the Bank and
as to the incumbency of the officer(s) of the Bank who have executed the
Documents on behalf of the Bank. I have assumed the authenticity of certificates
and documents submitted to me as originals (other than the Documents and the
Certificate) and the conformity to original documents of documents submitted to
me as copies,
Based upon and subject to the foregoing, I am of the opinion that:

  I.  
The Bank is a national banking association currently authorized to transact the
business of banking and has the requisite power and authority to execute and
deliver, and to perform and observe the provisions of, the Documents.

(GRAPHIC) [h69737c9652411.gif]

 

 



--------------------------------------------------------------------------------



 



The Administrative Agent, the L/C Issuers and the Lenders
November 6, 2006
Page 2

  2.  
The Documents have each been duly authorized, executed and delivered by the
Bank.

I express no opinion as to matters governed by any laws other than the federal
laws of the United States and, as to delivery of the Documents, the laws of the
State of California which are in effect on the date hereof, and I express no
opinion as to the effect on the opinions expressed herein of any laws other than
the federal laws of the United States of America.
This opinion is solely for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders and may not be relied upon by, nor may copies be
delivered to, any other Person without my prior written consent, except
(i) other financial institutions to which the Lenders may from time to time
assign all or a portion of the Credit Obligations, Participations, the Advances
or the Term Loans (or grant participations therein) in accordance with the
Credit Agreement, and (ii) that copies may be furnished to regulatory
authorities having jurisdiction over the Lenders (including the National
Association of Insurance Commissioners) or their assignees, outside accountants
of the Lenders or their assignees (for the sole purpose of preparing financial
statements), and any attorneys of any of the foregoing persons.

          Very truly yours,     -s- Peter H. Fuad [h69737c9652404.gif]      
Peter H. Fuad      Assistant General Counsel       

Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C-6
FORM OF
OPINION OF SPECIAL COUNSEL TO THE LENDERS
[See attachment hereto]
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



To:
Each of the parties listed
on Schedule I attached hereto
CHICAGO BRIDGE & IRON
CREDIT AGREEMENT
Privileged
Amsterdam/London, 6 November 2006
Ladies and Gentlemen,
You have requested us, the undersigned, as your special counsel on certain
matters of Dutch law, to render an opinion with respect to Chicago Bridge & Iron
Company N.V. (the “Parent”), a public company with limited liability,
incorporated under Dutch law and Chicago Bridge & Iron Company B.V. (the
“Subsidiary”), a private company with limited liability, incorporated under
Dutch law (the “Companies” and each a ‘Company”), in connection with the
transactions contemplated by (a) that certain letter of credit and term loan
agreement by and among, inter afia, the Parent, Chicago Bridge & Iron Company
(Delaware), CBI Services, Inc. and Bank of America, N.A, dated as of 6
November 2006 (the “Credit Agreement”), and (b) the other Opinion Documents as
defined herein.
Capitalised terms used herein which are not otherwise defined herein are used as
defined in the Credit Agreement. Headings used in this opinion are for ease of
reference only and shall not affect the interpretation hereof.
In this opinion:
“Guaranties” means the documents listed in Schedule II under (2) and (3).
“Opinion Documents” means the documents listed in Schedule II.
In rendering this opinion, we have examined and relied upon electronically
transmitted copies of executed copies of the Opinion Documents and upon the
following documents:

(1)  
a facsimile copy of an excerpt dated 6 November 2006 of the registration of the
Parent in the trade register of the Chamber of Commerce of Amsterdam, the
Netherlands (the “Trade Register”) (the “Parent Excerpt”);
  (2)  
a facsimile copy of an excerpt dated 6 November 2006 of the registration of the
Subsidiary in the Trade Register (the “Subsidiary Excerpt” and together with the
Parent Excerpt the “Excerpts”);

 

 



--------------------------------------------------------------------------------



 



LOYENSLLOEFF

(3)  
a facsimile copy of articles of association (statuten) of the Parent, dated 24
May 2005 (the “Parent Articles”); and
  (4)  
a facsimile copy of articles of association (statuten) of the Subsidiary, dated
26 September 2002 (the “Subsidiary Articles* and together with the Parent
Articles the “Articles of Association”).

For the purpose of the opinions expressed herein, we have assumed:

(i)  
the genuineness of all signatures;
  (ii)  
the authenticity of all agreements, certificates, instruments, and other
documents submitted to us as originals;
  (iii)  
the conformity to the originals of all agreements, certificates, instruments,
and other documents submitted to us as copies;
  (iv)  
that the information recorded in the Excerpts is true, accurate and complete on
the date hereof (although not constituting conclusive evidence thereof our
assumption is supported by information obtained by telephone today from the
Trade Register confirming that no changes were registered after the date of the
Excerpts);
  (v)  
that the Companies have not been dissolved (ontbonden), merged (gefuseerd),
split up (gesplitst), granted a suspension of payments (surseance verleend),
declared bankrupt (failliet verklaard) or subjected to any other insolvency
proceedings listed in Annex A or winding up proceedings listed in Annex D of the
29 May 2000 Council Regulation (EC) No 1346/2000 on Insolvency Proceedings (the
“insolvency Regulation”) (although not constituting conclusive evidence thereof,
this assumption is supported by (a) the contents of the Excerpts,
(b) information obtained by telephone today from (i) the bankruptcy clerk’s
office (faillissementsgriffie) of the court in Amsterdam, the Netherlands, and
(ii) the international bankruptcy clerk’s office (internationale
failiissementsgriffie) of the court in The Hague, the Netherlands);
  (vi)  
that the Articles of Association are the articles of association (statuten) of
the Companies in force on the date hereof (although not constituting conclusive
evidence thereof, this assumption is supported by the contents of the Excerpts);
  (vii)  
that the Opinion Documents have not been amended, supplemented, terminated,
rescinded or declared null and void;
  (viii)  
that none of the Companies has established or is in the process of establishing
a works council (ondernemingsraad) or central works council (centrale
ondernemingsraad);
  (ix)  
that each party to the Opinion Documents is validly existing under the laws
under which it is purported to have been incorporated;
  (x)  
that (a) each party to the Opinion Documents has all requisite power (corporate
and otherwise) to execute and deliver, and to perform its obligations under, the
Opinion Documents, and (b) the Opinion Documents have been duly authorised,
executed, and delivered by or on behalf of the parties thereto;
  (xi)  
that, under the laws by which the Opinion Documents are expressed to be governed
and under the laws of any other relevant jurisdiction (other than Dutch law),
the Opinion Documents constitute the legal, valid and binding obligations of the
parties thereto, and are enforceable against those parties in accordance with
their terms;

Legal Opinion
Chicago Bridge & Iron A
Execution Version

 

2



--------------------------------------------------------------------------------



 



LOYENSLLOEFF

(xii)  
that the Credit Linked Notes and the Term Notes will not be offered or sold,
directly or indirectly, in the Netherlands; and
  (xiii)  
that the Companies do not qualify as a credit institution within the meaning of
Section 1 under (a) of the Act on the Supervision of the Credit System 1992 (Wet
toezicht kredietwezen 1992).

Based upon the foregoing and subject to any factual matters or documents not
disclosed to us in the course of our investigation, and subject to the
qualifications and limitations stated hereafter, we are of the opinion that on
the date hereof:
Choice of law

A.  
The choice of the Jaws of the State of New York as the law governing the Opinion
Documents is valid and binding under Dutch law, except (i) to the extent that
any term of the Opinion Documents or any provision of the Jaw of the State of
New York applicable to the Opinion Documents is manifestly incompatible with the
public policy (ordre public) of the Netherlands and (ii) that a Dutch court may
give effect to mandatory rules of Dutch law or the laws of another jurisdiction,
with which the situation has a close connection, if and insofar as, under Dutch
law or the laws of that other jurisdiction, those rules must be applied
irrespective of the chosen law.

Legal validity

B.  
Subject to paragraph A. above, the Opinion Documents to which they are a party
constitute the legal, valid and binding obligations of the Companies,
enforceable against the Companies in accordance with their respective terms.

This opinion is subject to the following qualifications:

a.  
The opinions expressed herein may be affected or limited by the provisions of
any applicable bankruptcy (faillissement), insolvency, fraudulent conveyance
(actio pauliana), reorganisation, suspension of payments (surseance van
betaling) and other laws of general application now or hereafter in effect,
relating to or affecting the enforcement or protection of creditor’s rights
(including but not limited to the laws that apply pursuant to the Insolvency
Regulation).
  b.  
if proceedings are instituted against the Company in the courts of the
Netherlands in respect of any sum payable under the Opinion Documents, the
claimant has the option to request those courts to render judgment either in
United States Dollars or in the lawful currency of the Netherlands. A final
judgment in United States Dollars may be enforced in the Netherlands either in
United States Dollars or, if enforcement purposes would so require, in the
lawful currency of the Netherlands. In either case, the applicable rate of
exchange would be such rate that procures that the amount in the lawful currency
of the Netherlands is sufficient for the claimant to purchase, on the date of
payment by the Company, forthwith the sum payable in United States Dollars.
  c.  
Under Dutch law, each power of attorney (volmacht) or mandate (lastgeving),
whether or not irrevocable, granted by a Company in the Opinion Documents will
terminate by force of law, without notice, upon bankruptcy (faillissement), and
will cease to be effective in case of a suspension of payments (surseance van
betaling), of a Company. To the extent that the appointment by a Company of a
process agent would be deemed to constitute a power of attorney or a mandate,
this qualification would apply.

 

 



--------------------------------------------------------------------------------



 



LOYENSLLOEFF

d.  
Under Dutch law, a power of attorney can be made irrevocable, provided that the
scope of the power of attorney concerns legal acts which are in the interest of
the holder of the power of attorney or a third party. However, a counterparty of
the proxy holder which has been granted an irrevocable power of attorney, may
assume that this condition has been met, unless the contrary is evident to such
a party.
  e.  
A power of attorney does not affect the authority of the issuer to perform the
actions envisaged by such power of attorney itself.
  f.  
The consent to the jurisdiction of the courts of the State of New York, as
provided in the Opinion Documents, is valid and binding upon the Companies under
Dutch law, insofar as Dutch law is applicable, provided, however, that such
consent does not preclude bringing claims before the provisional measures judge
(voorzieningenrechter) of a competent court in the Netherlands.
  g  
A Dutch court may have to decline jurisdiction if concurrent proceedings have
been brought elsewhere. Dutch law provides that if proceedings, involving the
same cause of action between the same parties, are brought before the courts of
different states, any court other then the court first seized shall of its own
motion decline jurisdiction in favour of that court, provided that the latter
court has determined that it has jurisdiction.
  h.  
In the absence of an applicable treaty between the State of New York and the
Netherlands, a judgement rendered by a State of New York court will not be
enforced by the courts in the Netherlands. In order to obtain a judgement which
is enforceable in the Netherlands the claim must be relitigated before a
competent Dutch court. A judgement rendered by a State of New York court
pursuant to the Opinion Documents will, under current practice, be recognised by
a Dutch court if (i) that judgement results from proceedings compatible with
Dutch concepts of due process, (ii) that judgement does not contravene public
policy (ordre public) of the Netherlands and (iii) the jurisdiction of the State
of New York court has been based on an internationally acceptable ground.
  i.  
The validity of the guarantee provided by the Companies pursuant to the
Guaranties may be affected by the ultra vires provisions of section 2:7 of the
Dutch Civil Code. These provisions give legal entities the right to invoke the
nullity of a transaction if such transaction entered into by such entity cannot
serve to realise the objects of such entity and the other parties to such
transaction knew, or without independent investigation should have known, that
such objects have been exceeded. All circumstances relevant in determining
corporate benefit should be taken into account, including the wording of the
objects clause of the articles of association and the level of (direct or
indirect) benefit derived by the legal entity.

We express no opinion on any law other than the law of the Netherlands
(unpublished case law not included) as it currently stands. We express no
opinion on any laws of the European Communities (insofar as not implemented in
the Netherlands in statutes or regulations of general application or unless it
concerns EU Regulations (Verordeningen) in effect in the Netherlands on the date
of the opinion). In this opinion letter we express no opinion on tax law, on the
business merits of the transaction contemplated by the Opinion Documents or on
anti-trust law.
Legal Opinion
Chicago Bridge & Iron A
Execution Version

 

4



--------------------------------------------------------------------------------



 



LOYENSLLOEFF
In this opinion letter Dutch legal concepts are sometimes expressed in English
terms and not in their original Dutch terms. The concepts concerned may not be
identical to the concepts described by the same English term as they exist under
the laws of other jurisdictions. This opinion letter may only be relied upon
under the express condition that any issue of interpretation or liability
arising thereunder will be governed by Dutch law and be brought exclusively
before the competent court in Rotterdam, the Netherlands. In addition, this
opinion letter may only be relied upon by you under the express condition that
our General Conditions which include a limitation of liability clause (a copy of
which is attached hereto as Annex I) apply; the reference to Client includes the
Opinion Addressees.
This opinion letter is strictly limited to the matters stated herein and may not
be read as extending by implication to any matters not specifically referred to.
Nothing in this opinion should be taken as expressing an opinion in respect of
any representations or warranties, or other information, contained in any of the
above documents or any other document examined in connection with this opinion
except as expressly confirmed herein.
This opinion letter is addressed to you and may only be relied upon by you in
connection with the transactions to which the Opinion Documents relate, and may
not be relied upon by any other person, firm, company, or institution without
our prior written consent, save that any Lender that becomes a Lender by a
permitted assignment or transfer, may rely upon this opinion letter after
notifying us in writing thereof and this opinion letter may be disclosed without
reliance to regulatory authorities having jurisdiction over you in case a legal
obligation to do so arises.

     
Yours faithfully,
Loyens & Loeff N.V.


   
-s- Loyens & Loeff [h69737c9652405.gif]
  [h69737c9652406.gif]

Legal Opinion
Chicago Bridge & Iron A
Execution Version

 

5



--------------------------------------------------------------------------------



 



LOYENSLLOEFF
SCHEDULE I
OPINION ADDRESSEES
Sun Life Assurance Company of Canada
c/o Sun Capital Advisers LLC
One Sun Life Executive Park, SC 1303
Wellesley Hills, Massachusetts 02481
Attention: Michael G. Berrian, Vice President, Private Placements, and
Ann C. King, Senior Counsel
Sun Life Assurance Company of Canada (U.S.)
c/o Sun Capital Advisers LLC
One Sun Life Executive Park, SC 1303
Wellesley Hills, Massachusetts 02481
Attention: Michael G. Berrian, Vice President, Private Placements, and
Ann C. King, Senior Counsel
Sun Life Insurance and Annuity Company of New York
c/o Sun Capital Advisers LLC
One Sun Life Executive Park, SC 1303
Wellesley Hills, Massachusetts 02481
Attention: Michael G. Berrien, Vice President, Private Placements, and
Ann C. King, Senior Counsel
Legal Opinion
Chicago Bridge & Iron A
Execution Version

 

6



--------------------------------------------------------------------------------



 



SCHEDULE II
OPINION DOCUMENTS

(1)  
A letter of credit and term loan agreement by and among, inter alia, the Parent,
Chicago Bridge a Iron Company (Delaware), CBI Services, Inc. and Bank of
America, N.A, dated as of 6 November 2006;
  (2)  
a parent guaranty, dated 6 November 2006, by and between the Parent and Bank of
America, N.A.;
  (3)  
a subsidiary guaranty, dated 6 November 2006, by and between, inter alia, the
Subsidiary and Bank of America, N.A.

Legal Opinion
Chicago Bridge & Iron A
Execution Version

 

7



--------------------------------------------------------------------------------



 



ANNEX I
GENERAL CONDITIONS Loyens & Loeff N.V.
The General Terms and Conditions governing the services to be provided by or on
behalf of the public limited company Loyens & Loeff N.V., hereinafter to be
referred to as “Loyens & Loeff”.

1.  
The relation between the Client and Loyens a Loeff shah be governed entirely by
the law of the Netherlands.
  2.  
Solely Loyens Loeff shall operate as contracting agent vis-a-vis the Client.
Articles 404 and 407(2) of Book 7 of the Dutch Civil Code shall not be
applicable.
  3.  
Loyens a Loeff shall be obliged to exercise the due care that, in the given
circumstances, may reasonably be expected from it with respect to the services
provided by or on its behalf. Achieving the intended result is not guaranteed by
Loyens Loeff.
  4.  
When carrying out an assignment, Loyens Loeff may involve one or more persons
that are not, whether directly or indirectly, connected with Loyens a Loeff. Any
failure of such person may be attributed to Loyens a Loeff, only if the Client
proves that Loyens Loeff did not act with due care when choosing such person.
  5.  
The Client shall allow that Loyens & Loeff and the persons involved in carrying
out an assignment by or on behalf of Loyens Loeff share information relating to
the Client and an assignment awarded by the Client with other persons connected
with Loyens a Loeff, to the extent required or useful for the purposes of client
relation management.
  6.1  
The Client shall be entitled to compensation for the entire damages sustained by
the Client that is, by law, a consequence of an event or series of connected
events for which Loyens & Loeff is liable by law:

  a.  
where Loyens a Loeff has any insurance coverage for such damages, not to exceed
an amount equal to the insurance payment to be received by Loyens & Loeff plus
the excess payable by Loyens Loeff under such insurance;
    b.  
where Loyens Loeff does not have insurance coverage for such damages at all, not
to exceed an amount of ELIR 450,000.

6.2  
Without prejudicing the provisions set forth in Article 89 of Book 6 of the
Dutch Civil Code, the right to compensation for damages shall at any rate
terminate twelve months after the occurrence of the event that caused, whether
directly or indirectly, the damages for which Loyens & Loeff is liable.
  6.3  
The provisions set forth in the two foregoing paragraphs shall also apply, if
the Client claims compensation for damages on the grounds of a right taken over
or acquired from a third party.
  6.4  
In the event that one or more third parties should claim from Loyens a Loeff
compensation for damages they sustained in connection with services provided by
or on behalf of Loyens a Loeff to the Client, the latter shall indemnify Loyens
Loeff against such claim or claims and additional costs, insofar as Loyens a
Loeff should have to pay to the third party or parties compensation in excess of
the compensation Loyens a Loeff would have had to pay to the Client if the
Client had claimed compensation from Loyens a Loaf for the damages sustained by
such third party or parties.
  6.5  
In the event both the Client and a third party or third parties should claim
compensation for damages from Loyens & Loeff in connection with services
provided to the Client by or on behalf of Loyens a Loeff, the damages sustained
by the Client shall not qualify for compensation insofar as the amount of the
claim to be paid to the Client would, as such or after having been increased by
the amount of the claim to be paid to the third party or parties, be in excess
of the maximum amount provided in Article 6.1 under (a) or (b).
  7.  
The General Terms and Conditions may also be invoked by those natural persons or
legal entities that are involved, whether directly or indirectly, in any manner
whatsoever for the services provided by or on behalf of Loyens & Loeff,
  8.  
The General Terms and Conditions shall also be applicable to any supplementary
or follow-up assignments.
  9.  
The District Court of Rotterdam shall have exclusive jurisdiction over any
disputes between the Client and Loyens & Loeff, on the understanding that Loyens
a Loeff shall continue to have power to take legal action against the Client in
a court of law that would have had jurisdiction over disputes between the Client
and Loyens a Loeff if the above nomination of jurisdiction had not been made.
  10.  
The General Terms and Conditions drawn up in the Dutch language shall prevail
over the General Terms and Conditions drawn up in the English language or in any
other language.

These general conditions were deposited with the Registry of the Rotterdam
District Court on January 1, 2005 under number 142/2004.
Legal Opinion
Chicago Bridge & Iron A
Execution Version

 

8



--------------------------------------------------------------------------------



 



         
 
BEIJING
BRUSSELS
CENTURY CITY
HONG KONG
LONDON
NEWPORT BEACH
  (CYMELVENY & MYERS LLP LOGO) [h69737c9652414.gif]
40o South Hope Street
Los Angeles, California 90071-2899
TELEPHONE (213) 430-6000
FACSIMILE (213) 430-6407
wWW.OmM.COM    NEW YORK
SAN FRANCISCO
SHANGHAI
SILICON VALLEY
TOKYO
WASHINGTON, D.C.

      November 6, 2006   OUR FILE NUMBER
045,231.0183

TO EACH OF THE
LENDERS LISTED ON
SCHEDULE A HERETO

  Re:  
Chicago Bridge & Iron Company N.V.; Chicago Bridge & Iron Company (Delaware);
CBI Services, Inc.; CB&I Constructors, Inc.; and CB&I Tyler Company
$50,000,000 Letter of Credit and Term Loan Agreement

Ladies and Gentlemen:
We have acted as your special counsel in connection with the $50,000,000 Letter
of Credit and Term Loan Agreement dated as of November 6, 2006 by and among
Chicago Bridge & Iron Company N.V., a corporation organized under the laws of
The Kingdom of the Netherlands (the “Company”), Chicago Bridge & Iron Company
(Delaware), a Delaware corporation, CBI Services, Inc., a Delaware corporation,
CB&I Constructors, Inc., a Texas corporation, and CB&I Tyler Company, a Delaware
corporation (hereinafter referred to individually as a “Co-Obligor” and
collectively the “Co-Obligors”), Bank of America, N.A. and JPMorgan Chase Bank,
N.A., as L/C Issuers, Bank of America, N.A., as Administrative Agent, and each
of you, respectively (the “Letter of Credit Agreement”). We are providing this
opinion to you pursuant to Section 4.01(a)(vii) of the Letter of Credit
Agreement. Except as otherwise indicated, capitalized terms used in this opinion
and defined in the Letter of Credit Agreement will have the meanings given in
the Letter of Credit Agreement. The Company, the Co-Obligors and Chicago Bridge
& Iron Company B.V. are collectively referred to herein as the “Opinion Parties”
and individually as an “Opinion Party.”
In our capacity as special counsel, we have participated in the preparation and
negotiation of the Letter of Credit Agreement, the Credit-Linked Notes, the
Parent Guaranty and the Subsidiary Guaranty (together, the “Closing Date Credit
Documents”) and the form of the Term Note (together with the Closing Date Credit
Documents, the “Credit Documents”) and have examined, among other things,
originals or copies thereof, as well as the legal opinion of Thelen Reid &
Priest LLP, counsel to the Credit Parties, the legal opinion of Robert H. Wolfe,
internal counsel to the Credit Parties, the legal opinion of Baker & McKenzie
Amsterdam N.V., Netherlands counsel to the Credit Parties, the legal opinion of
John S. Barry, Assistant General
Legal Opinion
Chicago Bridge & Iron A
Execution Version

 

9



--------------------------------------------------------------------------------



 



O’MELVENY & MYERS LLP
Lenders listed on Schedule A hereto
November 6, 2006 — Page 2
Counsel of Bank of America, NA., as Administrative Agent, the legal opinion of
Morrison & Foerster LLP, counsel to Bank of America, N.A., as Administrative
Agent, and the legal opinion of Loyens & Loeff, your Netherlands counsel, each
dated the date hereof (collectively, the “Other Counsel Opinions”). We have
assumed the genuineness of all signatures, the authenticity of all documents
submitted to us as originals and the conformity with originals of all documents
submitted to us as copies. As to relevant factual matters, we have obtained and
relied upon those certificates of officers of the Opinion Parties and
certificates of public officials that we considered appropriate. To the extent
the Opinion Parties’ obligations depend on the enforceability of the Credit
Documents against the other parties to the Credit Documents, we have assumed
that the Credit Documents are enforceable against such other parties.
In rendering the opinions set forth herein, we have assumed that (i) each
Opinion Party has been duly formed, and is validly existing in good standing
under the laws of its respective jurisdiction of formation or organization, with
power to enter into the Credit Documents to which it is party and to perform its
obligations thereunder, (ii) the execution, delivery and performance of such
Credit Documents have been duly authorized by all necessary action on the part
of each Opinion Party party thereto, and (iii) such Credit Documents have been
duly executed and delivered by each Opinion Party party thereto.
On the basis of such examination, our reliance upon the assumptions in this
opinion and our consideration of those questions of law we considered relevant,
and subject to the limitations and qualifications in this opinion, we are of the
opinion that:
1. Each of the Closing Date Credit Documents constitutes the legally valid and
binding obligation of each Opinion Party party thereto, enforceable against such
Opinion Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting creditors’ rights generally (including, without limitation,
fraudulent conveyance laws) and by general principles of equity, including,
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing and the possible unavailability of specific performance or injunctive
relief, regardless of whether considered in a proceeding in equity or at law,
and possible judicial action giving effect to governmental actions or foreign
laws affecting creditors’ rights. Each of the Term Notes, when duly executed and
delivered by each Co-Obligor, will constitute the legally valid and binding
obligation of each Co-Obligor, enforceable against each Co-Obligor in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally (including, without limitation, fraudulent conveyance laws) and
by general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief, regardless of
whether considered in a proceeding in equity or at law.

 

 



--------------------------------------------------------------------------------



 



O’MELVENY & MYERS LLP
Lenders listed on Schedule A hereto
November 6, 2006 — Page 3
2. Assuming the accuracy of (i) the Company’s and the Co-Obligors’
representations in the first sentence of Section 5.13 of the Letter of Credit
Agreement, (ii) your representations in Section 10.09(a) of the Letter of Credit
Agreement, (iii) the representations and warranties of Banc of America
Securities LLC (“BAS”) in that certain offeree letter, dated as of November 6,
2006, from BAS to the Company, O’Melveny & Myers LLP and Thelen Reid & Priest
LLP, and (iv) the representations and warranties of JPMorgan Securities Inc. in
that certain offeree letter, dated as of November 6, 2006, from JPMorgan
Securities Inc. to the Company, O’Melveny & Myers LLP and Thelen Reid & Priest
LLP, it is not necessary in connection with the execution and delivery of the
Credit-Linked Notes and the Term Notes (together, the “Notes”) under the
circumstances contemplated by the Letter of Credit Agreement to register the
Notes under the Securities Act of 1933, as amended, or to qualify an indenture
in respect thereof under the Trust Indenture Act of 1939, as amended. We express
no opinion as to the securities laws of any other jurisdiction.
3. Assuming the accuracy of the Co-Obligors’ representations in Section 5.14 of
the Letter of Credit Agreement, neither the extension of credit nor the use of
proceeds provided in the Letter of Credit Agreement will violate Regulation T, U
or X of the Board of Governors of the Federal Reserve System. For purposes of
this opinion, we have assumed that none of the Lenders is a “creditor” as
defined in Regulation T.
The Other Counsel Opinions are satisfactory in form to us and cover the matters
required by the Letter of Credit Agreement, and we believe you are justified in
relying on such opinions. However, we bring to your attention that the Other
Counsel Opinions do not cover any Credit Parties other than the Opinion Parties
nor have we been provided with any evidence that such Credit Parties have been
duly formed or are validly existing in good standing under the laws of their
respective jurisdiction of formation or organization, that the execution,
delivery and performance of the Credit Documents to which such Credit Parties
are a party have been duly authorized on the part of such Credit Parties or that
such Credit Documents have been duly executed and delivered by such Credit
Parties.
(a) Our opinions in paragraph 1 above as to the enforceability of the Credit
Documents are subject to:
(i) public policy considerations, statutes or court decisions that may limit the
rights of a party to obtain indemnification against its own negligence, willful
misconduct or unlawful conduct;
(ii) the unenforceability under certain circumstances of broadly or vaguely
stated waivers or waivers of rights granted by law where the waivers are against
public policy or prohibited by law;
(iii) the unenforceability under certain circumstances of provisions imposing
penalties, liquidated damages or other economic remedies;
(iv) the unenforceability under certain circumstances of provisions appointing
one party as trustee for an adverse party or provisions for the appointment of a
receiver;
Legal Opinion
Chicago Bridge & Iron A
Execution Version

 

3



--------------------------------------------------------------------------------



 



O’MELVENY & MYERS LLP
Lenders listed on Schedule A hereto
November 6, 2006 — Page 4
(v) the unenforceability under certain circumstances of choice of law
provisions; and
(vi) the unenforceability of confession of judgment provisions.
(b) We express no opinion as to the effect of non-compliance by you with any
state or federal laws or regulations applicable to the transactions contemplated
by the Credit Documents because of the nature of your business.
(c) We express no opinion as to any provision of any Credit Document insofar as
it purports to grant a right of setoff in respect of any Opinion Party’s assets
to any person other than a creditor of such Opinion Party.
(d) We advise you that Section 10.14 of the Letter of Credit Agreement and any
similar provision in any of the other Credit Documents, which provides for
non-exclusive jurisdiction of the courts of the State of New York and federal
courts sitting in that State, may not be binding on the courts in the forum(s)
selected or excluded.
(e) We advise you that if an action based on any of the Credit Documents were
commenced in a federal or state court in New York, a judgment for money relating
to such Credit Document ordinarily would be enforced only in United States
dollars. The method used by a court to determine the rate of conversion of
foreign currency into United States dollars may not be the same as provided in
the Letter of Credit Agreement.
Our opinions in paragraph 1 are subject to the qualification that certain
rights, remedies, waivers and other provisions of any of the Credit Documents
may not be enforceable, but such unenforceability will not, subject to the other
exceptions, qualifications and limitations set forth herein, render such Credit
Document invalid as a whole or substantially interfere with the substantial
realization of the principal benefits that such Credit Document purports to
provide (except for the economic consequences of procedural or other delay).
We express no opinion concerning (i) federal or state securities laws or
regulations (except for the opinion in paragraph 2), (ii) federal or state
antitrust, unfair competition or trade practice laws or regulations,
(iii) pension and employee benefit laws and regulations, (iv) compliance with
fiduciary requirements, or (v) the Trading with the Enemy Act, as amended, the
foreign assets control regulations of the United States Treasury Department, the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended,
Executive Order No. 13,224 of September 24, 2001, Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism, as amended, and any enabling legislation, rules, regulations or
executive orders relating thereto.
We express no opinion concerning any Credit Party other than the Opinion Parties
or enforceability of the Subsidiary Guaranty against any such Credit Party.
Legal Opinion
Chicago Bridge & Iron A
Execution Version

 

4



--------------------------------------------------------------------------------



 



The law covered by this opinion is limited to the present federal law of the
United States and the present law of the State of New York. We express no
opinion as to the laws of any other jurisdiction and no opinion regarding the
statutes, administrative decisions, rules, regulations or requirements of any
county, municipality, subdivision or local authority of any jurisdiction.
This opinion is furnished by us as your special counsel and may be relied upon
by you only in connection with the issuance of the Notes by the Co-Obligors to
you. It may not be used or relied upon by you for any other purpose or by any
other person, nor may copies be delivered to any other person, without in each
instance our prior written consent. You may, however deliver a copy of this
opinion to your accountants, attorneys, and other professional advisors, to
governmental regulatory agencies having jurisdiction over you (including,
without limitation, the National Association of Insurance Commissioners), to
permitted assignees of the Notes in connection with such assignment and to
participants in connection with their purchase of a participation interest in
the Notes. At your request, we hereby consent to reliance on this opinion by
such assignees (but not such participants) to the same extent as the addressees
hereof as if this opinion were addressed and had been delivered to them on the
date of this opinion, on the condition and understanding that (i) we assume no
responsibility or obligation to consider the applicability or correctness of
this opinion to any person other than its addressee(s) and (ii) any such
reliance by a future assignee and by the Administrative Agent on behalf of such
future assignee must be actual and reasonable under the circumstances existing
at the time of assignment. This opinion is expressly limited to the matters set
forth above, and we render no opinion, whether by implication or otherwise, as
to any other matters. This letter speaks only as of the date hereof and we
assume no obligation to update or supplement this opinion to reflect any facts
or circumstances that arise after the date of this opinion and come to our
attention, or any future changes in laws.

            Respectfully submitted,
     

Legal Opinion
Chicago Bridge & Iron A
Execution Version

 

5



--------------------------------------------------------------------------------



 



UMELVENY & MYERS UP
Lenders listed on Schedule A hereto
November 6, 2006 — Page 6
SCHEDULE A
Sun Life Assurance Company of Canada
c/o Sun Capital Advisers LLC
One Sun Life Executive Park, SC 1303
Wellesley Hills, Massachusetts 02481
Attention: Michael G. Berrian, Vice President, Private Placements, and
Ann C. King, Senior Counsel
Sun Life Assurance Company of Canada (U.S.)
do Sun Capital Advisers LLC
One Sun Life Executive Park, SC 1303
Wellesley Hills, Massachusetts 02481
Attention: Michael G. Berrian, Vice President, Private Placements, and
Ann C. King, Senior Counsel
Sun Life Insurance and Annuity Company of New York
c/o Sun Capital Advisers LLC
One Sun Life Executive Park, SC 1303
Wellesley Hills, Massachusetts 02481
Attention: Michael G. Berrian, Vice President, Private Placements, and
Ann C. King, Senior Counsel
Legal Opinion
Chicago Bridge & Iron A
Execution Version

 

6



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
CREDIT-LINKED NOTE
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CBI SERVICES, INC.
CB&I CONSTRUCTORS, INC.
CB&I TYLER COMPANY
THIS NOTE IS NOT A SECURITY (AS SUCH TERM IS DEFINED IN THE SECURITIES ACT) OF
BANK OF AMERICA, N.A. OR THE ADMINISTRATIVE AGENT, AND NO SECURITY (AS SUCH TERM
IS DEFINED IN THE SECURITIES ACT) OF BANK OF AMERICA, N.A. OR THE ADMINISTRATIVE
AGENT IS, OR WILL BE, ISSUED IN CONNECTION WITH THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREWITH.

      No.[_______]
$[____________]   [Date]
PPN 16725# AC 0

1. This Note evidences the payment by [_____________] (including its registered
assigns, the “Lender”) of $[________] to Bank of America, N.A., a national
banking association, as Administrative Agent (as defined below), for deposit by
the Administrative Agent in the Credit-Linked Deposit Account as a Credit-Linked
Deposit pursuant to the Letter of Credit and Term Loan Agreement dated as of
November 6, 2006 (as from time to time amended, the “Letter of Credit
Agreement”) among Chicago Bridge & Iron Company N.V., a corporation organized
under the laws of The Kingdom of the Netherlands (the “Company”), on behalf of
itself and as Co-Obligors’ Agent, Chicago Bridge & Iron Company (Delaware), a
Delaware corporation, CBI Services, Inc., a Delaware corporation, CB&I
Constructors, Inc., a Texas corporation, and CB&I Tyler Company, a Delaware
corporation (each a “Co-Obligor” and collectively the “Co-Obligors”), Bank of
America, N.A. and JPMorgan Chase Bank, N.A., as issuers of letters of credit,
the financial institutions from time to time party thereto as Lenders and Bank
of America, N.A., as Administrative Agent (the “Administrative Agent”).
Capitalized terms used herein without definitions shall have the meanings given
to them in the Letter of Credit Agreement. This Note may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original for all purposes; but all such counterparts together shall
constitute but one and the same instrument.
2. This Note evidences the agreement of the Administrative Agent to distribute
to the Lender (i) interest on the Credit-Linked Deposit of the Lender in
accordance with Section 2.01(m)(i) of the Letter of Credit Agreement, (ii) the
unused amount of the Credit-Linked Deposit of the Lender in accordance with
Section 2.01(m)(ii) of the Letter of Credit Agreement solely from monies
received by the Administrative Agent from the Credit-Linked Deposit
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



Account, (iii) the amount of the reduction of the Credit-Linked Deposit of the
Lender in accordance with Section 2.03(a) of the Letter of Credit Agreement
solely from monies received by the Administrative Agent from the Credit-Linked
Deposit Account, and (iv) in accordance with Section 2.08(a) of the Letter of
Credit Agreement the Lender’s Pro Rata Share of the Facility Fee solely from
monies received from the Co-Obligors pursuant to Section 2.05(a) of the Letter
of Credit Agreement.
3. This Note also evidences the joint and several obligations of the Co-Obligors
to pay to the Lender all Advances made by the Lender pursuant to the Letter of
Credit Agreement, and to pay interest on the outstanding principal amount of
such Advances at the interest rates set forth in the Letter of Credit Agreement,
in each case at the times and in the manner set forth in the Letter of Credit
Agreement.
4. This Note is one of a series of Credit-Linked Notes (herein called the
“Notes”) issued pursuant to the Letter of Credit Agreement and is entitled to
the benefits and subject to the provisions thereof. This Note is a registered
note pursuant to Section 10.06(c) of the Letter of Credit Agreement, and, as
provided in the Letter of Credit Agreement, upon surrender of this Note for
registration of transfer together with a duly executed Assignment and
Assumption, a new Note for like principal amount will be issued to and
registered in the name of the transferee, and, in the case of partial transfer,
new Notes will be issued to and registered in the names of the transferor and
transferee. Prior to due presentment for registration of transfer, the
Administrative Agent, the Co-Obligors and the Co-Obligors’ Agent may treat the
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and neither the Administrative
Agent nor any of the Co-Obligors or the Co-Obligors’ Agent will be affected by
any notice to the contrary.
5. If an Event of Default, as defined in the Letter of Credit Agreement, occurs
and is continuing, the Lender shall have all rights and remedies with respect to
this Note as set forth in the Letter of Credit Agreement.
6. This Note shall be construed and enforced in accordance with, and the rights
of the parties shall be governed by, the law of the State of New York, excluding
choice of law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

           
BANK OF AMERICA, N.A.,
as Administrative Agent, as to the provisions of
Sections 1, 2, 4 and 6 only
      By:           Name:           Title:        

Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



           
CHICAGO BRIDGE & IRON COMPANY
(DELAWARE), as to the provisions of Sections 1, 3,
4, 5 and 6 only
      By:           Name:           Title:          
CBI SERVICES, INC., as to the provisions of
Sections 1, 3, 4, 5 and 6 only
      By:           Name:           Title:          
CB&I CONSTRUCTORS, INC., as to the provisions
of Sections 1, 3, 4, 5 and 6 only
      By:           Name:           Title:          
CB&I TYLER COMPANY, as to the provisions of
Sections 1, 3, 4, 5 and 6 only
      By:           Name:           Title:        

Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF
REQUEST FOR TERM LOANS
Date: ___________, _____
Reference is made to that certain Letter of Credit and Term Loan Agreement dated
as of November 6, 2006 (said Letter of Credit and Term Loan Agreement, as
amended, supplemented or otherwise modified to the date hereof, being the
“Letter of Credit Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Chicago
Bridge & Iron Company N.V., a corporation organized under the laws of The
Kingdom of the Netherlands (the “Company”), on behalf of itself and as
Co-Obligors’ Agent, Chicago Bridge & Iron Company (Delaware), a Delaware
corporation, CBI Services, Inc., a Delaware corporation, CB&I Constructors,
Inc., a Texas corporation, and CB&I Tyler Company, a Delaware corporation (each
a “Co-Obligor” and collectively the “Co-Obligors”), the L/C Issuers, the
financial institutions from time to time party thereto as Lenders, and Bank of
America, N.A., as Administrative Agent (“Administrative Agent”).
The undersigned hereby requests the Lenders (in accordance with their applicable
Pro Rata Shares) (select one):
o to convert $  _____  into a Term Loan, which amount does not exceed the Unused
Amount (as defined in Section 2.03(b)(i) of the Letter of Credit Agreement) as
of the date hereof.
o to convert $  _____  into a Term Loan, which amount represents $  _____  of a
forthcoming drawing under a Credit.
o to convert $  _____  into a Term Loan, which amount represents $  _____  of
the outstanding Advances.
The proposed issuance date of the requested Term Loan is  __________  ,  _____ 
(which is a Business Day and, in the case of a conversion not in excess of the
Unused Amount, the last day of an Interest Period with respect to the
Credit-Linked Deposits).
The proceeds of such Term Loan are to be made available to  __________  (which
is a Co-Obligor) in accordance with Section 2.03(b)(iii) of the Letter of Credit
Agreement.
The Company hereby certifies that the following statements are and will be true
and correct on the date of the issuance of the Term Loan requested above, both
before and after giving effect to the Term Loan requested above:
(a) the representations and warranties of the Company and each other Credit
Party contained in Article V of the Letter of Credit Agreement, or any other
Credit Document, or which are contained in any document furnished at any time
under or in connection therewith, are and shall be true and correct on and as of
the date of such Term Loan, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date;
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



(b) no Default or Event of Default exists, or would result from the Term Loan
requested hereby;
(c) there has occurred since the date of December 31, 2005, no event or
circumstance that either individually or in the aggregate has resulted in or
would reasonably be expected to result in a Material Adverse Effect;
(d) there are no outstanding Unreimbursed Amounts in respect of any Credits
(other than Term Loans made in accordance with Section 2.03(b)(i)(C) of the
Letter of Credit Agreement); and
(e) the amount of Term Loan requested hereby, when added to the applicable
Outstanding Amount of all (x) Credits and (y) the sum of the Unreimbursed
Amounts for which Advances have not been made plus the Alternative Currency
Reserve, if any, does not exceed the Total Credit-Linked Deposit.

          DATED:                                            CHICAGO BRIDGE &
IRON COMPANY N.V.,
as the Co-Obligors’ Agent and the Company
      By:           Name:           Title:        

Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF
TERM NOTE
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
CBI SERVICES, INC.
CB&I CONSTRUCTORS, INC.
CB&I TYLER COMPANY

No.  _______________    [Issuance date] $ __________________    PPN 16725# AB 2

FOR VALUE RECEIVED, CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a Delaware
corporation, CBI SERVICES, INC., a Delaware corporation, CB&I CONSTRUCTORS,
INC., a Texas corporation, and CB&I TYLER COMPANY, a Delaware corporation (each
a “Co-Obligor” and collectively the “Co-Obligors”), jointly and severally
promise to pay to  __________  (“Payee”) or its registered assigns the principal
amount of  __________  ($[  __________  ]). The principal amount of this Note
shall be payable on the dates and in the amounts specified in the Letter of
Credit Agreement; provided that the last such installment shall be in an amount
sufficient to repay the entire unpaid principal balance of this Note, together
with all accrued and unpaid interest thereon.
The Co-Obligors also jointly and severally promise to pay interest on the unpaid
principal amount hereof, from the date hereof until paid in full on the Maturity
Date, at the rates and at the times which shall be determined in accordance with
the provisions of that certain Letter of Credit and Term Loan Agreement dated as
of November 6, 2006 by and among Chicago Bridge & Iron Company N.V., a
corporation organized under the laws of The Kingdom of the Netherlands (the
“Company”), on behalf of itself and as Co-Obligors’ Agent, the Co-Obligors, the
L/C Issuers, the financial institutions from time to time party thereto as
Lenders, and Bank of America, N.A., as Administrative Agent (said Letter of
Credit and Term Loan Agreement, as it may be amended, supplemented or otherwise
modified from time to time, being the “Letter of Credit Agreement”, the terms
defined therein and not otherwise defined herein being used herein as therein
defined).
This Note is one of the Co-Obligors’ “Term Notes” and is issued pursuant to and
entitled to the benefits of the Letter of Credit Agreement, to which reference
is hereby made for a more complete statement of the terms and conditions under
which the Term Loan evidenced hereby was made and is to be repaid.
All payments of principal and interest in respect of this Note shall be made in
Dollars in Same Day Funds at the Administrative Agent’s office in accordance
with the terms of the Letter of Credit Agreement. Unless and until an Assignment
and Assumption effecting the assignment or transfer of this Note shall have been
accepted by the Administrative Agent and recorded in the Register as provided in
the Letter of Credit Agreement, the Co-Obligors, the Co-Obligors’ Agent and the
Administrative Agent shall be entitled to deem and treat the Payee as the owner
and holder of this Note and the Term Loan evidenced hereby. The Payee hereby
agrees, by its acceptance hereof, that before disposing of this Note or any part
hereof it will make a notation
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



hereon of all principal payments previously made hereunder and of the date to
which interest hereon has been paid; provided, however, that the failure to make
a notation of any payment made on this Note shall not limit or otherwise affect
the obligations of any Co-Obligor hereunder with respect to payments of
principal of or interest on this Note.
Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Letter of Credit Agreement,
but not otherwise.
THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE CO-OBLIGORS AND THE PAYEE
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Letter of Credit Agreement.
The terms of this Note are subject to amendment only in the manner provided in
the Letter of Credit Agreement.
This Note is subject to restrictions on transfer or assignment as provided in
the Letter of Credit Agreement.
No reference herein to the Letter of Credit Agreement and no provision of this
Note or the Letter of Credit Agreement shall alter or impair the obligations of
the Co-Obligors, which are absolute and unconditional, to pay the principal of
and interest on this Note at the place, at the respective times, and in the
currency herein prescribed.
The Co-Obligors jointly and severally promise to pay all costs and expenses,
including reasonable attorneys’ fees, all as provided in the Letter of Credit
Agreement, incurred in the collection and enforcement of this Note. Each
Co-Obligor and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind and, to
the full extent permitted by law, the right to plead any statute of limitations
as a defense to any demand hereunder.
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Co-Obligor has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

           
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
      By:           Name:           Title:          
CBI SERVICES, INC.
      By:           Name:           Title:          
CB&I CONSTRUCTORS, INC.
      By:           Name:           Title:          
CB&I TYLER COMPANY
      By:           Name:           Title:        

Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF
SUBSIDIARY GUARANTY
[See attachment hereto]
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTY
This SUBSIDIARY GUARANTY is entered into as of November 6, 2006 by the
undersigned (each a “Guarantor”, and together with any future Subsidiaries
executing this Guaranty, being collectively referred to herein as the
“Guarantors”) in favor of and for the benefit of BANK OF AMERICA, N.A., as agent
for and representative of (in such capacity herein called “Guarantied Party”)
the financial institutions (“Lenders”) party to the Credit Agreement referred to
below, and in favor of and for the benefit of the other Beneficiaries (as
hereinafter defined).
RECITALS
A. Chicago Bridge & Iron Company, N.V., a corporation organized under the laws
of The Kingdom of the Netherlands (“Company”), and Chicago Bridge & Iron Company
(Delaware), a Delaware corporation, CBI Services, Inc., a Delaware corporation,
CB&I Constructors, Inc., a Texas corporation, and CB&I Tyler Company, a Delaware
corporation (each of the foregoing being a wholly-owned Subsidiary of the
Company and hereinafter referred to individually as a “Co-Obligor” and
collectively the “Co-Obligors”), Bank of America, N.A., and JPMorgan Chase Bank,
N.A., as issuers of letters of credit (each an “L/C Issuer” and collectively,
the “L/C Issuers”), the Lenders, and Guarantied Party, as Administrative Agent
for Lenders are party to that certain Letter of Credit and Term Loan Agreement
dated as of November 6, 2006 (said Credit Agreement, as it may hereafter be
amended, supplemented or otherwise modified from time to time, being the “Credit
Agreement”; capitalized terms defined therein and not otherwise defined herein
being used herein as therein defined).
B. Guarantied Party, L/C Issuers and Lenders are sometimes referred to herein as
“Beneficiaries”.
C. A portion of the proceeds of the Credits, Advances or Term Loans may be
advanced to other Guarantors that are Subsidiaries of Co-Obligors, and thus the
Guarantied Obligations (as hereinafter defined) will inure to the benefit of
Guarantors (which benefits are hereby acknowledged).
D. It is a condition precedent to the funding of Credit-Linked Deposits and the
making of the initial Credit Extensions under the Credit Agreement that the
Obligations of Co-Obligors (as hereinafter defined) be guarantied by Guarantors.
E. Guarantors are willing irrevocably and unconditionally to guaranty such
Obligations.
NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Lenders, L/C Issuers and Guarantied Party to enter into the
Credit Agreement, to fund Credit-Linked Deposits and to make Credits, Advances,
Term Loans and other extensions of credit thereunder, Guarantors hereby agree as
follows:
1. Guaranty. Guarantors jointly and severally irrevocably and unconditionally
guaranty, as primary obligors and not merely as sureties, the due and punctual
payment in full of all Guarantied Obligations (as hereinafter defined) when the
same shall become due (after giving effect to any applicable grace periods),
whether at stated maturity, by
Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of Title 11 of the
United States Code entitled “Bankruptcy”, as now and hereafter in effect, or any
successor statute). The term “Guarantied Obligations” is used herein in its most
comprehensive sense and includes any and all Obligations of the Co-Obligors, now
or hereafter made, incurred or created, whether absolute or contingent,
liquidated or unliquidated, and however arising under or in connection with the
Credit Agreement, this Guaranty and the other Credit Documents, including those
arising under successive borrowing transactions under the Credit Agreement which
shall either continue the Obligations of the Co-Obligors or from time to time
renew them after they have been satisfied. “Obligations” means all obligations
of every nature of the Co-Obligors from time to time owed to Administrative
Agent, L/C Issuers, Lenders or any of them under the Credit Documents, whether
for principal, interest, reimbursement of amounts drawn under Credits, fees,
expenses, indemnification or otherwise. The Guarantied Party may require that
any payments due under this Guaranty shall be made in the United States.
Each Guarantor acknowledges that a portion of Advances or Term Loans may be
advanced to it, that Credits may be issued for the benefit of its business and
that the Guarantied Obligations will inure to its benefit.
Any interest on any portion of the Guarantied Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of the Co-Obligors (or, if interest on any portion of the Guarantied Obligations
ceases to accrue by operation of law by reason of the commencement of said
proceeding, such interest as would have accrued on such portion of the
Guarantied Obligations if said proceeding had not been commenced) shall be
included in the Guarantied Obligations because it is the intention of each
Guarantor and Guarantied Party that the Guarantied Obligations should be
determined without regard to any rule of law or order that may relieve the
Co-Obligors of any portion of such Guarantied Obligations.
In the event that all or any portion of the Guarantied Obligations is paid by
the Co-Obligors, the obligations of each Guarantor hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) is rescinded or recovered directly
or indirectly from Guarantied Party or any other Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments that are so rescinded or
recovered shall constitute Guarantied Obligations.
Subject to the other provisions of this Section 1, upon the failure of the
Co-Obligors to pay any of the Guarantied Obligations when and as the same shall
become due (and after expiration of any applicable grace period), each Guarantor
will upon demand pay, or cause to be paid, in cash, to Guarantied Party for the
ratable benefit of Beneficiaries, an amount equal to the aggregate of the unpaid
Guarantied Obligations. Nothing in this Guaranty shall or is intended to permit
a demand hereunder prior to the date on which payment is due under the Credit
Agreement and all applicable grace and cure periods have expired.
(b) Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty and the other Credit Documents
shall be limited to a maximum aggregate amount equal to the largest amount that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section
Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



548 of Title 11 of the United States Code or any applicable provisions of
comparable state law (collectively, the “Fraudulent Transfer Laws”), in each
case after giving effect to all other liabilities of such Guarantor, contingent
or otherwise, that are relevant under the Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of such Guarantor (x) in respect of
intercompany indebtedness to the Co-Obligors or other affiliates of Company or
the Co-Obligors to the extent that such indebtedness would be discharged in an
amount equal to the amount paid by such Guarantor hereunder and (y) under any
guaranty of subordinated indebtedness which guaranty contains a limitation as to
maximum amount similar to that set forth in this Section 1(b), pursuant to which
the liability of such Guarantor hereunder is included in the liabilities taken
into account in determining such maximum amount) and after giving effect as
assets to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification or contribution of such Guarantor pursuant to applicable law or
pursuant to the terms of any agreement.
(c) The obligations of any Guarantor incorporated under the laws of The
Netherlands under or pursuant to this Guaranty shall exclude and shall not be or
be construed as any guarantee, indemnity or security, to the extent that this
would be deemed ultra vires within the meaning of Section 2:7 of the Netherlands
Civil Code.
(d) Each Guarantor under this Guaranty, and each guarantor under other
guaranties, if any, relating to the Credit Agreement (the “Related Guaranties”)
that contain a contribution provision similar to that set forth in this
Section 1(d), together desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guaranty and the Related Guaranties. Accordingly, in the
event any payment or distribution is made on any date by a Guarantor under this
Guaranty or a guarantor under a Related Guaranty, each such Guarantor or such
other guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in the maximum amount permitted by law so as to maximize
the aggregate amount of the Guarantied Obligations paid to Beneficiaries.
2. Guaranty Absolute; Continuing Guaranty. The obligations of each Guarantor
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guarantied
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees that: (a) this Guaranty is a guaranty of payment
when due and not of collectibility; (b) Guarantied Party may enforce this
Guaranty upon the occurrence and during the continuance of an Event of Default
under the Credit Agreement notwithstanding the existence of any dispute between
the Co-Obligors and any Beneficiary with respect to the existence of such event;
(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Co-Obligors under the Credit Documents and the obligations of
any other guarantor of obligations of the Co-Obligors and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not any
action is brought against the Co-Obligors or any of such other guarantors and
whether or not any Co-Obligor is joined in any such action or actions; and (d) a
payment of a portion, but not all, of the Guarantied Obligations by one or more
Guarantors shall in no way limit, affect, modify or abridge the liability of
such or any other Guarantor for any portion of the Guarantied Obligations that
has not been paid. This Guaranty is a continuing guaranty and shall be binding
upon each Guarantor and its successors and assigns, and each Guarantor
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guarantied Obligations.
Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



3. Actions by Beneficiaries. Any Beneficiary may from time to time, without
notice or demand and without affecting the validity or enforceability of this
Guaranty or giving rise to any limitation, impairment or discharge of any
Guarantor’s liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of the Guarantied
Obligations, (b) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guarantied
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations, (c) request and accept other
guaranties of the Guarantied Obligations and take and hold security for the
payment of this Guaranty or the Guarantied Obligations, (d) release, exchange,
compromise, subordinate or modify, with or without consideration, any security
for payment of the Guarantied Obligations, any other guaranties of the
Guarantied Obligations, or any other obligation of any Person with respect to
the Guarantied Obligations, (e) enforce and apply any security now or hereafter
held by or for the benefit of any Beneficiary in respect of this Guaranty or the
Guarantied Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that Guarantied Party or the other
Beneficiaries, or any of them, may have against any such security, as Guarantied
Party in its discretion may determine consistent with the Credit Agreement, and
any applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and (f) exercise any other
rights available to Guarantied Party or the other Beneficiaries, or any of them,
under the Credit Documents.
4. No Discharge. This Guaranty and the obligations of Guarantors hereunder shall
be valid and enforceable and shall not be subject to any limitation, impairment
or discharge for any reason (other than payment in full of the Guarantied
Obligations), including without limitation the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (a) any failure to assert or enforce or agreement not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy with respect to the Guarantied Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guarantied Obligations, (b) any waiver or modification of, or any
consent to departure from, any of the terms or provisions of the Credit
Agreement, any of the other Credit Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guarantied Obligations, (c) the Guarantied Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect, (d) the application of payments received from any
source to the payment of indebtedness other than the Guarantied Obligations,
even though Guarantied Party or the other Beneficiaries, or any of them, might
have elected to apply such payment to any part or all of the Guarantied
Obligations, (e) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guarantied Obligations,
(f) any defenses, set-offs or counterclaims which any Co-Obligor may assert
against Guarantied Party or any Beneficiary in respect of the Guarantied
Obligations, including but not limited to failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury, and (g) any other act or thing or omission, or delay to
do any other act or thing, which may or might in any manner or to any extent
vary the risk of a Guarantor as an obligor in respect of the Guarantied
Obligations.
Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



5. Waivers. Each Guarantor waives, for the benefit of Beneficiaries: (a) any
right to require Guarantied Party or the other Beneficiaries, as a condition of
payment or performance by such Guarantor, to (i) proceed against any or all
Co-Obligors, any other guarantor of the Guarantied Obligations or any other
Person, (ii) proceed against or exhaust any security held from any Co-Obligor,
any other guarantor of the Guarantied Obligations or any other Person,
(iii) proceed against or have resort to any balance of any deposit account or
credit on the books of any Beneficiary in favor of any Co-Obligor or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of any Co-Obligor including, without limitation, any defense
based on or arising out of the lack of validity or the unenforceability of the
Guarantied Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of any Co-Obligor from any cause other
than payment in full of the Guarantied Obligations; (c) any defense based upon
any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in other respects more burdensome than that of
the principal; (d) any defense based upon Guarantied Party’s or any other
Beneficiary’s errors or omissions in the administration of the Guarantied
Obligations, except behavior that amounts to bad faith (nothing in this clause
(d) shall or is intended to obligate any Guarantor to indemnify Guarantied Party
or any other Beneficiary for matters excluded from the indemnification
obligations of Co-Obligors under the Credit Documents by reason of Guarantied
Party’s or such other Beneficiary’s gross negligence or willful misconduct); (e)
(i) any principles or provisions of law, statutory or otherwise, that are or
might be in conflict with the terms of this Guaranty and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any Lien or any property subject thereto; (f) notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance of this Guaranty,
notices of default under the Credit Agreement, or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guarantied Obligations or any agreement related thereto, notices of any
extension of credit to the Co-Obligors and notices of any of the matters
referred to in Sections 3 and 4 and any right to consent to any thereof; (g) any
acts of any Governmental Authority of or in any jurisdiction affecting any
Co-Obligor, any Guarantor or other Person, including any restrictions on the
conversion or exchange of currency or repatriation or control of funds, a
declaration of banking moratorium or any suspension of payments by banks in any
jurisdiction or the imposition by any jurisdiction or any Governmental Authority
thereof or therein of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, or any total or partial expropriation, confiscation,
nationalization or requisition of any such Person’s property; any war (whether
or not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in any jurisdiction; or any economic, political, regulatory or
other events in any jurisdiction; and (h) to the fullest extent permitted by
law, any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guaranty.
6. Guarantors’ Rights of Subrogation, Contribution, Etc.; Subordination of Other
Obligations. Until the Guarantied Obligations shall have been paid in full and
all Credits shall have expired or been cancelled or shall have been fully Cash
Collateralized in accordance with the Credit Agreement, each Guarantor shall
withhold exercise of (a) any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against Company, any Co-Obligor or
any of their assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case
Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including without limitation (i) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against Company or any Co-Obligor, (ii) any right to
enforce, or to participate in, any claim, right or remedy that any Beneficiary
now has or may hereafter have against Company or any Co-Obligor, and (iii) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary and (b) any right of contribution such
Guarantor now has or may hereafter have against any other guarantor of any of
the Guarantied Obligations. Each Guarantor further agrees that, to the extent
the agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Company or any Co-Obligor or against any collateral or security, and any
rights of contribution such Guarantor may have against any such other guarantor,
shall be junior and subordinate to any rights Guarantied Party or the other
Beneficiaries may have against Company and each Co-Obligor, to all right, title
and interest Guarantied Party or the other Beneficiaries may have in any such
collateral or security, and to any right Guarantied Party or the other
Beneficiaries may have against such other guarantor.
Any indebtedness of Company or any Co-Obligor now or hereafter held by any
Guarantor is subordinated in right of payment to the Guarantied Obligations, and
any such indebtedness of Company or any Co-Obligor to a Guarantor collected or
received by such Guarantor after an Event of Default has occurred and is
continuing, and any amount paid to a Guarantor on account of any subrogation,
reimbursement, indemnification or contribution rights referred to in the
preceding paragraph when all Guarantied Obligations have not been paid in full,
shall be held in trust for Guarantied Party on behalf of Beneficiaries and shall
forthwith be paid over to Guarantied Party for the benefit of Beneficiaries to
be credited and applied against the Guarantied Obligations.
7. Expenses. Guarantors jointly and severally agree to pay, or cause to be paid,
on demand, and to save Guarantied Party and the other Beneficiaries harmless
against liability for, (i) any and all costs and expenses (including fees, costs
of settlement, and disbursements of counsel and allocated costs of internal
counsel) incurred or expended by Guarantied Party or any other Beneficiary in
connection with the enforcement of or preservation of any rights under this
Guaranty and (ii) any and all costs and expenses (including those arising from
rights of indemnification) required to be paid by Guarantors under the
provisions of any other Credit Document.
8. Financial Condition of the Co-Obligors. No Beneficiary shall have any
obligation, and each Guarantor waives any duty on the part of any Beneficiary,
to disclose or discuss with such Guarantor its assessment, or such Guarantor’s
assessment, of the financial condition of the Co-Obligors or any matter or fact
relating to the business, operations or condition of Co-Obligors. Each Guarantor
has adequate means to obtain information from the Co-Obligors on a continuing
basis concerning the financial condition of any Co-Obligor and its ability to
perform its obligations under the Credit Documents, and each Guarantor assumes
the responsibility for being and keeping informed of the financial condition of
the Co-Obligors and of all circumstances bearing upon the risk of nonpayment of
the Guarantied Obligations.
Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



9. Representations and Warranties. Each Guarantor makes, for the benefit of
Beneficiaries, each of the following representations and warranties, as to
itself only:
(a) Such Guarantor is a corporation, limited liability company or partnership
that is duly organized, validly existing and in good standing under the Laws of
the jurisdiction of its organization, and is duly qualified to do business as a
foreign entity and is in good standing under the laws of each jurisdiction in
which such qualification is required except for those jurisdictions in which
failure to be so qualified and in good standing could not reasonably be expected
to have a Material Adverse Effect and all requisite power and authority to own
lease, operate and encumber its property, to conduct its business as presently
conducted and as proposed to be conducted, and to execute and deliver this
Guaranty and the other Credit Documents (if any) to which it is a party, and to
perform the provisions hereof and thereof, as applicable. Furthermore, if such
Guarantor is organized under the laws of the Netherlands, it is in compliance
with the applicable provisions of the Dutch Banking Act and any implementing
regulation including but not limited to the Dutch Exemption Regulation.
(b) This Guaranty and each other Credit Document (if any) to which it is party
has been duly authorized by all necessary corporate action on the part of such
Guarantor, and each such Credit Document executed on the Closing Date
constitutes, and each other Credit Document to which such Guarantor is a party
when executed and delivered will constitute, a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
10. [Intentionally Omitted]
11. Set Off. In addition to any other rights any Beneficiary may have under law
or in equity, if any amount shall at any time be due and owing by a Guarantor to
any Beneficiary under this Guaranty, such Beneficiary is authorized at any time
or from time to time, without notice (any such notice being expressly waived),
to set off and to appropriate and to apply any and all deposits (general or
special, including but not limited to indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness of such
Beneficiary owing to a Guarantor and any other property of such Guarantor held
by a Beneficiary to or for the credit or the account of such Guarantor against
and on account of the Guarantied Obligations and liabilities of such Guarantor
to any Beneficiary under this Guaranty.
12. Discharge of Guaranty Upon Sale of Guarantor. If all of the stock of a
Guarantor or any of its successors in interest under this Guaranty shall be sold
or otherwise disposed of (including by merger or consolidation) in a sale or
other disposition not prohibited by the Credit Agreement or otherwise consented
to by Required Lenders, upon the request of such Guarantor or such successor in
interest, as the case may be, Guarantied Party shall execute and deliver
documents or instruments necessary to evidence the release and discharge of this
Guaranty in form and substance reasonably satisfactory to Administrative Agent.
13. Amendments and Waivers. No amendment, modification, termination or waiver of
any provision of this Guaranty, and no consent to any departure by any Guarantor
therefrom, shall in any event be effective without the written concurrence of
Guarantied Party and, in the case of any such amendment or modification,
Guarantors. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.
Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



14. Miscellaneous. It is not necessary for Beneficiaries to inquire into the
capacity or powers of any Guarantor or the Co-Obligors or the officers,
directors or any agents acting or purporting to act on behalf of any of them.
The rights, powers and remedies given to Beneficiaries by this Guaranty are
cumulative and shall be in addition to and independent of all rights, powers and
remedies given to Beneficiaries by virtue of any statute or rule of law or in
any of the Credit Documents or any agreement between one or more Guarantors and
one or more Beneficiaries or between the Co-Obligors and one or more
Beneficiaries. Any forbearance or failure to exercise, and any delay by any
Beneficiary in exercising, any right, power or remedy hereunder shall not impair
any such right, power or remedy or be construed to be a waiver thereof, nor
shall it preclude the further exercise of any such right, power or remedy.
In case any provision in or obligation under this Guaranty shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTORS, GUARANTIED PARTY AND
THE OTHER BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
This Guaranty shall inure to the benefit of Beneficiaries and their respective
successors and assigns.
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK, AND BY EXECUTION AND DELIVERY
OF THIS GUARANTY EACH GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
GUARANTY. Each Guarantor agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to such Guarantor at its address set forth below its
signature hereto, such service being acknowledged by such Guarantor to be
sufficient for personal jurisdiction in any action against such Guarantor in any
such court and to be otherwise effective and binding service in every respect.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of Guarantied Party or any Beneficiary
to bring proceedings against such Guarantor in the courts of any other
jurisdiction.
Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, GUARANTIED PARTY
EACH AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH GUARANTOR AND, BY ITS ACCEPTANCE OF
THE BENEFITS HEREOF, GUARANTIED PARTY EACH (I) ACKNOWLEDGES THAT THIS WAIVER IS
A MATERIAL INDUCEMENT FOR SUCH GUARANTOR AND GUARANTIED PARTY TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT SUCH GUARANTOR AND GUARANTIED PARTY HAVE ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY OR ACCEPTING THE BENEFITS
THEREOF, AS THE CASE MAY BE, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER
IN THEIR RELATED FUTURE DEALINGS, AND (II) FURTHER WARRANTS AND REPRESENTS THAT
EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS GUARANTY. In the event of
litigation, this Guaranty may be filed as a written consent to a trial by the
court.
15. Additional Guarantors. The initial Guarantor(s) hereunder shall be such of
the Subsidiaries of the Company as are signatories hereto on the date hereof.
From time to time subsequent to the date hereof, Subsidiaries of the Company may
become parties hereto as set forth in the Credit Agreement, as additional
Guarantors (each an “Additional Guarantor”), by executing a counterpart of this
Guaranty. A form of such a counterpart is attached as Exhibit A. Upon delivery
of any such counterpart to Guarantied Party, notice of which is hereby waived by
Guarantors, each such Additional Guarantor shall be a Guarantor and shall be as
fully a party hereto as if such Additional Guarantor were an original signatory
hereof. Each Guarantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Guarantor hereunder, nor by any election of the Guarantied Party not to cause
any Subsidiary of Company to become an Additional Guarantor hereunder. This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Guarantor hereunder.
16. Counterparts; Effectiveness. This Guaranty may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original for
all purposes; but all such counterparts together shall constitute but one and
the same instrument. Delivery of an executed counterpart of a signature page of
this Guaranty or any document or instrument delivered in connection herewith by
facsimile shall be effective as delivery of a manually executed
Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



counterpart of this Guaranty or such other document or instrument, as
applicable. This Guaranty shall become effective as to each Guarantor upon the
execution of a counterpart hereof by such Guarantor (whether or not a
counterpart hereof shall have been executed by any other Guarantor) and receipt
by the Guaranteed Party of written or telephonic notification of such execution
and authorization of delivery thereof.
17. Guarantied Party as Agent.
(a) Guarantied Party has been appointed to act as Guarantied Party hereunder by
Lenders. Guarantied Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action, solely in
accordance with this Guaranty and the Credit Agreement; provided that Guarantied
Party shall exercise, or refrain from exercising, any remedies under or with
respect to this Guaranty in accordance with the instructions of Required
Lenders.
(b) Guarantied Party shall at all times be the same Person that is
Administrative Agent under the Credit Agreement. In the event the Lenders are
performing the duties of the Administrative Agent in accordance with
Section 9.09 of the Credit Agreement, the Lenders collectively shall be the
“Guarantied Party” hereunder until such time as a replacement Administrative
Agent is appointed pursuant to Section 9.09 of the Credit Agreement. Written
notice of resignation by Administrative Agent pursuant to Section 9.09 of the
Credit Agreement shall also constitute notice of resignation as Guarantied Party
under this Guaranty; and appointment of a successor Administrative Agent
pursuant to Section 9.09 of the Credit Agreement shall also constitute
appointment of a successor Guarantied Party under this Guaranty. Upon the
acceptance of any appointment as Administrative Agent under Section 9.09 of the
Credit Agreement by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Guarantied Party under
this Guaranty, and the retiring Guarantied Party under this Guaranty shall
promptly (i) transfer to such successor Guarantied Party all sums held
hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Guarantied Party under this Guaranty, and (ii) take such other actions as may be
necessary or appropriate in connection with the assignment to such successor
Guarantied Party of the rights created hereunder, whereupon such retiring
Guarantied Party shall be discharged from its duties and obligations under this
Guaranty. After any retiring Guarantied Party’s resignation hereunder as
Guarantied Party, the provisions of this Guaranty shall inure to its benefits as
to any actions taken or omitted to be taken by it under this Guaranty while it
was Guarantied Party hereunder.
18. Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Guarantied Party could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given. The obligation of the Guarantors in respect of any such sum
due from them to the Guarantied Party hereunder shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this Guaranty
(the “Agreement Currency”), be discharged only to the extent that on the
Business Day following receipt by the Guarantied Party of any sum adjudged to be
so due in the Judgment Currency, the Guarantied Party may in accordance with
normal banking procedures purchase the Agreement Currency
Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Guarantied Party from the Guarantors,
the Guarantors jointly and severally agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Guarantied Party or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Guarantied Party in such currency, by its acceptance hereof the Guarantied Party
agrees to return the amount of any excess to the Guarantors (or to any other
Person who may be entitled thereto under applicable law).
[Remainder of page intentionally left blank.]
Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Guarantor and Guarantied Party, solely for the purposes
of the waiver of the right to jury trial contained in Section 14, have caused
this Guaranty to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

           
BANK OF AMERICA, N.A.,
as Guarantied Party
      By:           Title:           Address:                              

Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            CHICAGO BRIDGE & IRON COMPANY B.V.,
as Guarantor
      By:           Name:   Philip K. Asherman        Title:   Managing
Director   

            Address:                 

            CHICAGO BRIDGE & IRON COMPANY,
a Delaware corporation, as Guarantor
      By:           Name:   Luciano Reyes        Title:   Vice President and
Treasurer   

            Address:                 

           
CHICAGO BRIDGE & IRON COMPANY,
an Illinois corporation, as Guarantor
      By:           Name:   Luciano Reyes        Title:   Treasurer   

            Address:                 

            HORTON CBI, LIMITED,
as Guarantor
      By:           Name:   James W. House        Title:   Treasurer   

            Address:                 

 

Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 



--------------------------------------------------------------------------------



 



           
CBI VENEZOLANA, S.A.,
as Guarantor
      By:           Name:   Orlando Gomes        Title:   Treasurer  

            Address:                 

            CBI EASTERN ANSTALT,
as Guarantor
      By:           Name:   Raymond Buckley        Title:   Director   

            Address:                 

           
CBI CONSTRUCTORS PTY, LTD.,
as Guarantor
      By:           Name:   Geoffrey Loft        Title:   Director   

            Address:                 

           
LEALAND FINANCE COMPANY B.V.,
as Guarantor
      By:           Name:   Ronald A. Ballschiede        Title:   Managing
Director   

            Address:                 

Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



           
CB&I (EUROPE) B.V.,
as Guarantor
      By:           Name:   Philip K. Asherman        Title:   Director   

            Address:                 

           
ARABIAN GULF MATERIAL SUPPLY COMPANY, LTD.,
as Guarantor
      By:           Name:   Alan R. Black        Title:   Director   

            Address:                 

            ASIA PACIFIC SUPPLY CO.,
as Guarantor
      By:           Name:   Luciano Reyes        Title:   Treasurer   

            Address:                 

            CBI COMPANY LTD.,
as Guarantor
      By:           Name:   Luciano Reyes        Title:   Treasurer   

            Address:                 

Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



         

           
CBI CONSTRUCCIONES S.A.,
as Guarantor
      By:           Name:   Jose Manuel Tappata        Title:   Director   

            Address:                 

           
CBI CONSTRUCTORS LIMITED,
as Guarantor
      By:           Name:   Peter K. Bennett        Title:   Director   

            Address:                 

           
CBI HOLDINGS (U.K.) LIMITED,
as Guarantor
      By:           Name:   Kevin Forder        Title:   Director   

            Address:                 

           
CBI OVERSEAS, LLC,
as Guarantor
      By:           Name:   Peter Han        Title:   Director   

            Address:                 

Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



         

           
CENTRAL TRADING COMPANY, LTD.,
as Guarantor
      By:           Name:   Luciano Reyes        Title:   Treasurer   

            Address:                 

           
CHICAGO BRIDGE & IRON (ANTILLES) N.V.,
as Guarantor
      By:           Name:   Philip K. Asherman        Title:   Managing
Director   

            Address:                 

            CMP HOLDINGS B.V.,
as Guarantor
      By:           Name:   Raymond Buckley        Title:   Director   

            Address:                 

           
PACIFIC RIM MATERIAL SUPPLY COMPANY, LTD.,
as Guarantor
      By:           Name:   Alan R. Black        Title:   Director   

            Address:                 

Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



         

           
HOWE-BAKER INTERNATIONAL, L.L.C.,
as Guarantor
      By:           Name:   Luke V. Scorsone        Title:   President   

            Address:                 

           
HOWE-BAKER ENGINEERS, LTD.,
as Guarantor, By and through its General partner,
Howe-Baker Management, L.L.C.
      By:           Name:   Luke V. Scorsone        Title:   President   

            Address:                 

           
HOWE-BAKER HOLDINGS, L.L.C.,
as Guarantor
      By:           Name:   Luke V. Scorsone        Title:   President   

            Address:                 

           
HOWE-BAKER MANAGEMENT, L.L.C.,
as Guarantor
      By:           Name:   Luke V. Scorsone        Title:   President     
Address:               

Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



         

           
HBI HOLDINGS, L.L.C.,
as Guarantor
      By:           Name:   Luke V. Scorsone        Title:   President   

            Address:                 

            CONSTRUCTORS INTERNATIONAL, L.L.C.,
as Guarantor
      By:           Name:   Luke V. Scorsone        Title:   President   

            Address:                 

           
MATRIX ENGINEERING, LTD.,
as Guarantor
      By:           Name:   Scott T. Baker        Title:   President   

            Address:                 

            HOWE-BAKER INTERNATIONAL MANAGEMENT, L.L.C.,
as Guarantor
      By:           Name:   Scott T. Baker        Title:   President   

            Address:                 

Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



         

           
A&B BUILDERS, LTD.,
as Guarantor
      By:           Name:   Scott. T. Baker        Title:   President   

            Address:                 

           
MATRIX MANAGEMENT SERVICES, L.L.C.,
as Guarantor
      By:           Name:   Luciano Reyes        Title:   Treasurer   

            Address:                 

            SOUTHERN TROPIC MATERIAL SUPPLY COMPANY, LTD.,
as Guarantor
      By:           Name:   Alan R. Black        Title:   Treasurer   

            Address:                 

            CB&I (NIGERIA) LIMITED,
as Guarantor
      By:           Name:   Peter R. Rano        Title:   Director   

            Address:                 

Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            CHICAGO BRIDGE & IRON (ESPANA) S.A.,
as Guarantor
      By:           Name:   Raymond Buckley        Title:   Director   

            Address:                        

            CBI (PHILIPPINES), INC.,
as Guarantor
      By:           Name:   Geoffrey R. Loft        Title:   Treasurer   

            Address:                        

            CB&I UK LIMITED,
as Guarantor
      By:           Name:   Kevin J. Forder        Title:   Director   

            Address:                        

            CBI HUNGARY HOLDING LIMITED LIABILITY COMPANY,
as Guarantor
      By:           Name:   Raymond Buckley        Title:   Director    

            Address:                        

Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            CBI LUXEMBOURG S.A.R.L.,
as Guarantor
      By:           Name:   Timothy J. Moran        Title:   Managing Director 
 

            Address:                        

            CB&I FINANCE COMPANY LIMITED,
as Guarantor
      By:           Name:   Kevin Forder        Title:   Managing Director   

            Address:                        

            CBI AMERICAS, LTD.,
as Guarantor
      By:           Name:   Luciano Reyes        Title:   Treasurer   

            Address:                        

            CSA TRADING COMPANY, LTD.,
as Guarantor
      By:           Name:   Luciano Reyes        Title:   Treasurer   

            Address:                        

Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



            CB&I WOODLANDS L.L.C.,
as Guarantor
      By:           Name:   Luciano Reyes        Title:   Treasurer   

            Address:                        

            WOODLANDS INTERNATIONAL INSURANCE COMPANY LIMITED,
as Guarantor
      By:           Name:   Robert Havlick        Title:   Director   

            Address:                        

            OCEANIC CONTRACTORS, INC.,
as Guarantor
      By:           Name:   Luciano Reyes        Title:   Treasurer   

            Address:                        

Subsidiary Guaranty to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A

[FORM OF COUNTERPART FOR ADDITIONAL GUARANTORS]
This COUNTERPART (this “Counterpart”), dated                     , 20  _____  ,
is delivered pursuant to Section 15 of the Guaranty referred to below. The
undersigned hereby agrees that this Counterpart may be attached to the Guaranty,
dated as of [                    ], 2006 (as it may be from time to time
amended, modified or supplemented, the “Guaranty”; capitalized terms used herein
not otherwise defined herein shall have the meanings ascribed therein), among
the Guarantors named therein and Bank of America, N.A., as Guarantied Party. The
undersigned, by executing and delivering this Counterpart, hereby becomes an
Additional Guarantor under the Guaranty in accordance with Section 15 thereof
and agrees to be bound by all of the terms thereof.
IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of
                    , 20_.

            [NAME OF ADDITIONAL GUARANTOR]
      By:           [Title:    ] 

            Address:                         

Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H-1
FORM OF
LOC APPLICATION AND AGREEMENT
(BANK OF AMERICA)
[See attachment hereto]
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



(BANK OF AMERICA LOGO) [h69737c9652407.gif]

                                          For Bank of America Use Only  
Application and Agreement for Standby Letter of Credit TO: Bank of America, N.A.
(“Bank of America”)
       
  L/C No.

     
 
               
 
                           

. Application.
1.                      (“Applicant”) requests Bank of America to issue an
irrevocable standby letter of credit (“Letter of Credit”) as follows:

         
o Full text teletransmission
  o Airmail with brief preliminary teletransmission advice   o Airmail
o Courier
       

         
2.
  Applicant Address:   3. For Account of (Name and address, if different from
Applicant):
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
4.
  Advising Bank:   5. In favor of (Beneficiary Name and Address):
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

                     
6. Amount:
      (         )
 
                   
 
  (in words and figures)                

     
Currency
   
 
   
 
  (if left blank, U.S. Dollars)

Expiration Date. Drafts to be drawn on and presented at Bank of America’s
Address set forth in the Letter of Credit on or before: _____

o  
If this box is marked, Applicant authorizes Bank of America to effect payment of
any sums due under this Application and Agreement by means of debiting
Applicant’s account with Bank of America set forth below. This authorization
does not effect the obligation of Applicant to pay such sums when due, if there
are insufficient funds in such account to make such payment when due, or if Bank
of America fails to debit the account, and this authorization does not affect
any setoff rights of Bank of America at law or in equity. Applicant’s account
number with Bank of America is                                         .

7. Available by drafts drawn at sight on Bank of America when accompanied by the
following documentation:
a. The original Letter of Credit.
b. The signed statement of the Beneficiary worded as follows (state wording that
is to appear in the statement accompanying the draft; specify if such wording
must be exact):  _____ 
Special Instructions:  _____ 
8.
 
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 





--------------------------------------------------------------------------------



 



B. Agreement.
In consideration of Bank of America’s issuing the Letter of Credit at the
request of Applicant, Applicant agrees to the following:
1. Applicant Payments.
(a) Applicant shall pay Bank of America, on demand, all amounts paid by Bank of
America under or in respect of the Letter of Credit.
(b) On each fee payment date, so long as any undrawn amount of the Letter of
Credit remains available, Applicant shall pay Bank of America a Letter of Credit
fee. The fee payment date(s) shall be the date(s) as Applicant and Bank of
America may agree, or in the absence of such agreement, the fee payment date
shall be the date on which Bank of America issues the Letter of Credit. The fee
shall be at such rate per annum as Applicant and Bank of America may agree or,
in the absence of such agreement, at the rate customarily charged by Bank of
America at the time such fee is payable, based upon Applicant’s
creditworthiness, as determined by Bank of America in its sole discretion. The
applicable Letter of Credit fee shall be calculated and payable on the undrawn
amount of the Letter of Credit as of each fee payment date, and shall be for the
period commencing on such fee payment date and ending on the day preceding the
next fee payment date (or the expiration date of the Letter of Credit, as the
case may be), both dates inclusive. The Letter of Credit fee will be computed on
the basis of a 360-day year and actual days elapsed. Bank of America shall not
be required to refund any portion of the Letter of Credit fee paid for any
period during which (a) the Letter of Credit expires or otherwise terminates or
(b) the undrawn amount of the Letter of Credit is reduced by drawings or by
amendment.
(c) Applicant shall pay Bank of America, on demand, commissions and fees for
amendments to, payments under, extensions of or cancellation of the Letter of
Credit, and other services in the amounts Applicant and Bank of America may
agree or, in the absence of such agreement, in the amounts customarily charged
by Bank of America on the date of Bank of America’s demand.
(d) All payments and deposits of any kind by Applicant under this Application
and Agreement, including prepayments, shall be made at the banking center or
office Bank of America may designate from time to time. Bank of America shall
have no obligation to pay Applicant interest on any such payment, prepayment or
deposit made by Applicant under this Application and Agreement.
(e) (i) All payments and deposits by Applicant under this Application and
Agreement shall be in the currency in which the Letter of Credit is payable,
except that Bank of America may, at its option, require payments and deposits by
Applicant under this Application and Agreement to be made in U.S. Dollars if the
Letter of Credit is payable in a foreign currency.
(ii) The amount of each payment and each deposit by Applicant under this
Application and Agreement in U.S. Dollars for a Letter of Credit payable in a
foreign currency shall be determined by converting the relevant amount to U.S.
Dollars at the Conversion Rate in effect:
(A) with respect to each payment under Section 1(a) of this Agreement, on the
date the payment is made by Bank of America under or in respect of the Letter of
Credit; and
(B) with respect to each payment not falling under the preceding clause (A) and
each deposit, on the date of Bank of America’s demand for such payment or
deposit.
(iii) If a U.S. Dollar deposit by Applicant under this Application and Agreement
for a Letter of Credit payable in a foreign currency becomes less than the U.S.
Dollar equivalent of the undrawn amount of the Letter of Credit because of any
variation in rates of exchange, Applicant shall deposit with Bank of America, on
demand, additional amounts in U.S. Dollars so that the total amount deposited by
Applicant under this Application and Agreement is not less than the U.S. Dollar
equivalent of the undrawn amount of the Letter of Credit, determined by using
the Conversion Rate on the date of Bank of America’s latest demand.
(iv) “Conversion Rate” means the rate quoted by Bank of America for the purchase
from Bank of America of the relevant foreign currency with U.S. Dollars.
(f) Applicant shall reimburse or compensate Bank of America, on demand, for all
costs incurred, losses suffered and payments made by Bank of America which are
applied or allocated by Bank of America to the Letter of Credit (as determined
by Bank of America) by reason of any and all present or future reserve, capital,
deposit, assessment or similar requirements against (or against any class of or
change in or in the amount of) assets or liabilities of, or commitments or
extensions of credit by, Bank of America.
(g) Applicant shall pay interest, on demand, on any amount not paid when due
under this Application and Agreement from the due date until payment in full at
a rate per annum equal to the rate of interest publicly announced from time to
time by Bank of America as its prime rate, plus three percentage points (not to
exceed the maximum rate permitted by applicable law). The prime rate is set by
Bank of America based on various factors, including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some credits. Bank of America may price credit at,
above or below the prime rate. Any change in Bank of America’s prime rate shall
take effect at the opening of business on the day specified in Bank of America’s
public announcement of a change in Bank of America’s prime rate. Interest will
be computed on the basis of a 360-day year and actual days elapsed.
2. Deposit Events. Upon the occurrence of any of the following events, Applicant
shall deposit with Bank of America, on demand (except that such demand shall not
be required in the event of an occurrence described in (b) below) and as cash
security for Applicant’s obligations to Bank of America under this Application
and Agreement, an amount equal to the undrawn amount of the Letter of Credit:
(a) Applicant defaults under any provision of this Application and Agreement;

(b) Any bankruptcy or similar proceeding is commenced with respect to Applicant;
(c) Any default occurs under any other agreement involving the borrowing of
money or the extension of credit under which Applicant may be obligated as
borrower, installment purchaser or guarantor, if such default consists of the
failure to pay any indebt-edness when due or if such default permits or causes
the acceleration of any indebtedness or the termination of any commitment to
lend or to extend credit;
(d) Applicant or any of its affiliates defaults on any other obligation to Bank
of America;
(e) In the opinion of Bank of America, any material adverse change occurs in
Applicant’s business, operations, financial condition or ability to perform its
obligations under this Application and Agreement;
(f) Any guarantee of Applicant’s obligations under this Application and
Agreement terminates, is revoked or its validity is contested by the guarantor,
or any of the events set forth in (b) through (e) above occur with respect to
the guarantor rather than the Applicant; or
(g) Any court order, injunction or other legal process is issued restraining or
seek-ing to restrain drawing or payment under the Letter of Credit.
3. Charge to Accounts. If Bank of America is unable to debit the account, if
any, specified on the Application, Applicant authorizes Bank of America to
charge any of Applicant’s accounts with Bank of America, or any affiliate of
Bank of America, for all amounts then due and payable to Bank of America under
this Application and Agreement.
4. Indemnities.
(a) Applicant will indemnify and hold Bank of America (such term to include for
purposes of this Section 4 affiliates of Bank of America and its affiliates’
officers, directors, employees and agents) harmless from and against (i) all
loss or damage arising out of the issuance by Bank of America, or any other
action taken by any such indemnified party in connection with the Letter of
Credit including any loss or damage arising in whole or in part from the
negligence of the party seeking indemnification, but excluding any loss or
damage resulting from the gross negligence or willful misconduct of the party
seeking indemnification, and (ii) all costs and expenses (including reasonable
attorneys’ fees and allocated costs of in-house counsel and legal expenses) of
all claims or legal proceedings arising out of the issuance by Bank of America
of the Letter of Credit or incident to the collection of amounts owed by
Applicant hereunder or the enforcement of the rights of Bank of America
hereunder, including, without limitation, legal proceedings related to any court
order, injunction, or other process or decree restraining or seeking to restrain
Bank of America from paying any amount under the Letter of Credit. Additionally,
Applicant will indemnify and hold Bank of America harmless from and against all
claims, losses, damages, suits, costs or expenses (including reasonable
attorneys’ fees and allocated costs of in-house counsel, and legal expenses)
arising out of Applicant’s failure to timely procure licenses or comply with
applicable laws, regulations or rules, or any other conduct or failure of
Applicant relating to or affecting the Letter of Credit.
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 





--------------------------------------------------------------------------------



 



(b) If any award, judgment or order is given or made for the payment of any
amount due under this Application and Agreement and such award, judgment or
order is expressed in a currency other than the currency required under this
Application and Agreement, Applicant shall indemnify Bank of America against and
hold Bank of America harmless from all loss and damage incurred by Bank of
America as a result of any variation in rates of exchange between the date of
such award, judgment or order and the date of payment (or, in the case of
partial payments, the date of each partial payment thereof) in the required
currency
(c) Each of these indemnities shall constitute an obligation separate and
independent from the other obligations contained in this Application and
Agreement, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by Bank of America from time to
time, and shall continue in full force and effect notwithstanding any award,
judgment or order for a liquidated sum in respect of an amount due under this
Application and Agreement.
5. Governing Law and Rules. The Letter of Credit will be subject to, and
performance under the Letter of Credit by Bank of America, its correspondents,
and the beneficiary will be governed by, the rules of the “International Standby
Practices 1998” (“ISP98”) or such later revision as may be published by the
Institute of International Banking Law & Practice, subject to applicable laws.
The Letter of Credit and this Application and Agreement shall be governed by and
construed under the laws of the state in the United States where Bank of America
issues the Letter of Credit, without reference to that state’s provisions
regarding conflicts of laws, to the jurisdiction of which the parties hereto
submit. If the Letter of Credit is not issued in any state, the law of the State
of California will govern.
6. Applicant Status. The word “Applicant” in this Application and Agreement
refers to each signer (other than Bank of America) of this Application and
Agreement. If this Application and Agreement is signed by more than one
Applicant, their obligations under this Application and Agreement shall be joint
and several.
7. Representations and Warranties. Applicant represents and warrants to Bank of
America that it has the authority to enter into this Application and Agreement
and that such Agreement will not violate or conflict with any of the provisions
of its constituent documents or any other agreement or undertaking to which it
is a party or to which it is bound.
8. Miscellaneous.
(a) No delay, extension of time, renewal, compromise or other indulgence which
may occur or be granted by Bank of America shall impair the rights and powers of
Bank of America hereunder. Bank of America shall not be deemed to have waived
any of its rights hereunder, unless Bank of America shall have signed such
waiver in writing.
(b) Any notice from Bank of America to Applicant shall be sent to the address of
Applicant set forth on the Application and shall be effective upon receipt by
Applicant. Any notice from Applicant to Bank of America shall be sent to the
address of Bank of America specified by Bank of America to Applicant and shall
be effective upon receipt by Bank of America.
(c) Each provision of this Application and Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Application and Agreement shall be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Application and Agreement.
(d) Any and all payments made to Bank of America hereunder shall be made free
and clear of and without deduction for any present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding income or franchise taxes imposed by the United States and
any political subdivisions thereof (such nonexcluded taxes being herein called
“Taxes”). If Applicant shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 8(d)), Bank
of America shall receive an amount equal to the sum Bank of America would have
received had no such deductions been made, (ii) Applicant shall make such
deductions, and (iii) Applicant shall pay the full amount deducted to the
relevant authority in accordance with applicable law. Applicant will indemnify
Bank of America for the full amount of Taxes (including, without limitation, any
Taxes imposed by any jurisdiction on amounts payable under this Section 8(d))
paid by Bank of America and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally asserted. This indemnification shall be made within
30 days from the date Bank of America makes written demand therefor. Within
30 days after the date of any payment of Taxes, Applicant will furnish to Bank
of America the original or a certified copy of a receipt evidencing payment
thereof.
(e) This Application and Agreement shall be binding upon Applicant, its
successors and assigns, and shall inure to the benefit of Bank of America, its
successors, transferees and assigns; provided that any assignment by Applicant
of any of its rights or obligations under this Application and Agreement without
the prior written consent of Bank of America shall be void.
(f) Unless the Applicant has specified in the Application that the wording of
the Letter of Credit must be exact, Applicant understands that the final form of
the Letter of Credit may vary from the wording specified in the Application, and
Applicant authorizes Bank of America to make such changes, not materially
inconsistent with the Application, which Bank of America deems necessary or
appropriate. Applicant understands that the risk to Applicant is greater if
Applicant requests a standby letter of credit which requires only a draft,
rather than a standby letter of credit which requires supporting documentation.
(g) In the event of any change or modification, with the consent of Applicant,
which consent may be given by any means of submission acceptable to Bank of
America, including, without limitation, computer, facsimile or telex, relative
to the Letter of Credit or any instrument called for hereunder, including any
waiver made or in good faith believed by Bank of America to have been made by
Applicant of any term hereof or the noncompliance of any such instruments with
the terms of the Letter of Credit, this Application and Agreement shall be
binding upon Applicant with regard to the Letter of Credit as so changed or
modified, and to any action taken by Bank of America or any of its
correspondents relative thereto. No term or provision of this Application and
Agreement can be changed orally, but only in a writing and signed by Applicant
and Bank of America.
(h) Bank of America assumes no liability or responsibility for the consequences
arising out of delay and/or loss in transit of any message, letter or
documentation, or for delay, mutilation or other error arising in the
transmission of any teletransmission. In no event shall Bank of America be
liable for any special, indirect, consequential or exemplary damages.
(i) If Applicant includes in the Application any language describing events or
conditions that would not be possible for Bank of America to verify solely from
the documents required to be presented under the Letter of Credit, Applicant
acknowledges and agrees that Bank of America has no obligation to verify
compliance with such requirements.
NOTICE OF FINAL AGREEMENT. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
This Application and Agreement is executed by Applicant on                     .
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 





--------------------------------------------------------------------------------



 



                    Name of Applicant
 
               
 
                  By:       Title    
 
               
 
                  Name of Applicant (if any, co-signing with the Applicant
above)
 
               
 
                  By:       Title    
 
               
 
                  (WHERE SPECIMEN SIGNATURES OF THE APPLICANT NAMED ABOVE ARE
NOT ON FILE WITH BANK OF AMERICA, THE FOLOWING SIGNATURE VERIFICATION IS
REQUIRED.)
 
                The above signature of an officer, partner or agent of each
Applicant indicated above confirms to that on file with us and such officer,
partner or agent is fully authorized to sign this Agreement for such Applicant.
 
               
 
                 
By:
  BANK (Full Name)                    (Bank Address)            
 
               
 
                  Authorized Signature/Title (Specimen signature of the signer
must be on file with Bank of America) 00-35-0521NSBW 12-2000

                          FOR OFFICE USE ONLY
         
 
  o Trade Operations                             Mail Code#
                                       
COMMISSION
  o Per Standard Fee Schedule   o Other                        o Charge Banking
Center    
 
  o Charge Directly   o Commissions and Charges only   o Drawings, Commissions
and Charges    
 
                      APPROVING OFFICER (Printed Name)   PHONE #        
 
                      OFFICER TELEPHONE #   FAX #        
 
                      DDA APPLICANT A/C #    
 
                      APPROVING BANK OFFICER SIGNATURE    
 
                      OFFICER — INTEROFFICE ADDRESS    
 
                      OFFICER NUMBER AND COST CENTER NUMBER    
 
                   

Bank of America, N.A.
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 





--------------------------------------------------------------------------------



 



             
(BANK OF AMERICA LOGO) [h69737c9652407.gif]
    Application for Amendment
to Standby Letter of Credit    

                                         
ocation
          Date        
 
               /     /                           TO: Bank of America,
N.A.          I request you AMEND by o Airmail o Teletransmission     The
irrevocable Standby Letter of Credit No. ______________________________________
                     
For Account of (Applicant)











    In Favor of (Beneficiary)                                 Please amend this
credit as follows:























    I understand that this amendment is subject to acceptance by the
beneficiary. All other terms and conditions of the Letter of Credit remain
unchanged.                      
The bank agrees to the amendment described above. Bank of America, N.A.
    Name of Applicant                                
By Signature


    Signature              
 
    X                                
Name and Title of Signer


    Name and Title of Signer                                 FOR OFFICE USE ONLY
                     
o Trade Operations _____________________________
              Mail Code # _____________________________                        
       
Approving Officer — (Print Name)


              Phone #              
 
    .          .                                
Officer Telephone #
              FAX #              
          .          .
    .          .                                
DDA Applicant A/C #


                                     
Approving Bank Office Signature


                                     
Officer — Interoffice Address


                                     
Officer’s Number and Cost Center Number


                                   

Bank of America, N.A.
© 2000 Bank of America Corporation
05-35-0526NSBW 11-2001

Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 





--------------------------------------------------------------------------------



 



EXHIBIT H-2
FORM OF
LOC APPLICATION AND AGREEMENT
(JPMORGAN CHASE BANK)
[See attachment hereto]
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



Application and Agreement for Irrevocable
Standby Letter of Credit
(JPMORGANCHASE LOGO) [h69737c9652408.gif]
WHEN TRANSMITTING THIS APPLICATION BY FACSIMILE ALL PAGES MUST BE TRANSMITTED.

      To: JPMorgan Chase Bank, N.A. and/or its subsidiaries and/or affiliates.  
Date:

I. Pursuant to the Terms and Conditions contained herein, please issue an
IRREVOCABLE STANDBY Letter of Credit (together with any replacements, extensions
or modifications, the “Credit”) and transmit it by:
o Teletransmission      o Courier       o Air Mail (Domestic addresses only)
If completing in Microsoft Word, please enter data by ‘clicking’ on the gray
boxes.

     
Applicant/Obligor (Full name and address-
  Beneficiary (Full name and address):
jointly and severally if more than one, individually and collectively,
“Applicant/Obligor”):
   
 
   
[Signature lines are on last page].
   
 
   
Account Party (Full name and address of entity to be named in Letter of Credit
if different than the above Applicant/Obligor):
  Advising Bank-Optional (If blank, Issuer will select its branch or affiliate
or correspondent in the domicile of the beneficiary):
 
   
Amount: Up to an aggregate amount of If not USD, indicate currency
  Expiry Date: Demands/claims must be presented to the counters of the Issuing
bank not later than .

Complete only if Automatic Extension of the expiry date is required.
Credit to contain Automatic Extension clause with extension period of oone year/
oother
(please specify).
No less than                      calendar days non-extension notice to the
beneficiary.
Automatic Extension final expiration date:
                                        (the date after which the Credit will no
longer be subject to Automatic Extension).
AVAILABLE BY (indicate A, B or C)

o  
A. Beneficiary’s dated statement referencing JPMorgan Chase Bank, N.A. Letter of
Credit Number indicating amount of demand/claim and purportedly signed by an
authorized person reading as follows (Please state within the quotation marks
the wording to appear on the statement to be presented):

 

 



--------------------------------------------------------------------------------



 



“ (insert appropriate reason for drawing)
”
Demands received by authenticated teletransmission are acceptable in lieu of the
beneficiary’s signed and dated statement provided that such authenticated
teletransmission contains the beneficiary’s statement as provided for in the
Credit.

o  
B. See attached sheet(s) for continuation of other documents and/or special
instructions, which form an integral part of this Application and such specimen
should be approved and signed by the applicant/obligor.
  o  
C. Other:

Complete only when the Beneficiary’s bank or Correspondent is to issue its
guarantee or undertaking based on the issued Standby Letter of Credit.
We understand and agree that by making this request, we shall remain liable
under this Credit until Issuer is fully released in writing by such entity.

o  
Request Beneficiary’s bank to issue and deliver its:
(Specify type of bid or performance bond, guarantee, undertaking or other)

     
In favor of:
  Name(s)
 
  Attention Party Name
 
  Address
 
   
 
  City/State/Zip/Country
 
  Telephone
 
  Fax

For an amount not exceeding that specified above, effective immediately and
expiring at their office on               .
(at least 30 days prior to Expiry Date above) covering (brief description):
          .

 

 



--------------------------------------------------------------------------------



 



o   
Multiple drawings prohibited (if blank, multiple drawings will be permitted).
  o   
Credit is transferable only in its entirety (Issuer is authorized to include its
standard transfer conditions and is authorized to nominate a transferring bank,
if applicable).

The Credit, or any Credit issued shall be subject to the International Standby
Practices 1998 (International Chamber of Commerce Publication 590) (“the “ISP”)
or, o if box is checked, it shall be subject to the Uniform Customs and Practice
for Documentary Credits (1993) Revision International Chamber of Commerce
Publication No. 500 (the “UCP”).
Please include a brief description of the purpose of the Standby Letter of
Credit including goods description, pricing, country of origin of the goods,
shipment from and shipment to countries, as applicable:
Unless otherwise stated herein, the nominated bank (if any) is authorized to
send all documents to you in one airmail or courier service, if available.


 

 



--------------------------------------------------------------------------------



 



II: To induce JPMorgan Chase Bank, N.A. and/or any of its domestic or foreign
subsidiaries or affiliates (individually and collectively, “Bank"), in its sole
discretion, to issue for the account of the Applicant or for the account of the
Account Party named in the Application, a standby letter of credit, or other
independent undertaking at the request of the undersigned (individually and
collectively, “Applicant"; jointly and severally, if more than one), Applicant
agrees as to the letter of credit or undertaking (together with any
replacements, extensions or modifications, a “Credit", collectively, “Credits")
as follows.
1. Applications/Instructions. The request to issue a Credit (an “Application")
shall be irrevocable and in such form as Bank shall from time to time require or
agree to accept (including any type of electronic form or means of
communication). Inquiries, communications and instructions (whether oral,
telephonic, written, telegraphic, facsimile, electronic or other) regarding a
Credit, each Application and this Agreement are each referred to herein as
“Instructions” (and the term “Application” is subsumed within the term
“Instruction”). Bank’s records of the content of any Instruction shall be
conclusive. Applicant shall be responsible for the final text of a Credit
notwithstanding Bank’s recommendation, assistance or drafting or Bank’s use,
non-use or refusal to use text submitted by Applicant. Bank may transmit a
Credit and any amendment thereto by S.W.I.F.T. message and thereby bind
Applicant directly and as indemnitor to the S.W.I.FT. rules, including rules
obligating Applicant or Bank to pay charges.
2. Payment Terms; Obligations Absolute. (a) For each Credit, Applicant shall pay
Bank: (i) the amount of each drawing paid by Bank under the Credit on demand, if
under a sight draft and at least one Business Day prior to the date when payment
is to be made under a time draft (or acceptance relating thereto) or deferred
payment obligation; (ii) commissions, fees and charges in respect of the Credit
(including, commissions and fees for issuance, transfer, assignment of proceeds,
amendments and drawings and of any adviser, confirming institution or entity or
other nominated person), at such rates, amounts and times as Bank and Applicant
shall mutually agree (or if no agreement, the rate then customarily charged by
Bank); (iii) interest on each amount under this Agreement for each day from and
including the date such payment is due through the date of payment, on demand,
at a rate per annum (calculated on the basis of a 360 day year for the actual
number of days elapsed) equal to the lesser of (A) Prime plus 3% and (B) the
highest rate permitted by applicable law; (iv) Bank’s charges, costs and
expenses (including reasonable internal and outside counsel fees, expenses and
charges) incurred in connection with the protection or enforcement of Bank’s
rights under this Agreement and any correspondent’s charges, with interest from
the date paid or incurred by Bank through the date of payment by Applicant, on
demand, at a rate per annum equal to Prime plus 3%; and (v) if as a result of
any Regulatory Change, the Bank determines that the cost to the Bank of issuing
or maintaining any Credit is increased, or any amount received or receivable by
the Bank hereunder is reduced, or the Bank is required to make any payment in
connection with any transaction contemplated hereby, then the Applicant shall
pay to the Bank on demand such additional amount or amounts as the Bank
determines will compensate the Bank for such increased cost, reduction or
payment. “Regulatory Change” means any change after the date hereof in United
States federal, state or foreign laws or regulations (including Regulation D of
the Board of Governors of the Federal Reserve System as amended or supplemented
from time to time) or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks including
the Bank or under any United States federal or state, or any foreign, laws or
regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof. “Business Day” means any day on which commercial banks
in New York City, New York are not authorized or required to be closed for
business. “Prime” shall mean the rate of interest per annum announced by the
Bank from time as its Prime Rate; each change in the Prime Rate shall be
effective from and including the date such change is announced as being
effective.
(b) If the amount drawn under any Credit is in non-United States currency
(“foreign currency"), Applicant shall pay under paragraph 2(a)(i) above the
United States dollar equivalent of the amount computed at Bank’s selling rate,
as of the date of Applicant’s payment, for cable transfers of such foreign
currency to the place of payment; provided, further, that if, for any reason,
Bank has no selling rate for cable transfers of that currency to such place on
the payment date, Applicant shall pay Bank an amount in United States currency
equivalent to Bank’s actual cost of settlement of its obligation.

 

 



--------------------------------------------------------------------------------



 



(c) All payments shall be made in immediately available funds, free and clear of
and without deduction for any present or future taxes, levies, imposts,
deductions, charges, withholdings, set-off or other liabilities. Applicant shall
pay all withholding, stamp and other taxes or duties imposed by any taxing
authority on payment under any Credit and this Agreement and shall indemnify
Bank against all liabilities, costs, claims, and expenses resulting from Bank
having to pay or from any omission to pay or delay in paying any duty or tax.
(d) Bank may (but shall not be required to), without demand for payment or
notice to the Applicant, and in addition to any other right of set-off which
Bank may have, (i) debit any account or accounts maintained by Applicant with
any office of Bank (now or in the future) and set-off and apply (X) any balance
or deposits (general, special, time, demand, provisional, final, matured,
unmatured, contingent or absolute) in the account(s) and (Y) any sums due or
payable from Bank, to the payment of any and all amounts owed by Applicant to
Bank and/or (ii) advance funds to Applicant under any line of credit (committed
or uncommitted) made available to Applicant by Bank and apply such funds to said
payment obligations.
(e) Applicant’s payment obligations under this paragraph 2 are absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever,
including, without limitation: (i) any lack of validity, enforceability or legal
effect of any Credit or this Agreement, or any term or provision therein or
herein; (ii) payment against presentation of any draft, demand or claim for
payment under any Credit or other document presented for purposes of drawing
under any Credit (“Drawing Document”) that does not comply in whole or in part
with the terms of the applicable Credit or which proves to be fraudulent, forged
or invalid in any respect or any statement therein being untrue or inaccurate in
any respect, or which is signed, issued or presented by a Person (or a
transferee of such Person) purporting to be a successor or transferee of the
beneficiary of such Credit; (iii) Bank or any of its branches or affiliates
being the beneficiary of any Credit; (iv) Bank or any correspondent honoring a
drawing against a Drawing Document up to the amount available under any Credit
even if such Drawing Document claims an amount in excess of the amount available
under the Credit; (v) the existence of any claim, set-off, defense or other
right that Applicant or any other Person may have at any time against any
beneficiary, any assignee of proceeds, Bank or any other Person; (vi) Bank or
any correspondent having previously paid against fraudulently signed or
presented Drawing Documents (whether or not Applicant reimbursed Bank for such
drawing); and (vii) any other event, circumstance or conduct whatsoever, whether
or not similar to any of the foregoing, that might, but for this paragraph,
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, Applicant’s obligations hereunder (whether against Bank, the
beneficiary or any other Person); provided, however, that subject to paragraph 4
hereof, the foregoing shall not exculpate Bank from such liability to Applicant
as may, be finally, judicially determined in an independent action or proceeding
brought by Applicant against Bank following payment of Applicant’s obligations
under this Agreement. “Person” means any natural Person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
governmental authority or other entity.
3. Amendment; Waiver. Bank shall not be deemed to have amended or modified any
term hereof, or waived any of its rights unless Bank consents in writing to such
amendment, modification or waiver. No such waiver, unless expressly stated
therein, shall be effective as to any transaction which occurs subsequent to
such waiver, nor as to any continuance of a breach after such waiver. Bank’s
consent to any amendment, waiver, or modification does not mean that Bank shall
consent or has consented to any other or subsequent Instruction to amend,
modify, or waive a term of this Agreement or any Credit.

 

 



--------------------------------------------------------------------------------



 



4. Indemnification; Limitation of Liability. (a) Applicant shall indemnify and
hold harmless Bank, its parent, and correspondents and each of their respective
directors, officers, employees and agents (each, including Bank, an “Indemnified
Person") from and against any and all claims, suits, judgments, costs, losses,
fines, penalties, damages, liabilities, and expenses, including expert witness
fees and legal fees, charges and disbursements of any counsel (including
in-house counsel fees and allocated costs) for any Indemnified Person (“Costs"),
arising out of, in connection with, or as a result of: (i) any Credit or any
pre-advice of its issuance; (ii) any transfer, sale, delivery, surrender, or
endorsement of any Drawing Document at any time(s) held by any Indemnified
Person in connection with any Credit; (iii) any action or proceeding arising out
of or in connection with any Credit or this Agreement (whether administrative,
judicial or in connection with arbitration), including any action or proceeding
to compel or restrain any presentation or payment under any Credit, or for the
wrongful dishonor of or honoring a presentation under any Credit; (iv) any
independent undertakings issued by the beneficiary of any Credit; (v) any
unauthorized Instruction or error in computer transmission; (vi) an adviser,
confirmer or other nominated person seeking to be reimbursed, indemnified or
compensated; (vii) any third party seeking to enforce the rights of an
applicant, beneficiary, nominated person, transferee, assignee of letter of
credit proceeds or holder of an instrument or document; (viii) the fraud,
forgery or illegal action of parties other than the Indemnified Person; (ix) the
enforcement of this Agreement or any rights or remedies under or in connection
with this Agreement or any Credit; (x) the Bank’s performance of the obligations
of a confirming institution or entity that wrongfully dishonors a confirmation;
(xi) Bank dishonoring any presentation upon or during the continuance of any
Event of Default or for which Applicant is unable or unwilling to make any
payment to Bank required under paragraph 2 above; (xii) the acts or omissions,
whether rightful or wrongful, of any present or future de jure or de facto
governmental or regulatory authority or cause or event beyond the control of
such Indemnified Person; in each case, including that resulting from Bank’s own
negligence, provided, however, that such indemnity shall not be available to any
Person claiming indemnification under (i) through (xii) above to the extent that
such Costs are found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Indemnified Person claiming indemnity. If and to the extent
that the obligations of Applicant under this paragraph are unenforceable for any
reason, Applicant shall make the maximum contribution to the Costs permissible
under applicable law.
(b) The liability of Bank (or any other Indemnified Person) under, in connection
with and/or arising out of this Agreement or any Credit (or any pre-advice),
regardless of the form or legal grounds of the action or proceeding, shall be
limited to any direct damages suffered by Applicant that are caused directly by
Bank’s gross negligence or willful misconduct in (i) honoring a presentation
that does not at least substantially comply with a Credit, (ii) failing to honor
a presentation that strictly complies with a Credit or (iii) retaining Drawing
Documents presented under a Credit. In no event shall Bank be deemed to have
failed to act with due diligence or reasonable care if Bank’s conduct is in
accordance with Standard Letter of Credit Practice or in accordance with this
Agreement, including paragraph 4(d) below. Applicant’s aggregate remedies
against Bank and any Indemnified Person for wrongfully honoring a presentation
under any Credit or wrongfully retaining honored Drawing Documents shall in no
event exceed the aggregate amount paid by Applicant to Bank in respect of the
honored presentation in respect of such Credit under paragraph 2 above, plus
interest. Notwithstanding anything to the contrary herein, Bank and the other
Indemnified Persons shall not, under any circumstances whatsoever, be liable for
any punitive, consequential, indirect or special damages or losses regardless of
whether Bank or any Indemnified Person shall have been advised of the
possibility thereof or of the form of action in which such damages or losses may
be claimed. Applicant shall take action to avoid and mitigate the amount of any
damages claimed against Bank or any Indemnified Person, including by enforcing
its rights in the underlying transaction. Any claim by Applicant for damages
under or in connection with this Agreement or any Credit shall be reduced by an
amount equal to the sum of (i) the amount saved by Applicant as a result of the
breach or alleged wrongful conduct and (ii) the amount of the loss that would
have been avoided had Applicant mitigated damages. If a Credit is to be governed
by a law other than that of the State of New York, Bank shall not be liable for
any Costs resulting from any act or omission by Bank in accord with the UCP or
the ISP, as applicable, and Applicant shall indemnify Bank for all such Costs.
“Standard Letter of Credit Practice” means, for Bank, any domestic or foreign
law or letter of credit practices applicable in the city in which Bank issued
the applicable Credit or for its branch or correspondent, such laws and
practices

 

 



--------------------------------------------------------------------------------



 



applicable in the city in which it has advised, confirmed or negotiated such
Credit, as the case may be. Such practices shall be (i) of banks that regularly
issue Credits in the particular city and (ii) required or permitted under the
UCP or the ISP, as chosen in the applicable Credit. “ISP” means, International
Standby Practices 1998 (International Chamber of Commerce Publication No.590)
and any subsequent revision thereof adhered to by Bank on the date such Credit
is issued. “UCP” means, Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No.500 and any
subsequent revision thereof adhered to by Bank on the date such Credit is
issued.
(c) Without limiting any other provision of this Agreement, Bank and each other
Indemnified Person (if applicable), shall not be responsible to Applicant for,
and Bank’s rights and remedies against Applicant and Applicant’s obligation to
reimburse the Bank shall not be impaired by: (i) honor of a presentation under
any Credit which on its face substantially complies with the terms of such
Credit; (ii) honor of a presentation of any Drawing Documents which appear on
their face to have been signed, presented or issued (X) by any purported
successor or transferee of any beneficiary or other party required to sign,
present or issue the Drawing Documents or (Y) under a new name of the
beneficiary; (iii) acceptance as a draft of any written or electronic demand or
request for payment under a Credit, even if nonnegotiable or not in the form of
a draft, and may disregard any requirement that such draft, demand or request
bear any or adequate reference to the Credit; (iv) the identity or authority of
any presenter or signer of any Drawing Document or the form, accuracy,
genuineness, or legal effect of any presentation under any Credit or of any
Drawing Documents; (v) disregard of any non-documentary conditions stated in any
Credit; (vi) acting upon any Instruction which it, in Good Faith, believes to
have been given by a Person or entity authorized to give such Instruction;
(vii) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation; (viii) any
delay in giving or failing to give any notice; (ix) any acts, omissions or fraud
by, or the solvency of, any beneficiary, any nominated Person or any other
Person; (x) any breach of contract between the beneficiary and Applicant or any
of the parties to the underlying transaction; (xi) assertion or waiver of any
provision of the UCP or ISP which primarily benefits an issuer of a letter of
credit, including, any requirement that any Drawing Document be presented to it
at a particular hour or place; (xii) payment to any paying or negotiating bank
(designated or permitted by the terms of the applicable Credit) claiming that it
rightfully honored or is entitled to reimbursement or indemnity under the
Standard Letter of Credit Practice applicable to it; (xiii) dishonor of any
presentation upon or during any Event of Default or for which Applicant is
unable or unwilling to reimburse or indemnify Bank (provided that Applicant
acknowledges that if Bank shall later be required to honor the presentation,
Applicant shall be liable therefor in accordance with paragraph 2 hereof); and
(xiv) acting or failing to act as required or permitted under Standard Letter of
Credit Practice (or in the case of other independent undertakings or guarantees,
the UN Convention) applicable to where it has issued, confirmed, advised or
negotiated such Credit, as the case may be. “Good Faith” means honesty in fact
in the conduct of the transaction concerned. “UN Convention” means the United
Nations Convention on Independent Guarantees and Standby Letters of Credit.
(d) Applicant shall notify Bank of (i) any noncompliance with any Instruction,
any other irregularity with respect to the text of any Credit or any amendment
thereto or any claim of an unauthorized, fraudulent or otherwise improper
Instruction, within one (1) Business Day of Applicant’s receipt of a copy of
such Credit or amendment and (ii) any objection Applicant may have to Bank’s
honor or dishonor of any presentation under any Credit or any other action or
inaction taken or proposed to be taken by Bank under or in connection with this
Agreement or any Credit, within three (3) Business Days after Applicant receives
notice of the objectionable action or inaction. The failure to so notify the
Bank within said times shall discharge Bank from any loss or liability that Bank
could have avoided or mitigated had it received such notice, to the extent that
Bank could be held liable for damages hereunder; provided, that, if Applicant
shall not provide such notice to Bank within three (3) Business Days of the date
of receipt in the case of clause (i) or ten (10) Business Days from the date of
receipt in the case of clause (ii), Bank shall have no liability whatsoever for
such

 

 



--------------------------------------------------------------------------------



 



noncompliance, irregularity, action or inaction and Applicant shall be precluded
from raising such noncompliance, irregularity or objection as a defense or claim
against Bank. Applicant’s acceptance or retention of a Drawing Document
presented under or in connection with any Credit (whether or not the document is
genuine) or of any Released Merchandise shall ratify Bank’s honor of the
presentation and preclude Applicant from raising a defense, set-off or claim
with respect to Bank’s honor of such Credit. Bank shall not be required to seek
any waiver of discrepancies from Applicant or to grant any waiver of
discrepancies which Applicant approves or requests. “Released Merchandise” means
all Property referred to in or relating to the applicable Credit, released
(including pursuant to a forwarders cargo receipt or by any other means
whatsoever) or consigned to Applicant or any Person designated by Applicant in
connection with such Credit or a LOI. “Property” means all property of any kind
whatsoever (now existing or hereafter acquired) including, without limitation,
any and all right, title and interest of Applicant in any goods, equipment,
inventory, money, documents, letters of credit, warehouse receipts, instruments,
securities, security entitlements, financial assets, investment property,
precious and base metals, chattel paper, electronic chattel paper, accounts,
commercial tort claims, deposit accounts, general intangibles (including any
claims for breach of contract, breach of warranty claims and any insurance
policies and proceeds), letter of credit rights, choses in action and the
proceeds of any and all thereof (including any and all of the aforesaid referred
to in any Credit or the Drawing Documents relating thereto).
(e) Applicant will (i) comply with all foreign and domestic laws, rules and
regulations (including the USA Patriot Act, foreign exchange control
regulations, foreign asset control regulations and other trade-related
regulations) now or hereafter applicable to each Credit, the transactions
underlying such Credit or Applicant’s execution, delivery and performance of
this Agreement, (ii) cause all Released Merchandise to be insured against theft,
fire and such other risks usually insured against in connection with the
underlying transaction; (iii) permit Bank (or its representatives) to inspect
and audit any Property and Applicant’s books and records with respect thereto
upon reasonable notice; and (iv) to the extent not provided to Bank under other
agreements, upon request, furnish Bank with Applicant’s most recent year-end,
quarterly and monthly (if any), financial statements (as audited) and such other
information as Bank shall reasonably request regarding the financial condition,
business or operations of Applicant. Further, the undersigned acknowledges and
agrees to provide the Bank additional information, records, and documentation as
requested by Bank, pursuant to the Bank’s programs enacted to comply with
Section 326 of the USA Patriot Act, the applicable regulations promulgated
thereunder, and the Bank’s Customer Identification Program and authorizes Bank
to verify information as per the USA Patriot Act Regulation.
(f) Applicant acknowledges that this Agreement and each Credit is entered into
(or will be entered into) for commercial purposes. To the extent that Applicant
may now or hereafter be entitled, in any jurisdiction in which judicial
proceedings may at any time be commenced with respect to this Agreement or any
Credit, to claim for itself or its revenues or properties any immunity from the
jurisdiction of any court or from legal process (whether from service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and to the extent that in any such
jurisdiction there may be attributed to the Applicant any such immunity (whether
or not claimed), Applicant hereby irrevocably agrees not to claim, and hereby
waives, such immunity in respect of its obligations under this Agreement or any
Credit.
5. Representations and Warranties. Applicant hereby represents and warrants as
of the date of this Agreement (and with each Instruction for the issuance of a
Credit represents and warrants as of the date of the Instruction) that: (a) it
has all necessary power and authority to enter into and perform this Agreement;
(b) it has obtained all authorizations, consents and approvals required for it
to enter into and perform this Agreement in accordance with its terms; (c) this
Agreement constitutes the legal, valid and binding obligation of Applicant,
enforceable against it in accordance with its terms; (d) the execution, delivery
and performance of this Agreement by Applicant does not and will not contravene
(i) its charter, by-laws or other organizational documents, (ii) any order or
writ binding on or affecting Applicant or its properties, or (iii) any agreement
or

 

 



--------------------------------------------------------------------------------



 



arrangement to which Applicant is a party or by which it or its properties may
otherwise be bound, the contravention of which agreement or arrangement would
have a material adverse effect on Applicant; (e) the financial statements most
recently furnished to Bank by Applicant fairly present the financial condition
of Applicant in accordance with generally accepted accounting principles, and
there has been no material adverse change in Applicant’s business, condition
(financial or otherwise) or results of operation since the date of Applicant’s
most recent annual financial statements; (f) no information now or hereafter
furnished by Applicant to Bank in connection with this Agreement or any Credit
is or shall be materially false or misleading when furnished; (g) there is no
pending or threatened action which may materially adversely affect its financial
condition or business or which purports to affect the validity or enforceability
of this Agreement, any Credit or any transaction related to any Credit; and
(h) Applicant is acting for itself and for no other Person or entity in
requesting issuance of each Credit.
6. Pledge and Assignment of Security. (a) As security for the payment and
performance of all obligations and liabilities of Applicant to Bank in respect
of any and all Credits issued hereunder (if any) and under this Agreement,
whether matured or unmatured, absolute or contingent, now existing or hereafter
incurred (“Obligations"), Applicant hereby grants to Bank a continuing lien and
security interest in, and pledges and assigns to Bank all of Applicant’s present
and future right, title and interest in, to and under all of the following
property (whether now existing or hereafter created or acquired): (i) the
balance of all deposit accounts and all securities accounts with any office of
Bank wherever located, (“Deposit Accounts” and “Securities Accounts”, as the
case may be), and any other claims of Applicant against Bank; (ii) all Property
which has been or at any time shall be delivered to or otherwise come into the
possession, custody or control of any office of Bank or any correspondent (which
shall be deemed a collateral agent or a bailee of Bank for the purpose of
perfecting a security interest in the Property) for any purpose, whether or not
for the express purpose of being used by any such entity as collateral security
or for safekeeping, custody, pledge, transmission or otherwise; (iii) all
Property received or receivable by Bank or its correspondents under or in
connection with each Credit; (iv) all Property received or receivable by
Applicant in connection with the transaction underlying each Credit; (v) all
present and future claims and rights of Applicant against any beneficiary of any
Credit arising in connection with such Credit or the transaction underlying such
Credit; and (vi) all products and proceeds of the foregoing (collectively, the
“Collateral").
(b) Applicant shall hold all payments of the Obligations and all proceeds of
Collateral in trust for Bank. Bank shall be deemed to have possession, custody
or control of all Collateral actually in transit to or set apart for it (or any
of its agents, correspondents or others acting in its behalf), it being
understood that the receipt at any time by Applicant (or any of its agents,
correspondents, or others acting in its behalf), of Collateral of whatever
nature, including cash, shall not be deemed a waiver of any of Bank’s rights or
powers.
(c) If at any time there shall occur and be continuing (i) any Event of Default,
(ii) any material adverse change in the condition (financial or otherwise),
business, operations or prospects of Applicant or any Person that has guaranteed
or provided credit support for all or part of the Obligations (“Guarantor"),
(iii) any action for a temporary restraining order, preliminary or permanent
injunction, beneficiary wrongful dishonor action or the issuance or commencement
of any similar order, action or event in connection with any Credit or any
Drawing Document or this Agreement, which order, action or event may apply,
directly or indirectly, to Bank or which otherwise threatens to extend or
increase Bank’s contingent liability beyond the time, amount or other limit
provided in such Credit or this Agreement; or (iv) any other event or condition
which provides a basis for Bank in good faith to deem itself insecure, then,
Applicant shall, upon Bank’s demand, deliver to Bank, as additional security for
the Obligations, cash in an amount required by Bank.
(d) Bank is authorized to file financing statements, naming Applicant as debtor
and Bank as secured party, with respect to any or all of the Collateral
hereunder. Bank is authorized to take any action necessary to protect its rights
in the Collateral, including but not limited to issuing a LOI for Applicant’s
account to induce delivery of

 

 



--------------------------------------------------------------------------------



 



goods underlying any commercial Credit. Applicant will, at its own expense upon
request by Bank from time to time, sign any other instrument or document
(including any security agreement, or control agreement) and take any other
action Bank may reasonably deem necessary or desirable to preserve, perfect,
protect or maintain the Collateral and the priority of Bank’s security interest
therein and to realize upon Bank’s rights and remedies as a secured party. For
the avoidance of doubt and not in limitation of the rights of Bank under
Sections 9-104(a)(1), 9-106(a) and 8-106(e) of the Code as adopted by the State
of New York, Applicant and Bank (acting as a bank with respect to all Deposit
Accounts and as a securities intermediary with respect to all Securities
Accounts) agree that Bank may direct disposition of the funds in any Deposit
Account and may issue and follow its own entitlement orders with respect to any
Securities Account, in either case without the consent of Applicant.
(e) To the extent Bank honors a presentation for which Bank remains unpaid, Bank
may assert rights of Applicant and Applicant shall cooperate with Bank in its
assertion of Applicant’s rights against the beneficiary, the beneficiary’s
rights against Applicant and any other rights that Bank may have by
subordination, subrogation, reimbursement, indemnity or assignment.
(f) If Bank shall agree to honor (accept) Drawing Documents under a Credit on a
time draft or deferred payment basis, Applicant shall not take possession of the
Drawing Documents or the underlying Property except for the purpose of loading,
unloading, storing, shipping, transshipping, manufacturing, processing or
otherwise dealing with such Property in a manner preliminary to its sale or
exchange. An Instruction to release any such Drawing Document or Property shall
be deemed a representation by Applicant to Bank that Applicant seeks such
release for one of said purposes. In each such case, Applicant immediately shall
apply the sale proceeds of such Property to the Obligations relating to the
applicable Credit.
7. Events of Default; Obligations Due; Remedies. (a) Each of the following shall
be an “Event of Default” under this Agreement: (i) Applicant shall fail to pay
any sum payable upon or in respect of any of the Obligations when due;
(ii) Applicant shall fail to perform any agreement contained herein;
(iii) Applicant or any Guarantor shall fail to pay any taxes when due and such
taxes shall not be contested in good faith or the amount thereof reserved for in
accordance with GAAP; (iv) there shall be commenced against Applicant or any
Guarantor any proceeding for enforcement of a money judgment, which proceeding
shall not have been stayed within ten (10) Business Days; (v) any statement
made, or any information, report or Instruction furnished by or for Applicant to
Bank contains any misstatement of a material fact or omits to state a material
fact or any fact necessary to make any statement contained therein not
materially misleading; (vi) the dissolution, termination or, if an individual,
death of Applicant or a Guarantor; (vii) any indebtedness, obligation and/or
liability of Applicant or a Guarantor to any Person, including but not limited
to Bank, shall not be paid or performed when due or any event or condition shall
occur that shall result in any indebtedness, obligation or liability becoming
due prior to its scheduled maturity or settlement date or permits (with or
without the giving of notice, the lapse of time or both) the holder of such
indebtedness or obligee to cause such indebtedness, obligation or liability to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof prior to its scheduled maturity or settlement date; (viii) any Person
shall contest the validity or enforceability of any guaranty supporting the
Obligations; (ix) Applicant or any Guarantor shall become insolvent (however
such insolvency may be evidenced or defined) or generally not be able to pay its
debts as they become due, shall make a general assignment for the benefit of
creditors, or shall suspend the transaction of its usual business or be expelled
or suspended from any exchange, or if an application is made by any judgment
creditor of Applicant or a Guarantor for any order directing Bank to pay over
money or to deliver other property, or a petition in bankruptcy shall be filed
by or against Applicant or a Guarantor or any proceeding shall be instituted by
or against Applicant or a Guarantor for any relief under any bankruptcy or
insolvency laws or any law relating to the relief of debtors, readjustment of
indebtedness, reorganization, composition or extensions or if any governmental
authority or any court at the instance of any governmental authority shall take
possession of any substantial part of the property of Applicant or any Guarantor
or shall assume control over the affairs or operations of Applicant or any
Guarantor, or if a receiver or custodian shall be appointed for, or a writ or
order of attachment or garnishment shall be issued or made against, any of the
property or assets of Applicant or a

 

 



--------------------------------------------------------------------------------



 



Guarantor or Applicant or a Guarantor shall indicate that any of the foregoing
has occurred or will occur; or (x) there shall occur in one or a series of
transactions (A) the sale or transfer of, or the creation or assertion of a lien
over, a substantial portion of the assets of Applicant or of any Guarantor,
(B) any transaction or event which results in the reduction in shareholder’s
equity (or partnership capital, net worth or similar equivalent term) of the
Applicant or any Guarantor of 50% or more (measured against such equity as of
the date hereof), (C) an acquisition, directly or indirectly, of the power to
direct or cause the direction of the management or policies of Applicant (or any
Guarantor), whether by means of contract, voting power or otherwise, or (D) the
merger or consolidation of Applicant or any Guarantor.
(b) Upon an Event of Default, all of the Obligations shall be immediately due
and payable without notice or demand (whether or not a drawing or claim had in
fact been made or paid) and Bank may, in addition to all other rights and
remedies it may have at law or in equity, (i) exercise any remedies of a secured
party under applicable law, including under the Code, (ii) charge, debit and/or
set-off against any general or special account of Applicant maintained at any
office of Bank (whether matured or unmatured) for the amount of the Obligations,
(iii) amend or terminate, or transfer drawing rights or cure one or more
discrepancies under, any Credit, and/or (iv) make payment in satisfaction of the
Obligations or hold all amounts, proceeds and Collateral as security for each
Credit and any LOI’s. Upon an Event of Default, Applicant shall assemble all
Collateral and make it available to Bank at a place designated by Bank which is
reasonably convenient to Bank and Applicant, and Bank shall be authorized to
liquidate or sell immediately, without demand for payment, advertisement or
notice to Applicant, all of which are hereby expressly waived (except such
notice as is required by applicable law and cannot be waived, in which event
such notice shall be deemed proper if mailed at least five Business Days before
disposition or other action) any and all Collateral (whether received pursuant
to paragraph 6(c) hereof or otherwise) at private sale or at public auction or
at brokers’ board or upon any exchange or otherwise, at Bank’s option, in such
parcels and at such time and at such place and at such price and upon such terms
and conditions as Bank may deem proper, and to apply the net proceeds of such
sale or sales, together with any balance of deposits and any sums credited by or
due from Bank to Applicant in general account or otherwise, to the payment of
any and all of the Obligations, all without prejudice to the rights of Bank
against Applicant with respect to any and all amounts which may be or remain
unpaid and if any such sale be at broker’s board or public auction or upon any
exchange Bank may itself be a purchaser at such sale, free from any right of
redemption, which Applicant hereby expressly waives and releases.
8. Continuing Rights and Obligations. Bank’s rights and liens hereunder shall
continue unimpaired, and Applicant shall be and remain obligated in accordance
with the terms and provisions hereof, notwithstanding the release and/or
substitution of any Property which may be held as security hereunder at any
time, or of any rights or interest therein. Applicant waives any defense
whatsoever which might constitute a defense available to, or discharge of, a
surety or a guarantor. If more than one Person signs this Agreement or an
Application hereunder, each of them shall be jointly and severally liable
hereunder and thereunder and all the terms and provisions regarding liabilities,
obligations and Property of such Persons shall apply to any liabilities,
obligations and Property of any and all of them.
9. Electronic Transmissions. Bank is authorized to accept and process any
Application and any amendments, transfers, assignments of proceeds,
Instructions, consents, waivers and all documents relating to the Credit or the
Application which are sent to Bank by electronic transmission, including SWIFT,
electronic mail, telex, telecopy, telefax, courier, mail or other computer
generated telecommunications and such electronic communication shall have the
same legal effect as if written and shall be binding upon and enforceable
against the Applicant. Bank may, but shall not be obligated to, require
authentication of such electronic transmission or that Bank receives original
documents prior to acting on such electronic transmission. If it is a condition
of the Credit that payment may be made upon receipt by Bank of an electronic
transmission advising negotiation, Applicant hereby agrees to reimburse Bank on
demand for the amount indicated in such electronic transmission advice, and
further agrees to hold Bank harmless if the documents fail to arrive, or if,
upon the arrival of the documents, Bank should determine that the documents do
not comply with the terms and conditions of the Credit.

 

 



--------------------------------------------------------------------------------



 



10. Jurisdiction; Waiver of Jury Trial. (a) Applicant submits to the
nonexclusive jurisdiction of any state or federal court located in the Borough
of Manhattan, City of New York, State of New York, for itself and its Property
and agrees that any such court shall be a proper forum for any action or suit
brought by Bank. Service of process in any legal action or proceeding arising
out of or in connection with this Agreement, any Instruction or any Credit may
be made upon Applicant by mailing a copy of the summons to Applicant either at
the address set forth in the applicable Application or at Applicant’s last
address appearing in Bank’s records. In addition, if Applicant is organized or
incorporated in a jurisdiction outside the United States of America, Applicant
designates the CT Corporation located at 111 8th Avenue, New York, New York
10011 as the true and lawful agent and attorney-in-fact of Applicant for receipt
of the summons, writs and notices in connection with any such action or suit.
(b) No legal action or proceeding arising out of or in connection with this
Agreement, any Instruction or any Credit may be brought by Applicant against
Bank (i) except in a state or federal court located in the Borough of Manhattan,
City of New York, State of New York and (ii) unless commenced within one
(1) year after (X) the expiration date of the applicable Credit or (Y) the
alleged breach shall have purportedly occurred, whichever is earlier.
(c) APPLICANT WAIVES (I) THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL
ACTION OR PROCEEDING IN WHICH BANK AND APPLICANT ARE PARTIES (WHETHER OR NOT THE
ONLY PARTIES) ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, ANY
INSTRUCTION OR ANY CREDIT AND (II) THE RIGHT TO INTERPOSE ANY CLAIM, SETOFF OR
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION.
11. Applicable Law; Severability. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to principles of conflict of laws. The UCP and the ISP are incorporated by
reference into this Agreement and are evidence of Standard Letter of Credit
Practice with respect to matters covered therein provided, however, that to the
extent permitted by applicable law, this Agreement shall prevail in case of a
conflict between this Agreement, the Uniform Commercial Code (the “Code”),
and/or Standard Letter of Credit Practice and the UCP shall prevail in case of
conflict between the UCP and the Code or other Standard Letter of Credit
Practice if the Credit is a standby Credit governed by the UCP, and the ISP
shall prevail in case of a conflict between the ISP and the Code and other
Standard Letter of Credit Practice if the Credit is a standby Credit governed by
the ISP. Any provisions of this Agreement which may be determined by competent
authority to be prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, Applicant hereby waives any provision of law, which
prohibits or renders unenforceable any provision of this Agreement.
12. No Third Party Benefits; Successor; Assignment; Integration; Delivery by
Facsimile; Notices. This Agreement shall be binding upon and inure to the
benefit of Bank and Applicant and their respective successors and permitted
assigns. This Agreement shall not confer any right or benefit upon any Person
other than the parties to this Agreement, the Indemnified Persons and their
respective successors and permitted assigns. Bank may assign or sell
participations in all or any part of any Credit or this Agreement to another
entity and Bank may disseminate credit information relating to the Applicant in
connection with any proposed participation. Applicant may not assign this
Agreement without the prior written consent of Bank. This Agreement may be
signed and delivered by facsimile transmission. Notices to Bank shall be sent to
the address of Bank as set forth on the Application and shall be delivered by
hand, overnight courier or certified mail, return receipt requested. Notices to
Applicant shall be sent to the address set forth below the signature line
hereto. THIS AGREEMENT CONSTITUTES THE ENTIRE CONTRACT AND FINAL AGREEMENT AMONG
THE PARTIES RELATING TO THE SUBJECT MATTER AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES

 

 



--------------------------------------------------------------------------------



 



13. Continuing Agreement. This Agreement is a continuing agreement and may not
be terminated by Applicant except upon (i) thirty (30) days’ prior written
notice of such termination by Applicant to Bank at the address of Bank set forth
on the most recent Credit issued hereunder, (ii) payment of all Obligations and
(iii) the expiration or cancellation of all Credits issued hereunder.
Notwithstanding the foregoing sentence, if a Credit is issued in favor of a
sovereign or commercial entity, which is to issue a guarantee or undertaking on
Applicant’s behalf in connection therewith, or is issued as support for such a
guarantee, the Applicant shall remain liable with respect to such Credit until
Bank is fully released in writing by such entity.
14. Limitation of Interest and Other Charges. Applicant and Bank intend to
conform strictly to the applicable usury laws, if any, now or hereafter in force
with respect to this Agreement. To such end: the aggregate of all interest and
other charges constituting interest under such applicable usury laws and
contracted for, chargeable or receivable under this Agreement shall never exceed
the maximum amount of interest, nor produce a rate in excess of the maximum
contract rate of interest, that Bank is authorized to charge Applicant under
such applicable usury laws.
15. MISCELLANEOUS.
Installments. If the Credit is issued subject to UCP 500, unless otherwise
agreed, in the event that any installment of the Credit is not drawn within the
period allowed for that installment, the Credit will continue to be available
for any subsequent installments notwithstanding UCP Article 41.
Auto Extend Notice. If the credit provides for automatic extension without
amendment, Applicant agrees that it will notify Bank in writing at least sixty
(60) days prior to the last day specified in the Credit by which Bank must give
notice of nonextension as to whether or not it wishes the Credit to be extended.
Any decision to extend or not extend the Credit shall be in Bank’s sole
discretion and judgment. Applicant hereby acknowledges that in the event Bank
notifies the beneficiary of the Credit that it has elected not to extend the
Credit and the beneficiary draws on the Credit after receiving the notice of
non-extension, Applicant acknowledges and agrees that Applicant shall have no
claim or cause of action against Bank or defense against payment under the
agreement for Bank’s discretionary decision to extend or not extend the Credit.
Pending Expiry Notice. If a Credit’s terms and conditions provide that Bank give
beneficiary a notice of pending expiration, Applicant agrees that it will notify
Bank in writing at least sixty (60) days prior to the last day specified in the
Credit by which Bank must give such notice of the pending expiration date. In
the event Applicant fails to so notify Bank and the Credit is extended,
Applicant’s Obligations under this Agreement shall continue in effect and be
binding on Applicant with regard to the Credit as so extended.
THE UNDERSIGNED HEREBY AGREES TO ALL THE TERMS AND CONDITIONS SET FORTH IN THE
AGREEMENT, ALL OF WHICH HAVE BEEN READ AND UNDERSTOOD BY THE UNDERSIGNED.
 
(Applicant/Obligor)
 
(Authorized Signature/Title)
 
(Phone)
 
(Fax)
 
(Date)

 

 



--------------------------------------------------------------------------------



 



Without limiting the terms above, you are authorized to debit our account no.
with JPMorgan Chase Bank, N.A. for the amount of each drawing and/or your
commissions and charges.
THE FOLLOWING IS TO BE EXECUTED IF THE CREDIT IS TO BE ISSUED FOR THE ACCOUNT OF
A PERSON OTHER THAN THE PERSON SIGNING ABOVE:
AUTHORIZATION AND AGREEMENT OF ADDITIONAL PARTY NAMED AS ACCOUNT PARTY
To: THE ISSUER OF THE CREDIT
We join in this Application, naming us as Account Party, for the issuance of the
Credit and, in consideration thereof, we irrevocably agree (i) that the above
Applicant has sole right to give instructions and make agreements with respect
to this Application, the Agreement, the Credit and the disposition of documents,
and we have no right or claim against you, any of your affiliates or
subsidiaries, or any correspondent in respect of any matter arising in
connection with any of the foregoing and (ii) to be bound by the Agreement and
all obligations of the Applicant thereunder as if we were a party thereto. The
Applicant is authorized to assign or transfer to you all or any part of any
security held by the Applicant for our obligations arising in connection with
this transaction and, upon any such assignment or transfer, you shall be vested
with all powers and rights in respect of the security transferred or assigned to
you and you may enforce your rights under the Agreement against us or our
Property in accordance with the terms hereof.
 
(Account Party)
 
(Authorized Signature/Title)
 
(Phone)
 
(Fax)
 
(Date)

 

 



--------------------------------------------------------------------------------



 



Appendix A
To the Application and Agreement for Irrevocable Standby Letter of Credit
(To be completed by Account Party/Applicant/Correspondent Bank)
This Appendix will remain in effect until further notice in writing is received
by the JPMorgan Chase Bank, N.A. from the Account Party/Applicant/Correspondent
Bank. Changes to this Appendix require a new Appendix A to be executed and
delivered to JPMorgan Chase Bank, N.A.

A)  
In the event JPMorgan Chase Bank, N.A. issues or amends a Standby Letter of
Credit (“Credit”), any one of the following individual(s) shall be authorized to
sign on the behalf of:

                (Print Name of Account Party/Applicant/Correspondent Bank)
 
           
 
           
(Printed Name)
  (Title)   (Authorized Signature)   (Date)
 
           
 
           
(Printed Name)
  (Title)   (Authorized Signature)   (Date)

B)  
In regards to Standby Letters of Credit (“Credit”), JPMorgan Chase Bank, N.A.
may accept and rely on instructions including without limitation, (a) waiving of
discrepancies, (b) mailings/returning documents, (c) changing Credit terms and
conditions prior to issuance, and amendments to Credits which do not extend,
increase or change the tenor of the draft(s) transmitted by the following
authorized representatives of:

                (Print Name of Account Party/Applicant/Correspondent Bank)
 
           
 
           
(Printed Name)
  (Title)   (Authorized Signature)   (Date)
 
           
 
           
(Printed Name)
  (Title)   (Authorized Signature)   (Date)
 
           
 
           
(Printed Name)
  (Title)   (Authorized Signature)   (Date)

 

 



--------------------------------------------------------------------------------



 



C) Signature Verification (To be completed by “Bank”):
The above individual(s) is/are authorized to execute and sign applications,
amendments and instructions on behalf of the Account
Party/Applicant/Correspondent Bank.

             
 
           
(Print Relationship Manager “RM” Name)
  (“RM” Title)   (“RM” Authorized Signature)   (Date) 

Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF
MONEY MARKET ACCOUNT AGREEMENT
[See attachment hereto]
Exhibits to
Letter of Credit and Term Loan Agreement
(Five Year Series A)

 

 



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A.
MONEY MARKET ACCOUNT AGREEMENT

      Account No. 385341   November 6, 2006

  1.  
The amount deposited in this Bank of America, N.A. (“Bank”), Money Market
Account (the “Account”) by Bank of America, N.A., as Administrative Agent under
the Letter of Credit and Term Loan Agreement (the “Credit Agreement”) dated as
of November 6, 2006 (“Depositor”), on November 6, 2006 (“Initial Deposit Date”)
is Fifty Million Dollars ($50,000,000.00). The Bank will designate the Account
on its official records as the “Bank of America NA as Agent ChicagoBridge&Iron
CLN1-$50MM”.
    2.  
The Account shall bear interest during each Interest Period (as defined below)
at an interest rate per annum equal to the LIBO Rate (as defined below) minus
ten (10) basis points until the Account balance is reduced to zero ($0) (the
“Closure Date”). The Bank will accrue interest on the closing balance of the
Account daily on the basis of a 360-day year.
       
“Interest Period” means (a) the period commencing on the Initial Deposit Date
and ending on January 8, 2007 (the “Initial Interest Period”), and (b) each
three month period thereafter commencing on the last day of the immediately
preceding Interest Period and ending on the date three months thereafter;
provided that:
       
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
       
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

 



--------------------------------------------------------------------------------



 



   
(iii) notwithstanding clauses (i) and (ii) above, the final Interest Period
shall be the period commencing on the last day of the immediately preceding
Interest Period and ending on the Closure Date (the “Final Interest Period”).
       
“LIBO Rate” means (i) for any Interest Period other than the Initial Interest
Period and the Final Interest Period:
     
(a) the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Bank from time to time)
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, or
     
(b) if such rate is not available at such time for any reason, the rate per
annum determined by the Bank as the rate of interest at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Account balance, being made or continued and
with a term equivalent to such Interest Period would be offered by the Bank’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, and
     
(ii) for the Initial Interest Period and the Final Interest Period, the rate per
annum determined by the Bank as provided in clause (a) or (b) above, as
applicable, based upon the assumption at the date of determination that such
Interest Period will end on the date three months after the start thereof
(taking into account the conventions set forth in clauses (i) and (ii) in the
definition of “Interest Period” above).
       
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or the state where the
Administrative Agent’s Office (as defined in the Credit Agreement) is located,
are authorized to close under applicable law or are in fact closed and any such
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.
       
“Dollar”, “Dollars” and “$” mean lawful money of the United States of America.
    3.  
The Bank agrees to pay interest quarterly in arrears on the first Business Day
following the end of each Interest Period to the bank account designated in
writing by the Depositor.
    4.  
The Bank reserves the right to require the Depositor to give seven days’ advance
written notice of any withdrawal or transfer from the Account.

Money Market Agreement to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



  5.  
The Depositor may make up to six withdrawals or transfers from the Account by
telephone during each calendar month. During each calendar month the Depositor
also may make transfers from the Account to another account of the Depositor at
the Bank or withdrawals (i.e., payments directly to the Depositor) when such
transfers or withdrawals are made by written request of the Depositor mailed or
delivered by messenger or made in person to the Bank.
    6.  
For each permitted withdrawal or transfer from the Account, the Bank will pay to
the Depositor the amount requested up to the amount of the balance of the
Account. Any accrued interest on such amount from and including the immediately
preceding quarterly interest payment date to but not including the relevant
withdrawal or transfer date will be paid by the Bank to the Depositor on the
next quarterly interest payment date or the Closure Date, as the case may be.
    7.  
The Bank represents that (a) this Account creates a debtor-creditor relationship
between the Bank and the Depositor, (b) it treats the amount deposited in the
Account as a deposit liability on its balance sheet, (c) the terms on which the
Account is made available are substantially similar to terms made available to
other institutional Bank customers for deposit accounts of the same type, and
(d) it classifies the Account as a “savings account” under Regulation D of the
Board of Governors of the Federal Reserve System.

(remainder of page intentionally left blank)
Money Market Agreement to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

 



--------------------------------------------------------------------------------



 



  8.  
The Bank agrees not to close the Account until the Closure Date.

          BANK OF AMERICA, N.A.

“Bank”
    By:         Name:         Title:      

 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT J
FORM OF
PARENT GUARANTY
[See attachment hereto]

 

 



--------------------------------------------------------------------------------



 



PARENT GUARANTY
This PARENT GUARANTY is entered into as of November 6, 2006 by Chicago Bridge &
Iron Company N.V., a public limited liability company (naamloze vennootschap)
incorporated under the laws of the Netherlands (“Guarantor”), in favor of and
for the benefit of BANK OF AMERICA, N.A., as agent for and representative of (in
such capacity herein called “Guarantied Party”) the financial institutions
(“Lenders”) party to the Credit Agreement referred to below, and in favor of and
for the benefit of the other Beneficiaries (as hereinafter defined).
RECITALS
A. Guarantor, and Chicago Bridge & Iron Company (Delaware), a Delaware
corporation, CBI Services, Inc., a Delaware corporation, CB&I Constructors,
Inc., a Texas corporation, and CB&I Tyler Company, a Delaware corporation (each
of the foregoing being a wholly-owned Subsidiary of Guarantor and hereinafter
referred to individually as a “Co-Obligor” and collectively the “Co-Obligors”),
Bank of America, N.A., and JPMorgan Chase Bank, N.A., as issuers of letters of
credit (each an “L/C Issuer” and collectively, the “L/C Issuers”), the Lenders,
and Guarantied Party, as Administrative Agent for Lenders are party to that
certain Letter of Credit and Term Loan Agreement dated as of November 6, 2006
(said Credit Agreement, as it may hereafter be amended, supplemented or
otherwise modified from time to time, being the “Credit Agreement”; capitalized
terms defined therein and not otherwise defined herein being used herein as
therein defined).
B. Guarantied Party, L/C Issuers and Lenders are sometimes referred to herein as
“Beneficiaries”.
C. Each Co-Obligor is a wholly-owned Subsidiary of Guarantor and thus the
Guarantied Obligations (as hereinafter defined) will inure to the benefit of
Guarantor (which benefits are hereby acknowledged).
D. It is a condition precedent to the funding of Credit-Linked Deposits and the
making of the initial Credit Extensions under the Credit Agreement that the
Obligations of the Co-Obligors (as hereinafter defined) be guarantied by
Guarantor.
E. Guarantor is willing irrevocably and unconditionally to guaranty such
Obligations.
1. Guaranty. (a) In order to induce Lenders, L/C Issuers and Guarantied Party to
enter into the Credit Agreement, to fund Credit-Linked Deposits and to make
Credits, Advances, Term Loans and other extensions of credit thereunder,
Guarantor irrevocably and unconditionally guaranties, as primary obligor and not
merely as surety, the due and punctual payment in full of all Guarantied
Obligations (as hereinafter defined) when the same shall become due (after
giving effect to applicable grace periods), whether at stated maturity, by
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of Title 11 of the
United States Code entitled “Bankruptcy”, as now and hereafter in effect, or any
successor statute). The term “Guarantied Obligations” is used herein in its most
comprehensive sense and includes any and

 

 



--------------------------------------------------------------------------------



 



all Obligations of the Co-Obligors, now or hereafter made, incurred or created,
whether absolute or contingent, liquidated or unliquidated, and however arising
under or in connection with the Credit Agreement, this Guaranty and the other
Credit Documents, including those arising under successive borrowing
transactions under the Credit Agreement which shall either continue the
Obligations of the Co-Obligors or from time to time renew them after they have
been satisfied. “Obligations” means all obligations of every nature of the
Co-Obligors from time to time owed to Administrative Agent, L/C Issuers, Lenders
or any of them under the Credit Documents, whether for principal, interest,
reimbursement of amounts drawn under Credits, fees, expenses, indemnification or
otherwise. The Guarantied Party may require that any payments due under this
Guaranty shall be made in the United States.
Any interest on any portion of the Guarantied Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of the Co-Obligors (or, if interest on any portion of the Guarantied Obligations
ceases to accrue by operation of law by reason of the commencement of said
proceeding, such interest as would have accrued on such portion of the
Guarantied Obligations if said proceeding had not been commenced) shall be
included in the Guarantied Obligations because it is the intention of Guarantor
and Guarantied Party that the Guarantied Obligations should be determined
without regard to any rule of law or order that may relieve the Co-Obligors of
any portion of such Guarantied Obligations.
In the event that all or any portion of the Guarantied Obligations is paid by
the Co-Obligors, the obligations of Guarantor hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) is rescinded or recovered directly
or indirectly from Guarantied Party or any other Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments that are so rescinded or
recovered shall constitute Guarantied Obligations.
Subject to the other provisions of this Section 1, upon the failure of the
Co-Obligors to pay any of the Guarantied Obligations when and as the same shall
become due (and after expiration of any applicable grace period), Guarantor will
upon demand pay, or cause to be paid, in cash, to Guarantied Party for the
ratable benefit of Beneficiaries, an amount equal to the aggregate of the unpaid
Guarantied Obligations. Nothing in this Guaranty shall or is intended to permit
a demand hereunder prior to the date on which payment is due under the Credit
Agreement and all applicable grace and cure periods have expired.
(b) Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of Guarantor under this Guaranty and the other Credit Documents
shall be limited to a maximum aggregate amount equal to the largest amount that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under any fraudulent conveyance or insolvency laws in the
United States or The Netherlands (collectively, the “Fraudulent Transfer Laws”),
in each case after giving effect to all other liabilities of Guarantor,
contingent or otherwise, that are relevant under the Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of Guarantor (x) in respect of
intercompany indebtedness to the Co-Obligors or other affiliates of Company or
the Co-Obligors to the extent that such indebtedness would be discharged in an
amount equal to the amount paid by Guarantor hereunder and (y) under any
guaranty of subordinated indebtedness which guaranty contains a

 

 



--------------------------------------------------------------------------------



 



limitation as to maximum amount similar to that set forth in this Section 1(b),
pursuant to which the liability of Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of Guarantor pursuant to
applicable law or pursuant to the terms of any agreement.
(c) Guarantor under this Guaranty, and each guarantor under other guaranties, if
any, relating to the Credit Agreement (the “Related Guaranties”) that contain a
contribution provision similar to that set forth in this Section 1(c), together
desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations arising under
this Guaranty and the Related Guaranties. Accordingly, in the event any payment
or distribution is made on any date by Guarantor under this Guaranty or a
guarantor under a Related Guaranty, Guarantor or such other guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in the
maximum amount permitted by law so as to maximize the aggregate amount of the
Guarantied Obligations paid to Beneficiaries.
2. Guaranty Absolute; Continuing Guaranty. The obligations of Guarantor
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guarantied
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, Guarantor agrees that: (a) this Guaranty is a guaranty of payment when
due and not of collectibility; (b) Guarantied Party may enforce this Guaranty
upon the occurrence and during the continuance of an Event of Default under the
Credit Agreement notwithstanding the existence of any dispute between the
Co-Obligors and any Beneficiary with respect to the existence of such event;
(c) the obligations of Guarantor hereunder are independent of the obligations of
the Co-Obligors under the Credit Documents and the obligations of any other
guarantor of the obligations of the Co-Obligors and a separate action or actions
may be brought and prosecuted against Guarantor whether or not any action is
brought against the Co-Obligors or any of such other guarantors and whether or
not any Co-Obligor is joined in any such action or actions; and (d) Guarantor’s
payment of a portion, but not all, of the Guarantied Obligations shall in no way
limit, affect, modify or abridge Guarantor’s liability for any portion of the
Guarantied Obligations that has not been paid. This Guaranty is a continuing
guaranty and shall be binding upon Guarantor and its successors and assigns, and
Guarantor irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guarantied Obligations.
3. Actions by Beneficiaries. Any Beneficiary may from time to time, without
notice or demand and without affecting the validity or enforceability of this
Guaranty or giving rise to any limitation, impairment or discharge of
Guarantor’s liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of the Guarantied
Obligations, (b) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guarantied
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations, (c) request and accept other
guaranties of the Guarantied Obligations and take and hold security for the
payment of this Guaranty or the Guarantied Obligations, (d) release, exchange,
compromise, subordinate or modify, with or without consideration, any security
for

 

 



--------------------------------------------------------------------------------



 



payment of the Guarantied Obligations, any other guaranties of the Guarantied
Obligations, or any other obligation of any Person with respect to the
Guarantied Obligations, (e) enforce and apply any security now or hereafter held
by or for the benefit of any Beneficiary in respect of this Guaranty or the
Guarantied Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that Guarantied Party or the other
Beneficiaries, or any of them, may have against any such security, as Guarantied
Party in its discretion may determine consistent with the Credit Agreement and
any applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and (f) exercise any other
rights available to Guarantied Party or the other Beneficiaries, or any of them,
under the Credit Documents.
4. No Discharge. This Guaranty and the obligations of Guarantor hereunder shall
be valid and enforceable and shall not be subject to any limitation, impairment
or discharge for any reason (other than payment in full of the Guarantied
Obligations), including without limitation the occurrence of any of the
following, whether or not Guarantor shall have had notice or knowledge of any of
them: (a) any failure to assert or enforce or agreement not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy with respect to the Guarantied Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guarantied Obligations, (b) any waiver or modification of, or any
consent to departure from, any of the terms or provisions of the Credit
Agreement, any of the other Credit Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guarantied Obligations, (c) the Guarantied Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect, (d) the application of payments received from any
source to the payment of indebtedness other than the Guarantied Obligations,
even though Guarantied Party or the other Beneficiaries, or any of them, might
have elected to apply such payment to any part or all of the Guarantied
Obligations, (e) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guarantied Obligations,
(f) any defenses, set-offs or counterclaims which any Co-Obligor may assert
against Guarantied Party or any Beneficiary in respect of the Guarantied
Obligations, including but not limited to failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury, and (g) any other act or thing or omission, or delay to
do any other act or thing, which may or might in any manner or to any extent
vary the risk of Guarantor as an obligor in respect of the Guarantied
Obligations.
5. Waivers. Guarantor waives, for the benefit of Beneficiaries: (a) any right to
require Guarantied Party or the other Beneficiaries, as a condition of payment
or performance by Guarantor, to (i) proceed against any or all Co-Obligors, any
other guarantor of the Guarantied Obligations or any other Person, (ii) proceed
against or exhaust any security held from any Co-Obligor, any other guarantor of
the Guarantied Obligations or any other Person, (iii) proceed against or have
resort to any balance of any deposit account or credit on the books of any
Beneficiary in favor of any Co-Obligor or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary; (b) any defense arising by reason
of the incapacity, lack of authority or any disability or other defense of any
Co-Obligor including, without limitation, any defense based on or arising out of
the lack of validity or the unenforceability of

 

 



--------------------------------------------------------------------------------



 



the Guarantied Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of any Co-Obligor from any cause other
than payment in full of the Guarantied Obligations; (c) any defense based upon
any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in other respects more burdensome than that of
the principal; (d) any defense based upon Guarantied Party’s or any other
Beneficiary’s errors or omissions in the administration of the Guarantied
Obligations, except behavior that amounts to bad faith (nothing in this clause
(d) shall or is intended to obligate Guarantor to indemnify Guarantied Party or
any other Beneficiary for matters excluded from the indemnification obligations
of Co-Obligors under the Credit Documents by reason of Guarantied Party’s or
such other Beneficiary’s gross negligence or willful misconduct); (e) (i) any
principles or provisions of law, statutory or otherwise, that are or might be in
conflict with the terms of this Guaranty and any legal or equitable discharge of
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting Guarantor’s liability hereunder or the enforcement hereof,
(iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any Lien or any property subject thereto; (f) notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance of this Guaranty,
notices of default under the Credit Agreement or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guarantied Obligations or any agreement related thereto, notices of any
extension of credit to the Co-Obligors and notices of any of the matters
referred to in Sections 3 and 4 and any right to consent to any thereof; (g) any
acts of any Governmental Authority of or in any jurisdiction affecting any
Co-Obligor, Guarantor or any other Person, including any restrictions on the
conversion or exchange of currency or repatriation or control of funds, a
declaration of banking moratorium or any suspension of payments by banks in any
jurisdiction or the imposition by any jurisdiction or any Governmental Authority
thereof or therein of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, or any total or partial expropriation, confiscation,
nationalization or requisition of any such Person’s property; any war (whether
or not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in any jurisdiction; or any economic, political, regulatory or
other events in any jurisdiction; and (h) to the fullest extent permitted by
law, any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guaranty.
6. Guarantor’s Rights of Subrogation, Contribution, Etc.; Subordination of Other
Obligations. Until the Guarantied Obligations shall have been paid in full and
all Credits shall have expired or been cancelled or shall have been fully Cash
Collateralized in accordance with the Credit Agreement, Guarantor shall withhold
exercise of (a) any claim, right or remedy, direct or indirect, that Guarantor
now has or may hereafter have against any Co-Obligor or any of its assets in
connection with this Guaranty or the performance by Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including without
limitation (i) any right of subrogation, reimbursement or indemnification that
Guarantor now has or may hereafter have against any Co-Obligor, (ii) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against any Co-Obligor, and (iii) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary and (b) any right of contribution Guarantor
now has or may

 

 



--------------------------------------------------------------------------------



 



hereafter have against any other guarantor of any of the Guarantied Obligations.
Guarantor further agrees that, to the extent the agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification Guarantor may have against any Co-Obligor or against any
collateral or security, and any rights of contribution Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
Guarantied Party or the other Beneficiaries may have against each Co-Obligor, to
all right, title and interest Guarantied Party or the other Beneficiaries may
have in any such collateral or security, and to any right Guarantied Party or
the other Beneficiaries may have against such other guarantor.
Any indebtedness of any Co-Obligor now or hereafter held by Guarantor is
subordinated in right of payment to the Guarantied Obligations, and any such
indebtedness of any Co-Obligor to Guarantor collected or received by Guarantor
after an Event of Default has occurred and is continuing, and any amount paid to
Guarantor on account of any subrogation, reimbursement, indemnification or
contribution rights referred to in the preceding paragraph when all Guarantied
Obligations have not been paid in full, shall be held in trust for Guarantied
Party on behalf of Beneficiaries and shall forthwith be paid over to Guarantied
Party for the benefit of Beneficiaries to be credited and applied against the
Guarantied Obligations.
7. Expenses. Guarantor agrees to pay, or cause to be paid, on demand, and to
save Guarantied Party and the other Beneficiaries harmless against liability
for, (i) any and all costs and expenses (including fees, costs of settlement and
disbursements of counsel and allocated costs of internal counsel) incurred or
expended by Guarantied Party or any other Beneficiary in connection with the
enforcement of or preservation of any rights under this Guaranty and (ii) any
and all costs and expenses (including those arising from rights of
indemnification) required to be paid by Guarantor under the provisions of any
other Credit Document.
8. Financial Condition of the Co-Obligors. No Beneficiary shall have any
obligation, and Guarantor waives any duty on the part of any Beneficiary, to
disclose or discuss with Guarantor its assessment, or Guarantor’s assessment, of
the financial condition of the Co-Obligors or any matter or fact relating to the
business, operations or condition of the Co-Obligors. Guarantor has adequate
means to obtain information from the Co-Obligors on a continuing basis
concerning the financial condition of any Co-Obligor and its ability to perform
its obligations under the Credit Documents, and Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Co-Obligors and of all circumstances bearing upon the risk of nonpayment of the
Guarantied Obligations.
9. [Intentionally Omitted]
10. [Intentionally Omitted]
11. Set Off. In addition to any other rights any Beneficiary may have under law
or in equity, if any amount shall at any time be due and owing by Guarantor to
any Beneficiary under this Guaranty, such Beneficiary is authorized at any time
or from time to time, without notice (any such notice being expressly waived),
to set off and to appropriate and to

 

 



--------------------------------------------------------------------------------



 



apply any and all deposits (general or special, including but not limited to
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness of such Beneficiary owing to Guarantor and any other
property of Guarantor held by a Beneficiary to or for the credit or the account
of Guarantor against and on account of the Guarantied Obligations and
liabilities of Guarantor to any Beneficiary under this Guaranty.
12. Amendments and Waivers. No amendment, modification, termination or waiver of
any provision of this Guaranty, and no consent to any departure by Guarantor
therefrom, shall in any event be effective without the written concurrence of
Guarantied Party and, in the case of any such amendment or modification,
Guarantor. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.
13. Miscellaneous. It is not necessary for Beneficiaries to inquire into the
capacity or powers of Guarantor or any Co-Obligor or the officers, directors or
any agents acting or purporting to act on behalf of any of them.
The rights, powers and remedies given to Beneficiaries by this Guaranty are
cumulative and shall be in addition to and independent of all rights, powers and
remedies given to Beneficiaries by virtue of any statute or rule of law or in
any of the Credit Documents or any agreement between Guarantor and one or more
Beneficiaries or between the Co-Obligors and one or more Beneficiaries. Any
forbearance or failure to exercise, and any delay by any Beneficiary in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
In case any provision in or obligation under this Guaranty shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTOR, GUARANTIED PARTY AND
THE OTHER BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
This Guaranty shall inure to the benefit of Beneficiaries and their respective
successors and assigns.
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST GUARANTOR ARISING OUT OF OR RELATING TO
THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
GUARANTY GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
GENERALLY

 

 



--------------------------------------------------------------------------------



 



AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY. Guarantor agrees
that service of all process in any such proceeding in any such court may be made
by registered or certified mail, return receipt requested, to Guarantor at its
address set forth below its signature hereto, such service being acknowledged by
Guarantor to be sufficient for personal jurisdiction in any action against
Guarantor in any such court and to be otherwise effective and binding service in
every respect. Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of Guarantied Party or
any Beneficiary to bring proceedings against Guarantor in the courts of any
other jurisdiction.
GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, GUARANTIED PARTY EACH
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. GUARANTOR AND, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, GUARANTIED PARTY EACH (I) ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT FOR GUARANTOR AND GUARANTIED PARTY TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT GUARANTOR AND GUARANTIED PARTY HAVE ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS GUARANTY OR ACCEPTING THE BENEFITS THEREOF, AS THE
CASE MAY BE, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS, AND (II) FURTHER WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS OF THIS GUARANTY. In the event of litigation, this
Guaranty may be filed as a written consent to a trial by the court.
14. Counterparts. This Guaranty may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed and delivered shall be deemed to be an original for all purposes;
but all such counterparts together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Guaranty or any document or instrument delivered in connection herewith by
facsimile shall be effective as delivery of a manually executed counterpart of
this Guaranty or such other document or instrument, as applicable.

 

 



--------------------------------------------------------------------------------



 



15. Guarantied Party as Agent.
(a) Guarantied Party has been appointed to act as Guarantied Party hereunder by
Lenders. Guarantied Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action, solely in
accordance with this Guaranty and the Credit Agreement; provided that Guarantied
Party shall exercise, or refrain from exercising, any remedies under or with
respect to this Guaranty in accordance with the instructions of Required
Lenders.
(b) Guarantied Party shall at all times be the same Person that is
Administrative Agent under the Credit Agreement. In the event the Lenders are
performing the duties of the Administrative Agent in accordance with
Section 9.09 of the Credit Agreement, the Lenders collectively shall be the
“Guarantied Party” hereunder until such time as a replacement Administrative
Agent is appointed pursuant to Section 9.09 of the Credit Agreement. Written
notice of resignation by Administrative Agent pursuant to Section 9.09 of the
Credit Agreement shall also constitute notice of resignation as Guarantied Party
under this Guaranty; and appointment of a successor Administrative Agent
pursuant to Section 9.09 of the Credit Agreement shall also constitute
appointment of a successor Guarantied Party under this Guaranty. Upon the
acceptance of any appointment as Administrative Agent under Section 9.09 of the
Credit Agreement by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Guarantied Party under
this Guaranty, and the retiring Guarantied Party under this Guaranty shall
promptly (i) transfer to such successor Guarantied Party all sums held
hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Guarantied Party under this Guaranty, and (ii) take such other actions as may be
necessary or appropriate in connection with the assignment to such successor
Guarantied Party of the rights created hereunder, whereupon such retiring
Guarantied Party shall be discharged from its duties and obligations under this
Guaranty. After any retiring Guarantied Party’s resignation hereunder as
Guarantied Party, the provisions of this Guaranty shall inure to its benefits as
to any actions taken or omitted to be taken by it under this Guaranty while it
was Guarantied Party hereunder.
17. Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Guarantied Party could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given. The obligation of Guarantor in respect of any such sum due
from it to the Guarantied Party hereunder shall, notwithstanding any judgment in
a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Guaranty (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Guarantied Party of any sum adjudged to be so due in
the Judgment Currency, the Guarantied Party may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Guarantied Party from Guarantor, Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Guarantied Party or the Person to whom such obligation was owing against such
loss. If the amount of the Agreement Currency so

 

 



--------------------------------------------------------------------------------



 



purchased is greater than the sum originally due to the Guarantied Party in such
currency, by its acceptance hereof the Guarantied Party agrees to return the
amount of any excess to Guarantor (or to any other Person who may be entitled
thereto under applicable law).
[Remainder of page intentionally left blank.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Guarantor and, solely for purposes of the waiver of the
right to jury trial contained in Section 13, Guarantied Party have caused this
Guaranty to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

            CHICAGO BRIDGE & IRON COMPANY N.V.,
as Guarantor
      By:           Name:           Title:        

                  Address:                          

 

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as Guarantied Party
      By:           Name:           Title:        

                  Address:                            

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF
ALLOCATION AGREEMENT

 

 



--------------------------------------------------------------------------------



 



FORM OF LOC ALLOCATION AGREEMENT
THIS LOC ALLOCATION AGREEMENT (this “Agreement”), dated as of
f                    ], 2006, is made by and among Chicago Bridge & Iron Company
N.V. (the “Company”), on behalf of itself and as Co-Obligors’ Agent, and Chicago
Bridge & Iron Company (Delaware), CBI Services, Inc., CB&I Constructors, Inc.
and CB&I Tyler Company (each of the foregoing being a Wholly-Owned Subsidiary of
the Company and hereinafter referred to individually as a “Co-Obligor” and
collectively the “Co-Obligors”), Bank of America, N.A., and JPMorgan Chase Bank,
N.A., in their capacities as issuers of letters of credit referred to below
(each an “L/C Issuer” and collectively, the “L/C Issuers”), and Bank of America,
N.A., in its capacity as administrative agent under the Facility 1 Agreement
referred to below (in such capacity, the “Facility 1 Agent”), Bank of America,
N.A., in its capacity as administrative agent under the Facility 2 Agreement
referred to below (in such capacity, the “Facility 2 Agent”) and Bank of
America, N.A., in its capacity as administrative agent under the Facility 3
Agreement referred to below (in such capacity, the “Facility 3 Agent”).
Pursuant to the $50 Million Letter of Credit and Term Loan Agreement dated as of
November 6, 2006 (the “Facility 1 Agreement”) entered into by and among the
Company, the Co-Obligors, the Facility 1 Agent, the L/C Issuers party thereto,
and the participating lending institutions from time to time party thereto (the
“Facility 1 Participating Institutions”), certain letters of credit may be
issued by or outstanding from an L/C Issuer for the account of each of the
Co-Obligors or certain other subsidiaries or affiliates of any Co-Obligor.
Pursuant to the $100 Million Letter of Credit and Term Loan Agreement dated as
of November 6, 2006 (the “Facility 2 Agreement”) entered into by and among the
Company, the Co-Obligors, the Facility 2 Agent, the L/C Issuers party thereto,
and the participating lending institutions from time to time party thereto (the
“Facility 2 Participating Institutions”), certain letters of credit may be
issued by or outstanding from an L/C Issuer for the account of each of the
Co-Obligors or certain other subsidiaries or affiliates of any Co-Obligor.
Pursuant to the $125 Million Letter of Credit and Term Loan Agreement dated as
of November 6, 2006 (the “Facility 3 Agreement”) entered into by and among the
Company, the Co-Obligors, the Facility 3 Agent, the L/C Issuers party thereto,
and the participating lending institutions from time to time party thereto (the
“Facility 3 Participating Institutions”), certain letters of credit may be
issued by or outstanding from an L/C Issuer for the account of each of the
Co-Obligors or certain other subsidiaries or affiliates of any Co-Obligor
The parties hereto are entering into this Agreement to provide, among other
things, for (i) the reallocation of certain outstanding letters of credit issued
by an L/C Issuer under an LOC Agreement to another LOC Agreement or to both
other LOC Agreements, (ii) the allocation of certain future letters of credit to
be issued by or outstanding from an L/C Issuer under an LOC Agreement to be
issued and outstanding under another LOC Agreement or both other LOC Agreements,
and (iii) the allocation of any payments that may be received in respect of any
letters of credit to be issued by or outstanding from an L/C Issuer which are
outstanding under any two or all three LOC Agreements, upon the terms and
subject to the conditions set forth in this Agreement.

 

 



--------------------------------------------------------------------------------



 



Accordingly, the parties hereto agree as follows:
SECTION 1 Definitions; Interpretation.
(a) Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:
“Agents” means the Facility 1 Agent, the Facility 2 Agent and the Facility 3
Agent.
“Agreement” means this LOC Allocation Agreement.
“Allocated LOC” means any LOC that has become subject to an Allocation
hereunder; provided, however, that if (after giving effect to any Reallocation
Notice) the Pro Rata Share of any LOC under an LOC Agreement shall be 100%, such
LOC shall not be considered to be an Allocated LOC for purposes hereof.
“Allocation” means the allocation or reallocation of any LOC contemplated by a
Notice submitted hereunder.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close, or are in fact closed in the state
where the Administrative Agent’s Office (as defined in each LOC Agreement) is
located.
“Company” has the meaning specified in the introductory paragraph hereto.
“Co-Obligors” has the meaning specified in the introductory paragraph hereto.
“Co-Obligors’ Agent” has the meaning specified in the introductory paragraph
hereto.
‘Directing Institutions” means at any time Participating Institutions comprising
the “Required Lenders” under any LOC Agreement, and, as applicable, the
“Required Lenders” under another LOC Agreement and/or the “Required Lenders”
both other LOC Agreements.
“Dollar” and “S” means lawful money of the United States.
“Escalating LOC” means a Credit which provides for a stated amount that
increases from time to time in accordance with its terms.
“Existing LOCs” means letters of credit issued by an L/C Issuer and outstanding
under any LOC Agreement as of the date hereof.
“Facility 1 Agent” has the meaning specified in the introductory paragraph
hereto.
“Facility 1 Agreement” has the meaning specified in the recitals hereof.

 

 



--------------------------------------------------------------------------------



 



“Facility 1 Funded Obligations” means the fundings by the Facility 1
Participating Institutions of any drawings under any LOC.
“Facility 1 Participating Institutions” has the meaning specified in the
recitals hereof.
“Facility 2 Agent” has the meaning specified in the introductory paragraph
hereto.
“Faciliti 2 Agreement” has the meaning specified in the recitals hereof.
“Facility 2 Funded Obligations” means the fundings by the Facility 2
Participating Institutions of any drawings under any LOC.
“Facility 2 Participating Institutions” has the meaning specified in the
recitals hereof.
“Facility 3 Agent” has the meaning specified in the introductory paragraph
hereto. “Facility 3 Agreement” has the meaning specified in the recitals hereof.
“Facility 3 Funded Obligations” means the fundings by the Facility 3
Participating Institutions of any drawings under any LOC.
“Facility 3 Participating Institutions” has the meaning specified in the
recitals hereof.
“Facility Participating Institutions” means the Facility 1 Participating
Institutions, the Facility 2 Participating Institutions, and the Facility 3
Participating Institutions.
“Funded Obligations” means the Facility 1 Funded Obligations, the Facility 2
Funded Obligations and the Facility 3 Funded Obligations.
“Initial Allocation Notice” means a notice in substantially the form of
Exhibit A.
“Issuance Allocation Notice” means a notice in substantially the form of
Exhibit B.
“LOC Agreements” means the Facility 1 Agreement, the Facility 2 Agreement and
the Facility 3 Agreement.
“L/C Issuers” has the meaning specified in the recitals hereof.
“LOCs” means the Existing LOCs and the New LOCs.
“LOC Payment” means any payment or distribution by or on behalf of any
Co-Obligors or any other Person, directly or indirectly, whether in cash,
property or securities, or by setoff, exchange or in any other manner, for or on
account of any Allocated LOC.

 

 



--------------------------------------------------------------------------------



 



“New LOCs” means any additional letters of credit issued by an L/C Issuer to be
outstanding under any LOC Agreement.
“Notice” means an Initial Allocation Notice, an Issuance Allocation Notice or a
Reallocation Notice.
“Participating Institutions” means the Facility 1 Participating Institutions,
the Facility 2 Participating Institutions and the Facility 3 Participating
Institutions.
“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
“Pro Rata Share” for any LOC outstanding under an LOC Agreement means the
percentage specified for such LOC Agreement in the Notice with respect to such
LOC; provided, that, the aggregate amount of the Pro Rata Shares in respect of
any LOC allocated between or among the LOC Agreements shall be 100%.
“Reallocation Notice” means a notice in substantially the form of Exhibit C.
“Responsible Officer” has the meaning specified in the LOC Agreements.
(b) Interpretation. In this Agreement, except to the extent the context
otherwise requires:
(i) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(ii) a. The words “herein,” “hereto,” “hereof,” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision thereof.
b. Article, Section, Exhibit and Schedule references are to this Agreement in
which such references appear.
c, The term “including” is by way of example and not limitation.
d. The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.
(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(iv) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Agreement.

 

 



--------------------------------------------------------------------------------



 



SECTION 2 Allocation of LOCs.
(a) Initial Allocation of Outstanding LOCs. The Co-Obligors’ Agent or any Co-
Obligor may request from time to time that any LOCs which are outstanding solely
under any LOC Agreement become LOCs to be outstanding (i) solely another LOC
Agreement, (ii) solely under the other two LOC Agreements, or (iii) under all
three of the LOC Agreements, by submitting an Initial Allocation Notice to the
applicable Agents and the applicable L/C Issuer.
(b) Initial Allocation Upon Issuance of LOCs. The Co-Obligors’ Agent or any
Co-Obligor may request from time to time that any LOCs which are to be issued by
an L/C Issuer under an LOC Agreement constitute LOCs to be outstanding under
such LOC Agreement and another LOC Agreement, or under such LOC Agreement and
both other LOC Agreements, by submitting an Issuance Allocation Notice to the
Agents and the L/C Issuer.
(c) Reallocation of Outstanding LOCs. The Co-Obligors’ Agent or any Co- Obligor
may request from time to time that the Pro Rata Shares of any L/Cs which are
already outstanding under any of the LOC Agreements be reallocated either under
any other or both of the other LOC Agreements, in each case, by submitting a
Reallocation Notice to the Agents and the applicable L/C Issuer.
(d) Allocation of Escalating LOCs. Any Allocation hereunder with respect to any
Escalating LOC shall be effective equally as to the stated amount thereof as of
the date of the Allocation and the stated amount thereof after giving effect to
all increases.
SECTION 3 Submission and Effectiveness of Notices.
(a) Submission of Notices. If the Co-Obligors’ Agent or any Co-Obligor shall
desire that any proposed or outstanding LOC be subject to an Allocation, the
Co-Obligors’ Agent or any Co-Obligor shall so indicate to the applicable Agents
and the applicable L/C Issuer at the time that the Co-Obligors’ Agent or any
Co-Obligor shall submit the applicable notices otherwise required under the LOC
Agreements and furnish to the applicable Agent and the applicable L/C Issuer the
Notice contemplated hereby (appropriately completed). Such Notice must be
received by the applicable Agents not later than 11:00 a.m., Eastern time, at
least two Business Days (or such later date and time as such Agents and the
applicable L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed Allocation. No Notice may be submitted at any
time that any unreimbursed drawing exists under any LOC or if the issuance or
amendment of the LOC which is the subject of the Notice would not then be
permitted pursuant to the terms of the LOC Agreements. No more than six Notices
may be submitted in any calendar month, and no more than 20 Notices may be
submitted in any calendar year. All Notices submitted hereunder by the
Co-Obligors’ Agent or any Co-Obligor shall be signed by a Responsible Officer.
(b) Effectiveness of Notices. Subject to the next sentence, each Agent shall
confirm to the applicable L/C Issuer and the applicable Agent, not later than
11:00 a.m., Eastern time, two Business Days after receipt of any Notice whether
or not such Agent consents to the Allocation requested in such Notice.
Notwithstanding the foregoing, no Agent consent shall be required under an LOC
Agreement if Allocation of the LOC which is the subject of the Notice

 

 



--------------------------------------------------------------------------------



 



constitutes a reduction of such LOC under such LOC Agreement; and an Agent shall
not withhold or delay its consent to an Allocation unless, as of the effective
date of the Allocation, the issuance or amendment of the LOC which is the
subject of the Notice would not then be permitted pursuant to the terms of the
LOC Agreement to which such Agent is a party. Any failure by an Agent to respond
to a Notice within the time period specified in the preceding sentence shall be
deemed to be a refusal to permit such Allocation. If and only if the applicable
Agents have confirmed their agreement to the Allocation (if such confirmation
from an Agent is required under this clause (b)), the Allocation contemplated by
such Notice shall thereupon be deemed to be effective as of the date specified
in the Notice (which date shall not be earlier than the third Business Day after
the date of such Notice), and such LOC shall be allocated under the Agreements
as of such effective date in accordance with the Pro Rata Shares for the
Agreements with respect to such LOC.
SECTION 4 Participations; Application of Payments; Sharing.
(a) Participations. After and giving effect to any Allocation hereunder, the
participating interests of the Participating Institutions under an LOC Agreement
in any Allocated LOC which is the subject of such Allocation shall be determined
based upon the Pro Rata Share of the applicable Allocated LOC outstanding under
such LOC Agreement. The parties hereto acknowledge and agree that the
Participating Institutions under an LOC Agreement shall not have any funding
obligations with respect to any drawing under an Allocated LOC, except to the
extent of their respective participating interests in the Pro Rata Share of the
applicable Allocated LOC outstanding under such LOC Agreement.
(b) LOC Payments; Fronting Fee and Other Payments. Each payment by or on behalf
of any Co-Obligor or any other Person (other than by or on behalf of the
Facility Participating Institutions, including but not limited to payments from
the credit-linked deposit account established under any LOC Agreement) on
account of any Allocated LOC (that is not allocated entirely to any one LOC
Agreement, shall be made to the applicable Agents in accordance with the
respective Pro Rata Shares under the applicable LOC Agreements for such
Allocated LOC. Without limiting the generality of the foregoing,
(i) reimbursement by or on behalf of any Co-Obligor or any other Person (other
than by or on behalf of the Facility Participating Institutions, including but
not limited to payments from the credit-linked deposit account established under
any LOC Agreement) of such L/C Issuer under an LOC Agreement with respect to any
Allocated LOC shall be limited to the Pro Rata Share for such Agreement of any
and all drawings under such Allocated LOC, and (ii) any fees payable to the
Participating Institutions under the respective LOC Agreements in respect of the
Allocated LOCs shall be determined by reference to the Pro Rata Shares of the
Participating Institutions therein. Any fronting fee or other payment payable to
an L/C Issuer under an LOC Agreement shall be determined based upon the Pro Rata
Share of the applicable Allocated LOC outstanding under such LOC Agreement.
(c) Sharing. (i) If, despite the provisions of subsection (b), an L/C Issuer (as
L/C Issuer under the Facility 1 Agreement) or any Facility 1 Participating
Institution shall receive any LOC Payment in respect of an Allocated LOC in
excess of its portion of such LOC Payment to which it is then entitled in
accordance with this Agreement (taking into account the Pro Rata Share for the
Facility 1 Agreement with respect such Allocated LOC) other than by reason of
the

 

 



--------------------------------------------------------------------------------



 



failure to fund by or on behalf of one or more of any of the Facility 2
Participating Institutions or the Facility 3 Participating Institutions, such
L/C Issuer (as L/C Issuer under the Facility 1 Agreement) or such Facility 1
Participating Institution, as the case may be, shall immediately notify the
Facility 2 Agent, or the Facility 2 Agent and the Facility 3 Agent, as
applicable, and hold such excess portion of such LOC Payment in trust for the
benefit of the parties entitled thereto and promptly pay over or deliver such
excess portion of such LOC Payment to such Agent. Additionally, each L/C Issuer
(as L/C Issuer under the Facility I Agreement) or such Facility 1 Participating
Institution, as the case may be, shall purchase such participation as shall be
required by it or them to permit the sharing of such excess LOC Payment in
accordance with the requirements of this Agreement. If all or any portion of
such excess LOC Payment is thereafter recovered by or on behalf of any
Co-Obligor or any other Person from such L/C Issuer (as L/C Issuer under the
Facility 1 Agreement) or such Facility 1 Participating Institution, as the case
may be, each other party which shares in the benefit thereof shall return to
such L/C Issuer (as L/C Issuer under the Facility 1 Agreement) or such Facility
1 Participating Institution, as the case may be, its portion of the payment so
recovered.
(ii) If, despite the provisions of subsection (b), an L/C Issuer (as L/C Issuer
under the Facility 2 Agreement) or any Facility 2 Participating Institution
shall receive any LOC Payment in respect of an Allocated LOC in excess of its
portion of such LOC Payment to which it is then entitled in accordance with this
Agreement (taking into account the Pro Rata Share for the Facility 2 Agreement
with respect such Allocated LOC) other than by reason of the failure to fund by
or on behalf of any of the Facility 1 Participating Institutions or the Facility
3 Participating Institutions, such L/C Issuer (as L/C Issuer under the Facility
2 Agreement) or such Facility 2 Participating Institution, as the case may be,
shall immediately notify the Facility 1 Agent, or the Facility 1 Agent and the
Facility 3 Agent, as applicable, and hold such excess portion of such LOC
Payment in trust for the benefit of the parties entitled thereto and promptly
pay over or deliver such excess portion of such LOC Payment to the Facility 1
Agent. Additionally, each L/C Issuer (as L/C Issuer under the Facility 2
Agreement) or such Facility 2 Participating Institution, as the case may be,
shall purchase such participation as shall be required by it or them to permit
the sharing of such excess LOC Payment in accordance with the requirements of
this Agreement. If all or any portion of such excess LOC Payment is thereafter
recovered by or on behalf of any Co-Obligor or any other Person from such L/C
Issuer (as L/C Issuer under the Facility 2 Agreement) or such Facility 2
Participating Institution, as the case may be, each other party which shares in
the benefit thereof shall return to the L/C Issuer (as L/C Issuer under the
Facility 2 Agreement) or such Facility 2 Participating Institution, as the case
may be, its portion of the payment so recovered.
(iii) If, despite the provisions of subsection (b), an L/C Issuer (as L/C Issuer
under the Facility 3 Agreement) or any Facility 3 Participating Institution
shall receive any LOC Payment in respect of an Allocated LOC in excess of its
portion of such LOC Payment to which it is then entitled in accordance with this
Agreement (taking into account the Pro Rata Share for the Facility 3 Agreement
with respect such Allocated LOC) other than by reason of the failure to fund by
or on behalf any of the Facility 1 Participating Institutions or the Facility 2
Participating Institutions, such L/C Issuer (as L/C Issuer under the Facility 3
Agreement) or such Facility 3 Participating Institution, as the case may be,
shall immediately notify the Facility 1 Agent, or the Facility 1 Agent and the
Facility 3 Agent, as applicable, and hold such excess portion of such LOC
Payment in trust for the benefit of the parties entitled thereto and promptly
pay over or

 

 



--------------------------------------------------------------------------------



 



deliver such excess portion of such LOC Payment to the Facility 1 Agent.
Additionally, each L/C Issuer (as L/C Issuer under the Facility 3 Agreement) or
such Facility 3 Participating Institution, as the case may be, shall purchase
such participation as shall be required by it or them to permit the sharing of
such excess LOC Payment in accordance with the requirements of this Agreement.
If all or any portion of such excess LOC Payment is thereafter recovered by or
on behalf of any Co-Obligor or any other Person from such L/C Issuer (as L/C
Issuer under the Facility 3 Agreement) or such Facility 3 Participating
Institution, as the case may be, each other party which shares in the benefit
thereof shall return to the L/C Issuer (as L/C Issuer under the Facility 3
Agreement) or such Facility 3 Participating Institution, as the case may be, its
portion of the payment so recovered.
SECTION 5 Further Assurances and Additional Acts. Each of the parties shall
execute, acknowledge, deliver, file, notarize and register at its own expense
all such further agreements, instruments, certificates, documents and
assurances, and perform such acts as any other party shall deem reasonably
necessary or appropriate to effectuate the purposes of this Agreement.
SECTION 6 Amendments. No amendment or waiver of any provision of this Agreement
nor consent to any departure therefrom by any party shall in any event be
effective unless the same shall be in writing and signed by the parties hereto,
and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
SECTION 7 Notices. All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including by facsimile
transmission) and shall be mailed, sent or delivered at or to the address or
facsimile number of the respective party or parties set forth on the signature
pages hereof, or at or to such other address or facsimile number as such party
or parties shall have designated in a written notice to the other party or
parties. All such notices and communications shall be effective when received.
SECTION 8 No Waiver; Cumulative Remedies. No failure on the part of any party
hereto to exercise, and no delay in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights and remedies under this Agreement are cumulative
and not exclusive of any rights, remedies, powers and privileges that may
otherwise be available to any party hereto.
SECTION 9 Benefits of Agreement. This Agreement is entered into for the sole
protection and benefit of the parties hereto and their successors and assigns,
and, except for the Participating Institutions, no other Person shall be a
direct or indirect beneficiary of, or shall have any direct or indirect cause of
action or claim in connection with, this Agreement.
SECTION 10 Effectiveness. This Agreement shall become effective on the date on
which (i) each of the parties hereto shall have signed a copy hereof, (ii) the
Facility 1 Agreement shall have been signed by the parties thereto and become
effective in accordance with its terms, (iii) the Facility 2 Agreement shall
have been signed by the parties thereto and become

 

 



--------------------------------------------------------------------------------



 



effective in accordance with its terms and (iv) the Facility 3 Agreement shall
have been signed by the parties thereto and become effective in accordance with
its terms. This Agreement shall thereupon be binding upon, inure to the benefit
of and be enforceable by each of the parties hereto and by the Participating
Institutions (which shall be third-party beneficiaries hereof).
SECTION 11 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 12 Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto and the Participating Institutions with respect to the
matters set forth herein and supersedes any prior agreements, commitments,
drafts, communications, discussions and understandings, oral or written, with
respect thereto.
SECTION 13 Conflicts. In case of any conflict or inconsistency between any terms
of this Agreement, on the one hand, and an LOC Agreement, on the other hand, the
terms of this Agreement shall control.
SECTION 14 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Agreement
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement, or the validity or effectiveness of such provision
in any other jurisdiction.
SECTION 15 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
SECTION 16 Termination of Agreement.
(a) The right of any Co-Obligor or the Co-Obligors’ Agent to effect any
additional allocations of any LOCs under an LOC Agreement hereunder shall
terminate upon the earlier of: (i) the date upon which the obligations each L/C
Issuer to issue LOCs under such LOC Agreement have terminated; and (ii) the
Business Day after the date upon which the Agent under such LOC Agreement shall
have notified the other parties hereto that any L/C Issuer or any of the
Participating Institutions under the other LOC Agreement has failed to perform
its obligations hereunder when due and such failure has continued for five
Business Days.
(b) This Agreement shall terminate as to an LOC Agreement ten Business Days
after receipt of a notice of termination from the Co-Obligors’ Agent or any
Co-Obligor sent to the other parties hereto, provided that, on or prior to the
date of termination thereof all outstanding amounts under any Allocated LOCs
involving such LOC Agreement have been paid and performed in full and such LOCs
have been surrendered (or such LOCs have been reallocated in full to another LOC
Agreement or the other LOC Agreements, as applicable); and provided, further,
that the obligations under Section 4 shall not terminate until all applicable
amounts, if any, are paid over as provided therein.

 

 



--------------------------------------------------------------------------------



 



SECTION 17 Confirmation. Each Agent confirms that each of the Participating
Institutions party to its respective LOC Agreement has agreed thereunder to be
bound by the terms of this Agreement as if each were a party hereto. Each Agent
hereby agrees that it will not agree to any amendment of its respective LOC
Agreement which would have the effect of reducing the obligations of the
Participating Institutions party to such LOC Agreement hereunder without the
consent of the other Agent.
[remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

            AGENTS:

BANK OF AMERICA, N.A., as Facility 1 Agent
      By           Name:           Title:           Address:

Bank of America, N.A.
Agency Management
Mail Code: WA1 -501-32-37
Fifth Avenue Plaza Floor 32
800 5th Avenue
Seattle, WA 98104-3176
Attention: Dora A. Brown, Vice President
Facsimile: (206)358-0971

Copies to:

Bank of America, N.A.
1000 W. Temple St.
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-2405
Attention: Sandra Leon, Vice President
Facsimile: (213)580-8440

Bank of America, N.A.
333 S. Hope Street — 24th Floor
Mail Code: CA9-193-24-05
Los Angeles, CA 90071
Attention: Robert W. Troutman,
Managing Director
Facsimile: (213)621-8793
                     

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Facility 2 Agent
      By           Name:           Title:           Address:

Bank of America, N.A.
Agency Management
Mail Code: WA1-501-32-37
Fifth Avenue Plaza Floor 32
800 5th Avenue
Seattle, WA 98104-3176
Attention: Dora A. Brown, Vice President
Facsimile: (206)358-0971

Copies to:

Bank of America, N.A.
1000 W. Temple St.
Mail Code: CA 9-705-07-05
Los Angeles, CA 90012-2405
Attention: Sandra Leon, Vice President
Facsimile: (213)580-8440

Bank of America, N.A.
333 S. Hope Street — 24th Floor
Mail Code: CA9-193-24-05
Los Angeles, CA 90071
Attention: Robert W. Troutman,
Managing Director
Facsimile: (213)621-8793
                     

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Facility 3 Agent
      By           Name:           Title:           Address:

Bank of America, N.A.
Agency Management
Mail Code: WA1-501-32-37
Fifth Avenue Plaza Floor 32
800 5th Avenue
Seattle, WA 98104-3176
Attention: Dora A. Brown, Vice President
Facsimile: (206)358-0971

Copies to:

Bank of America, N.A.
1000 W. Temple St.
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-2405
Attention: Sandra Leon, Vice President
Facsimile: (213)580-8440

Bank of America, N.A.
333 S. Hope Street — 24th Floor
Mail Code: CA9-193-24-05
Los Angeles, CA 90071
Attention: Robert W. Troutman,
Managing Director
Facsimile: (213)621-8793
                     

 

 



--------------------------------------------------------------------------------



 



            L/C ISSUERS:

BANK OF AMERICA, N.A., as L/C Issuer
      By           Name:           Title:           Address:

Bank of America, N.A.
1000 W. Temple St.
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-2405
Attention: Sandra Leon, Vice President
Facsimile: (213)580-8440

Copies to:

Bank of America, N.A.
Agency Management
Mail Code: WAI-501-32-37
Fifth Avenue Plaza Floor 32
800 5th Avenue
Seattle, WA 98104-3176
Attention: Dora A. Brown, Vice President
Facsimile: (206)358-0971

Bank of America, N.A.
333 S. Hope Street — 24th Floor
Mail Code: CA9-193-24-05
Los Angeles, CA 90071
Attention: Robert W. Troutman, Managing Director
Facsimile: (213)621-8793
                     

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as L/C Issuer
      By:           Name:           Title:           Address:

JPMorgan Chase Bank, N.A.
Treasury & Securities Services — Trade Service Standby Unit
420 West Van Buren, Floor 2
Chicago, IL 60606-6613
Attention: Ablo Jalloh
Facsimile: (312) 954-0203

Copies to:

JPMorgan Chase Bank, N.A.
Treasury & Securities Services — Trade Service Standby Unit
420 West Van Buren, Floor 2
Chicago, IL 60606-6613
Attention: William Lindow
Facsimile: (312) 954-2458
                     

 

 



--------------------------------------------------------------------------------



 



            CO-OBLIGORS’ AGENT:

CHICAGO BRIDGE & IRON
COMPANY N.V., as Co-Obligors’ Agent

    By:   Chicago Bridge & Iron Company B.V., as its Managing Director
      By:           Name:           Title:           c/o Chicago Bridge & Iron
Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director & Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092
        CO-OBLIGORS:

CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
      By:           Name:           Title:         c/o Chicago Bridge & Iron
Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director & Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092   

 

 



--------------------------------------------------------------------------------



 



            CBI SERVICES, INC.
      By:           Name:           Title:           do Chicago Bridge & Iron
Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director & Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092
        CB&I CONSTRUCTORS, INC.
      By:           Name:           Title:           do Chicago Bridge & Iron
Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director & Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092
        CB&I TYLER COMPANY
      By:           Name:           Title:           c/o Chicago Bridge & Iron
Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director & Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092
     

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to LOC Allocation Agreement
Form of Initial Allocation Notice

             
 
          Date:                     
To:
  [                      ], as L/C Issuer        
 
      [Bank of America, N.A., as Facility 1 Agent]
[Bank of America, N.A., as Facility 2 Agent]
[Bank of America, N.A., as Facility 3 Agent]    

Ladies and Gentlemen:
Reference is made to that certain LOC Allocation Agreement, dated as of I, 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), by and among Chicago Bridge & Iron Company N.V., (the
“Company”), as Co-Obligors’ Agent, and Chicago Bridge & Iron Company (Delaware),
CBI Services, Inc., CB&I Constructors, Inc. and CB&I Tyler Company (each of the
foregoing being a Wholly-Owned Subsidiary of the Company and hereinafter
referred to individually as a “Co- Obligor” and collectively the “Co-Obligors”),
Bank of America, N.A., and JPMorgan Chase Bank, N.A., in their capacities as
issuers of letters of credit referred to below (each an “L/C Issuer” and
collectively, the “L/C Issuers”) and Bank of America, N.A. in its capacity as
administrative agent under the Facility 1 Agreement referred to below (in such
capacity, the “Facility 1 Agent”), Bank of America, N.A. in its capacity as
administrative agent under the Facility 2 Agreement referred to below (in such
capacity, the “Facility 2 Agent” and Bank of America, N.A., in its capacity as
administrative agent under Facility 3 Agreement referred to below (in such
capacity, the “Facility 3 Agent”).
The undersigned hereby requests the initial allocation of LOCs which are
outstanding solely under the Facility [ ] Agreement to be outstanding under the
applicable LOC Agreements and with the Pro Rata Shares specified below,
effective (which shall be a Business Day), as follows:

                                                  Stated Amount (if   Stated
Amount (if   Stated Amount (if                     any) allocated to   any)
allocated to   any) allocated to                     Facility 1   Facility 2  
Facility 3                     Agreement and Pro   Agreement and Pro   Agreement
and Pro Date of Issuance   L/C Issuer   Number   Account Party   Beneficiary  
Rata Share   Rata Share   Rata Share
 
                           

Any allocation contemplated hereby with respect to any Escalating LOC shall be
effective equally as to the stated amount thereof as of the date of the
requested allocation and the stated amount thereof after giving effect to all
increases.
[Remainder of Page Intentionally Left Blank]

 

 



--------------------------------------------------------------------------------



 



The undersigned hereby certifies that, both before and after giving effect to
this Notice, no unreimbursed drawing exists under any LOC which is the subject
of this Notice and that the issuance or amendment of each LOC which is the
subject of this Notice is permitted pursuant to the terms of the LOC Agreements.

            CO-OBLIGORS’ AGENT:

CHICAGO BRIDGE & IRON COMPANY N.V., as Co-Obligors’ Agent
      By:   Chicago Bridge & Iron Company WV.,         as its Managing Director 
            By:           Name:           Title:           CO-OBLIGORS:

CHICAGO BRIDGE & IRON COMPANY
(DELAWARE)
      By:           Name:           Title:           CBI SERVICES, INC.
      By:           Name:           Title:           CB&I CONSTRUCTORS, INC.
      By:           Name:           Title:           CB&I TYLER COMPANY
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to LOC Allocation Agreement
Form of Issuance Allocation Notice

             
 
          Date:                    ,      
To:
  [                      ], as L/C Issuer        
 
      [Bank of America, N.A., as Facility 1 Agent]
[Bank of America, N.A., as Facility 2 Agent]
[Bank of America, N.A., as Facility 3 Agent]    

Ladies and Gentlemen:
Reference is made to that certain LOC Allocation Agreement, dated as of ], 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), by and among Chicago Bridge & Iron Company N.V., (the
“Company”), as Co-Obligors’ Agent, and Chicago Bridge & Iron Company (Delaware),
CBI Services, Inc., CB&I Constructors, Inc. and CB&I Tyler Company (each of the
foregoing being a Wholly-Owned Subsidiary of the Company and hereinafter
referred to individually as a “Co- Obligor” and collectively the “Co-Obligors”),
Bank of America, N.A., and JPMorgan Chase Bank, N.A., in their capacities as
issuers of letters of credit referred to below (each an “L/C Issuer” and
collectively, the “L/C Issuers”) and Bank of America, N.A. in its capacity as
administrative agent under the Facility 1 Agreement referred to below (in such
capacity, the “Facility 1 Agent”), Bank of America, N.A. in its capacity as
administrative agent under the Facility 2 Agreement referred to below (in such
capacity, the “Facility 2 Agent” and Bank of America, N.A., in its capacity as
administrative agent under Facility 3 Agreement referred to below (in such
capacity, the “Facility 3 Agent”).
The undersigned hereby requests the allocation of LOCs to be issued by ] as L/C
Issuer pursuant to issuance requests under the LOC Agreements and with the Pro
Rata Shares specified below, effective on the date specified below (which shall
be a Business Day), as follows:

                                  Stated Amount (if   Stated Amount (if   Stated
Amount (if             any) allocated to   any) allocated to   any) allocated to
            Facility 2   Facility 1   Facility 3             Agreement and Pro  
Agreement and Pro   Agreement and Pro Requested Date of Issuance   Account Party
  Beneficiary   Rata Share   Rata Share   Rata Share
 
                   

Any allocation contemplated hereby with respect to any Escalating LOC shall be
effective equally as to the stated amount thereof as of the date of the
requested allocation and the stated amount thereof after giving effect to all
increases.

 

 



--------------------------------------------------------------------------------



 



The undersigned hereby certifies that, both before and after giving effect to
this Notice, no unreimbursed drawing exists under any LOC which is the subject
of this Notice and that the issuance or amendment of each LOC which is the
subject of this Notice is permitted pursuant to the terms of the LOC Agreements.

            CO-OBLIGORS’ AGENT:

CHICAGO BRIDGE & IRON COMPANY N.V., as Co-Obligors’ Agent
      By:   Chicago Bridge & Iron Company B.V.,         as its Managing
Director              By:           Name:           Title:          
CO-OBLIGORS:

CHICAGO BRIDGE & IRON COMPANY
(DELAWARE)
      By:           Name:           Title:           CBI SERVICES, INC.
      By:           Name:           Title:           CB&I CONSTRUCTORS, INC.
      By:           Name:           Title:           CB&I TYLER COMPANY
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
to LOC Allocation Agreement
Form of Reallocation Notice

                         

To:  
[                      ], as L/C Issuer
 
  Bank of America, N.A., as Facility 1 Agent
[Bank of America, N.A., as Facility 2 Agent]
[Bank of America, N.A., as Facility 3 Agent]    

Ladies and Gentlemen:
Reference is made to that certain LOC Allocation Agreement, dated as of ], 2006
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), by and among Chicago Bridge & Iron Company N.V., (the
“Company”), as Co- Obligors’ Agent, and Chicago Bridge & Iron Company
(Delaware), CBI Services, Inc., CB&I Constructors, Inc. and CB&I Tyler Company
(each of the foregoing being a Wholly-Owned Subsidiary of the Company and
hereinafter referred to individually as a “Co-Obligor” and collectively the
“Co-Obligors”), Bank of America, N.A., and 313Morgan Chase Bank, N.A., in their
capacities as issuers of letters of credit referred to below (each an “L/C
Issuer” and collectively, the “L/C Issuers”) and Bank of America, N.A. in its
capacity as administrative agent under the Facility 1 Agreement referred to
below (in such capacity, the “Facility 1 Agent”), Bank of America, N.A. in its
capacity as administrative agent under the Facility 2 Agreement referred to
below (in such capacity, the “Facility 2 Agent” and Bank of America, N.A., in
its capacity as administrative agent under Facility 3 Agreement referred to
below (in such capacity, the “Facility 3 Agent”).
The undersigned hereby requests the reallocation of outstanding LOCs of
[                ] as L/C Issuer under the LOC Agreements and with the Pro Rata
Shares specified below, effective on the date specified below (which shall be a
Business Day), as follows:

                                            Stated Amount (if     Stated Amount
(if     Stated Amount (if                       any) allocated to     any)
allocated to     any) allocated to                       Facility 1     Facility
2     Facility 3                       Agreement and Pro     Agreement and Pro  
  Agreement and Pro Date of Issuance   Number     Account Party     Beneficiary
    Rata Share     Rata Share     Rata Share

Any allocation contemplated hereby with respect to any Escalating LOC shall be
effective equally as to the stated amount thereof as of the date of the
requested allocation and the stated amount thereof after giving effect to all
increases.

 

 



--------------------------------------------------------------------------------



 



The undersigned hereby certifies that, both before and after giving effect to
this Notice, no unreimbursed drawing exists under any LOC which is the subject
of this Notice and the issuance or amendment of each LOC which is the subject of
this Notice is permitted pursuant to the terms of the LOC Agreements.

            CO-OBLIGORS’ AGENT:

CHICAGO BRIDGE & IRON COMPANY
N.V., as Co-Obligors’ Agent
      By:   Chicago Bridge & Iron Company B.V.,         as its Managing
Director            By:           Name:           Title:           CO-OBLIGORS:

CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
      By:           Name:           Title:           CBI SERVICES, INC.
      By:           Name:           Title:           CB&I CONSTRUCTORS, INC.
      By:           Name:           Title:           CB&I TYLER COMPANY
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



Schedule 1.01-1 — Alternative Currencies
Euro (EUR)
British Pounds (GBP)
Australian Dollar (AUD)
Canadian Dollar (CAD)
Swiss Francs (CHF)
Japanese Yen (JPY)
Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 1 of 78



--------------------------------------------------------------------------------



 



Schedule 1.01-2 — Existing Credits
Existing Credits under the 5 Year Series A Letter of Credit and Term Loan
Agreemnet

                                                          Allocations          
LC               5-yr.   5-yr.   8-yr.   5-yr. Series   Entity   Number   Issued
by   Beneficiary   Purpose   Series A   Series B   Series C   A  
39 CBI (Delaware)
  SLT321426   JP Morgan Chase   Bank One NA   Financial   None   None   None    
2,000,000  
39 CBI (Delaware)
  SLT751064   JP Morgan Chase   Continental Casualty Company   Financial   None
  None   None     9,441,000  
39 CBI (Delaware)
  251625   JP Morgan Chase   Federal Insurance Company   Financial   None   None
  None     12,500,000  
Woodlands Intn’l. Insurance Co.
  246955   JP Morgan Chase   Zurich American Insurance Company   Financial  
None   None   None     20,000,000  
08 CBI NV
  286175   JP Morgan Chase   Zurich American Insurance Company   Financial  
None   None   None     915,000  
 
                                 
 
                                44,856,000  
 
                                 

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 2 of 78



--------------------------------------------------------------------------------



 



Schedule 2.01 — Credit Linked Deposits and Pro Rata Shares

                  Lender   Credit-Linked Deposit     Pro Rata Share  
Sun Life Assurance Company of Canada
  $ 36,000,000       72.00 %
 
               
Sun Life Assurance Company of Canada (U.S.)
  $ 13,500,000       27.00 %
 
               
Sun Life Insurance and Annuity Company of New York
  $ 500,000       1.00 %
 
           
 
               
Total
  $ 50,000,000       100.00 %

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 3 of 78



--------------------------------------------------------------------------------



 



Schedule 5.04 — Organization and Ownership Shares of Subsidiaries
850 PINE STREET INC. (850)

         
Incorporated Date:
  04/20/2006
Incorporated State:
  DELAWARE
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
  20-4730297
Charter ID:
  4145318
Principal Place of Business:
  2103 RESEARCH FOREST DRIVE
 
  THE WOODLANDS, TX 77380
 
  USA
Registered Agent/Office:
  The Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801

                  Director   Title   Start Date   Last Elected   End Date
Scott T. Baker
  Director   04/20/2006        
Luke V. Scorsone
  Director   04/20/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Scott T. Baker
  President   04/20/2006        
Lee A. Murphy
  Vice President   07/28/2006        
Luciano Reyes
  Treasurer   04/20/2006        
R. Scott Russell
  Assistant Secretary   04/20/2006        
Luke V. Scorsone
  Vice President   04/20/2006        
Robert H. Wolfe
  Secretary   04/20/2006        

Common Shares

                     
Number Authorized:
    1,000.00     Par Value:     0  
Number Issued:
    1,000.00              
Percent Issued:
    100.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
A & B Builders, Ltd (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)
    1,000.00       100.0000 %        

A & B Builders, Ltd (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.) (A&B)

     
Incorporated Date:
  09/01/1999
Incorporated State:
  Texas
Country:
  U.S.A.
Entity Type:
  Howe-Baker International, L.L.C.
Federal Tax ID:
  76-0151187
Principal Place of Business:
  5324 Gorman Rd
 
  Beaumont, TX 77705
 
  U.S.A.
Registered Agent/Office:
  C T Corporation System
 
  1021 Main Street
 
  Suite 1150
 
  Houston, TX 77002
 
  U.S.A.
 
  Phone: 713-658-9486

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 4 of 78



--------------------------------------------------------------------------------



 



                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        
Luke V. Scorsone
  Director   01/01/2004        

                  Officer   Title   Start Date   Last Elected   End Date
David L. Anders
  Vice
President-Project
Support Services   02/03/2006        
Bret E. Hagemeier
  Finance Controller   07/24/2006        
Scott T. Baker
  President   03/24/2006        
Mary C. Bray
  Secretary   08/30/2004        
Lee Murphy
  Vice President   08/30/2004        
John W. Redmon
  Vice President   10/11/2005        
Luciano Reyes
  Treasurer   07/24/2006        
R. Scott Russell
  Assistant Secretary   08/20/2001   08/20/2001    

 
Common Shares

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
    99.00       99.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Matrix Management Services, L.L.C. (General Partner) 1%
    1.00       1.0000 %        

Arabian CBI Ltd. (ARABCBI)

     
Incorporated Date:
  07/24/1976
Incorporated State:
  Saudi Arabia
Country:
  Saudi Arabia
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  P.O. Box 1218
 
  Dammam, 31431
 
  Saudi Arabia
Fiscal Year End:
  12/31
Board Composition:
  Current: 4; Min: ; Max:

                  Director   Title   Start Date   Last Elected   End Date
Abdullah Ibrahim A. Alfadl
  Director   05/17/2004   05/08/2006    
Philip K. Asherman
  Director   05/08/2006        
David L. King
  Director   05/08/2006        
Paul A. Mackzum
  Director   12/06/2004   05/08/2006    

                  Officer   Title   Start Date   Last Elected   End Date
Paul A. Mackzum
  General Manager   12/06/2004   05/08/2006    

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 5 of 78



--------------------------------------------------------------------------------



 



Common Shares

                     
Number Authorized:
    400.00     Par Value:   SR 5,000
Number Issued:
    400.00              
Percent Issued:
    100.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    400.00              
Percent Outstanding:
    100.00 %            

Comments:  
05/20/1981: “...the paid-in-capital of the company is to be increased by
2 million Saudi Riyals, making the total paid-in-capital 4 million Saudi Riyals
instead of 2 million.”

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    300.00       75.0000 %     75.0000 %

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Saleh Abdullah Alfadl
    70.00       17.5000 %     17.5000 %

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Ibrahim Abdullah Alfadl
    30.00       7.5000 %     7.5000 %

Arabian CBI Tank Manufacturing Company Limited (ARABTANK)

     
Incorporated Date:
  12/15/1985
Incorporated State:
  Saudi Arabia
Country:
  Saudi Arabia
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  P.O. Box 1218
 
  Dammam 31431
 
  Saudi Arabia
Fiscal Year End:
  12/31
Board Composition:
  Current: 4; Min: ; Max:

                  Director   Title   Start Date   Last Elected   End Date
Abdullah Ibrahim A. Alfadl
  Director   05/17/2004   05/08/2006    
Philip K. Asherman
  Director   05/08/2006        
David L. King
  Director   05/08/2006        
Paul A. Mackzum
  Director   05/17/2004   05/08/2006    

Common Shares

                     
Number Authorized:
    400.00     Par Value:   9,250 SR
Number Issued:
    400.00              
Percent Issued:
    100.00 %            

Comments:  
SR = Saudi Riyals

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    300.00       75.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Commercial & Industrial Services Co. Ltd.
    100.00       25.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 6 of 78



--------------------------------------------------------------------------------



 



Arabian Gulf Material Supply Company, Ltd. (ARABGULF)

     
Incorporated Date:
  12/18/1997
Incorporated State:
  Cayman Islands
Country:
  British West Indies
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  P.O. Box 46826
Abu Dhabi
United Arab Emirates
Registered Agent/Office:
  Maples and Calder, Attorneys at Law
 
  Ugland House, P.O. Box 309
 
  George Town
 
  Grand Cayman
 
  Cayman Islands, British West Indies
 
  Phone: 1-345-949-8066
Fiscal Year End:
  12/31
Board Composition:
  Current: ; Min: ; Max: 10

                  Director   Title   Start Date   Last Elected   End Date
Alan R. Black
  Director   11/08/2000        
Kenneth W. Ford
  Director   08/26/1998   08/26/1998    

                  Officer   Title   Start Date   Last Elected   End Date
Alan R. Black
  Treasurer   11/08/2000        
 
  Vice President   11/08/2000        
Kenneth W. Ford
  President   08/26/1998   08/26/1998    
R. Scott Russell
  Secretary   01/01/1998   01/01/1998    

Common Shares

                     
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00              
Percent Issued:
    0.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    2.00              
Percent Outstanding:
    100.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

Asia Pacific Supply Co. (ASIA)

     
Incorporated Date:
  03/11/1985
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
  36-3368217
Principal Place of Business:
  1501 North Division Street
 
  Plainfield, IL 60544
 
  USA
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581
Fiscal Year End:
  12/31
Board Composition:
  Current: 1; Min: ; Max:

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 7 of 78



--------------------------------------------------------------------------------



 



                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  President   02/06/2006        
Luciano Reyes
  Treasurer   02/08/2006        
R. Scott Russell
  Secretary   11/16/1999   10/11/2005    

Common Shares

                     
Number Authorized:
    100,000.00     Par Value:   $ 10.00  
Number Issued:
    100.00              
Percent Issued:
    0.10 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    100.00       100.0000 %        

Atlantis Contractors Inc. (ATLANTIS)

     
Incorporated Date:
  12/12/1972
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
  36-2761226
Principal Place of Business:
  1501 North Division Street
 
  Plainfield, IL 60544
 
  USA
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581
Fiscal Year End:
  12/31
Board Composition:
  Current: 1; Min: ; Max:

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  President   02/06/2006        
Luciano Reyes
  Treasurer   02/08/2006        
R. Scott Russell
  Secretary   11/16/1999   10/11/2005    

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 8 of 78



--------------------------------------------------------------------------------



 



Common Shares

                     
Number Authorized:
    100.00     Par Value:   $ 0.00  
Number Issued:
    100.00              
Percent Issued:
    100.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    100.00              
Percent Outstanding:
    100.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    100.00       100.0000 %     100.0000 %

CB&I (Global Services) Limited (00024)

         
Incorporated Date:
  11/07/2003
Incorporated State:
  Dublin
Country:
  Ireland
Entity Type:
  CBIBV Subsidiary
Federal Tax ID:
  none
Charter ID:
  374864
Principal Place of Business:
  Arthor Cox Bld.
 
  Earlsfort Terrace
 
  Dublin 2
 
  Ireland
Registered Agent/Office:
  Arthur Cox Building, Earlsfort Terrace,
 
  Arthur Cox Building
 
  Earlsfort Terrace
 
  Dublin 2
 
  Dublin

                  Director   Title   Start Date   Last Elected   End Date
Patrick Godfrey Butler
  Director   11/07/2003        
Kevin Forder
  Director            

                  Officer   Title   Start Date   Last Elected   End Date
Bradwell Limited
  Secretary   11/07/2003        

Ordinary

                     
Number Authorized:
    100,000.00     Par Value:   US$ 1.00  
Number Issued:
    1,000.00              
Percent Issued:
    1.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,000.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 9 of 78



--------------------------------------------------------------------------------



 



CB&I (Nigeria) Limited (NIGERIA)

     
Incorporated Date:
  07/23/1997
Incorporated State:
  Nigeria
Country:
  Nigeria
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  17 King Perekule Rd.
 
  GRA Phase II
 
  Port Harcourt
 
  Nigeria
Board Composition:
  Current: ; Min: 2; Max: 7

                  Director   Title   Start Date   Last Elected   End Date
John R. Edmonds
  Director   01/24/2000        
David B. Engle
  Director   01/24/2000        
Peter R. Rano
  Director   01/24/2000        

                  Officer   Title   Start Date   Last Elected   End Date
VI Services Ltd.
  Secretary            

Common Shares

                     
Number Authorized:
    5,000,000.00     Par Value:     N5,000,000.00  
Number Issued:
    5,000,000.00              
Percent Issued:
    100.00 %            

Comments:  
N = Nigerian Naira

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    4,999,999.00       100.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Europe B.V.
    1.00       0.0000 %        

CB&I CANADA LTD. (JBHYDRO)

         
Incorporated Date:
  12/19/2001
Incorporated State:
  Halifax
Country:
  Nova Scotia
Entity Type:
  CB&I John Brown Subsidiary
Charter ID:
  3062638
Principal Place of Business:
  20 Eastbourne Terrace
 
  London
 
  England
Registered Agent/Office:
  Lawrence J. Stordy
 
  Suite 800, 1959 Upper Water Street
 
  P. O. Box 997
 
  Halifax
 
  Nova Scotia
 
  Phone: 902-420-3200

                  Director   Title   Start Date   Last Elected   End Date
Marc R. Beauregard
  Director   11/01/2003        
Duncan MacPhee
  Director   11/01/2003        
Mark A. Stobart
  Director   11/01/2003        

                  Officer   Title   Start Date   Last Elected   End Date
Cindy Hunter
  Secretary   12/19/2001        
Mike T. Smith
  President   11/01/2003        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 10 of 78



--------------------------------------------------------------------------------



 



Common Shares

         
Number Authorized:
    1,000,000.00  
Number Issued:
    100.00  
Percent Issued:
    0.01 %

Comments:  
Cert No. 1 for 1 share issued to Lawrence Stordy was cancelled pm 12/19/01.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I UK LIMITED
    100.00       100.0000 %        

CB&I Constructors, Inc. (CONSTRUCT)

     
Incorporated Date:
  08/31/1979
Incorporated State:
  Texas
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
  36-3046868
Charter ID:
  unknown
Principal Place of Business:
  2103 Research Forest Drive
 
  The Woodlands, TX 77380
 
  USA
Registered Agent/Office:
  C T Corporation System
 
  Registered Office
 
  350 North St. Paul Street
 
  Dallas, TX 75201
 
  U.S.A.
 
  Phone: 214-979-1172
Fiscal Year End:
  12/31
Board Composition:
  Current: 5; Min: 4; Max: 7

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
James M. Braden
  President   01/01/2004   10/11/2005    
Luciano Reyes
  Treasurer   02/08/2006        
Marty H. Smith
  Vice President-Sales   08/07/2006        
Robert H. Wolfe
  Secretary   03/18/2004   10/11/2005    

Common Shares

                     
Number Authorized:
    1,000,000.00     Par Value:   $ 1.00  
Number Issued:
    1,000,000.00              
Percent Issued:
    100.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    1,000,000.00              
Percent Outstanding:
    100.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000,000.00       100.0000 %     100.0000 %

Preferred Shares

                     
Number Authorized:
    125,000.00     Par Value:   $ 1.00  

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 11 of 78



--------------------------------------------------------------------------------



 



CB&I Engineering Consultant (Shanghai) Co. Ltd. (00025)

     
Incorporated State:
  Shanghai
Country:
  China
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  Room 329, Building Six, No. 613,
 
  E. Shan Road
 
  Pudong District, Shanghai
 
  China

                  Officer   Title   Start Date   Last Elected   End Date
Raymond Buckley
  Chairman            
Ping-Chung Han
  Legal Representative            

Capital Contributions

Comments:  
Total investment of the Company is US$200,000 Registered capital is US$140,000

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Europe B. V.
                       

CB&I Europe B. V. (EUROPE)

     
Incorporated Date:
  08/04/1998
Incorporated State:
  The Netherlands
Country:
  The Netherlands
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  P.O. Box 2043
 
  2130 GE Hoofddorp
 
  The Netherlands
Fiscal Year End:
  12/31
Board Composition:
  Current: ; Min: 1; Max:

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Managing Director            
Alan R. Black
  Managing Director   10/01/2000   10/01/2000    
Raymond Buckley
  Managing Director   05/30/2001   05/30/2001    
John R. Edmonds
  Managing Director   08/04/1998   08/04/1998    

Common Shares

                     
Number Authorized:
    200.00     Par Value: NLG 1,000
Number Issued:
    40.00              
Percent Issued:
    20.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    40.00              
Percent Outstanding:
    100.00 %            

Comments:  
NLG = Dutch Guilders

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CMP Holdings B.V.
    40.00       100.0000 %     100.0000 %

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 12 of 78



--------------------------------------------------------------------------------



 



CB&I Finance Company Limited (00023)

     
Incorporated Date:
  07/10/2003
Incorporated State:
  Dublin
Country:
  Ireland
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  69/71 St. Stephen’s Green
 
  Dublin 2
 
  Ireland
Registered Agent/Office:
  69/71 St. Stephen’s Green, Dublin 2
 
  Ireland

                  Director   Title   Start Date   Last Elected   End Date
Alan R. Black
  Director   07/10/2003        
Patrick Godfrey Butler
  Director   07/10/2003        
Timothy Moran
  Director   11/22/2003        

                  Officer   Title   Start Date   Last Elected   End Date
Bradwell Limited
  Secretary   10/22/2003        

Common Shares

                     
Number Authorized:
    100,000.00     Par Value:   1 Euro
Number Issued:
    2.00              
Percent Issued:
    0.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    2.00       100.0000 %        

CB&I HOUSTON 06 LLC (06)

     
Incorporated Date:
  06/30/2005
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I TYLER COMPANY
Federal Tax ID:
  20-3197110
Principal Place of Business:
  2103 Research Forest Drive
 
  The Woodlands, TX 77380
 
  U.S.A.
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 13 of 78



--------------------------------------------------------------------------------



 



                  Director   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Director   10/11/2005        

                  Officer   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Vice President & Treasurer   10/11/2005        
Walter G. Browning
  Assistant Secretary   06/30/2005   10/11/2005    
R. Scott Russell
  Secretary   06/30/2005   10/11/2005    

Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON 07 LLC (07)

     
Incorporated Date:
  06/30/2005
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I TYLER COMPANY
Federal Tax ID:
  20-3197179
Principal Place of Business:
  2103 Research Forest Drive
 
  The Woodlands, TX 77380
 
  U.S.A.
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581

                  Director   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Director   10/11/2005        

                  Officer   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Vice President & Treasurer   10/11/2005        
Walter G. Browning
  Assistant Secretary   06/30/2005   10/11/2005    
R. Scott Russell
  Secretary   06/30/2005   10/11/2005    

Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 14 of 78



--------------------------------------------------------------------------------



 



CB&I HOUSTON 08 LLC (08)

     
Incorporated Date:
  06/30/2005
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I TYLER COMPANY
Federal Tax ID:
  20-3197221
Principal Place of Business:
  2103 Research Forest Drive
 
  The Woodlands, TX 77381
 
  U.S.A.
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581

                  Director   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Director   10/11/2005        

                  Officer   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Vice President & Treasurer   10/11/2005        
Walter G. Browning
  Assistant Secretary   06/30/2005   10/11/2005    
R. Scott Russell
  Secretary   06/30/2005   10/11/2005    

Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON 09 LLC (09)

     
Incorporated Date:
  06/30/2005
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I TYLER COMPANY
Federal Tax ID:
  20-3197315
Principal Place of Business:
  2103 Research Forest Dr.
 
  The Woodlands, TX 77380
 
  U.S.A.
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581

                  Director   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Director   10/11/2005        

                  Officer   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Vice President & Treasurer   10/11/2005        
Walter G. Browning
  Assistant Secretary   06/30/2005   10/11/2005    
R. Scott Russell
  Secretary   06/30/2005   10/11/2005    

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 15 of 78



--------------------------------------------------------------------------------



 



CB&I HOUSTON 10 LLC (10)

     
Incorporated Date:
  06/30/2005
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I TYLER COMPANY
Federal Tax ID:
  20-3197370

                  Director   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Director   10/11/2005        

                  Officer   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Vice President & Treasurer   10/11/2005        
Walter G. Browning
  Assistant Secretary   06/30/2005   10/11/2005    
R. Scott Russell
  Secretary   06/30/2005   10/11/2005    

Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON 11 LLC (11)

     
Incorporated Date:
  06/30/2005
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I TYLER COMPANY
Federal Tax ID:
  20-3197415
Principal Place of Business:
  2103 Research Forest Drive
 
  The Woodlands, TX 77380
 
  U.S.A.
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581

                  Director   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Director   10/11/2005        

                  Officer   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Vice President & Treasurer   10/11/2005        
Walter G. Browning
  Assistant Secretary   06/30/2005   10/11/2005    
R. Scott Russell
  Secretary   06/30/2005   10/11/2005    

Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 16 of 78



--------------------------------------------------------------------------------



 



CB&I HOUSTON 12 LLC (12)

     
Incorporated Date:
  06/30/2005
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I TYLER COMPANY
Federal Tax ID:
  20-3197452
Principal Place of Business:
  2103 Research Forest Drive
 
  The Woodlands, TX 77380
 
  U.S.A.
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581

                  Director   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Director   10/11/2005        

                  Officer   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Vice President & Treasurer   10/11/2005        
Walter G. Browning
  Assistant Secretary   06/30/2005   10/11/2005    
R. Scott Russell
  Secretary   06/30/2005   10/11/2005    

Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON 13 LLC (00026)

     
Incorporated Date:
  06/30/2005
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I TYLER COMPANY
Federal Tax ID:
  20-3197532
Principal Place of Business:
  2103 Research Forest Drive
 
  The Woodlands, TX 77380
 
  U.S.A.
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 17 of 78



--------------------------------------------------------------------------------



 



                  Director   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Director   10/11/2005        

                  Officer   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Vice President & Treasurer   10/11/2005        
Walter G. Browning
  Assistant Secretary   06/30/2005   10/11/2005    
R. Scott Russell
  Secretary   06/30/2005   10/11/2005    

CB&I HOUSTON LLC (HOUSTON)

     
Incorporated Date:
  06/16/2005
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
  20-3197016
Principal Place of Business:
  2103 Research Forest Drive
 
  The Woodlands, TX 77380
 
  U.S.A.
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581

                  Director   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Director   10/11/2005        

                  Officer   Title   Start Date   Last Elected   End Date
Luciano Reyes
  Vice President & Treasurer   10/11/2005        
Walter G. Browning
  Assistant Secretary   06/16/2005   10/11/2005    
R. Scott Russell
  Secretary   06/16/2005   10/11/2005    

Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 18 of 78



--------------------------------------------------------------------------------



 



CB&I Hungary Holding Limited Liabiltiy Company (CBI Hungary Kft.) (00020)

     
Incorporated Date:
  08/27/2001
Incorporated State:
  Hungary
Country:
  Hungary
Entity Type:
  CB&I Subsidiary
Principal Place of Business:
  CBI Hungary Kft
 
  c/o ABN Amro International Treasury Services Kft.
 
  1133 Budapest, Pozsonyi u 77-79
 
  Hungary
Registered Agent/Office:
  9700-H, Szombathely, Malom u 7. 1/3, Hun
 
  9700-H, Szombathely, Malom u 7. 1/3
 
  Hungary

Registered Capital

         
Number Authorized:
    15,000.00  
Number Issued:
    15,000.00  
Percent Issued:
    100.00 %

Comments:  
Reduced 102,500 by 87,500 = 15,000. HOC Restructuring

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    14,500.00       96.6667 %        
Chicago Bridge & Iron Company B.V.
    500.00       3.3333 %        

CB&I London (CB&ILONDON)

     
Incorporated Date:
  03/05/2004
Incorporated State:
  London
Country:
  England
Entity Type:
  CB&I John Brown Subsidiary
Charter ID:
  5064097
Principal Place of Business:
  20 Eastbourne Terrace
 
  W2 6LE
 
  London
 
  England
Registered Agent/Office:
  20 Eastbourne Terrace, London W2 6LE
 
  20 Eastbourne Terrace
 
  London
 
  London
Fiscal Year End:
  12/31

                  Director   Title   Start Date   Last Elected   End Date
Kevin Forder
  Director   01/09/2006        
Duncan MacPhee
  Director   03/09/2004        

                  Officer   Title   Start Date   Last Elected   End Date
Piers Morris
  Secretary   07/27/2004        

Membership Units

         
Number Authorized:
    1.00  
Number Issued:
    1.00  
Percent Issued:
    100.00 %

Comments:  
$500,000,000 authorized capital divided into 500,000,000 shaes of US$1

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I UK LIMITED
    1.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 19 of 78



--------------------------------------------------------------------------------



 



CB&I Paddington Limited (CBIPADDG)

     
Incorporated Date:
  03/04/2004
Incorporated State:
  London
Country:
  England
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
  n/a
Charter ID:
  Co. # 5064134
Principal Place of Business:
  20 Eastbourne Terrace
 
  London W26LE
Registered Agent/Office:
  20 Eastbourne Terrace, London W2 6LE
 
  20 Eastbourne Terrace
 
  London
 
  London

                  Director   Title   Start Date   Last Elected   End Date
Kevin Forder
  Director   01/09/2006        
Duncan MacPhee
  Director   03/09/2004        

                  Officer   Title   Start Date   Last Elected   End Date
Piers Morris
  Secretary   07/28/2004        

Common Shares

                         
Number Authorized:
    500,000,000.00     Par Value:   US$ 1.00  
Number Issued:
    3,589,077.00                  
Percent Issued:
    0.72 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    3,589,077.00       100.0000 %        

CB&I Tyler Company (00017)

     
Incorporated Date:
  06/13/2000
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
  75-2905637
Principal Place of Business:
  1501 North Division Street
 
  Plainfield, IL 60544-8984
 
  U.S.A.
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 20 of 78



--------------------------------------------------------------------------------



 



                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  President   02/06/2006        
Walter G. Browning
  Vice President   03/18/2004        
 
  General Counsel   03/18/2004        
Luciano Reyes
  Treasurer   02/08/2006        
R. Scott Russell
  Secretary   07/28/2000   07/28/2000    

Common Shares

                         
Number Authorized:
    1,000.00     Par Value:   US$ 1.00  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %        

Preferred Shares

                         
Number Authorized:
    100.00     Par Value:   $ 1.00  
Number Issued:
    10.00                  
Percent Issued:
    10.00 %                

Comments:  
Issued to CB&I Woodlands LLC

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I WOODLANDS LLC
    10.00       100.0000 %        

CB&I UK LIMITED (CBIJB)

     
Incorporated Date:
  05/14/2002
Incorporated State:
  Staines, Middlesex
Country:
  United Kingdom
Principal Place of Business:
  20 Eastbourne Terrace
 
  London Road
 
  London
 
  United Kingdom
Registered Agent/Office:
  Mary Ryan
 
  20 Eastbourne Terrace
 
  London
 
  Staines, Middlesex

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   10/14/2004        
Peter Bennett
  Director   10/14/2004        
Walter G. Browning
  Director   10/14/2004        
Kevin Forder
  Director   01/09/2006        
David L. King
  Director   06/27/2006        
Duncan MacPhee
  Director   06/25/2003        
Timothy J. Moran
  Director   06/27/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Piers Morris
  Secretary   05/01/2004        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 21 of 78



--------------------------------------------------------------------------------



 



Common Shares

                         
Number Authorized:
    207,200,000.00     Par Value:     1.00  
Number Issued:
    117,074,741.00                  
Percent Issued:
    56.50 %                

Comments:  
(pounds)
Increased by the creation of 200,000,000 ordinary shares in July 2004.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       0.0000 %        
Chicago Bridge & Iron Company B.V.
    117,074,740.00       100.0000 %        

CB&I WOODLANDS LLC (CB&IWOODL)

     
Incorporated Date:
  03/01/2004
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I London Subsidiary
Charter ID:
  5064097
Principal Place of Business:
  2103 Ressearch Forest Drive
 
  The Woodlands, TX 77380
 
  USA
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581
Fiscal Year End:
  01/03

                  Director   Title   Start Date   Last Elected   End Date
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Sergio Lopez
  Assistant Secretary   10/11/2005        
Luciano Reyes
  Treasurer   02/08/2006        
R. Scott Russell
  Secretary   03/01/2004   10/11/2005    

Membership Units

         
Number Authorized:
    2.00  
Number Issued:
    2.00  
Percent Issued:
    100.00 %

Comments:  
CB&I (Delaware) assigned its membership unit to CB&I London Limited

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    2.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 22 of 78



--------------------------------------------------------------------------------



 



CBI (Malaysia) Sdn. Bhd. (MALAYSIA)

     
Incorporated Date:
  12/03/1980
Incorporated State:
  Malaysia
Country:
  Malaysia
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  10.02 Wisma Cosway
 
  Jalan Raja Chulan
 
  50200 Kuala Lumpur
 
  Malaysia
Registered Agent/Office:
  Cheang & Ariff (William Leong)
 
  39 Court
 
  39, Jalan Yap Kwan Seng
 
  Kuala Lumpur, W. Mal, 50450
 
  Malaysia
 
  Phone: 24808031
Board Composition:
  Current: ; Min: 2; Max: 7

                  Director   Title   Start Date   Last Elected   End Date
Datuk Abdullah Bin Ali
  Director       06/10/1998    
Haji Sulaiman Bin Ali
  Director       06/13/1996    
Ping-Chung Han
  Director   11/09/2001        
Abdul R. Muhammed
  Director   08/26/1998   08/26/1998    
Keith E. Nockels
  Director            

                  Officer   Title   Start Date   Last Elected   End Date
Ping-Chung Han
  Vice President Sales
& Marketing, Asia            
 
  Vice President-Sales
& Marketing-Asia            
Wong Keem Ming
  Financial Manager   08/23/1995   08/23/1995    
Keith E. Nockels
  Area Director of Operations, APA   05/01/1996   05/01/1996    
Abdul Rais Muhamad Nor
  Deputy General Manager            
Rachel Wong Wai Yin
  Joint Secretary   06/01/1994   08/23/1995    
Loy Tuan Bee
  Secretary   11/01/1995   11/01/1995    
 
  Legal Advisor   11/01/1995   11/01/1995    
Datuk Abdullah Bin Ali
  Chairman of the Board   02/23/1983        
Wong Keem Ming
  Treasurer   08/23/1995   08/23/1995    
Abdul R. Muhammed
  Sales Manager   04/01/1998   04/01/1998    

Common Shares

                         
Number Authorized:
    5,000,000.00     Par Value:     M$1  
Number Issued:
    1,500,000.00                  
Percent Issued:
    30.00 %                

Comments:  
M$ = Malaysian Ringgit

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    735,000.00       49.0000 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Haji Sulaiman Bin Ali
    140,000.00       9.3333 %        
Abdul R. Muhammed
    30,000.00       2.0000 %        
Datuk Abdullah Bin Ali
    595,000.00       39.6667 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 23 of 78



--------------------------------------------------------------------------------



 



CBI (Philippines) Inc. (CBIPHILIPP)

     
Incorporated Date:
  03/23/1962
Incorporated State:
  Philippines
Country:
  Philippines
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  Alta-Meco Compound, Sunvalley
 
  KM. 15 West Service Road, South Superhighway 1700
 
  Paranaque, Metro Manila
 
  Phillippines
Registered Agent/Office:
  Reyes Santayana Molo & Allegre
 
  3rd Floor, Zaragosa Building
 
  102 Gamboa Street, Legaspi Village
 
  Makati, Metro Manila
 
  Philippines
 
  Phone: 86-39-76
Fiscal Year End:
  12/31
Board Composition:
  Current: 5; Min: ; Max:

                  Director   Title   Start Date   Last Elected   End Date
Orlando B. Badong
  Director   04/23/2002   04/15/2005    
David J Cochran
  Director   04/11/2006        
Ping-Chung Han
  Director   04/23/2002   04/15/2005    
Carlito H. Javier
  Director   03/16/1998   04/15/2005    
Salomon F. Reyes
  Director   03/15/1975   04/15/2005    
Silverio S. Tayao
  Director   03/15/1975   04/15/2005    
Kenneth T. Tsurusaki
  Director   10/16/2000   03/30/2004    

                  Officer   Title   Start Date   Last Elected   End Date
Salomon F. Reyes
  Corporate Secretary   04/03/2002   03/30/2004    
Kenneth T. Tsurusaki
  Operations Manager   05/22/2000   03/30/2004    
Orlando B. Badong
  Assistant Secretary   03/15/1995   03/30/2004    
 
  Assistant Treasurer   03/15/1995   03/30/2004    
David J. Cochrane
  President   04/11/2006        
Carlito H. Javier
  Vice President   03/16/1998   03/30/2004    
 
  Sales Manager   04/03/2002   03/30/2004    
Geoffrey Ronald Loft
  Treasurer   04/15/2005        
Salomon F. Reyes
  Secretary   04/01/1980   03/30/2004    
Kenneth T. Tsurusaki
  Vice President   05/22/2000   03/30/2004    

Common Shares

         
Number Authorized:
    2,000,000.00  
Number Issued:
    1,200,000.00  
Percent Issued:
    60.00 %

Comments:  
3/30/04: Increased authorized capital from Php5,0000,000.00 to Php20,000,000.00
divided into 2,000,000 shs, par value Php10.00 each

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,199,993.00       99.9994 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Carlito H. Javier
    1.00       0.0001 %        
Salomon F. Reyes
    1.00       0.0001 %        
Silverio S. Tayao
    1.00       0.0001 %        
Badong, Orlando B.
    1.00       0.0001 %        
Tsurusaki, Kenneth T.
    1.00       0.0001 %        
Chung-Han, Ping
    1.00       0.0001 %        
David J. Cochrane
    1.00       0.0001 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 24 of 78



--------------------------------------------------------------------------------



 



CBI (Thailand) Limited (CBIST)

     
Incorporated Date:
  07/30/1993
Incorporated State:
  Bangkok Metropolis, Thailand
Country:
  Thailand
Entity Type:
  CBINV Subsidiary
Principal Place of Business:
  32/38 Sino-Thai Tower, Floor 14B
 
  Sukhumvit 21 (Asoke), Khwaeng Klongtoei-Nua
 
  Khet Wattana, Bangkok 10110
 
  Thailand
Board Composition:
  Current: 8; Min: ; Max:

                  Director   Title   Start Date   Last Elected   End Date
Jim Balderstone
  Director   07/12/2006        
Ping-Chung Han
  Director            
Geoffrey Loft
  Director   06/30/2006        
Phillip Charles Rose
  Director   12/14/2001   01/08/2002    
Asdang Sathirapatti
  Director            
Poosit Titanantabutr
  Director   07/30/1993        

Common Shares

                         
Number Authorized:
    1,000,000.00     Par Value:     100 B  
Number Issued:
    1,000,000.00                  
Percent Issued:
    100.00 %                

Comments:  
B = Thai Baht
Group A Shares are number 1-6,250 and 12,501 to 506,250.
Group B Shares are numbered 6,251 to 12,500 and 506,251 to 1,000,000.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    499,998.00       49.9998 %        
Neo Creator Co, Limited
    499,997.00       49.9997 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Ping-Chung Han
    1.00       0.0001 %        
Poosit Titanantabutr
    1.00       0.0001 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Vasinwatanapong, Pattara
    1.00       0.0001 %        
Sensupa, Satit
    1.00       0.0001 %        
Malawan, Anawat
    1.00       0.0001 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 25 of 78



--------------------------------------------------------------------------------



 



CBI ARUBA N.V. (00027)

     
Incorporated Date:
  08/04/2005
Incorporated State:
  ARUBA
Country:
  Aruba
Charter ID:
  Aruba 33747.0
Principal Place of Business:
  L.G. Smith Blvd.
 
  50 Oranjestad
 
  Aruba

                  Director   Title   Start Date   Last Elected   End Date
Cesar E. Canals
  Managing Director   08/04/2005        
Orlando R. Gomes
  Managing Director   08/04/2005        
Kenneth L. Schmidt
  Managing Director   08/04/2005        

Common Shares

                         
Number Authorized:
    500.00     Par Value:   10,000.00 Aurban Florins
Number Issued:
    500.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    500.00       100.0000 %        

CBI Americas Ltd. (AMERICAS)

     
Incorporated Date:
  11/04/2004
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CBINV Subsidiary
Principal Place of Business:
  2103 Research Forest Drive
 
  Woodlands, TX 77380
 
  U.S.A.
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Cesar E. Canals
  Vice President, Sales   11/04/2004   10/11/2005    
Luciano Reyes
  Treasurer   02/08/2006        
R. Scott Russell
  Secretary   11/04/2004   10/11/2005    
Kenneth L. Schmidt
  Vice President   11/04/2004   10/11/2005    
 
  President   03/10/2006        

Common Shares

                         
Number Authorized:
    10,000.00     Par Value:     0.00  
Number Issued:
    10,000.00                  
Percent Issued:
    100.00 %                

Comments:  
CBI (a Delaware corp.) is shareholder.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    10,000.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 26 of 78



--------------------------------------------------------------------------------



 



CBI Bahamas Limited (BAHAMAS)

     
Incorporated Date:
  04/05/2004
Incorporated State:
  Bahamas
Country:
  Bahamas
Entity Type:
  CBINV Subsidiary
Charter ID:
  51,688
Principal Place of Business:
  314 Cove House
 
  Reef Blvd., P. O. Box F-42507
 
  Freeport
 
  Bahamas
Registered Agent/Office:
  24C Kipling Building, Freeport, Grand Ba
 
  24C Kipling Building
 
  Freeport
 
  Bahamas

                  Director   Title   Start Date   Last Elected   End Date
Orlando Gomes
  Director   04/19/2004        
Ken L. Schmidt
  Director   04/19/2004        

                  Officer   Title   Start Date   Last Elected   End Date
Orlando Gomes
  Treasurer   04/19/2004        
R. Scott Russell
  Secretary   04/19/2004        
Ken L. Schmidt
  President   04/19/2004        

Common Shares

                         
Number Authorized:
    5,000.00     Par Value:   $ 1.00  
Number Issued:
    5,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    5,000.00       100.0000 %        

CBI Caribe, Limited (CARIBE)

     
Incorporated Date:
  08/15/1969
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
  51-0109090
Principal Place of Business:
  1501 North Division Street
 
  Plainfield, IL 60544-8984
 
  USA
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581
Fiscal Year End:
  12/31
Board Composition:
  Current: 2; Min: ; Max:

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 27 of 78



--------------------------------------------------------------------------------



 



                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Walter G. Browning
  Vice President   03/18/2004   10/11/2005    
 
  General Counsel   03/18/2004   10/11/2005    
Cesar E. Canals
  Vice President   07/19/2004   10/11/2005    
Luciano Reyes
  Treasurer   02/08/2006        
R. Scott Russell
  Secretary   05/06/1996   10/11/2005    
Ken L. Schmidt
  President   03/10/2006        

Common Shares

                         
Number Authorized:
    3,500.00     Par Value:   $ 100.00  
Number Issued:
    3,500.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    3,500.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    2,128.00       60.8000 %     60.8000 %

CBI Company Ltd. (COMPANY)

     
Incorporated Date:
  10/11/1945
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
  36-2196189
Principal Place of Business:
  2103 Research Forest Drive
 
  The Woodlands, TX 77380
 
  USA
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581
Fiscal Year End:
  12/31
Board Composition:
  Current: 2; Min: ; Max:

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Cesar E. Canals
  Vice President — Sales   07/19/2004   10/11/2005    
Walter G. Browning
  Vice President   03/18/2004   10/11/2005    
 
  General Counsel   03/18/2004   10/11/2005    
Orlando Gomes
  Assistant Treasurer   06/12/2006       06/12/2006
Luciano Reyes
  Treasurer   02/08/2006        
R. Scott Russell
  Secretary   06/30/1989   10/11/2005    
Kenneth L. Schmidt
  President   03/10/2006        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 28 of 78



--------------------------------------------------------------------------------



 



Common Shares

                         
Number Authorized:
    10,000.00     Par Value:     0  
Number Issued:
    5,310.00                  
Percent Issued:
    53.10 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    5,310.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    5,310.00       100.0000 %     100.0000 %

CBI Construcciones S.A. (00003)

     
Incorporated Date:
  12/12/1996
Incorporated State:
  Argentina
Country:
  Argentina
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  Arenales 1123 Piso 6
 
  C1061AAI
 
  Buenos Aires
 
  Argentina
Registered Agent/Office:
  Marcelo T. de Alvear
 
  624, 1st Floor
 
  Buenos Aires
 
  Argentina
Fiscal Year End:
  12/31

                  Director   Title   Start Date   Last Elected   End Date
Antonio J. Medic
  Director            
Richard P. Nieland
  Director   01/17/2001   01/17/2001    

                  Officer   Title   Start Date   Last Elected   End Date
Antonio J. Medic
  President            

Common Shares

                         
Number Authorized:
    1,000,000.00     Par Value:   $ 1  
Number Issued:
    1,000,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    50,000.00       5.0000 %        
Chicago Bridge & Iron Company B.V.
    950,000.00       95.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 29 of 78



--------------------------------------------------------------------------------



 



CBI Constructors (Jebel Ali) FZE (00018)

     
Incorporated Date:
  11/18/2000
Incorporated State:
  Dubai
Country:
  United Arab Emirates
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  P. O. Box 17904
 
  Jebel Ali, Dubai
 
  United Arab Emirates

                  Director   Title   Start Date   Last Elected   End Date
Raymond Buckley
  Director   05/24/2003        
Andre Leon
  Director            
Piers Morris
  Director   11/18/2000        

Common Shares

         
Number Authorized:
    1.00  
Number Issued:
    1.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       100.0000 %        

CBI Constructors (PNG) Pty. Limited (PNGPTY)

     
Incorporated Date:
  05/31/1989
Incorporated State:
  Papua New Guinea
Country:
  Papua New Guinea
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  c/o CBI Constructors Pty. Limited, Level 1
 
  267 St. George’s Terrace
 
  Perth, W. Australia, 6000
 
  Australia
Board Composition:
  Current: ; Min: 2; Max: 8

                  Director   Title   Start Date   Last Elected   End Date
Ross Adame
  Director   03/05/2004        
Vassily John Caligeros
  Director   03/05/2004        
David J. Cochrane
  Director            
Michael Trzeciak
  Director   03/05/2004        

                  Officer   Title   Start Date   Last Elected   End Date
David J. Cochrane
  Vice President —
Sales, Papua New
Guinea   11/14/2001   11/14/2001    
Peter Lowing
  Secretary   06/30/1997        

Common Shares

                         
Number Authorized:
    100,000.00     Par Value:     K1.00  
Number Issued:
    100,000.00                  
Percent Issued:
    100.00 %                

Comments:  
K = Papua New Guinean Kina

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Holdings Pty. Limited
    100,000.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 30 of 78



--------------------------------------------------------------------------------



 



CBI Constructors Limited (CONSTLTD)

     
Incorporated Date:
  12/04/1954
Incorporated State:
  United Kingdom
Country:
  United Kingdom
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  20 Eastbourne Terrace
 
  London
 
  United Kingdom
Registered Agent/Office:
  CBI Constructors Limited
 
  20 Eastbourne Terrace
 
  London
 
  United Kingdom
 
  Phone: 0207957 3794
Board Composition:
  Current: ; Min: 2; Max: 7

                  Director   Title   Start Date   Last Elected   End Date
Peter Bennett
  Director   06/24/2003        
Kevin Forder
  Director   01/09/2006        
Duncan MacPhee
  Director   06/22/2004        
Timothy J. Moran
  Director            

                  Officer   Title   Start Date   Last Elected   End Date
Raymond Buckley
  Chairman   06/01/2001   06/01/2001    
Piers Morris
  Secretary   08/03/2004        

Common Shares

                         
Number Authorized:
    200,000.00     Par Value:     L1  
Number Issued:
    163,536.00                  
Percent Issued:
    81.77 %                

Comments:  
L = English pounds

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Holdings (U.K.) Limited
    163,536.00       100.0000 %        

CBI Constructors Pty. Limited (PTY)

     
Incorporated Date:
  02/23/1968
Incorporated State:
  New South Wales
Country:
  Australia
Entity Type:
  CBIBV Subsidiary
Federal Tax ID:
  80-976282
Principal Place of Business:
  Level 4
 
  220 St. George’s Terrace
 
  Perth, Western Australia, 6000
 
  Australia
Board Composition:
  Current: ; Min: 5; Max: 7

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 31 of 78



--------------------------------------------------------------------------------



 



                  Director   Title   Start Date   Last Elected   End Date
Ross Adame
  Director   03/05/2004        
David Cochrane
  Director   01/11/2006        
Geoff Loft
  Director   01/11/2006        

                  Officer   Title   Start Date   Last Elected   End Date
David J. Cochrane
  Vice President — Sales   07/09/2004        
Geoff Loft
  Secretary   03/03/2004        

Common Shares

                         
Number Authorized:
    500,000.00     Par Value:   $ 1.00  
Number Issued:
    302,623.00                  
Percent Issued:
    60.52 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    302,623.00       100.0000 %        

CBI Constructors S.A. (Proprietary) Limited (CONSTSAPTY)

     
Incorporated Date:
  09/07/1960
Incorporated State:
  South Africa
Country:
  South Africa
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  25th Floor
 
  No. 1 Thibault Square
 
  Cape Town 8001
 
  Republic of South Africa
Board Composition:
  Current: ; Min: 1; Max: 12

                  Director   Title   Start Date   Last Elected   End Date
James W. Balderstone
  Director   01/04/2001   01/04/2001    
Alan R. Black
  Director   01/04/2001   01/04/2001    
Thomas Lukas Boshoff
  Director   11/04/2002        
Colin Charles Tetchner
  Director   11/04/2002        

Common Shares

                         
Number Authorized:
    275,000.00     Par Value:     R2  
Number Issued:
    263,000.00                  
Percent Issued:
    95.64 %                

Comments:  
R2 = South African Rand
Authorised Share Capital was increased by resolution on 08/21/1980.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    263,000.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 32 of 78



--------------------------------------------------------------------------------



 



CBI Eastern Anstalt (EASTERN)

     
Incorporated Date:
  12/21/1973
Incorporated State:
  Vaduz, Liechtenstein
Country:
  Liechtenstein
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  P.O. Box 2750
 
  Dubai
 
  United Arab Emirates
Board Composition:
  Current: ; Min: 1; Max:

                  Director   Title   Start Date   Last Elected   End Date
Raymond Buckley
  Director   03/26/1995   08/10/2001    
Steven W. Knott
  Director   07/11/2004        
Andre Leon
  Director            
P. Marxer
  Director   12/21/1973   08/10/2000    

                  Officer   Title   Start Date   Last Elected   End Date
John R. Edmonds
  President            

Common Shares

                         
Number Authorized:
    1.00     Par Value:   Sfr.20,000
Number Issued:
    1.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    1.00                  
Percent Outstanding:
    100.00 %                

Comments:  
Sfr = Swiss francs

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       100.0000 %     100.0000 %

CBI Holdings (U.K.) Limited (CBIHOLD)

     
Incorporated Date:
  05/23/1991
Incorporated State:
  United Kingdom
Country:
  England
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  20 Eastbourne Terrace
 
  London
 
  United Kingdom
Registered Agent/Office:
  Mary Ryan
 
  20 Eastbourne Terrace
 
  London
 
  United Kingdom

                  Director   Title   Start Date   Last Elected   End Date
Kevin Forder
  Director   01/09/2006        
Duncan MacPhee
  Director   06/22/2004        
Timothy J. Moran
  Director            

                  Officer   Title   Start Date   Last Elected   End Date
Piers Morris
  Secretary   08/03/2004        

Common Shares

         
Number Authorized:
    1,001,000.00  
Number Issued:
    1,000,001.00  
Percent Issued:
    99.90 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,000,001.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 33 of 78



--------------------------------------------------------------------------------



 



CBI Ireland Limited (IRELAND)

     
Incorporated Date:
  11/06/1973
Incorporated State:
  Ireland
Country:
  Ireland
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  Dublin
 
  Ireland
Board Composition:
  Current: ; Min: 3; Max: 10

                  Director   Title   Start Date   Last Elected   End Date
F. Plunkett Dillon
  Managing Director            

                  Officer   Title   Start Date   Last Elected   End Date
Raymond Buckley
  Chairman of the Board   06/01/2001   06/01/2001    
 
  Managing Director   06/01/2001   06/01/2001    

Common Shares

                         
Number Authorized:
    6,000.00     Par Value:   IR 1,000
Number Issued:
    51.00                  
Percent Issued:
    0.85 %                

Comments:  
IR = Irish pounds

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    50.00       98.0392 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
J. Hendrik Schurink
    1.00       1.9608 %        

CBI JAMAICA LIMITED (00028)

     
Incorporated Date:
  07/20/2005
Incorporated State:
  JAMAICA
Country:
  JAMAICA
Principal Place of Business:
  see registered address
Registered Agent/Office:
  BDO JAMAICA
 
  26 BEECHWOOD AVENUE
 
  KINGSTON 5, CROSS ROADS POST OFFICE
 
  ST. ANDREW
 
  JAMAICA

                  Director   Title   Start Date   Last Elected   End Date
Cesar Canals
  Director   07/20/2005        
Orlando R. Gomes
  Director   07/20/2005        
Kenneth L. Schmidt
  Director   07/20/2005        

                  Officer   Title   Start Date   Last Elected   End Date
Rowena V. Buddington
  Secretary   07/20/2005        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 34 of 78



--------------------------------------------------------------------------------



 



Common Shares

         
Number Authorized:
    5,000.00  
Number Issued:
    5,000.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    5,000.00       100.0000 %        

CBI Luxembourg S.a.r.l. (00022)

     
Incorporated Date:
  04/23/2003
Incorporated State:
  Luxembourg
Country:
  Luxembourg
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  L-1150 Luxembourg
 
  291 route d’Arlon
 
  Luxembourg

                  Director   Title   Start Date   Last Elected   End Date
Olivier Dorier
  Director   04/23/2003        
Kevin Forder
  Director            
Timothy J. Moran
  Director   04/23/2003        

Common Shares

         
Number Authorized:
    640.00  
Number Issued:
    640.00  
Percent Issued:
    100.00 %

Comments:  
Issued Share Capital US$16,000.00

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    640.00       100.0000 %        

CBI Overseas, LLC (OVERSEAS)

     
Incorporated Date:
  03/17/1997
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  750D Chai Chee Road
 
  #03-01
 
  Chai Chee Industrial Park
 
  Singapore 469004
Registered Agent/Office:
  Richards, Layton & Finger
 
  One Rodney Square
 
  P.O. Box 551
 
  Wilmington, DE 19899
 
  USA
 
  Phone: 302-658-6541

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

Page 35 of 78



--------------------------------------------------------------------------------



 



                  Director   Title   Start Date   Last Elected   End Date
Ping Chung Han
  Director            
Wong Keem Ming
  Director   02/25/1998   10/03/2001    
Abdul Rais Muhamad Nor
  Director            

                  Officer   Title   Start Date   Last Elected   End Date
Ping-Chung Han
  Vice President — Sales, Asia   11/06/2001   11/06/2001    
Wong Keem Ming
  Finance & Accounting Manager   10/18/2000   10/18/2000    
Thong Kah Weng
  Procurement Manager   10/18/2000   10/18/2000    
Wong Keem Ming
  Controller   10/13/1997   10/13/1997    
 
  Treasurer   10/13/1997   10/13/1997    
Abdul Rais Muhamad Nor
  Vice President   03/19/2001   03/19/2001    
R. Scott Russell
  Secretary   10/13/1997   10/13/1997    

Common Shares

         
Treasury Shares:
    0.00  

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    0.00                  

CBI Peruana SAC (PERUANA)

     
Incorporated Date:
  10/10/2006
Country:
  Peru
Entity Type:
  CBIBV Subsidiary

Common Shares

         
Number Authorized:
    5,000.00  
Number Issued:
    5,000.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    4,999.99       99.9998 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Cipriano Cedano
    0.01       0.0002 %        

CBI Services, Inc. (SERVICES)

     
Incorporated Date:
  06/24/1985
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
  36-3369071
Principal Place of Business:
  14107 S. Rt. 59
 
  Plainfield, IL 60544-8984
 
  USA
Registered
  The Corporation Trust Company
Agent/Office:
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581
Fiscal Year End:
  12/31
Board Composition:
  Current: 3; Min: 3; Max: 7

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 36 of 78



--------------------------------------------------------------------------------



 



                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
James E. Bollweg
  Director   07/17/1998   08/30/2005    
Terrence G. Browne
  Director   11/18/2002   08/30/2005    

                  Officer   Title   Start Date   Last Elected   End Date
Mark A. Stobart
  Vice President — Sales   04/29/2005   08/30/2005    
Gary L. Avril
  Assistant Secretary   11/15/2004   08/30/2005    
James E. Bollweg
  President   07/17/1998   08/30/2005    
Terrence G. Browne
  Treasurer   11/18/2002        
R. Scott Russell
  Secretary   06/25/1985   09/05/2001    

Preferred Shares Series B

         
Number Authorized:
    48,000.00  
Number Issued:
    8,000.00  
Percent Issued:
    16.67 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Horton CBI, Limited
    8,000.00       100.0000 %        

Common Shares

                     
Number Authorized:
    1,000,000.00     Par Value:   $ 1.00  
Number Issued:
    11,000.00              
Percent Issued:
    1.10 %            
Treasury Shares:
    0.00              
Number Outstanding:
    11,000.00              
Percent Outstanding:
    100.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    11,000.00       100.0000 %     100.0000 %

Preferred Shares

                     
Number Authorized:
    100,000.00     Par Value:   $ 1.00  
Number Issued:
    22,202.00              
Percent Issued:
    22.20 %            

Comments:  
(Preferred Shares Series A)

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Horton CBI, Limited
    22,202.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 37 of 78



--------------------------------------------------------------------------------



 



CBI Venezolana, S. A. (VENEZOLANA)

     
Incorporated Date:
  09/09/1985
Incorporated State:
  Venezuela
Country:
  Venezuela
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  c/o CBI Vensa
 
  P.O. Box 41146
 
  Houston, TX 77241-1146
 
  U.S.A.
Registered
  Benson, Perez, Matos, Antakly & Watts
Agent/Office:
  Centro Altamira, Piso 8
 
  Av. San Juan Bosco
 
  Altamira, Caracas
 
  VENEZUELA
 
  Phone: 316171
Fiscal Year End:
  12/31
Board Composition:
  Current: 5; Min: ; Max:

                  Director   Title   Start Date   Last Elected   End Date
Cesar E. Canals
  Principal Director   07/19/2004        
Martin Jose Galeno Marino
  Principal Director   03/31/2004        
Ken L. Schmidt
  Principal Director   07/19/2004        
Marisela Castro
  Examiner   04/22/1994   03/31/2004    
Maria Eugenia Figueroa
  Alternate Director   03/31/2004        
Jaime Gomez Pacheco
  Alternate Director   03/31/2004        
Maria Isabel Ponce
  Alternate Director, Class One   02/27/1986   03/31/2004    

                  Officer   Title   Start Date   Last Elected   End Date
Martin Jose Galeno Marino
  Vice President   03/31/2004        
Orlando Gomes
  Treasurer   03/31/2004        
Jose de Oliveira Parejo
  Legal Representative   03/31/2004        
Maria Isabel Ponce
  Secretary   02/27/1986   03/31/2004    
Abel Resende
  Alternate Legal Representative   03/31/2004        
Ken L. Schmidt
  President   07/19/2004        

Common Shares

         
Number Authorized:
    17,200.00  
Number Issued:
    17,200.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    17,200.00       100.0000 %        

CBI de Nicaragua, Sociedad Anónima (00008)

     
Incorporated Date:
  10/20/1998
Incorporated State:
  Nicaragua
Country:
  Nicaragua
Entity Type:
  CB&I Subsidiary
Principal Place of Business:
  c/o KPMG Nicaragua
 
  Centro Banic Local Externo
 
  Km 5 1/2 Carretera a Masaya, Apt. 809
 
  Managua, Nicaragua
Fiscal Year End:
  06/30

                  Director   Title   Start Date   Last Elected   End Date
R. Scott Russell
  Secretary   10/20/1998   10/20/1998    

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 38 of 78



--------------------------------------------------------------------------------



 



Common Shares

                         
Number Authorized:
    1,000.00     Par Value:     C$10.00  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

Comments:  
C = Nicaraguan Cordobas

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Caribe, Limited
    1.00       0.1000 %        
Chicago Bridge & Iron Company
    1.00       0.1000 %        
CBI Company Ltd.
    998.00       99.8000 %        

CBI de Venezuela, C. A. (VENEZUELA)

     
Incorporated Date:
  09/07/1972
Incorporated State:
  Venezuela
Country:
  Venezuela
Entity Type:
  CB&I Subsidiary
Principal Place of Business:
  c/o CBI Vensa
 
  P.O. Box 41146
 
  Houston, TX 77241-1146
 
  U.S.A.
Fiscal Year End:
  12/31
Board Composition:
  Current: 3; Min: ; Max:

                  Director   Title   Start Date   Last Elected   End Date
Marisela Castro
  Examiner   02/03/1994   03/15/2000    
Cipriano Cedeño
  Director   03/04/1998   03/15/2000    
Rick L. Gorder
  Director   08/07/1998   03/15/2000    
Manuel G. Guillen
  Alternate Director   09/07/1972   03/15/2000    
Robert B. Jordan
  Director   08/07/1998   03/15/2000    
Mario D. Marquez
  Director   08/07/1998   03/15/2000    
José Millán
  Director   07/01/1999   03/15/2000    
Alberto Parra Febres
  Alternate Director   03/09/1982   03/15/2000    
M. I. de Ponce
  Alternate Director   09/07/1972   03/15/2000    

                  Officer   Title   Start Date   Last Elected   End Date
Jaime Gomez Pacheco
  Assistant Secretary   02/19/1983   08/07/1998    
Rick L. Gorder
  General Manager   08/07/1998   08/07/1998    
Mario D. Marquez
  President   08/07/1998   08/07/1998    
M. I. de Ponce
  Secretary   03/31/1980   08/07/1998    

Common Shares

                     
Number Authorized:
    25,050.00     Par Value:   Bs. 100
Number Issued:
    25,050.00              
Percent Issued:
    100.00 %            

Comments:  
Bs. = Venzuelan Bolivars

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    25,050.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 39 of 78



--------------------------------------------------------------------------------



 



CMP Holdings B.V. (CMP)

     
Incorporated Date:
  07/22/1981
Incorporated State:
  The Netherlands
Country:
  The Netherlands
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  Polariavenue 31
 
  Hoofddorp
 
  The Netherlands
Registered Agent/Office:
  Amsterdam Office
 
  The Netherlands
Fiscal Year End:
  12/31
Board Composition:
  Current: ; Min: 1; Max:

                  Director   Title   Start Date   Last Elected   End Date
Raymond Buckley
  Director   10/01/2001   10/01/2001    
Kevin Forder
  Director            

Common Shares

                     
Number Authorized:
    60,000,000.00     Par Value:   NLG 0,51
Number Issued:
    42,889,195.00              
Percent Issued:
    71.48 %            
Treasury Shares:
    0.00              
Number Outstanding:
    42,889,195.00              
Percent Outstanding:
    100.00 %            

Comments:  
NLG = Dutch guilders

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    42,889,195.00       100.0000 %     100.0000 %

CSA Trading Company Ltd. (CSATRADING)

     
Incorporated Date:
  11/04/2004
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Principal Place of Business:
  2103 Research Forest Drive
 
  Woodlands, TX 77380
 
  U.S.A.
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  President   02/06/2006        
Luciano Reyes
  Treasurer   02/08/2006        
R. Scott Russell
  Secretary   11/04/2004   10/11/2005    

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 40 of 78



--------------------------------------------------------------------------------



 



Common Shares

                     
Number Authorized:
    10,000.00     Par Value:     0.00  
Number Issued:
    10,000.00              
Percent Issued:
    100.00 %            

Comments:  
CBI (a Del corp. is shareholder)

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    10,000.00       100.0000 %        

Cape Steel Material Supply Company, Ltd. (CAPESTEEL)

     
Incorporated Date:
  12/18/1997
Incorporated State:
  Cayman Islands
Country:
  British West Indies
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  P.O. Box 46826
 
  Abu Dhabi
 
  United Arab Emirates
Registered
  Maples and Calder, Attorneys at Law
Agent/Office:
  Ugland House, P.O. Box 309
 
  George Town
 
  Grand Cayman
 
  Cayman Islands, British West Indies
 
  Phone: 1-345-949-8066
Fiscal Year End:
  12/31
Board Composition:
  Current: ; Min: ; Max: 10

                  Director   Title   Start Date   Last Elected   End Date
Alan R. Black
  Director   11/08/2000   11/08/2000    
Kenneth W. Ford
  Director   08/26/1998   11/08/2000    
Harold P. Mercer
  Director   08/27/2001   08/27/2001    

                  Officer   Title   Start Date   Last Elected   End Date
Alan R. Black
  Treasurer   11/08/2000        
 
  Vice President   11/08/2000        
Kenneth W. Ford
  President   08/26/1998   08/26/1998    
R. Scott Russell
  Secretary   01/01/1998   01/01/1998    

Common Shares

                     
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00              
Percent Issued:
    0.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    2.00              
Percent Outstanding:
    100.00 %            

                         
Shareholders (Corporations)
  Number of Shares   % of Issued   % of Outstanding
 
                 

                         
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 41 of 78



--------------------------------------------------------------------------------



 



Central Trading Company, Ltd. (CENTRAL)

     
Incorporated Date:
  12/09/1988
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
  36-3621439
Principal Place of Business:
  1501 North Division Street
 
  Plainfield, IL 60544
 
  USA
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581
Fiscal Year End:
  12/31
Board Composition:
  Current: 1; Min: ; Max:

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  President   02/06/2006        
Luciano Reyes
  Treasurer   02/08/2006        
R. Scott Russell
  Secretary   11/16/1999   10/11/2005    

Common Shares

                     
Number Authorized:
    1,000.00     Par Value:   $ 1.00  
Number Issued:
    1,000.00              
Percent Issued:
    100.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    1,000.00              
Percent Outstanding:
    100.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %     100.0000 %

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 42 of 78



--------------------------------------------------------------------------------



 



Chicago Bridge & Iron (Antilles) N. V. (ANTILLES)

     
Incorporated Date:
  04/15/1996
Incorporated State:
  Curacao
Country:
  Netherlands Antilles
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  de Ruyterkade 62
 
  Curacao
 
  Netherlands Antilles
Fiscal Year End:
  12/31
Board Composition:
  Current: ; Min: 1; Max:

Common Shares

                     
Number Authorized:
    30,000.00     Par Value:   $ 1.00  
Number Issued:
    6,000.00              
Percent Issued:
    20.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    6,000.00              
Percent Outstanding:
    100.00 %            

Comments:  
Paid up Capital — $6,000

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    6,000.00       100.0000 %     100.0000 %

Chicago Bridge & Iron (España) S.A. (PRISA)

     
Incorporated Date:
  07/22/1986
Incorporated State:
  Spain
Country:
  Spain
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  pio XII — No. 48 — 18o
 
  Madrid
 
  Spain 28014

                  Director   Title   Start Date   Last Elected   End Date
Benny Abraham
  Director   11/01/2001   11/01/2001    
Raymond Buckley
  Director   06/30/2001   06/30/2001    

                  Officer   Title   Start Date   Last Elected   End Date
Inigo Bastarreche Sagues
  Secretary            

Common Shares

                     
Number Authorized:
    25,000,000.00     Par Value:   1 peseta
Number Issued:
    25,000,000.00              
Percent Issued:
    100.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    25,000,000.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 43 of 78



--------------------------------------------------------------------------------



 



Chicago Bridge & Iron Company (CBIIL)

     
Incorporated Date:
  08/08/1889
Incorporated State:
  Illinois
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
  36-0897120
Principal Place of Business:
  14105 S. Rt. 59
 
  Plainfield, IL 60544
 
  USA
Registered Agent/Office:
  C T Corporation System
 
  Registered Office
 
  208 South La Salle Street
 
  Chicago, IL 60604
 
  U.S.A.
 
  Phone: 312-263-1414
Fiscal Year End:
  12/31
Board Composition:
  Current: 2; Min: ; Max:

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  President   02/06/2006        
Luciano Reyes
  Treasurer   02/08/2006        
R. Scott Russell
  Secretary   06/30/1989   10/11/2005    

Common Shares

                     
Number Authorized:
    1,000.00     Par Value:   $ 1.00  
Number Issued:
    1,000.00              
Percent Issued:
    100.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    1,000.00              
Percent Outstanding:
    100.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %     100.0000 %

Chicago Bridge & Iron Company (CBI)

     
Incorporated Date:
  01/10/1996
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CBINV Subsidiary
Federal Tax ID:
  06-1477022
Charter ID:
  2580634
Principal Place of Business:
  14105 S. Rt. 59
 
  Plainfield, IL 60544
 
  USA
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581
Fiscal Year End:
  12/31
Board Composition:
  Current: 2; Min: 1; Max: 11

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 44 of 78



--------------------------------------------------------------------------------



 



                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/03/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Beth Bailey
  Senior Vice President
— Information Technology   02/14/2006        
Ronald A. Ballschmiede
  Executive Vice President &
Chief Financial Officer   06/26/2006        
Ronald E. Blum
  Executive Vice President — Global Business Development   03/05/2006        
David P. Bordages
  Vice President — Human Resources and Administration   02/25/2002   10/11/2005
   
 
  Long-Term Incentive
Plan Committee Member   04/18/2002        
Juliet M. DeBruin
  Vice President — Global Marketing   03/08/2006        
Samuel C. Leventry
  Vice President — Technology Services   09/05/2001   10/11/2005    
Chip Ray
  Senior Vice President — Corporate Planning   02/14/2006        
Ronald B. Rector
  Senior Vice President—Risk
Management   06/07/2006        
John W. Redmon
  Executive Vice President—Operations   05/31/2006        
James R. Rhudy
  Vice President — Health, Safety & Environmental   01/22/2002   10/11/2005    
Travis L. Stricker
  Corporate Controller & Chief Accounting Officer   06/05/2006        
Philip K. Asherman
  President   02/03/2006        
 
  Chief Executive Officer   02/03/2006        
James M. Braden
  Vice President   09/05/2001   10/11/2005    
Walter G. Browning
  Vice President   03/18/2004   10/11/2005    
 
  General Counsel   03/18/2004   10/11/2005    
 
  Secretary   03/18/2004   10/11/2005    
Luciano Reyes
  Treasurer   02/08/2006        
 
  Vice President   02/08/2006        
R. Scott Russell
  Assistant Secretary   03/04/1997   10/11/2005    
Luke V. Scorsone
  Vice President   03/10/2006        

Common Shares

                     
Number Authorized:
    3,000.00     Par Value:     0  
Number Issued:
    100.00              
Percent Issued:
    3.33 %            
Treasury Shares:
    0.00              
Number Outstanding:
    100.00              
Percent Outstanding:
    100.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company N.V.
    100.00       100.0000 %     100.0000 %

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 45 of 78



--------------------------------------------------------------------------------



 



Chicago Bridge & Iron Company & Co. L.L.C. (CBILLC)

     
Incorporated Date:
  04/22/2003
Incorporated State:
  Oman
Country:
  Oman
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  RUWI
P. O. Box 1637
Postal Code 112, RI Ruwi
Oman

                  Officer   Title   Start Date   Last Elected   End Date
Raymond Buckley
  Manager   04/22/2003        
Steven W. Knott
  Manager            
Andre Leon
  Manager            

Common Shares

         
Number Authorized:
    150,000.00  
Number Issued:
    150,000.00  
Percent Issued:
    100.00 %

Comments:  
Capital RD 150,000

Sayyid Slaem Musallam Ali Al-Bussaidy 45,000 = 30%
Chicago Bridge & Iron Company B.V. 105,000 = 70%

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    105,000.00       70.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Sayyid Slaem Musallam Ali Al Bussaidy
    45,000.00       30.0000 %        

Chicago Bridge & Iron Company (Delaware) (CBIDEL)

     
Incorporated Date:
   05/14/1979
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
   36-3026565
Charter ID:
   0872560
Principal Place of Business:
   14105 S. Rt. 59
 
  Plainfield, IL 60544
 
  USA
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581
Fiscal Year End:
  12/31
Board Composition:
  Current: 3; Min: ; Max:

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 46 of 78



--------------------------------------------------------------------------------



 



                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  President   02/06/2006        
Ned Bacon
  Vice President   03/18/1999   10/11/2005    
Walter G. Browning
  Vice President   03/18/2004   10/11/2005    
 
  General Counsel   03/18/2004        
Samuel C. Leventry
  Vice President   09/16/1998   10/11/2005    
Luciano Reyes
  Treasurer   02/08/2006        
R. Scott Russell
  Secretary   05/08/1996   10/11/2005    
James M. Schleife
  Vice President   12/31/1996   10/11/2005    

Common Shares

                     
Number Authorized:
    1,000.00     Par Value:   $ 1.00  
Number Issued:
    1,000.00              
Percent Issued:
    100.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    1,000.00              
Percent Outstanding:
    100.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %     100.0000 %

Chicago Bridge & Iron Company (Egypt) LLC (00014)

     
Incorporated Date:
  11/23/1999
Incorporated State:
  Giza
Country:
  Egypt
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  El Pharana St., No. 5
 
  Alexandria
 
  Egypt

                  Director   Title   Start Date   Last Elected   End Date
Steven W. Knott
  Director   03/03/2004        

                  Officer   Title   Start Date   Last Elected   End Date
Antony George Bean
  Manager, Syrian Branch   04/20/2000   04/20/2000    
Steven W. Knott
  General Manager   03/29/2004        
Basil Marco
  Manager   11/23/1999   11/23/1999   12/31/2003

Common Shares

                     
Number Authorized:
    2,000.00     Par Value: LE 100.00
Number Issued:
    2,000.00              
Percent Issued:
    100.00 %            

Comments:  
LE = Egyptian pounds

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,600.00       80.0000 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Basil Marco
    200.00       10.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Mike Nassar
    200.00       10.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 47 of 78



--------------------------------------------------------------------------------



 



Chicago Bridge & Iron Company B.V. (BV)

     
Incorporated Date:
  03/17/1997
Incorporated State:
  The Netherlands
Country:
  The Netherlands
Entity Type:
  CBINV Subsidiary
Charter ID:
  33286441
Principal Place of Business:
  Polarisavenue 31
 
  2132 JH Hoofddorp
 
  The Netherlands
Registered Agent/Office:
  Amsterdam Office
 
  The Netherlands
Fiscal Year End:
  12/31

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Managing Director   10/18/2004        
Ronald A. Ballschmiede
  Managing Director   07/28/2006        
Peter K. Bennett
  Managing Director   06/10/2004        

                  Officer   Title   Start Date   Last Elected   End Date
Walter G. Browning
  Secretary   03/18/2004        
John R. Edmonds
  Vice President-Area Director of Operations, EAME   09/16/1998   09/16/1998    
 
               
 
               
R. Scott Russell
  Assistant Secretary            

Common Shares

                     
Number Authorized:
    200.00     Par Value: NLG 1,000
Number Issued:
    50.00              
Percent Issued:
    25.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    50.00              
Percent Outstanding:
    100.00 %            

Comments:  
PAR value is in Dutch guilders

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Lealand Finance Company B.V.
    50.00       100.0000 %     100.0000 %

Chicago Bridge & Iron Company N.V. (NV)

     
Incorporated Date:
  11/22/1996
Incorporated State:
  The Netherlands
Country:
  The Netherlands
Entity Type:
  Parent
Charter ID:
  33290578
Principal Place of Business:
  Polarisavenue 31
 
  2132 JH Hoofddorp
 
  The Netherlands
Registered Agent/Office:
  Amsterdam Office
 
  The Netherlands
Fiscal Year End:
  12/31
Board Composition:
  Current: ; Min: 6; Max: 12

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 48 of 78



--------------------------------------------------------------------------------



 



                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Supervisory Board   07/28/2006        
Jerry H. Ballengee
  Supervisory Board   03/26/1997   05/10/2001    
L. Richard Flury
  Supervisory Board   05/08/2003        
J. Charles Jennett
  Supervisory Board   03/26/1997   05/10/2001    
Vincent L. Kontny
  Supervisory Board   03/26/1997   05/10/2001    
Gary L. Neale
  Supervisory Board   03/26/1997   05/10/2001    
L. Donald Simpson
  Supervisory Board   03/26/1997   05/10/2001    
Marsha C. Williams
  Supervisory Board   03/26/1997   05/10/2001    

                  Officer   Title   Start Date   Last Elected   End Date
Jerry H. Ballengee
  Non Executive Chairman   02/03/2006        
Walter G. Browning
  Secretary   03/18/2004        
R. Scott Russell
  Assistant Secretary            

Common Shares

                     
Number Authorized:
    250,000,000.00     Par Value:   NLG 0,01
Number Issued:
    98,083,608.00              
Percent Issued:
    39.23 %            

Comments:  
Share Capital EUR 500,000

Chicago Bridge Uruguay S.A. (00007)

     
Incorporated Date:
  12/12/1996
Incorporated State:
  Uruguay
Country:
  Uruguay
Entity Type:
  CBIBV Subsidiary

                  Officer   Title   Start Date   Last Elected   End Date
Antonio J. Medic
  President   07/23/2002        

Common Shares

                     
Number Authorized:
    1,050,000.00     Par Value:   $ 1  
Number Issued:
    262,500.00              
Percent Issued:
    25.00 %            

Comments:  
$ = Uruguayan peso

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    262,500.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 49 of 78



--------------------------------------------------------------------------------



 



Chicago Bridge de México, S.A. de C.V. (00006)

     
Incorporated Date:
  01/13/1998
Incorporated State:
  Mexico
Country:
  Mexico
Entity Type:
  CBIBV Subsidiary
Federal Tax ID:
  ACE-980113T61
Principal Place of Business:
  Cuernavaca No. 106
 
  Col Condesa
 
  06140 Mexico, D.F.
Fiscal Year End:
  12/31

                  Director   Title   Start Date   Last Elected   End Date
Mario D. Marquez
  Director            
Tommy C. Rhodes
  Director            

                  Officer   Title   Start Date   Last Elected   End Date
Jorge Alamillo
  Alternate Examiner            
Carlos Rodriguez
  Examiner            

Common Shares

                     
Number Authorized:
    1,000.00     Par Value:   $ 50.00 M.N.  
Number Issued:
    1,000.00              
Percent Issued:
    100.00 %            

Comments:  
Class B shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       0.1000 %        
Chicago Bridge & Iron Company B.V.
    999.00       99.9000 %        

Constructora C.B.I. Limitada (CHILE)

     
Incorporated Date:
  02/06/1987
Incorporated State:
  Chile
Country:
  Chile
Entity Type:
  CB&I Subsidiary
Principal Place of Business:
  Mirafores 178-Piso 23
 
  Santiago
 
  Chile

                  Director   Title   Start Date   Last Elected   End Date
Ltd. CBI Company
  Director            
Company Chicago
Bridge & Iron
  Director            

                  Officer   Title   Start Date   Last Elected   End Date
David J. Prom
  Contract Supervisor   02/06/1987        
L. A. Salas
  Contracting Engineer   02/06/1987        
T.R. Schmitt
  General Manager   02/06/1987        

Common Shares

                     
Number Authorized:
    205,000.00     Par Value:   1 peso
Number Issued:
    205,000.00              
Percent Issued:
    100.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    205,000.00              
Percent Outstanding:
    100.00 %            

Comments:  
205,000 pesos = US $1,000.00

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    2,050.00       1.0000 %     1.0000 %
CBI Company Ltd.
    202,950.00       99.0000 %     99.0000 %

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 50 of 78



--------------------------------------------------------------------------------



 



Constructors International, L.L.C. (CILLC)

     
Incorporated Date:
  08/20/1974
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  Howe-Baker International, L.L.C.
Federal Tax ID:
  75-2905207
Principal Place of Business:
  3102 East Fifth Street
 
  P.O. Box 956
 
  Tyler, TX 75710
 
  U.S.A.
Registered Agent/Office:
  CT Corporation System
 
  1021 Main Street
 
  Suite 1150
 
  Houston, DE TX 77002

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Luke V. Scorsone
  Director   01/01/2004        

                  Officer   Title   Start Date   Last Elected   End Date
PATRICK H. JAMESON
  Vice Preisdent — Sales, Syngas & Separations Technologies   09/02/2004        
Stephen L. Sanson
  Finance Controller   07/24/2006        
Mary C. Bray
  Secretary   07/05/2004        
Luciano Reyes
  Treasurer   07/24/2006        
R. Scott Russell
  Assistant Secretary   08/20/2001   08/20/2001    
Luke V. Scorsone
  President   01/01/2004        

Units of Ownership

         
Number Authorized:
    2,500.00  
Number Issued:
    2,500.00  
Percent Issued:
    100.00 %
Treasury Shares:
    0.00  
Number Outstanding:
    2,500.00  
Percent Outstanding:
    100.00 %

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 51 of 78



--------------------------------------------------------------------------------



 



Fibre Making Processes, Inc. (FIBRE)

     
Incorporated Date:
  09/01/1916
Incorporated State:
  Illinois
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
  94-1014317
Principal Place of Business:
  1501 North Division Street
 
  Plainfield, IL 60544-8984
 
  USA
Registered Agent/Office:
  C T Corporation System
 
  Registered Office
 
  208 South La Salle Street
 
  Chicago, IL 60604
 
  U.S.A.
 
  Phone: 312-263-1414
Board Composition:
  Current: 5; Min: ; Max:

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  President   02/06/2006        
Luciano Reyes
  Treasurer   02/08/2006        
R. Scott Russell
  Secretary   05/08/1996   10/11/2005    

                      Common Shares                    
Number Authorized:
    750.00     Par Value:   $ 100.00  
Number Issued:
    750.00              
Percent Issued:
    100.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    750.00       100.0000 %        

HBI Holdings, LLC (HBIHLDGS)

     
Incorporated Date:
  07/23/1999
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  Howe-Baker International, LLC
Federal Tax ID:
  75-2838623
Charter ID:
  3073838
Principal Place of Business:
  3102 East Fifth Street
 
  Tyler, TX 75710
 
  U.S.A.
Registered Agent/Office:
  Mitchell Bernhard
 
  DE

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Luke V. Scorsone
  Director   01/01/2004   10/11/2005    

                  Officer   Title   Start Date   Last Elected   End Date
Stephen L. Sanson
  Finance Controller   07/24/2006        
Mary C. Bray
  Secretary   07/05/2004   10/11/2005    
Luciano Reyes
  Treasurer   07/24/2006        
R. Scott Russell
  Assistant Secretary   08/20/2001   10/11/2005    
Luke V. Scorsone
  President   01/01/2004   10/11/2005    

Units of Ownership

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker International Management, LLC
    100.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 52 of 78



--------------------------------------------------------------------------------



 



Highland Trading Company, Ltd. (HIGHLAND)

     
Incorporated Date:
  09/12/1989
Incorporated State:
  Cayman Islands
Country:
  British West Indies
Entity Type:
  Cromartie Trust Subsidiary
Principal Place of Business:
  P.O. Box 3534
 
  Fort Saskatchewan, ALB T8L2T4
 
  Canada
Registered Agent/Office:
  Maples and Calder, Attorneys at Law
 
  Ugland House, P.O. Box 309
 
  George Town
 
  Grand Cayman
 
  Cayman Islands, British West Indies
 
  Phone: 1-345-949-8066
Fiscal Year End:
  09/11
Board Composition:
  Current: 0; Min: 1; Max: 10

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  President   02/06/2006        
Timothy J. Moran
  Treasurer   08/01/2002        
R. Scott Russell
  Secretary   08/01/2002        

Common Shares

                     
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00              
Percent Issued:
    0.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    2.00              
Percent Outstanding:
    100.00 %            

Comments:  
09/26/1994: Reduction in authorized capital from 900,000 shares of US$1.00 each
to 50,000 shares of US$1.00 each

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
APS Holdings Co.
    2.00       100.0000 %     100.0000 %

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 53 of 78



--------------------------------------------------------------------------------



 



Horton CBI, Limited (HORTONCBI)

     
Incorporated Date:
  08/04/1916
Incorporated State:
  Canada
Country:
  Canada
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  not known
 
  Fort Saskatchewan
 
  Alberta, Canada
Registered Agent/Office:
  Osler, Hoskin & Harcourt
 
  P.O. Box 50, First Canadian Place
 
  Toronto
 
  Ontario, M6X 1B8
 
  CANADA
 
  Phone: (416) 362-2111
Fiscal Year End:
  12/31
Board Composition:
  Current: 6; Min: 3; Max: 9

                  Director   Title   Start Date   Last Elected   End Date
Marc R. Beauregard
  Director   05/22/1990   05/02/2001    
James E. Bollweg
  Director   02/07/2001   05/02/2001    
Mark A. Stobart
  Director   04/15/1998   05/02/2001    
Karl Thiessen
  Director   05/09/2000   05/02/2001    
George D. Wilson
  Director   04/26/1996   05/02/2001    

                  Officer   Title   Start Date   Last Elected   End Date
Marc R. Beauregard
  General Manager — Operations       05/02/2001    
William A. Stobart
  Director of Sales       05/02/2001    
Karl Thiessen
  Vice President — Construction   05/09/2000   05/02/2001    
Marc R. Beauregard
  President   05/22/1990   05/02/2001    
James E. Bollweg
  Vice President   02/07/2001   05/02/2001    
James W. House
  Treasurer   05/07/1998   05/02/2001    
Beverly G. Nicholls
  Secretary   05/07/1998   05/02/2001    
Mark A. Stobart
  Vice President       05/02/2001    
George D. Wilson
  Vice President-Engineering   04/26/1996   05/02/2001    

Common Shares

                     
Number Authorized:
    65,000.00     Par Value:   $ 10.00  
Number Issued:
    64,979.00              
Percent Issued:
    99.97 %            

Comments:  
$ = Canadian dollars

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    64,965.00       99.9785 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
William Inman
    13.00       0.0200 %        
Phil Chasin
    1.00       0.0015 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 54 of 78



--------------------------------------------------------------------------------



 



Howe-Baker Eastern Limited (HBEL)

     
Incorporated Date:
  11/06/2001
Incorporated State:
  United Kingdom
Country:
  United Kingdom
Principal Place of Business:
  20 Eastbourne Terrace
 
  London
 
  United Kingdom
Registered Agent/Office:
  Mary Ryan
 
  20 Eastbourne Terrace
 
  London
 
  United Kingdom

                  Director   Title   Start Date   Last Elected   End Date
Kevin Forder
  Director   01/09/2006        
Duncan MacPhee
  Director   06/22/2004        

                  Officer   Title   Start Date   Last Elected   End Date
Piers Morris
  Secretary            

Common Shares

         
Number Authorized:
    1,000,000.00  
Number Issued:
    1.00  
Percent Issued:
    0.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1.00       100.0000 %        

Howe-Baker Engineers, Ltd. (HBENG.LTD)

     
Incorporated Date:
  01/04/2001
Incorporated State:
  Texas
Country:
  U.S.A.
Entity Type:
  Howe-Baker International, L.L.C.
Federal Tax ID:
  75-2912742
Charter ID:
  036393
Principal Place of Business:
  Highway 850 East
 
  Tyler, TX 75705
 
  USA

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Luke V. Scorsone
  Director   01/01/2004        

                  Officer   Title   Start Date   Last Elected   End Date
Stephen L. Sanson
  Finance Controller   07/24/2006        
G. Darrell Scruggs
  Vice President — Sales, Syngas & Separations Technologies   09/20/2004        
Mary C. Bray
  Secretary   07/05/2004        
James E. Lewis
  Vice President   02/02/2002        
Luciano Reyes
  Treasurer   07/24/2006        
R. Scott Russell
  Assistant Secretary   08/20/2001   08/20/2001    
Luke V. Scorsone
  President   01/01/2004        
Scott Wiseman
  Vice President   04/17/2003        

Stock Units

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker Holdings, L.L.C.
    99.00       99.0000 %        
Howe-Baker Management, L.L.C.
    1.00       1.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 55 of 78



--------------------------------------------------------------------------------



 



Howe-Baker Holdings, L.L.C. (HBHLDG)

     
Incorporated Date:
  06/27/1974
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  Howe-Baker International, L.L.C.
Federal Tax ID:
  75-2905206
Principal Place of Business:
  3102 East Fifth Street
 
  Tyler, TX, TX 75710
 
  U.S.A.
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        
Luke V. Scorsone
  Director   01/01/2004   10/11/2005    

                  Officer   Title   Start Date   Last Elected   End Date
Stephen L. Sanson
  Finance Controller   07/24/2006        
Mary C. Bray
  Secretary   07/05/2004   10/11/2005    
John W. Redmon
  Vice President   10/11/2005        
Luciano Reyes
  Treasurer   07/24/2006        
R. Scott Russell
  Assistant Secretary   08/20/2001   10/11/2005    
Luke V. Scorsone
  President   01/01/2004   10/11/2005    

Units of Ownership

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker International Management, LLC
    100.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 56 of 78



--------------------------------------------------------------------------------



 



Howe-Baker International Management, LLC (HBIM,L.L.C)

     
Incorporated Date:
  07/23/1999
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  Howe-Baker International, L.L.C.
Federal Tax ID:
  75-2838620
Charter ID:
  3073839
Principal Place of Business:
  3102 East Fifth Street
 
  Tyler, TX 75701
 
  U.S.A.
Registered Agent/Office:
  CT Corporation System
 
  1021 Main Street
 
  Suite 1150
 
  Houston, DE TX 77002

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        
Luke V. Scorsone
  Director   01/01/2004   10/11/2005    

                  Officer   Title   Start Date   Last Elected   End Date
Stephen L. Sanson
  Finance Controller   07/24/2006        
Scott T. Baker
  President   04/25/2005   10/11/2005    
Mary C. Bray
  Secretary   07/05/2004   10/11/2005    
Luciano Reyes
  Treasurer   07/24/2006        
R. Scott Russell
  Assistant Secretary   08/20/2001   10/11/2005    
H. Don Wright
  Vice President   05/06/2005   10/11/2005    

Units of Ownership

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker International, L.L.C.
    100.00       100.0000 %        

Howe-Baker International, L.L.C. (HBINT.LLC)

     
Incorporated Date:
  08/27/1980
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  Howe-Baker International, L.L.C.
Federal Tax ID:
  75-2905191
Charter ID:
  0707962623
Principal Place of Business:
  3102 E 5th St.
 
  Tyler, TX 75701
 
  USA
Registered Agent/Office:
  CT Corporation System
 
  1021 Main Street
 
  Suite 1150
 
  Houston, DE TX 77002

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 57 of 78



--------------------------------------------------------------------------------



 



                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        
Luke V. Scorsone
  Director   01/01/2004   10/11/2005    

                  Officer   Title   Start Date   Last Elected   End Date
Donald D. Mulraney
  Vice President — Business Development   01/03/2003   10/11/2005    
Stephen L. Sanson
  Finance Controller   07/24/2006        
Mary C. Bray
  Secretary   07/05/2004   10/11/2005    
Luciano Reyes
  Treasurer   07/24/2006        
R. Scott Russell
  Assistant Secretary   08/20/2001   10/11/2005    
Luke V. Scorsone
  President   01/01/2004   10/11/2005    

Units of Ownership

         
Number Authorized:
    880.00  
Number Issued:
    880.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    880.00       100.0000 %        

Howe-Baker Management, L.L.C. (HBMGMT,LLC)

     
Incorporated Date:
  09/24/1998
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  Howe-Baker International, L.L.C.
Federal Tax ID:
  75-2905212
Principal Place of Business:
  3102 East Fifth Street
 
  Tyler, TX 75710
 
  U.S.A.
Registered Agent/Office:
  CT Corporation System
 
  1021 Main Street
 
  Suite 1150
 
  Houston, DE TX 77002

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        
Luke V. Scorsone
  Director   01/01/2004   10/11/2005    

                  Officer   Title   Start Date   Last Elected   End Date
Stephen L. Sanson
  Finance Controller   07/24/2006        
G. Darrell Scruggs
  Vice President, Sales, Syngas & Separations Technology   09/20/2004        
Mary C. Bray
  Secretary   07/05/2004   10/11/2005    
James E. Lewis
  Vice President   02/02/2002   10/11/2005    
John W. Redmon
  Vice President   10/11/2005        
Luciano Reyes
  Treasurer   07/24/2006        
R. Scott Russell
  Assistant Secretary   08/20/2001   10/11/2005    
Luke V. Scorsone
  President   01/01/2004   10/11/2005    
Scott Wiseman
  Vice President   04/17/2003   10/11/2005    

Units of Ownership

         
Number Authorized:
    1,000.00  
Number Issued:
    1,000.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker Holdings, L.L.C.
    1,000.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 58 of 78



--------------------------------------------------------------------------------



 



International Process Supply Company, Ltd (IPSC)

     
Incorporated Date:
  02/28/2002
Incorporated State:
  Cayman Islands
Country:
  British West Indies
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  P. O. Box 309 GT
 
  Ugland House, South Church St.
 
  George Town
 
  Grand Cayman
Registered Agent/Office:
  Maples and Calder, Attorneys at Law
 
  Ugland House, P.O. Box 309
 
  George Town
 
  Grand Cayman
 
  Cayman Islands, British West Indies
 
  Phone: 1-345-949-8066

                  Director   Title   Start Date   Last Elected   End Date
Kenneth W. Ford
  Director   02/28/2002        
Harold P. Mercer
  Director   08/27/2001        

                  Officer   Title   Start Date   Last Elected   End Date
Kenneth W. Ford
  President   02/28/2002   04/18/2002    
R. Scott Russell
  Secretary   04/18/2002        

Common Shares

         
Number Authorized:
    50,000.00  
Number Issued:
    50,000.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    50,000.00       100.0000 %        

JOHN BROWN HYDROCARBONS B.V. (JBHYDROBV)

     
Incorporated Date:
  09/26/2003
Incorporated State:
  The Netherlands
Country:
  The Netherlands
Entity Type:
  CBIBV Subsidiary
Charter ID:
  34196279
Principal Place of Business:
  Polarisavenue 31
 
  2131 JH Hoofddorp
 
  The Netherlands

Common Shares

                     
Number Authorized:
    18,000.00     Par Value:     1.00  

Comments:  
(Euro). Upon incorporation the issued capital shall amount of 18,000 (Euro)
divided into 18,000 shares, numbered 1 to 18,000

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CMP Holdings B.V.
                       

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 59 of 78



--------------------------------------------------------------------------------



 



JOHN BROWN KISH LTD. (KISH)

     
Incorporated Date:
  02/06/2002
Country:
  Iran
Entity Type:
  CB&I John Brown Subsidiary
Principal Place of Business:
  No. 131
 
  Golestan Ave
 
  Kish Island
 
  Iran

                  Director   Title   Start Date   Last Elected   End Date
Ian Corbidge
  Director   06/08/2002        

                  Officer   Title   Start Date   Last Elected   End Date
Ian Corbidge
  Secretary            

Common Shares

Comments:  
100% John Brown Hydrocarbons Ltd.
100% Capital = Rls. 40,000,000
95% held by CB&I John Brown Limited

              Shareholders (Corporations)   Number of Shares   % of Issued   %
of Outstanding
CB&I UK LIMITED
           

Lealand Finance Company B.V. (LEALAND)

     
Incorporated Date:
  12/30/1996
Incorporated State:
  The Netherlands
Country:
  The Netherlands
Entity Type:
  CBINV Subsidiary
Principal Place of Business:
  Lealand Finance Company
 
  Polarisavenue 31, Hoofddorp
Registered Agent/Office:
  Caron & Stevens
 
  Hirsch Gebouw, Leidseplein 29
 
  1017 PS Amsterdam
 
  The Netherlands
 
  Phone: 31(0)20-551-7555
Fiscal Year End:
  12/31
Board Composition:
  Current: ; Min: 1; Max:

Common Shares

                     
Number Authorized:
    200.00     Par Value: NLG 1000
Number Issued:
    40.00              
Percent Issued:
    20.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company N.V.
    40.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 60 of 78



--------------------------------------------------------------------------------



 



Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.) (MATRIXENG)

     
Incorporated Date:
  09/01/1999
Incorporated State:
  Texas
Country:
  U.S.A.
Entity Type:
  Howe-Baker International, L.L.C.
Federal Tax ID:
  74-1974536
Principal Place of Business:
  5324 Gorman Rd
 
  Beaumont, TX 77705
 
  U.S.A.
Registered Agent/Office:
  Mitchell M. Bernhard
 
  3102 East Fifth Street
 
  Tyler, Texas 75701, TX
 
  U.S.A.
 
  Phone: 1-903-595-7919

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        
Luke V. Scorsone
  Director   01/01/2004        

                  Officer   Title   Start Date   Last Elected   End Date
Bret E. Hagemeier
  Finance Controller   07/24/2006        
Scott T. Baker
  President   04/25/2005        
Mary C. Bray
  Secretary   06/30/2004        
Luciano Reyes
  Treasurer   07/24/2006        
R. Scott Russell
  Assistant Secretary   08/20/2001   08/20/2001    
H. Don Wright
  Vice President   05/06/2005        

Capital Contributions

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker Holdings, L.L.C.
    99.90       99.9000 %        
Howe-Baker International Management, LLC
    0.10       0.1000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 61 of 78



--------------------------------------------------------------------------------



 



Matrix Management Services, L.L.C. (MATMANSVC)

     
Incorporated Date:
  08/02/1999
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  Howe-Baker International, L.L.C.
Federal Tax ID:
  75-2838621
Principal Place of Business:
  Matrix Engineering, Ltc.
 
  5324 Gorman Rd.
 
  Beaumont, TX 77705
 
  U.S.A.
Registered Agent/Office:
  Mitchell Bernhard
 
  DE

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        
Luke V. Scorsone
  Director   01/01/2004   10/11/2005    

                      Officer   Title   Start Date   Last Elected   End Date    
David L. Anders
  Vice President-Project Support Services   02/03/2005          
Bret E. Hagemeier
  Finance Controller   07/24/2006            
Scott T. Baker
  President   03/24/2006            
Mary C. Bray
  Secretary   07/05/2004   10/11/2005        
Lee Murphy
  Vice President       10/11/2005        
John W. Redmon
  Vice President   10/11/2005            
Luciano Reyes
  Treasurer   07/24/2006            
R. Scott Russell
  Assistant Secretary   08/20/2001   10/11/2005        

Units of Ownership

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
    100.00       100.0000 %        

NM-CBI (NMCBI)

     
Incorporated Date:
  04/01/1985
Incorporated State:
  Trinidad
Country:
  Trinidad
Entity Type:
  CB&I Subsidiary
Principal Place of Business:
  See CBI Company

Common Shares

                     
Number Authorized:
    100.00     Par Value:     0  
Number Issued:
    100.00              
Percent Issued:
    100.00 %            

Comments:  
100 is not correct number of shares. Number in unknown. However, owned 100% by
CBI Company Ltd per Mario Valaperta, 9/23/03.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Company Ltd.
    100.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 62 of 78



--------------------------------------------------------------------------------



 



Neo Creator Co, Limited (NEOCREATOR)

     
Incorporated Date:
  01/24/2003
Incorporated State:
  Bangkok Metropolis, Thailand
Country:
  Thailand
Entity Type:
  CBIBV Subsidiary
Federal Tax ID:
  3 03078978 5
Charter ID:
  Reg. 10254600106
Principal Place of Business:
  16th Floor, Dietheim Tower A
 
  93/1 Wireless Road
 
  Bangkok Metropolis
 
  Thailand

                  Director   Title   Start Date   Last Elected   End Date
Phillip Charles Rose
  Operation Manager   03/10/2003        
Jim Balderstone
  Director   07/12/2006        
Pin-Chung Han
  Director   03/10/2003        
Geoffrey Loft
  Director   07/12/2006        
Keith E. Nockels
  Director   03/10/2003        
Poosit Titanantabutr
  Sales Manager   01/17/2003        

                  Officer   Title   Start Date   Last Elected   End Date
Siwakorn Chornchuen
  Finance & Accounting Manager   03/10/2003        

Common Shares

                     
Number Authorized:
    1,000.00     Par Value:     100 B  
Number Issued:
    1,000.00              
Percent Issued:
    100.00 %            

Comments:  
B = Thai Baht
Group A Shares are numbered 1 — 499
Group B Shares are numbered 500 — 1000

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    499.00       49.9000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Satit Sensupa
    1.00       0.1000 %        
Adisak Poonithet
    1.00       0.1000 %        
Thansammorn Manasarn
    1.00       0.1000 %        
Anawat Malamarn
    1.00       0.1000 %        
Patthara Wasinwatthanapong
    1.00       0.1000 %        
Pongyuth Chueasoey
    1.00       0.1000 %        
Chairat Traisarnsri
    1.00       0.1000 %        
VPPW Business Consultant Ltd.
    494.00       49.4000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 63 of 78



--------------------------------------------------------------------------------



 



Oasis Supply Company Anstalt (OASISANST)

     
Incorporated Date:
  12/21/1973
Incorporated State:
  Vaduz, Liechtenstein
Country:
  Liechtenstein
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  P. O. Box 2750
 
  Dubai
 
  United Arab Emirates
Fiscal Year End:
  12/31
Board Composition:
  Current: ; Min: 1; Max:

                  Director   Title   Start Date   Last Elected   End Date
Andre Leon
  Administrator            
P. Marxer
  Administrator   12/21/1973   08/01/2002    
Harold P. Mercer
  Administrator   01/28/2002   08/01/2002    

Common Shares

                     
Number Authorized:
    1.00     Par Value:   sfr.20,000
Number Issued:
    1.00              
Percent Issued:
    100.00 %            

Comments:  
sfr. = Swiss francs

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Eastern Anstalt
    1.00       100.0000 %        

Oasis Supply Company, Ltd. (OASISLTD)

     
Incorporated Date:
  03/28/1991
Incorporated State:
  Cayman Islands
Country:
  British West Indies
Entity Type:
  Cromartie Trust Subsidiary
Registered Agent/Office:
  Maples and Calder, Attorneys at Law
 
  Ugland House, P.O. Box 309
 
  George Town
 
  Grand Cayman
 
  Cayman Islands, British West Indies
 
  Phone: 1-345-949-8066
Fiscal Year End:
  12/31
Board Composition:
  Current: ; Min: 1; Max: 10

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  President   02/06/2006        
Timothy J. Moran
  Treasurer   08/01/2002        
R. Scott Russell
  Secretary   08/01/2002        

Common Shares

                     
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00              
Percent Issued:
    0.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    2.00              
Percent Outstanding:
    100.00 %            

Comments:  
09/26/1994: Authorized capital reduce from 900,000 shares of US$1.00 each to
50,000 shares of US$1.00 each

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
APS Holdings Co.
    2.00       100.0000 %     100.0000 %

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 64 of 78



--------------------------------------------------------------------------------



 



Oceanic Contractors, Inc. (OCEANIC)

     
Incorporated Date:
  09/14/1964
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
  36-2536765
Principal Place of Business:
  1501 North Division Street
 
  Plainfield, IL 60544
 
  USA
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581
Fiscal Year End:
  12/31
Board Composition:
  Current: 1; Min: ; Max:

                  Director   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  Director   02/06/2006        
Ronald A. Ballschmiede
  Director   06/26/2006        

                  Officer   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  President   02/06/2006        
Luciano Reyes
  Treasurer   02/08/2006        
R. Scott Russell
  Secretary   11/16/1999   09/05/2001    

Common Shares

                     
Number Authorized:
    100,000.00     Par Value:   $ 10.00  
Number Issued:
    45,720.00              
Percent Issued:
    45.72 %            
Treasury Shares:
    0.00              
Number Outstanding:
    45,720.00              
Percent Outstanding:
    100.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    45,720.00       100.0000 %     100.0000 %

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 65 of 78



--------------------------------------------------------------------------------



 



Oxford Metal Supply Limited (OXFORD)

     
Incorporated Date:
  05/09/1960
Incorporated State:
  United Kingdom
Country:
  England
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  20 Eastbourne Terrace
 
  London
 
  United Kingdom
Registered Agent/Office:
  Mary Ryan
 
  20 Eastbourne Terrace
 
  London
 
  United Kingdom

                  Director   Title   Start Date   Last Elected   End Date
Kevin Forder
  Director   01/09/2006        
Duncan MacPhee
  Director   06/22/2004        

                  Officer   Title   Start Date   Last Elected   End Date
Raymond Buckley
  Chairman   10/15/2001   10/15/2001    
Piers Morris
  Secretary   08/03/2004        

Common Shares

                         
Number Authorized:
    100.00     Par Value:     L1.00  
Number Issued:
    100.00                  
Percent Issued:
    100.00 %                

Comments:  
L = English pound

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Constructors Limited
    99.00       99.0000 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
J. Robert McKenzie
    1.00       1.0000 %        

P.T. Chicago Bridge & Iron (PTCBI)

     
Incorporated Date:
  11/14/2000
Incorporated State:
  Indonesia
Country:
  Indonesia
Entity Type:
  CBIBV & CBI Europe BV Subsidiary
Principal Place of Business:
  Jl.Jend Subirman Kav.61-62
 
  Jakarta
 
  INDONESIA

                  Director   Title   Start Date   Last Elected   End Date
Geoff Loft
  Commissioner            
Soedjarwo Sowdjarwo
  Director            

                  Officer   Title   Start Date   Last Elected   End Date
Ping-Chung Han
  Commissioner   07/24/2002        

Common Shares

                         
Number Authorized:
    6,624.00     Par Value:   Rp 1,720,000
Number Issued:
    1,656.00                  
Percent Issued:
    25.00 %                

Comments:  
Rp=Indonesian Rupiah

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 66 of 78



--------------------------------------------------------------------------------



 



Pacific Rim Material Supply Company, Ltd. (PACIFIC)

     
Incorporated Date:
  12/18/1997
Incorporated State:
  Cayman Islands
Country:
  British West Indies
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  P.O. Box 46826
Registered Agent/Office:
  Maples and Calder, Attorneys at Law
Ugland House, P.O. Box 309
George Town
Grand Cayman
Cayman Islands, British West Indies
Phone: 1-345-949-8066
Fiscal Year End:
  12/31
Board Composition:
  Current: ; Min: ; Max: 10

                  Director   Title   Start Date   Last Elected   End Date
Kenneth W. Ford
  Director   08/26/1998   08/26/1998    
Harold P. Mercer
  Director   08/27/2001   08/27/2001    

                  Officer   Title   Start Date   Last Elected   End Date
Kenneth W. Ford
  President   08/26/1998   08/26/1998    
R. Scott Russell
  Secretary   01/01/1998   01/01/1998    

Common Shares

                     
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00              
Percent Issued:
    0.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    2.00              
Percent Outstanding:
    100.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

Southern Tropic Material Supply Company, Ltd. (SOUTHERN)

     
Incorporated Date:
  12/18/1997
Incorporated State:
  Cayman Islands
Country:
  British West Indies
Entity Type:
  CBIBV Subsidiary
Principal Place of Business:
  P.O. Box 46826
Abu Dhabi
United Arab Emirates
Registered Agent/Office:
  Maples and Calder, Attorneys at Law
Ugland House, P.O. Box 309
George Town
Grand Cayman
Cayman Islands, British West Indies
Phone: 1-345-949-8066
Fiscal Year End:
  12/31
Board Composition:
  Current: ; Min: ; Max: 10

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 67 of 78



--------------------------------------------------------------------------------



 



                  Director   Title   Start Date   Last Elected   End Date
Kenneth W. Ford
  Director   08/26/1998   08/26/1998    
Harold P. Mercer
  Director   08/27/2001   08/27/2001    

                  Officer   Title   Start Date   Last Elected   End Date
Kenneth W. Ford
  President   08/26/1998   09/08/1998    
R. Scott Russell
  Secretary   01/01/1998   01/01/1998    
Robert H. Wolfe
  Assistant Secretary            

Common Shares

                     
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00              
Percent Issued:
    0.00 %            
Treasury Shares:
    0.00              
Number Outstanding:
    2.00              
Percent Outstanding:
    100.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

Tank Constructors Limited (TANK)

     
Incorporated State:
  London
Country:
  United Kingdom
Registered Agent/Office:
  20 Eastbourne Terrace, London W2 6LE
 
  20 Eastbourne Terrace
 
  London
 
  London

                  Director   Title   Start Date   Last Elected   End Date
Raymond Buckley
  Director            

                  Officer   Title   Start Date   Last Elected   End Date
Piers Morris
  Secretary            

UltraPure Services, Inc. (00019)

     
Incorporated Date:
  10/12/2000
Incorporated State:
  Delaware
Country:
  U.S.A.
Entity Type:
  CB&I Subsidiary
Federal Tax ID:
  75-2903851
Principal Place of Business:
  2009 McKenzie
 
  Suite 124
 
  Carrollton, TX 75006-8366
 
  U.S.A.
Registered Agent/Office:
  The Corporation Trust Company
 
  Corporation Trust Center
 
  1209 Orange Street
 
  Wilmington, DE 19801
 
  U.S.A.
 
  Phone: 302-658-7581
Fiscal Year End:
  12/31
Board Composition:
  Current: 2; Min: 2; Max:

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 68 of 78



--------------------------------------------------------------------------------



 



                  Director   Title   Start Date   Last Elected   End Date
James E. Bollweg
  Director   10/18/2000   10/18/2000    
T G Browne
  Director            

                  Officer   Title   Start Date   Last Elected   End Date
Philip K. Asherman
  President   02/06/2006        
T G Browne
  Treasurer            
R. Scott Russell
  Secretary   10/18/2000   10/18/2000    

Common Shares

                     
Number Authorized:
    1,000.00     Par Value:   $ 1.00  
Number Issued:
    1,000.00              
Percent Issued:
    100.00 %            

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %        

WOODLANDS INTERNATIONAL INSURANCE COMPANY (WOODLANDS)

     
Incorporated Date:
  12/16/2003
Country:
  Ireland
Charter ID:
  379505
Principal Place of Business:
  3rd Floor, St. James House
 
  Adelaide Road
 
  Dublin2
 
  Ireland

                  Director   Title   Start Date   Last Elected   End Date
Robert Havlick
  Director   02/28/2005        
Brian McDonagh
  Director   02/28/2005        
Timothy Moran
  Director   02/28/2005        

                  Officer   Title   Start Date   Last Elected   End Date
Bradwell Limited
  Secretary            

Ordinary

         
Number Authorized:
    5,000,000.00  
Number Issued:
    860,000.00  
Percent Issued:
    17.20 %

Comments:  
5,000,000 at US$1.00 and 1,000,000 at Euro 1 each

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    860,000.00       100.0000 %        

Schedules to the 5 Year Series A
Letter of Credit and Term Loan Agreement

 

Page 69 of 78



--------------------------------------------------------------------------------



 



5.04 (c) — Restrictions

         
1)
  CBI Constructors Pty. Ltd.   (Borrower)
 
  Australia and New Zealand    
 
  Banking Group Limited   (Bank)
 
       
 
  Restriction/Condition   Borrower undertakes to obtain the consent of the Bank
in writing prior to the remittance of monies by way of a loan or dividend
 
       
2)
  CBI Constructors Pty. Ltd.   (Borrower)
 
  HSBC Bank   (Bank)
 
       
 
  Restriction/Condition   Borrower undertakes to obtain the consent of the Bank
in writing prior to the remittance of monies by way of a loan or dividend
 
       
2)
  CBI Constructors S.A.    
 
  (Pty.) Limited   (Borrower)
 
       
 
  Restriction/Condition   As a non-resident controlled company; Borrower must be
capitalized in an amount not less than one third of its shareholders’ loan
funds. Dividend payments are subject to 12.5% secondary tax.

      Schedules to the 5 Year Series A     Letter of Credit and Term Loan
Agreement    

Page 70 of 78

 

 



--------------------------------------------------------------------------------



 



Schedule 5.05 — Financial Statements
Refer to the prior posting of the following documents on Intralinks:
2002 Annual Report
2003 Annual Report
2004 Annual Report
2005 Annual Report
June 30, 2006 Form 10-Q

      Schedules to the 5 Year Series A     Letter of Credit and Term Loan
Agreement    

Page 71 of 78

 

 



--------------------------------------------------------------------------------



 



Schedule 5.08 — Litigation
Antitrust Proceedings — In October 2001, the U.S. Federal Trade Commission (the
“FTC” or the “Commission”) filed an administrative complaint (the “Complaint”)
challenging our February 2001 acquisition of certain assets of the Engineered
Construction Division of Pitt-Des Moines, Inc. (“PDM”) that we acquired together
with certain assets of the Water Division of PDM (the Engineered Construction
and Water Divisions of PDM are hereafter sometimes referred to as the “PDM
Divisions”). The Complaint alleged that the acquisition violated Federal
antitrust laws by threatening to substantially lessen competition in four
specific markets in the United States: liquefied nitrogen, liquefied oxygen and
liquefied argon (LIN/LOX/LAR) storage tanks; liquefied petroleum gas
(LPG) storage tanks; liquefied natural gas (LNG) storage tanks and associated
facilities; and field erected thermal vacuum chambers (used for the testing of
satellites) (the “Relevant Products”).
In June 2003, an FTC Administrative Law Judge ruled that our acquisition of PDM
assets threatened to substantially lessen competition in the four business lines
identified above and ordered us to divest within 180 days of a final order all
physical assets, intellectual property and any uncompleted construction
contracts of the PDM Divisions that we acquired from PDM to a purchaser approved
by the FTC that is able to utilize those assets as a viable competitor.
We appealed the ruling to the full Federal Trade Commission. In addition, the
FTC Staff appealed the sufficiency of the remedies contained in the ruling to
the full Federal Trade Commission. On January 6, 2005, the Commission issued its
Opinion and Final Order. According to the FTC’s Opinion, we would be required to
divide our industrial division, including employees, into two separate operating
divisions, CB&I and New PDM, and to divest New PDM to a purchaser approved by
the FTC within 180 days of the Order becoming final. By order dated August 30,
2005, the FTC issued its final ruling substantially denying our petition to
reconsider and upholding the Final Order as modified.
We believe that the FTC’s Order and Opinion are inconsistent with the law and
the facts presented at trial, in the appeal to the Commission, as well as new
evidence following the close of the record. We filed a petition for review of
the FTC Order and Opinion with the United States Court of Appeals for the Fifth
Circuit. We are not required to divest any assets until we have exhausted all
appeal processes available to us, including the United States Supreme Court.
Because (i) the remedies described in the Order and Opinion are neither
consistent nor clear, (ii) the needs and requirements of any purchaser of
divested assets could impact the amount and type of possible additional assets,
if any, to be conveyed to the purchaser to constitute it as a viable competitor
in the Relevant Products beyond those contained in the PDM Divisions, and
(iii) the demand for the Relevant Products is constantly changing, we have not
been able to quantify the potential effect on our financial statements. The
divested entity could include, among other things, certain fabrication
facilities, equipment, contracts and employees of CB&I. The remedies contained
in the Order, depending on how and to the extent they are implemented to
establish a viable competitor in the Relevant Products, could have an adverse
effect on us, including the possibility of a potential write-down of the net
book value of divested assets, a loss of revenue relating to divested contracts
and costs associated with a divestiture.

     
 
   
Schedules to the 5 Year Series A
   
Letter of Credit and Term Loan Agreement
   

Page 72 of 78

 

 



--------------------------------------------------------------------------------



 



Schedule 5.08 — Litigation
Securities Class Action — A class action shareholder lawsuit was filed on
February 17, 2006 against us, Gerald M. Glenn, Robert B. Jordan and Richard E.
Goodrich in the United States District Court for the Southern District of New
York entitled Welmon v. Chicago Bridge & Iron Company N.V., et. al. (No. 06 CV
1283). The Complaint was filed on behalf of a purported class consisting of all
those who purchased or otherwise acquired our securities from March 9, 2005
through February 3, 2006 and were damaged thereby.
The action asserts claims under the U.S. securities laws and alleges, among
other things, that we, in connection with various public statements made by the
defendants during the class period, misapplied percentage-of-completion
accounting and did not follow our publicly stated revenue recognition policies.
Since the initial lawsuit, other suits containing substantially similar
allegations and with similar, but not exactly the same, class periods were
filed.
On July 5, 2006, a single Consolidated Amended Complaint was filed in the Welmon
action in the Southern District of New York consolidating all previously filed
actions. On August 16, 2006, we and the individual defendants filed a motion to
dismiss the Complaint, which is currently scheduled to be heard by the Court on
November 7, 2006 after briefing is completed. Although we believe that we have
meritorious defenses to the claims made in the above action and intend to
contest it vigorously, an adverse resolution of the action could have a material
adverse effect on our financial position and results of operations in the period
in which the lawsuit is resolved.
Environmental Matters — Our operations are subject to extensive and changing
U.S. federal, state and local laws and regulations and laws outside the U.S.
establishing health and environmental quality standards, including those
governing discharges and pollutants into the air and water and the management
and disposal of hazardous substances and wastes. This exposes us to potential
liability for personal injury or property damage caused by any release, spill,
exposure or other accident involving such substances or wastes.
In connection with the historical operation of our facilities, substances which
currently are or might be considered hazardous were used or disposed of at some
sites that will or may require us to make expenditures for remediation. In
addition, we have agreed to indemnify parties to whom we have sold facilities
for certain environmental liabilities arising from acts occurring before the
dates those facilities were transferred. We are not aware of any manifestation
by a potential claimant of its awareness of a possible claim or assessment with
respect to any such facility.
We believe that we are currently in compliance, in all material respects, with
all environmental laws and regulations. We do not anticipate that we will incur
material capital expenditures for environmental controls or for investigation or
remediation of environmental conditions during the remainder of 2006 or 2007.
Asbestos Litigation — We are a defendant in a number of lawsuits wherein
plaintiffs allege exposure to asbestos due to work we may have performed at
various locations. We have never been a manufacturer, distributor or supplier of
asbestos products. As of September 30, 2006, the claims alleging exposure to
asbestos that have been resolved have been dismissed or settled for an average
settlement amount per claim of approximately one thousand dollars.

      Schedules to the 5 Year Series A     Letter of Credit and Term Loan
Agreement    

Page 73 of 78

 

 



--------------------------------------------------------------------------------



 



Schedule 5.08 — Litigation
With respect to unasserted asbestos claims, we cannot identify a population of
potential claimants with sufficient certainty to determine the probability of a
loss and to make a reasonable estimate of liability, if any.
We review each case on its own merits and make accruals based on the probability
of loss and our ability to estimate the amount of liability and related
expenses, if any. We do not currently believe that any unresolved asserted
claims will have a material adverse effect on our future results of operations
or financial position and at September 30, 2006 we had accrued $900,000 for
liability and related expenses. We are unable to quantify estimated recoveries
for recognized and unrecognized contingent losses, if any, that may be expected
to be recoverable through insurance, indemnification arrangements or other
sources because of the variability in the coverage amounts, deductibles,
limitations and viability of carriers with respect to our insurance policies for
the years in question.
Other — We were served with subpoenas for documents on August 15, 2005 and
January 24, 2006 by the Securities and Exchange Commission in connection with
its investigation titled “In the Matter of Halliburton Company, File
No. HO-9968,” relating to an LNG construction project on Bonny Island, Nigeria,
where we served as one of several subcontractors to a Halliburton affiliate. We
are cooperating fully with such investigation.

      Schedules to the 5 Year Series A     Letter of Credit and Term Loan
Agreement    

Page 74 of 78

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15 — Existing Debt, Undrawn Reimbursement Obligations,
Future Liens (w/o duplication)
5.15 (a)(i): Indebtedness as of June 30, 2006

                          In 000’s of             US$ Equivalent   Company    
Party   Outstanding  
 
             
CBI Venezolana S.A.
    Venezolano de Credito     652  
Callidus Technologies
          643  
Chicago Bridge & Iron Company N.V.,
(GRAPHIC) [h69737c9652401.gif]            
CB&I Constructors, Inc.,
           
CBI Services, Inc.,
           
Chicago Bridge & Iron Company (Delaware),
  Various Private        
CB&I Tyler Company,
  Placement Lenders     50,000  

5.15 (a)(ii): Undrawn Obligations Reimbursement Obligations as of June 30, 2006
See attached LC and Surety Bond reports
5.15 (b): Future Liens
None agreed or consented as of Closing

      Schedules to the 5 Year Series A     Letter of Credit and Term Loan
Agreement    

Page 75 of 78

 

 



--------------------------------------------------------------------------------



 



Schedule 7.03 — Liens
None

      Schedules to the 5 Year Series A     Letter of Credit and Term Loan
Agreement    

Page 76 of 78

 

 



--------------------------------------------------------------------------------



 



Schedule 7.10 — Permitted Investments
The Company has investments in the following list of entities:
Arabian CBI Ltd.
Arabian CBI Tank Manufacturing Company Limited
CBI (Malaysia) Sdn. Bhd.
CBI/ST Limited
Chicago Bridge & Iron Company (Egypt) LLC
Horton CBI, Limited
CBI (Philippines) Inc.
CBI (Thailand) Limited
Chicago Bridge & Iron Company & Co. L.L.C.
Please refer to Schedule 5.04 for a more detailed presentation.

      Schedules to the 5 Year Series A     Letter of Credit and Term Loan
Agreement    

Page 77 of 78

 

 



--------------------------------------------------------------------------------



 



Schedule 7.11(h) — Contingent Liabilities
As of June 30, 2006
See the attached list LC and Surety Bond reports, also referenced as 5.15(a)(ii)
under Schedule 5.15

      Schedules to the 5 Year Series A     Letter of Credit and Term Loan
Agreement    

Page 78 of 78

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — LC’s Surety Bonds
CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of June 30, 2006

                                                                               
              Value in                                                 currency
    Value in   Entity   LC Number   Issued by   Beneficiary   Purpose   Issued  
  Expiry Date     Currency   of issue     USD  
98 CMP BV
  SB 11280   ABN Amro Bank - Dubai   PFD (UK) Limited   Performance    
1/14/2004       1/1/2007     0     0       784,386  
98 CMP BV
  2004.000.634 / 10847 AA 00019   ABN Amro Bank - Dubai   PFD (UK) LIMITED  
Performance     1/13/2004       1/13/2007     0     0       784,386  
68 CBI Eastern Anstalt
  PPU/LA7801   ABN Amro Bank - Dubai   Jebel Ali Free Zone Authority   Labor
Guarantee     2/27/2001       3/1/2007     AED     50,000       13,611  
68 CBI Eastern Anstalt
  008330/0000/00   ABN Amro Bank - Dubai   Ministry of Labor   Labor Guarantee  
  7/24/2001       7/23/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  LA9275   ABN Amro Bank - Dubai   Ministry of Labor   Labor Guarantee    
5/2/2002       5/2/2007     AED     30,000       8,166  
68 CBI Eastern Anstalt
  0008302/0000/00   ABN Amro Bank - Dubai   Ministry of Labor   Labor Guarantee
    7/15/2001       10/15/2006     AED     24,000       6,533  
68 CBI Eastern Anstalt
  LA12751   ABN Amro Bank - Dubai   Jebel Ali Free Zone Authority   Labor
Guarantee     3/10/2005       3/9/2007     AED     50,000       13,611  
73 CBI Constructors FZE
  PPU/LA8838   ABN Amro Bank - Dubai   Jebel Ali Free Zone Authority   Labor
Guarantee     7/26/2001       7/25/2006     AED     75,000       20,416  
61 CBI Constructors Pty (Australia)
  3325392   ANZ Australian-New Zealand Banking Group   Blacktown Council  
Financial     7/6/1992       10/10/2006     AUD     84,500       61,677  
61 CBI Constructors Pty (Australia)
  3335992   ANZ Australian-New Zealand Banking Group   Shepparton Waterboard  
Performance     11/25/1992       10/10/2006     AUD     7,996       5,836  
61 CBI Constructors Pty (Australia)
  98385   ANZ Australian-New Zealand Banking Group   Blacktown City Council  
Financial     12/15/1998       10/10/2006     AUD     66,000       48,173  
61 CBI Constructors Pty (Australia)
  21197   ANZ Australian-New Zealand Banking Group   Internal Revenue PNG  
Financial     10/16/1997       10/31/2006     PGK     32,528       10,464  
61 CBI Constructors Pty (Australia)
  29070196-A   ANZ Australian-New Zealand Banking Group   Collector of Customs
PNG   Financial     7/13/1996       3/31/2007     PGK     4,598       1,479  
69 Arabian CBI Ltd
  OG303780DAM   Arab National Bank   Saudi Archirodon   Performance     5/4/2004
      9/30/2006     SAR     4,175,000       1,113,139  
69 Arabian CBI Ltd
  OG303262DAM   Arab National Bank   National Contracting Company   Retention  
  11/15/2003       9/30/2006     0     0       529,850  
584 CB & I (UK)
  MRGI4811445   Barclays Bank   Grain LNG Limited   Performance     8/4/2005    
  11/27/2010     GBP     12,383,106       22,487,102  
45 Central Trading Company Ltd
  BMCH88830OS   BMO Bank of Montreal   Abastecedora de Combustibles S.A.  
Performance     10/22/2004       8/31/2006     0     0       474,702  
58 CB & I (UK)
  BMCH16688OS   BMO Bank of Montreal   Citibank International PLC   Warranty    
6/12/2003       1/30/2007     GBP     117,000       212,466  
92 Howe Baker Engineers
  BMTO102623OG   BMO Bank of Montreal   Raffineria Di Milazzo S.c.P.A.   Advance
    5/19/2005       4/1/2007     0     0       306,600  
94 Callidus Technologies LLC
  BMCH16694OS   BMO Bank of Montreal   Jubail United Petrochemical   Performance
    6/28/2002       7/8/2006     0     0       353,098  
94 Callidus Technologies LLC
  BMCH16708OS   BMO Bank of Montreal   KJT Engenharia Materiais E Servicos Para
A Industr   Warranty     4/24/2003       8/29/2006     0     0       55,365  
94 Callidus Technologies LLC
  BMCH16712OS   BMO Bank of Montreal   Technip Benelux B.V.   Warranty    
6/20/2003       6/30/2006     EUR     23,126       29,021  
55 Horton CBI, Ltd
  BMCH16684OS   BMO Bank of Montreal   Imperial Oil ltd   Performance    
8/5/2002       12/31/2007     CAD     150,000       133,916  
68 CBI Eastern Anstalt
  EBI-PBG-0200596   Emirates Bank Int’l   Enel Power SpA   Performance    
3/20/2002       7/25/2006     0     0       560,000  
68 CBI Eastern Anstalt
  EBI1OG06002669   Emirates Bank Int’l   Nouman Fouad Trading   Financial    
6/18/2006       5/28/2007     AED     6,000,000       1,633,260  
68 CBI Eastern Anstalt
  EBI1OG06002754   Emirates Bank Int’l   Enoc Processing Company LLC  
Performance     6/22/2006       6/27/2007     0     0       751,000  
68 CBI Eastern Anstalt
  EBI1OG06002905   Emirates Bank Int’l   Contracting and Trading Co. "CAT"  
Performance     6/29/2006       1/24/2007     0     0       117,994  
02 CBI Foreign
  EBI-PFG-0200344   Emirates Bank Int’l   Saudi Aramco - Qatif   Performance    
2/19/2002       7/1/2006     0     0       5,786,135  
69 Arabian CBI Ltd
  EBI1OG06001334   Emirates Bank Int’l   AMC Industrial Construction Company
Limited   Advance     3/30/2006       2/26/2008     0     0       2,556,120  
61 CBI Constructors Pty (Australia)
  30068   HSBC   Paramount (WA) PTY Ltd.   Retention     8/15/2003      
10/18/2006     AUD     2,598,186       1,896,416  
61 CBI Constructors Pty (Australia)
  40029   HSBC   Henry Walker Eltin Contracting Pty. Ltd.   Performance    
4/2/2004       11/8/2006     AUD     830,710       606,335  
61 CBI Constructors Pty (Australia)
  40062   HSBC   Worsley Alumina Pty Ltd.   Performance     7/26/2004      
10/26/2006     AUD     378,510       276,274  
61 CBI Constructors Pty (Australia)
  40063   HSBC   Worsley Alumina Pty. Ltd.   Performance     7/26/2004      
10/26/2006     AUD     378,510       276,274  
61 CBI Constructors Pty (Australia)
  20095   HSBC   ANZ Bank   Financial     12/24/2003       9/30/2006     AUD    
1,330,000       970,767  
61 CBI Constructors Pty (Australia)
  40013   HSBC   John & Susan Kupferman   Financial     2/19/2004      
1/12/2008     AUD     61,500       44,889  
61 CBI Constructors Pty (Australia)
  40114   HSBC   Ravensthorpe Nickel Corporation   Performance     12/24/2004  
    12/24/2006     AUD     1,781,140       1,300,054  
61 CBI Constructors Pty (Australia)
  40115   HSBC   Ravensthorpe Nickel Operations   Performance     12/24/2004    
  12/24/2006     AUD     1,781,140       1,300,054  
61 CBI Constructors Pty (Australia)
  40116   HSBC   Ravensthorpe Nickel Operations   Advance     12/24/2004      
12/24/2006     AUD     3,562,280       2,600,108  
61 CBI Constructors Pty (Australia)
  50023   HSBC   Worsley Alumina Pty Australia   Performance     4/5/2005      
10/5/2006     AUD     1,500,000       1,094,850  
61 CBI Constructors Pty (Australia)
  50024   HSBC   Worsley Alumina Pty Australia   Performance     4/5/2005      
10/28/2006     AUD     1,500,000       1,094,850  
61 CBI Constructors Pty (Australia)
  50046   HSBC   Ravensthorpe Nickel Operations   Performance     5/13/2005    
  10/13/2006     AUD     284,910       207,956  
61 CBI Constructors Pty (Australia)
  50047   HSBC   Ravensthorpe Nickel Operations   Advance     5/13/2005      
10/13/2006     AUD     569,820       415,912  
61 CBI Constructors Pty (Australia)
  50048   HSBC   Ravensthorpe Nickel Operations   Performance     5/13/2005    
  10/13/2006     AUD     284,910       207,956  
61 CBI Constructors Pty (Australia)
  50054   HSBC   Water Corporation   Performance     5/19/2005       10/19/2006
    AUD     159,137       116,154  
61 CBI Constructors Pty (Australia)
  50125   HSBC   Vopak Terminal Australia Pty Ltd.-Botany Bay   Performance    
10/12/2005       12/21/2007     AUD     1,419,871       1,036,364  
61 CBI Constructors Pty (Australia)
  50126   HSBC   Vopak Terminal Australia Pty Ltd - Darwin   Performance    
10/12/2005       9/29/2006     AUD     455,172       332,230  
61 CBI Constructors Pty (Australia)
  50127   HSBC   Vopak Terminal Australia Pty Ltd - Darwin   Performance    
10/12/2005       9/29/2007     AUD     455,172       332,230  
61 CBI Constructors Pty (Australia)
  50128   HSBC   Vopak Terminal Australia Pty Ltd - Botany Bay   Performance    
10/12/2005       12/21/2006     AUD     1,419,871       1,036,364  
117 Pacific Rim-Fujian Br.
  PEBPTH050060   HSBC - Australia   CNOOC Fujian   Performance     6/8/2005    
  6/8/2013     0     0       10,025,325  
117 Pacific Rim-Fujian Br.
  APGTH050061   HSBC - Australia   CNOOC Fujian   Advance     6/8/2005      
6/8/2008     0     0       4,545,547  
117 Pacific Rim-Fujian Br.
  APGPTH050065   HSBC - Australia   CNOOC Fujian   Advance     6/8/2005      
6/8/2008     0     0       2,272,774  
117 Pacific Rim-Fujian Br.
  APGPTH050066-   HSBC - Australia   CNOOC Fujian   Advance     6/8/2005      
6/8/2008     0     0       2,272,774  
116 WOFE (Engg. & Construction)
  APGPTH050062   HSBC - Australia   CNOOC Fujian   Advance     6/8/2005      
6/8/2008     CNY     2,115,001       264,164  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — LC’s Surety Bonds
CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of June 30, 2006

                                                                               
              Value in                                                 currency
    Value in   Entity   LC Number   Issued by   Beneficiary   Purpose   Issued  
  Expiry Date     Currency   of issue     USD  
116 WOFE (Engg. & Construction)
  APGPTH50163   HSBC - Australia   CNOOC - FUJIAN   Advance     12/22/2005      
6/8/2008     CNY     1,700,794       212,429  
77 CBI ST Limited(Thailand)
  PEBPTH050074 / 50074   HSBC - Australia   Terminals Pty Ltd.   Performance    
6/20/2005       6/29/2007     THB     3,189,962       82,939  
77 CBI ST Limited(Thailand)
  60068   HSBC - Australia   ABB Process Solutions & Services S.p.A   Advance  
  5/11/2006       6/18/2007     0     0       361,061  
77 CBI ST Limited(Thailand)
  60069   HSBC - Australia   ABB Process Solutions & Services S.p.A  
Performance     5/11/2006       6/18/2009     0     0       361,061  
11 Pacific Rim Material Supply Company
  60070   HSBC - Australia   ABB Process Solutions & Servicess S.p.A   Advance  
  5/11/2006       12/30/2006     0     0       661,878  
11 Pacific Rim Material Supply Company
  60071   HSBC - Australia   ABB Processs Solutions & Services S.p.A.   Advance
    5/11/2006       12/30/2006     0     0       165,470  
11 Pacific Rim Material Supply Company
  60072   HSBC - Australia   ABB Process Solutions & Services S.p.A  
Performance     5/11/2006       6/18/2009     0     0       339,039  
505 CBI Europe BV (China)
  60045   HSBC - Australia   Zhejiang China   Bid     3/3/2006       9/3/2006  
  0     0       100,000  
505 CBI Europe BV (China)
  60052   HSBC - Australia   Shanghai LNG Company   Bid     3/24/2006      
9/24/2006     0     0       200,000  
508 CBI Europe/Chengda Cons
  APGPTH050063   HSBC - Australia   CNOOC Fujian   Advance     6/8/2005      
6/8/2008     0     0       934,229  
508 CBI Europe/Chengda Cons
  60004   HSBC - Australia   CNOOC - Fujian   Advance     1/11/2006      
1/10/2008     CNY     414,207       51,734  
508 CBI Europe/Chengda Cons
  APGPTH50162   HSBC - Australia   CNOOC-FUJIAN   Advance     12/22/2005      
6/8/2008     0     0       667,000  
509 CHENGDA
  APGPTH050064   HSBC - Australia   CNOOC Fujian   Advance     6/8/2005      
6/8/2008     CNY     9,725,877       1,214,762  
509 CHENGDA
  APGPTH50161   HSBC - Australia   CNOOC-FUJIAN   Advance     12/22/2005      
6/8/2008     CNY     8,810,501       1,100,432  
23 CBI Overseas, LLC
  REB/CCO/052296/B / PEB SGH 051713   HSBC - Bank Middle East   Exxon Mobil Asia
Pacific Pte Ltd.   Retention     6/23/2005       7/31/2006     SGD     1,780,000
      1,114,173  
68 CBI Eastern Anstalt
  PEB/CCO/061333/B / PEB DOH 061055   HSBC - Bank Middle East   Fluor Mideast
Limited   Performance     4/3/2006       6/16/2009     0     0       15,398,782
 
68 CBI Eastern Anstalt
  APG/CCO/510392/B   HSBC - Bank Middle East   Snamprogetti S.p.A  
Advance/Retention     9/28/2005       5/4/2008     0     0       14,000,000  
68 CBI Eastern Anstalt
  PEB/CCO/510393/B   HSBC - Bank Middle East   Snamprogetti S.p.A.   Performance
    9/28/2005       3/3/2010     0     0       14,000,000  
68 CBI Eastern Anstalt
  GTE/CCO/520451/B   HSBC - Bank Middle East   Snamprogetti S.p.A.   Performance
    12/12/2005       7/12/2006     0     0       32,061  
68 CBI Eastern Anstalt
  GTE/CCO/066945/B   HSBC - Bank Middle East   Snamprogetti SPA   Performance  
  4/6/2006       9/30/2006     0     0       804,193  
68 CBI Eastern Anstalt
  GTE/CCO/065696/B   HSBC - Bank Middle East   Snamprogetti S.P.A   Performance
    2/14/2006       7/31/2006     0     0       4,630,125  
68 CBI Eastern Anstalt
  PEB/CCO/037573/B   HSBC - Bank Middle East   Chiyoda Snamprogetti & Co W.L.L.
  Performance     8/24/2003       9/19/2007     0     0       4,835,312  
68 CBI Eastern Anstalt
  PEB/CCO/047267/B   HSBC - Bank Middle East   Chiyoda Snamprogetti & Co W.L.L.
  Performance     6/29/2004       5/30/2008     0     0       4,410,312  
68 CBI Eastern Anstalt
  PEB/CCO/055418/B   HSBC - Bank Middle East   Chiyoda Snamprogetti & Co. W.L.L.
  Performance     1/25/2005       6/30/2006     0     0       80,000  
68 CBI Eastern Anstalt
  PEB/CCO/055419/B   HSBC - Bank Middle East   Chiyoda Snamprogetti & Co. W.L.L.
  Performance     1/25/2005       10/31/2006     0     0       19,500  
68 CBI Eastern Anstalt
  PEB/CCO/057325/B   HSBC - Bank Middle East   Arabian Bemco Contracting Co.
Ltd.   Performance     5/5/2005       6/30/2007     0     0       76,250  
68 CBI Eastern Anstalt
  PEB/CCO/053673/B   HSBC - Bank Middle East   SNC-Lavalin Gulf Contractors  
Performance     8/10/2005       7/10/2006     0     0       146,600  
68 CBI Eastern Anstalt
  PEB/CCO/044089/B / PEB DOH 042531   HSBC - Bank Middle East   Qatar Fuel
(WOQOD)   Performance     11/24/2004       12/31/2006     QAR     775,000      
212,234  
68 CBI Eastern Anstalt
  GTE/CCO/066195/B   HSBC - Bank Middle East   Snamprogetti S.P.A   Performance
    3/8/2006       8/31/2006     0     0       3,000,364  
68 CBI Eastern Anstalt
  APG/CCO/057459/B   HSBC - Bank Middle East   SNC Lavalin Gulf Contractors  
Advance     5/14/2005       7/14/2006     0     0       146,600  
68 CBI Eastern Anstalt
  GTE/CCO/065695/B   HSBC - Bank Middle East   Snamprogetti S.P.A   Performance
    2/14/2006       7/31/2006     0     0       2,765,251  
101 CBI Company & Co. LLC
  PEB/CCO/038279/B   HSBC - Bank Middle East   JGC Corporation   Performance    
10/23/2003       7/1/2006     0     0       867,435  
101 CBI Company & Co. LLC
  APG/CCO/053010/G / APG BAF 050034   HSBC - Bank Middle East   Oman Proman
Contracting and Trading LLC   Advance     6/28/2005       12/31/2007     0     0
      1,000,000  
12 Arabian Gulf Material Supply Company
  APG/CCO/052670/B / 2015   HSBC - Bank Middle East   Proman GmbH   Advance    
6/24/2005       1/20/2007     0     0       970,000  
68 CBI Eastern Anstalt
  PEB/CCO/510045/B   HSBC - Bank Middle East   Chiyoda Snamprogetti & Co W.L.L.
  Performance     9/13/2005       12/26/2007     0     0       41,000  
68 CBI Eastern Anstalt
  GTE/CCO/066946/B   HSBC - Bank Middle East   Snamprogetti SPA   Performance  
  4/6/2006       9/30/2006     0     0       3,713,719  
69 Arabian CBI Ltd
  PEB/CCO/059289/B   HSBC - Bank Middle East   JGC Arabia Limited   Performance
    8/8/2005       8/8/2006     SAR     6,476,250       1,726,698  
69 Arabian CBI Ltd
  APG/CCO/059288/B   HSBC - Bank Middle East   JGC Arabia Limited   Advance    
8/8/2005       8/8/2006     SAR     2,276,250       606,894  
69 Arabian CBI Ltd
  GTE/CCO/510450/B   HSBC - Bank Middle East   JGC Arabia Limited   Advance    
10/1/2005       10/1/2006     SAR     14,700,000       3,919,314  
72 Oasis Supply Company Anstalt
  PEB/CCO/059290/B   HSBC - Bank Middle East   JGC Corporation   Performance    
8/6/2005       8/6/2006     0     0       100,000  
72 Oasis Supply Company Anstalt
  GTE/CCO/511052/B   HSBC - Bank Middle East   JGC Corporation   Advance    
11/1/2005       11/1/2006     0     0       350,000  
72 Oasis Supply Company Anstalt
  GTE/CCO/512138/B   HSBC - Bank Middle East   JGC Corporation   Advance    
1/3/2006       1/3/2007     0     0       100,000  
69 Arabian CBI Ltd
  GTE/CCO/512137/B   HSBC - Bank Middle East   JGC Arabia Limited   Advance    
1/3/2006       1/3/2007     SAR     4,200,000       1,119,804  
68 CBI Eastern Anstalt
  LG2002382   Lloyds TSB Bank   Technip Italy S.p.A.   Performance     7/29/2002
      12/31/2006     0     0       1,199,643  
68 CBI Eastern Anstalt
  G027961   Mashreq Bank   Eastern Bechtel Co. Ltd.   Performance     4/28/2002
      3/28/2007     0     0       22,577  
68 CBI Eastern Anstalt
  G027962   Mashreq Bank   Eastern Bechtel Co. Ltd.   Retention     4/28/2002  
    3/28/2007     0     0       22,577  
68 CBI Eastern Anstalt
  G032738   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    2/3/2003       2/2/2007     AED     135,000       36,748  
68 CBI Eastern Anstalt
  G030505   Mashreq Bank   Ministry of Labor   Labor Guarantee     9/11/2002    
  9/10/2006     AED     15,000       4,083  
68 CBI Eastern Anstalt
  G031219   Mashreq Bank   Ministry of Labor   Labor Guarantee     10/21/2002  
    10/21/2006     AED     18,000       4,900  
68 CBI Eastern Anstalt
  G031797   Mashreq Bank   Ministry of Labor   Labor Guarantee     12/1/2002    
  11/29/2006     AED     51,000       13,883  
68 CBI Eastern Anstalt
  G032192   Mashreq Bank   Ministry of Labor   Labor Guarantee     12/30/2002  
    12/28/2006     AED     51,000       13,883  
68 CBI Eastern Anstalt
  G034082   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     4/22/2003       4/20/2007     AED     93,000       25,316  
68 CBI Eastern Anstalt
  G033317   Mashreq Bank   Ministry of Labor & Social Affairs - Labor Sector  
Labor Guarantee     3/10/2003       3/9/2007     AED     9,000       2,450  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — LC’s Surety Bonds
CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of June 30, 2006

                                                                               
              Value in                                                 currency
    Value in   Entity   LC Number   Issued by   Beneficiary   Purpose   Issued  
  Expiry Date     Currency   of issue     USD  
68 CBI Eastern Anstalt
  G033588   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     3/25/2003       3/24/2007     AED     81,000       22,049  
68 CBI Eastern Anstalt
  G041536   Mashreq Bank   Ministry of Labor and Social Affair   Labor Guarantee
    8/8/2004       10/7/2006     AED     42,000       11,433  
68 CBI Eastern Anstalt
  G041830   Mashreq Bank   Ministry of Labor and Social Affair   Labor Guarantee
    8/23/2004       10/22/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G041943000   Mashreq Bank   Ministry of Labor and Social Affair   Labor
Guarantee     8/29/2004       10/28/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G042249000   Mashreq Bank   Ministry of Labor and Social Affair   Labor
Guarantee     9/15/2004       10/14/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G033066   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     2/24/2003       2/23/2007     AED     24,000       6,533  
68 CBI Eastern Anstalt
  G034167   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     4/27/2003       4/26/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G044076   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     1/6/2005       2/5/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G044192   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     1/15/2005       1/14/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G044292   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     1/18/2005       1/17/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G044485   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     2/1/2005       1/31/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G044693   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     2/13/2005       2/12/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G046934   Mashreq Bank   Ministry of Labor and Social Affairs-Labor Secto  
Labor Guarantee     6/12/2005       6/11/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G047122   Mashreq Bank   Ministry of Labor and Social Affair   Labor Guarantee
    6/25/2005       7/24/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G047228   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     6/28/2005       6/27/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G047498   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     7/11/2005       7/10/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G047848   Mashreq Bank   Ministry of Labor and Social Affairs-Labor Sector  
Labor Guarantee     8/2/2005       8/1/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G047973   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     8/11/2005       8/10/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G048182   Mashreq Bank   Ministry of Labor and Social Affair - Labor Secto  
Labor Guarantee     8/23/2005       10/22/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G048313   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     8/30/2005       10/29/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G048417   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     9/7/2005       10/6/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G048567   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     9/14/2005       10/13/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G048832   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     9/29/2005       10/28/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G048838   Mashreq Bank   Ministry of Economy and Planning   Labor Guarantee  
  10/1/2005       10/30/2007     AED     50,000       13,611  
68 CBI Eastern Anstalt
  G048837   Mashreq Bank   Ministry of Economy and Plannning   Labor Guarantee  
  10/1/2005       10/30/2007     AED     50,000       13,611  
68 CBI Eastern Anstalt
  G042480   Mashreq Bank   Ministry of Labor and Social Affair   Labor Guarantee
    9/27/2004       9/26/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G042598   Mashreq Bank   Ministry of Labor and Social Affair   Labor Guarantee
    10/4/2004       10/3/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G042845   Mashreq Bank   Ministry of Labor and Social Affair   Labor Guarantee
    10/19/2004       10/18/2006     AED     6,000       1,633  
68 CBI Eastern Anstalt
  G042846   Mashreq Bank   Ministry of Labor and Social Affair   Labor Guarantee
    10/19/2004       10/18/2006     AED     6,000       1,633  
68 CBI Eastern Anstalt
  G042975   Mashreq Bank   Contrack International Inc.   Performance    
10/26/2004       9/1/2006     0     0       218,300  
68 CBI Eastern Anstalt
  G045098   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     3/9/2005       3/8/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G049068   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     10/15/2005       10/14/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G048947   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     10/6/2005       10/5/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G049113   Mashreq Bank   Contrack International Inc.   Warranty     10/18/2005
      10/30/2006     0     0       109,150  
68 CBI Eastern Anstalt
  G049815   Mashreq Bank   Ministry of Labor & Social Affairs - Labor Secto  
Labor Guarantee     11/24/2005       11/23/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G050130   Mashreq Bank   Ministry of Labor and Social Affairs Labor Sector  
Labor Guarantee     12/12/2005       12/11/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G049951   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     12/4/2005       12/3/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G049952   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     12/4/2005       12/3/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G050332   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     12/22/2005       12/21/2006     AED     3,000       817  
68 CBI Eastern Anstalt
  G050450   Mashreq Bank   Abu Dhabi National Oil Company for Distribution  
Warranty     12/28/2005       12/31/2006     AED     500,000       136,105  
68 CBI Eastern Anstalt
  G051289   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor Guarantee     2/21/2006       2/20/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G051524   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    3/2/2006       3/1/2007     AED     105,000       28,582  
68 CBI Eastern Anstalt
  G052435   Mashreq Bank   Abu Dhabi National Oil Company   Financial    
4/19/2006       4/18/2007     AED     30,000       8,166  
68 CBI Eastern Anstalt
  G052190   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     4/4/2006       4/3/2007     AED     15,000       4,083  
68 CBI Eastern Anstalt
  G052203   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     4/5/2006       4/4/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G052409   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     4/19/2006       4/18/2007     AED     15,000       4,083  
68 CBI Eastern Anstalt
  G052474   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     4/23/2006       4/22/2007     AED     102,000       27,765  
68 CBI Eastern Anstalt
  G052618   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     4/30/2006       4/29/2007     AED     192,000       52,264  
68 CBI Eastern Anstalt
  G052652   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor Guarantee     5/1/2006       4/30/2007     AED     96,000       26,132  
68 CBI Eastern Anstalt
  G052754   Mashreq Bank   Abu Dhabi National Oil Company for Distribution  
Financial     5/3/2006       5/2/2007     AED     160,000       43,554  
68 CBI Eastern Anstalt
  G052798   Mashreq Bank   Bemco Contracting Company Qatar (WLL)   Advance    
5/8/2006       3/15/2007     0     0       342,800  
68 CBI Eastern Anstalt
  G052946   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    5/15/2006       5/14/2007     AED     114,000       31,032  
68 CBI Eastern Anstalt
  G052967   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    5/15/2006       5/14/2007     AED     9,000       2,450  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — LC’s Surety Bonds
CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of June 30, 2006

                                                                               
              Value in                                                 currency
    Value in   Entity   LC Number   Issued by   Beneficiary   Purpose   Issued  
  Expiry Date     Currency   of issue     USD  
68 CBI Eastern Anstalt
  G052990   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    5/15/2006       5/14/2007     AED     9,000       2,450  
68 CBI Eastern Anstalt
  G053160   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor Guarantee     5/25/2006       5/24/2007     AED     165,000       44,915  
68 CBI Eastern Anstalt
  G052951   Mashreq Bank   Bemco Contracting Company Qatar (WLL)   Performance  
  5/14/2006       3/15/2007     0     0       85,700  
68 CBI Eastern Anstalt
  G053316   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     6/3/2006       6/2/2007     AED     9,000       2,450  
68 CBI Eastern Anstalt
  G053537   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     6/14/2006       6/13/2007     AED     30,000       8,166  
68 CBI Eastern Anstalt
  G053539   Mashreq Bank   Jebel Ali Free Zone Authority   Labor Guarantee    
6/14/2006       6/13/2007     AED     75,000       20,416  
68 CBI Eastern Anstalt
  G053542   Mashreq Bank   Nouman Fouad Trading   Financial     6/14/2006      
4/30/2007     AED     640,000       174,214  
68 CBI Eastern Anstalt
  G053611   Mashreq Bank   Ministry of Labor and Social Affairs   Labor
Guarantee     6/18/2006       6/17/2007     AED     24,000       6,533  
68 CBI Eastern Anstalt
  G050558   Mashreq Bank   Jebel Ali Free Zone Authority   Labor Guarantee    
1/12/2006       1/11/2007     AED     50,000       13,611  
68 CBI Eastern Anstalt
  G050518   Mashreq Bank   ENOC - Emirates National Oil Company   Advance    
1/4/2006       6/27/2007     0     0       1,126,500  
68 CBI Eastern Anstalt
  G050929   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    1/31/2006       1/30/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G050944   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    2/2/2006       2/1/2007     AED     3,000       817  
68 CBI Eastern Anstalt
  G051108   Mashreq Bank   Ministry of Labor & Social Affairs-Abu Dhabi   Labor
Guarantee     2/12/2006       2/11/2007     AED     51,000       13,883  
68 CBI Eastern Anstalt
  G051180   Mashreq Bank   Ministry of Labor & Social Affairs   Labor Guarantee
    2/15/2006       2/14/2007     AED     6,000       1,633  
101 CBI Company & Co. LLC
  G050942   Mashreq Bank   Mitsubishi Heavy Industries Fertiliser Project  
Performance     2/6/2006       5/31/2009     0     0       53,000  
101 CBI Company & Co. LLC
  G050941   Mashreq Bank   Mitsubishi Heavy Industries Fertiliser Project  
Advance     2/6/2006       5/31/2007     0     0       106,000  
12 Arabian Gulf Material Supply Company
  G050953   Mashreq Bank   Mitsubishi Heavy Industries, Ltd.   Advance    
2/6/2006       5/31/2007     0     0       1,116,000  
12 Arabian Gulf Material Supply Company
  G050954   Mashreq Bank   Mitsubishi Heavy Industries, Ltd.   Performance    
2/6/2006       5/31/2009     0     0       372,000  
72 Oasis Supply Company Anstalt
  G033061   Mashreq Bank   Chiyoda Corporation   Performance     2/24/2003      
7/31/2006     0     0       157,569  
28 Howe Baker Eastern Ltd.
  G047113   Mashreq Bank   Ministry of Economy and Planning   Labor Guarantee  
  6/23/2005       6/22/2007     AED     50,000       13,611  
68 CBI Eastern Anstalt
  DB/LG(F)06-00187   National Bank of Abu Dhabi   Eastern Bechtel Co., Ltd  
Performance     3/6/2006       12/31/2008     0     0       1,022,200  
68 CBI Eastern Anstalt
  DB/LG(F)06-00188   National Bank of Abu Dhabi   Eastern Bechtel Co., Ltd  
Advance     3/6/2006       10/6/2009     0     0       2,044,400  
68 CBI Eastern Anstalt
  20060808173   National Bank of Kuwait   Kuwait Paraxylene Production Company  
Bid     6/18/2006       9/18/2006     0     0       450,000  
117 Pacific Rim-Fujian Br.
  10847 AA 000022   Nationale Borg   Emmanuel Cotessat-Societe D'Advocats   Tax
guarantee     11/16/2005       11/16/2006     EUR     50,000       62,746  
58 CB & I (UK)
  10847 AA 23   Nationale Borg   BG International Limited   Performance    
6/9/2006       12/30/2007     GBP     180,200       327,234  
50 CBI Europe BV
  10847 AA 0013   Nationale Borg   Kantoren Fonds Nederland B.V.   Financial    
4/10/2002       4/1/2007     EUR     27,663       34,715  
583 CB & I (UK)
  G838   Qatar National Bank   South Hook LNG Terminal Company Limited  
Performance     1/14/2005       4/30/2010     GBP     16,795,950      
30,500,605  
583 CB & I (UK)
  G832   Qatar National Bank   South Hook LNG Terminal Company Limited  
Performance     11/1/2004       7/31/2009     GBP     40,936,750      
74,339,091  
69 Arabian CBI Ltd
  3000363173   Saudi American Bank   Saudi Binladin   Warranty     11/28/1996  
    12/31/2006     0     0       82,734  
69 Arabian CBI Ltd
  3000366483   Saudi American Bank   Chiyoda   Performance     3/10/2003      
7/31/2006     0     0       187,466  
69 Arabian CBI Ltd
  3000367213   Saudi American Bank   Jubail United Petrochemical Co.  
Performance     8/2/2004       8/31/2006     SAR     776,095       206,922  
69 Arabian CBI Ltd
  3000367159   Saudi American Bank   MMG   Performance     6/28/2004      
3/31/2007     SAR     1,092,469       291,274  
69 Arabian CBI Ltd
  3000367170   Saudi American Bank   Chiyoda   Retention     7/7/2004      
8/8/2006     0     0       374,932  
69 Arabian CBI Ltd
  3000367180   Saudi American Bank   Snamprogetti   Retention     7/11/2004    
  7/1/2006     SAR     434,518       115,851  
69 Arabian CBI Ltd
  3000366879   Saudi American Bank   Jubail United Petrochemical Co,   Retention
    1/18/2004       10/31/2006     SAR     2,794,014       744,940  
69 Arabian CBI Ltd
  3000366947   Saudi American Bank   Jubail United Petrochemical Co,  
Performance     1/25/2004       10/31/2006     SAR     1,921,500       512,310  
69 Arabian CBI Ltd
  3000366933   Saudi American Bank   Jubail United Petrochemical Co,  
Performance     1/18/2004       10/31/2006     SAR     308,500       82,252  
69 Arabian CBI Ltd
  3000366934   Saudi American Bank   Jubail United Petrochemical Co,   Retention
    1/18/2004       10/31/2006     SAR     308,500       82,252  
69 Arabian CBI Ltd
  3000367517   Saudi American Bank   CAT   Performance     2/26/2005      
3/9/2007     0     0       520,000  
69 Arabian CBI Ltd
  3000367598   Saudi American Bank   Jubail Chevron Phillips Co.   Performance  
  4/12/2005       2/5/2008     0     0       1,181,200  
69 Arabian CBI Ltd
  3000367604   Saudi American Bank   Saudi Chevron Petrochemical Co.  
Performance     4/12/2005       1/21/2009     0     0       146,960  
69 Arabian CBI Ltd
  3000367596   Saudi American Bank   Snamprogetti   Retention     4/10/2005    
  12/15/2006     0     0       628,657  
69 Arabian CBI Ltd
  3000367902   Saudi American Bank   Sharq   Performance     8/10/2005      
11/30/2007     0     0       5,674,338  
69 Arabian CBI Ltd
  3000367976   Saudi American Bank   Sharq   Retention     9/12/2005      
11/16/2007     0     0       2,826,228  
69 Arabian CBI Ltd
  3000368022   Saudi American Bank   Samsung   Performance     10/4/2005      
2/17/2007     0     0       215,000  
69 Arabian CBI Ltd
  3000368033   Saudi American Bank   Samsung   Advance     10/9/2005      
2/17/2007     0     0       430,000  
69 Arabian CBI Ltd
  3000368052   Saudi American Bank   Saudi Archirodon   Advance     10/23/2005  
    4/30/2007     SAR     2,019,915       538,550  
69 Arabian CBI Ltd
  3000368053   Saudi American Bank   Saudi Archirodon   Performance    
10/23/2005       4/30/2007     SAR     2,019,915       538,550  
69 Arabian CBI Ltd
  3000368169   Saudi American Bank   JUPC   Advance     1/28/2006      
1/28/2007     SAR     3,462,042       923,050  
69 Arabian CBI Ltd
  3000368170   Saudi American Bank   JUPC   Performance     1/28/2006      
1/28/2009     SAR     1,731,021       461,525  
69 Arabian CBI Ltd
  3000368171   Saudi American Bank   JUPC   Retention     1/28/2006      
1/28/2007     SAR     1,731,021       461,525  
69 Arabian CBI Ltd
  3000368358   Saudi American Bank   Samsung   Advance     3/1/2006      
8/20/2007     0     0       594,000  
69 Arabian CBI Ltd
  3000368357   Saudi American Bank   Samsung   Performance     3/1/2006      
8/20/2007     0     0       297,000  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — LC’s Surety Bonds
CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of June 30, 2006

                                                                               
              Value in                                                 currency
    Value in   Entity   LC Number   Issued by   Beneficiary   Purpose   Issued  
  Expiry Date     Currency   of issue     USD  
70 CBI Constructors S.A. (South Africa)
  M302406   Standard Bank   Dept. Customs & Excise   Financial     11/7/1995    
  12/31/2010     ZAR     2,500       344  
70 CBI Constructors S.A. (South Africa)
  M420120   Standard Bank   Sasol Petroleum Tamane   Retention     3/17/2003    
  7/31/2006     ZAR     226,211       31,115  
70 CBI Constructors S.A. (South Africa)
  M451944   Standard Bank   Engen Refinery   Retention     6/7/2005      
4/8/2007     ZAR     212,306       29,203  
77 CBI ST Limited(Thailand)
  DU1/CGY305408 / 359-02-0401420   Standard Chartered Bank   Nacap Asia Pacific
(Thailand) Co. Ltd.   Performance     12/11/2003       1/31/2007     0     0    
  605,797  
77 CBI ST Limited(Thailand)
  DU1/CGY305409 / 359-02-0401527   Standard Chartered Bank   Nacap Asia Pacific
(Thailand) Co. Ltd.   Performance     12/11/2003       1/31/2007     THB    
10,852,465       282,164  
77 CBI ST Limited(Thailand)
  DU1/CGY400595 / 359-02-0405186   Standard Chartered Bank   Nacap Asia Pacific
(Thailand) Co., Ltd.   Retention     2/20/2004       3/31/2007     THB    
10,340,365       268,849  
11 Pacific Rim Material Supply Company
  DU1/CGY400370   Standard Chartered Bank   Vopak Shanghai Logistics Co. Ltd.  
Performance     1/27/2004       7/27/2006     0     0       1,094,000  
11 Pacific Rim Material Supply Company
  DU1/CGY50000213   Standard Chartered Bank   Shanghai Secco Petrochemical
Company Ltd.   Warranty     1/18/2005       3/31/2007     0     0      
2,201,892  
23 CBI Overseas, LLC
  DU1/CG0600341   Standard Chartered Bank   Controller of Immigration -
Singapore   Warranty     1/26/2006       1/22/2007     SGD     250,000      
156,485  
117 Pacific Rim-Fujian Br.
  DU1/CG0505797   Standard Chartered Bank   CNOOC Fujian LNG Co. Ltd.  
Performance     12/19/2005       12/19/2007     0     0       13,700,000  
98 CMP BV
  DU/CGY303412   Standard Chartered Bank   Chiyotec Limited   Performance    
7/28/2003       11/30/2008     0     0       5,882,739  
98 CMP BV
  DU1/CGY303411   Standard Chartered Bank   Chiyotec Limited   Advance    
7/28/2003       3/31/2007     0     0       8,824,109  
505 CBI Europe BV (China)
  DU1/CGY400377 / 00333-02-00005476   Standard Chartered Bank   Vopak Shanghai
Logistic Co. Ltd.   Performance     1/27/2004       7/1/2006     CNY    
4,634,896       578,899  
506 CBI Europe BV (Sakhalin)
  DU1/CGY303409   Standard Chartered Bank   CTSD Limited   Performance    
7/28/2003       11/30/2008     0     0       3,717,261  
506 CBI Europe BV (Sakhalin)
  DU1/CGY303410   Standard Chartered Bank   CTSD Limited   Advance     7/28/2003
      3/31/2007     0     0       5,575,892  
68 CBI Eastern Anstalt
  DU1/CGY502015   Standard Chartered Bank   Taisei Corporation   Retention    
5/5/2005       9/8/2006     0     0       838,308  
70 CBI Constructors S.A. (South Africa)
  ZABOG40043   Standard Chartered Bank   Linde AG   Warranty     8/11/2004      
7/31/2006     ZAR     2,009,673       276,431  
70 CBI Constructors S.A. (South Africa)
  ZABOG40056   Standard Chartered Bank   Technip South Africa   Performance    
9/22/2004       9/30/2007     ZAR     648,153       89,153  
70 CBI Constructors S.A. (South Africa)
  ZABOG50033   Standard Chartered Bank   Sasol Technology (Pty)   Warranty    
9/14/2005       5/31/2007     ZAR     600,315       82,573  
70 CBI Constructors S.A. (South Africa)
  ZABOG50034   Standard Chartered Bank   Sasol Technology (Pty)   Warranty    
9/14/2005       5/31/2007     ZAR     803,098       110,466  
70 CBI Constructors S.A. (South Africa)
  ZABOG50035   Standard Chartered Bank   Sasol Technology (Pty)   Warranty    
9/14/2005       6/27/2007     ZAR     400,669       55,112  
70 CBI Constructors S.A. (South Africa)
  ZABOG50042   Standard Chartered Bank   Sasol Technology (Pty) Ltd.   Warranty
    7/19/2005       7/19/2006     ZAR     2,833,342       389,726  
702 CBI Constructors S.A. (Angola)
  ZABOG40053   Standard Chartered Bank   Group Five   Retention     8/27/2004  
    8/27/2006     0     0       582,000  
69 Arabian CBI Ltd
  DU1/CGY500814   Standard Chartered Bank   JGC Arabia Limited   Advance    
3/1/2005       9/30/2006     0     0       798,823  
72 Oasis Supply Company Anstalt
  DU1/CGY500813   Standard Chartered Bank   JGC Corporation   Advance    
3/1/2005       7/1/2006     0     0       771,177  
72 Oasis Supply Company Anstalt
  DU1/CGY500811   Standard Chartered Bank   JGC Corporation   Advance    
3/1/2005       7/1/2006     0     0       2,699,119  
72 Oasis Supply Company Anstalt
  DU1/CGY502237   Standard Chartered Bank   JGC Corporation   Advance    
5/16/2005       7/1/2006     0     0       2,699,119  
69 Arabian CBI Ltd
  DU1/CGY500815   Standard Chartered Bank   JGC Arabia Limited   Performance    
3/1/2005       3/31/2009     0     0       798,823  
68 CBI Eastern Anstalt
  GT02/1999/0443 / DU1/CG9920443   Standard Chartered Grindlays   Jebel Ali Free
Zone Authority   Labor Guarantee     9/1/1999       10/1/2006     AED    
100,000       27,221  
 
                                                 
Total Bi-lateral Utilization
                                                345,887,346  
 
                                                   
117 Pacific Rim-Fujian Br.
  223002   REV Credit Facility   CNOOC-Fujian LNG, ltd   Advance     1/6/2006  
    4/21/2007     0     0       5,114,655  
08 CBI NV
  750105   REV Credit Facility   AIG   Financial     10/22/2001       2/7/2007  
  0     0       4,436,842  
08 CBI NV
  751694   REV Credit Facility   St Paul Fire and Marine Insurance   Financial  
  11/21/2003       8/22/2006     0     0       10,557,607  
39 CBI (Delaware)
  SLT321426   REV Credit Facility   Bank One NA   Financial     5/29/2001      
8/31/2006     0     0       2,000,000  
39 CBI (Delaware)
  SLT751064   REV Credit Facility   Continental Casualty Company   Financial    
2/1/2003       2/1/2007     0     0       9,441,000  
39 CBI (Delaware)
  251625   REV Credit Facility   Federal Insurance Company   Financial    
3/28/2006       3/16/2007     0     0       12,500,000  
Woodlands International Insurance Comp.
  246955   REV Credit Facility   Zurich American Insurance Company   Financial  
  3/22/2006       3/31/2007     0     0       20,000,000  
45 Central Trading Company Ltd
  CPCS-645328   REV Credit Facility   Crystallex International Corporation  
Advance     7/19/2005       7/13/2006     0     0       513,025  
45 Central Trading Company Ltd
  207192   REV Credit Facility   Ingeneria y Construccion Sigdo Koppers S.A.  
Performance     10/12/2005       6/28/2007     0     0       84,300  
45 Central Trading Company Ltd
  207123   REV Credit Facility   Ingeneria y Construccion Sigdo Koppers S.A.  
Performance     10/12/2005       6/28/2007     0     0       348,700  
47 Constructora CBI Limitada (Chile)
  CPCS-647027   REV Credit Facility   Salfa Montajes S.A.   Performance    
8/3/2005       12/31/2006     0     0       237,659  
47 Constructora CBI Limitada (Chile)
  213571   REV Credit Facility   Compania de Petroleos de Chile COPEC   Advance
    11/14/2005       3/27/2007     0     0       530,035  
47 Constructora CBI Limitada (Chile)
  213570   REV Credit Facility   Compania de Petroleos de Chile COPEC   Advance
    11/14/2005       3/27/2007     0     0       113,410  
CBI Americas Ltd
  CPCS-638169   REV Credit Facility   Gasmar S.A.   Performance     5/17/2005  
    6/23/2007     0     0       303,979  
CBI Americas Ltd
  212424   REV Credit Facility   Hovensa L.L.C.   Performance     11/8/2005    
  10/16/2007     0     0       1,186,764  
21 Oceanic Contractors
  264150   REV Credit Facility   Pluspetrol Peru Corporation   Performance    
6/6/2006       10/17/2007     0     0       762,840  
21 Oceanic Contractors
  264148   REV Credit Facility   Pluspetrol Peru Corporation   Performance    
6/6/2006       10/29/2007     0     0       89,929  
CSA Trading Company Ltd
  264147   REV Credit Facility   Pluspetrol Peru Corporation   Performance    
6/6/2006       5/30/2007     0     0       3,879,055  
71 CSA Trading Company Ltd
  220666   REV Credit Facility   Crystallex International Corporation  
Performance     12/15/2005       12/20/2006     0     0       513,025  
71 CSA Trading Company Ltd
  217595   REV Credit Facility   Pluspetrol Peru Corporation S.A.   Advance    
11/30/2005       9/1/2006     0     0       16,686,394  
50 CBI Europe BV
  ST4042/04   REV Credit Facility   Atyrau Branch of PFD International LLC  
Performance     9/10/2004       8/1/2007     0     0       628,469  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — LC’s Surety Bonds
CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of June 30, 2006

                                                                               
              Value in                                                 currency
    Value in   Entity   LC Number   Issued by   Beneficiary   Purpose   Issued  
  Expiry Date     Currency   of issue     USD  
58 CB & I (UK)
  ST4003/04   REV Credit Facility   EnCana (UK) Limited   Performance    
1/22/2004       1/5/2007     GBP     3,750,000       7,015,313  
50 CBI Europe BV
  642613   REV Credit Facility   PFD International LLC   Performance    
6/27/2005       4/17/2007     0     0       660,000  
50 CBI Europe BV
  251562   REV Credit Facility   CNOOC-FUJIAN LNG CO   Advance     3/28/2006    
  4/30/2007     0     0       1,659,235  
50 CBI Europe BV
  251601   REV Credit Facility   CNOOC-FUJIAN LNG CO   Advance     3/28/2006    
  4/30/2007     0     0       625,565  
508 CBI Europe/Chengda Cons
  227859   REV Credit Facility   CNOOC-Fujian LNG Co   Advance     1/20/2006    
  3/31/2007     0     0       2,009,807  
69 Arabian CBI Ltd
  533636030   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2010     SAR     5,268,570       1,404,965  
69 Arabian CBI Ltd
  533636027   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2008     SAR     3,161,250       842,979  
72 Oasis Supply Company Anstalt
  533636029   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2008     0     0       562,000  
72 Oasis Supply Company Anstalt
  533636028   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2008     0     0       2,810,000  
92 Howe Baker Engineers
  751680   REV Credit Facility   Marathon Ashland Petroleum LLC   Retention    
11/19/2003       11/7/2007     0     0       3,258,319  
92 Howe Baker Engineers
  410076   REV Credit Facility   JGC (USA), Inc.   Performance     3/17/2004    
  7/31/2007     0     0       80,900  
92 Howe Baker Engineers
  CPCS-637798   REV Credit Facility   Petrolera Zuata, Petrozuata C.A.  
Performance     5/12/2005       6/30/2006     0     0       2,089,200  
92 Howe Baker Engineers
  646660   REV Credit Facility   Pluspetrol Peru Corporation   Performance    
8/1/2005       9/30/2006     0     0       47,469,729  
92 Howe Baker Engineers
  CPCS-646220   REV Credit Facility   Tipiel S.A.   Performance     7/26/2005  
    2/8/2007     0     0       22,160  
92 Howe Baker Engineers
  410634   REV Credit Facility   Marathon Ashland Petroleum LLC   Performance  
  9/28/2004       11/7/2007     0     0       1,040,307  
92 Howe Baker Engineers
  218562   REV Credit Facility   Pluspetrol Peru   Performance     12/5/2005    
  1/1/2008     0     0       7,223,160  
92 Howe Baker Engineers
  233701   REV Credit Facility   Marathon Ashland Petroleum   Performance    
2/3/2006       11/7/2007     0     0       4,015,327  
92 Howe Baker Engineers
  252574   REV Credit Facility   Toyo Engineering India Ltd   Performance    
4/5/2006       2/14/2008     0     0       59,539  
92 Howe Baker Engineers
  256904   REV Credit Facility   Marathon Petroleum Company   Financial    
4/27/2006       11/7/2007     0     0       4,015,327  
92 Howe Baker Engineers
  263111   REV Credit Facility   Conocophillips Company   Performance    
6/2/2006       7/15/2006     0     0       3,033,826  
92 Howe Baker Engineers
  253550   REV Credit Facility   Cabinda Gulf Oil Company Ltd   Performance    
4/10/2006       12/1/2009     0     0       25,250,000  
92 Howe Baker Engineers
  253547   REV Credit Facility   Cabinda Gulf Oil Company Ltd   Advance    
4/10/2006       5/1/2008     0     0       25,250,000  
94 Callidus Technologies LLC
  G5097/03   REV Credit Facility   BP Exploration (Shah Deniz) Limited  
Performance     10/29/2003       9/30/2007     0     0       135,271  
94 Callidus Technologies LLC
  G5023/04   REV Credit Facility   Aker Kvaerner Netherlands B.V.   Performance
    4/19/2004       7/31/2007     0     0       75,000  
94 Callidus Technologies LLC
  G5002/04   REV Credit Facility   MW Kellogg   Performance     1/8/2004      
12/31/2007     0     0       34,425  
94 Callidus Technologies LLC
  777520022681L   REV Credit Facility   Larsen & Toubro   Performance    
12/23/2003       8/14/2006     0     0       284,986  
94 Callidus Technologies LLC
  752134   REV Credit Facility   Mitsubishi Heavy Industries Ltd   Performance  
  1/5/2004       1/19/2007     0     0       6,755  
94 Callidus Technologies LLC
  G5011/04   REV Credit Facility   Gulf Advanced Chemical Industries Company Ltd
  Performance     2/3/2004       7/31/2007     0     0       532,590  
55 Horton CBI, Ltd
  649901   REV Credit Facility   Bear Head LNG c/o Anadarko Petroleum Corp  
Performance     8/29/2005       5/12/2010     0     0       1,518,859  
55 Horton CBI, Ltd
  649902   REV Credit Facility   Bear Head LNG c/o Anadarko Petroleum Corp  
Performance     8/29/2005       5/12/2010     CAD     13,590,410      
12,335,883  
37Ind Constructors (Industrial Division)
  332163   REV Credit Facility   Southern LNG Inc.   Performance     6/2/2003  
    6/2/2007     0     0       5,000,000  
37Ind Constructors (Industrial Division)
  SLT751624   REV Credit Facility   Trunkline LNG Company, LLC   Performance    
9/26/2003       7/31/2006     0     0       14,320,343  
37Ind Constructors (Industrial Division)
  410872   REV Credit Facility   Dominion Cove Point LNG Lmt   Performance    
1/5/2005       6/30/2009     0     0       18,760,000  
37Ind Constructors (Industrial Division)
  410679   REV Credit Facility   Trunkline LNG   Performance     10/19/2004    
  6/30/2006     0     0       9,460,630  
37Ind Constructors (Industrial Division)
  227889   REV Credit Facility   Marathon Petroleum Company   Performance    
1/17/2006       8/17/2007     0     0       947,790  
37Ind Constructors (Industrial Division)
  256940   REV Credit Facility   Golden Pass   Performance     4/27/2006      
9/1/2006     0     0       9,000,000  
37Ind Constructors (Industrial Division)
  261737   REV Credit Facility   Houston Fuel Oil Terminal Company   Performance
    5/24/2006       3/1/2007     0     0       141,771  
37Ind Constructors (Industrial Division)
  267705   REV Credit Facility   Kinder Morgan Liquids Terminals LP   Retention
    6/23/2006       5/27/2007     0     0       104,144  
40 CBI Services
  410972   REV Credit Facility   Western Surety Company   Financial     2/7/2005
      2/7/2007     0     0       4,039,750  
40 CBI Services
  410692   REV Credit Facility   Yankee Gas Services Company   Performance    
10/15/2004       10/14/2007     0     0       20,000,000  
40 CBI Services
  204167   REV Credit Facility   Hitachi America Ltd   Performance     9/27/2005
      6/30/2009     0     0       121,310  
40 CBI Services
  264146   REV Credit Facility   Alstom Power   Warranty     6/6/2006      
10/1/2007     0     0       500,000  
 
                                                  Total Committed Utilization
w/o currency adjustment                                         327,644,851  
 
                                                  Plus: 3% Adjustment for
Foreign Currency LC’s                                         647,974  
 
                                                  Total Committed Utilization  
                                      328,292,825  
 
                                                  Total Bi-lateral & Committed
Utilization                                         674,180,171  
 
                                                 

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — LC’s Surety Bonds
CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of June 30, 2006
Calculation of Foreign Currency LC’s:

                         
Revolving Facility:
                       
ST4003/04
  GBP     3,750,000     $ 7,015,312.50  
 
                     
649902
  CAD     13,590,410     $ 12,335,883.43  
 
                     
533636030
  SAR     5,268,570     $ 1,404,964.88  
 
                     
533636027
  SAR     3,161,250     $ 842,978.93  
 
                     
 
                       
Total Foreign Currency LC’s
                  $ 21,599,139.74  
 
                     
 
                       
3% adjustment to Total Utilization
                  $ 647,974.19  
 
                     

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — Surety Bonds
Surety Bonds as of 6/30/06

                                                                               
              Value in     USD                                           Issued
    or USD   Company ID   Bond #   ISSUING company   BENEFICIARY   PURPOSE  
ISSUED     EXPIRY     Curr   Currency     Equiv.  
37Ind Constructors (Industrial Division)
  213686   AMERICAN CONTRACTORS INDEMNITY COMPANY (ACI)   Interstate Engineering
Corporation   Performance and Payment   19-Apr-06   21-Nov-08         3,771,610
      3,771,610  
37Ind Constructors (Industrial Division)
  58618534   WESTERN SURETY COMPANY (WSC)   New Mexico Contractor's Licensing
Service, Inc   License/Permit   20-Aug-03   20-Aug-06         5,000       5,000
 
37Ind Constructors (Industrial Division)
  58618535   WESTERN SURETY COMPANY (WSC)   State of Iowa   License/Permit  
07-Aug-99   07-Aug-06         50,000       50,000  
37Ind Constructors (Industrial Division)
  58618538   WESTERN SURETY COMPANY (WSC)   State of Florida, Construction
Industry Licensing   License/Permit   15-Jul-02   27-Aug-06         50,000      
50,000  
37Ind Constructors (Industrial Division)
  58618573   WESTERN SURETY COMPANY (WSC)   The Gardner Zemke Company  
Performance and Payment   06-Dec-04   06-Dec-07         1,235,000      
1,235,000  
37Ind Constructors (Industrial Division)
  58618594   WESTERN SURETY COMPANY (WSC)   State of Oklahoma   License/Permit  
09-Jan-03   09-Jan-07         5,000       5,000  
37Ind Constructors (Industrial Division)
  58618600   WESTERN SURETY COMPANY (WSC)   City of Valparasio, IN  
License/Permit   12-Oct-04   01-Jul-08         5,000       5,000  
37Ind Constructors (Industrial Division)
  58618617   WESTERN SURETY COMPANY (WSC)   U.S. Army Engineer District, Mobile
  Performance and Payment   01-Feb-05   30-Sep-06         16,353,000      
16,353,000  
37Ind Constructors (Industrial Division)
  58629024   WESTERN SURETY COMPANY (WSC)   The Florida State University  
Performance and Payment   29-Apr-05   30-Jun-06         1,190,950      
1,190,950  
37Ind Constructors (Industrial Division)
  58629038   WESTERN SURETY COMPANY (WSC)   City of Wentzville, MO   Performance
and Payment   14-Jul-05   30-Sep-06         2,450,000       2,450,000  
37Ind Constructors (Industrial Division)
  58633450   WESTERN SURETY COMPANY (WSC)   Plymouth Charter Township (Plymouth,
MI)   Performance and Payment   06-Jan-06   30-Apr-07         1,343,325      
1,343,325  
37Ind Constructors (Industrial Division)
  58633468   WESTERN SURETY COMPANY (WSC)   State of Arkansas   License/Permit  
01-Apr-99   01-Apr-09         10,000       10,000  
37Ind Constructors (Industrial Division)
  58633470   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  02-Nov-98   02-Nov-08         10,000       10,000  
37Ind Constructors (Industrial Division)
  58633471   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  11-Dec-98   11-Dec-08         7,500       7,500  
37Ind Constructors (Industrial Division)
  58633472   WESTERN SURETY COMPANY (WSC)   State of Washington   License/Permit
  12-Jun-99   12-Jun-09         12,000       12,000  
37Ind Constructors (Industrial Division)
  58637380   WESTERN SURETY COMPANY (WSC)   Grunley-Walsh   Performance and
Payment   19-Dec-05   01-May-09         5,215,000       5,215,000  
37Ind Constructors (Industrial Division)
  81558708   FEDERAL INSURANCE COMPANY (FED)   M&D Mechanical   Performance and
Payment   06-Jun-06   03-Apr-07         869,200       869,200  
37Ind Constructors (Industrial Division)
  81558787   FEDERAL INSURANCE COMPANY (FED)   Terra Mississippi Nitrogen, INC.
  Retention   16-Sep-05   07-Oct-06         299,300       299,300  
37Ind Constructors (Industrial Division)
  81558803   FEDERAL INSURANCE COMPANY (FED)   Chevron Products Company  
Retention   07-Nov-05   01-Aug-06         128,091       128,091  
37Ind Constructors (Industrial Division)
  81558805   FEDERAL INSURANCE COMPANY (FED)   Pasadena Refining System, Inc.  
Retention   21-Oct-05   21-Dec-06         88,570       88,570  
37Ind Constructors (Industrial Division)
  285011285   Liberty Mutual   U.S. Army Engineer District, Mobile (CESAM-CT)  
Performance   25-Apr-02   30-Sep-06         11,730,000       11,730,000  
37Ind Constructors (Industrial Division)
  CMS215360   RLI INSURANCE COMPANY (RLI)   State of Louisiana, Dept. of Revenue
and Taxation   Tax   21-May-02   21-May-07         2,500       2,500  
37Ind Constructors (Industrial Division)
  CMS215365   RLI INSURANCE COMPANY (RLI)   Calvert County Department of Public
Works   License/Permit   06-May-05   06-May-07         69,125       69,125  
37Ind Constructors (Industrial Division)
  CMS215366   RLI INSURANCE COMPANY (RLI)   State of Oregon   License/Permit  
31-May-05   31-May-07         15,000       15,000  
37Ind Constructors (Industrial Division)
  CMS226320   RLI INSURANCE COMPANY (RLI)   North Carolina Licensing Board for
General Contractors   License/Permit   12-Dec-05   31-Dec-06         1,500,000  
    1,500,000  
37Ind Constructors (Industrial Division)
  CMS226322   RLI INSURANCE COMPANY (RLI)   JE Merit Constructors, Inc.  
Retention   10-Jan-06   10-Jan-07         428,277       428,277  
37Ind Constructors (Industrial Division)
  CMS226329   RLI INSURANCE COMPANY (RLI)   Sunoco Pipeline L.P.   Retention  
01-Mar-06   01-Mar-07         393,200       393,200  
37Ind Constructors (Industrial Division)
  SY2658   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Governor of the
State of Texas   License/Permit   26-Apr-03   26-Apr-07         10,000      
10,000  
 
                                                 
Sub-total
                                                47,246,648  
 
                                                   
37Wtr Constructors (Water Division)
  15814608   Other   State of Texas   Public   31-Mar-06   31-Mar-10        
10,000       10,000  
37Wtr Constructors (Water Division)
  58618537   WESTERN SURETY COMPANY (WSC)   City of Auburn Finance Department
Revenue Office   License/Permit   04-Aug-03   04-Aug-06         5,000      
5,000  
37Wtr Constructors (Water Division)
  58618541   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  05-Sep-02   04-Oct-06         7,500       7,500  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — Surety Bonds
Surety Bonds as of 6/30/06

                                                                               
              Value in     USD                                           Issued
    or USD   Company ID   Bond #   ISSUING company   BENEFICIARY   PURPOSE  
ISSUED   EXPIRY   Curr   Currency     Equiv.  
37Wtr Constructors (Water Division)
  58618549   WESTERN SURETY COMPANY (WSC)   Cambria Community Services District
  Performance and Payment   07-Oct-04   15-Jul-06         1,632,143      
1,632,143  
37Wtr Constructors (Water Division)
  58618554   WESTERN SURETY COMPANY (WSC)   Valparaiso Department of Water Works
  Performance and Payment   12-Oct-04   01-Jul-08         1,812,700      
1,812,700  
37Wtr Constructors (Water Division)
  58618557   WESTERN SURETY COMPANY (WSC)   Grand Chute Sanitary District #1  
Performance and Payment   26-Oct-04   01-Aug-06         1,369,000      
1,369,000  
37Wtr Constructors (Water Division)
  58618563   WESTERN SURETY COMPANY (WSC)   Clermont County Commissioners  
Performance and Payment   08-Nov-04   08-Sep-06         1,648,000      
1,648,000  
37Wtr Constructors (Water Division)
  58618565   WESTERN SURETY COMPANY (WSC)   Village of Round Lake Beach  
Performance and Payment   09-Nov-04   15-Jul-06         2,152,300      
2,152,300  
37Wtr Constructors (Water Division)
  58618566   WESTERN SURETY COMPANY (WSC)   City of Jamestown   License/Permit  
11-Nov-04   31-Dec-06         10,000       10,000  
37Wtr Constructors (Water Division)
  58618575   WESTERN SURETY COMPANY (WSC)   Alaska Department of Commerce  
License/Permit   01-Jan-05   31-Dec-06         10,000       10,000  
37Wtr Constructors (Water Division)
  58618577   WESTERN SURETY COMPANY (WSC)   State of Mississippi  
License/Permit   14-Dec-04   14-Dec-06         57,950       57,950  
37Wtr Constructors (Water Division)
  58618579   WESTERN SURETY COMPANY (WSC)   State of Mississippi  
License/Permit   14-Dec-04   14-Dec-06         55,545       55,545  
37Wtr Constructors (Water Division)
  58618586   WESTERN SURETY COMPANY (WSC)   Lawton Chiles, Governor of the State
of Florida   License/Permit   05-Dec-02   05-Dec-06         5,000       5,000  
37Wtr Constructors (Water Division)
  58618592   WESTERN SURETY COMPANY (WSC)   Norwich Public Utilitiies of the
City of Norwich   License/Permit   02-Dec-04   11-Jan-07         55,945      
55,945  
37Wtr Constructors (Water Division)
  58618614   WESTERN SURETY COMPANY (WSC)   City of Lee’s Summit   Performance
and Payment   30-Dec-04   01-Jul-06         3,627,000       3,627,000  
37Wtr Constructors (Water Division)
  58618615   WESTERN SURETY COMPANY (WSC)   Urbandale Water Utility  
Performance and Payment   07-Apr-05   15-Nov-06         3,118,000      
3,118,000  
37Wtr Constructors (Water Division)
  58618619   WESTERN SURETY COMPANY (WSC)   City of Woodbury   Performance and
Payment   21-Apr-05   15-Apr-07         2,565,500       2,565,500  
37Wtr Constructors (Water Division)
  58627871   WESTERN SURETY COMPANY (WSC)   City of Woonsocker Water Division  
Performance and Payment   16-Mar-05   30-Dec-06         2,298,000      
2,298,000  
37Wtr Constructors (Water Division)
  58627873   WESTERN SURETY COMPANY (WSC)   Prince William County Service
Authority   Performance and Payment   11-Mar-05   15-Sep-06         3,362,100  
    3,362,100  
37Wtr Constructors (Water Division)
  58627874   WESTERN SURETY COMPANY (WSC)   Erie County Water Authority  
Performance and Payment   01-Mar-05   31-Jul-06         2,738,000      
2,738,000  
37Wtr Constructors (Water Division)
  58627882   WESTERN SURETY COMPANY (WSC)   City of Belvidere, IL   Performance
and Payment   29-Mar-05   30-Jun-06         1,290,000       1,290,000  
37Wtr Constructors (Water Division)
  58627887   WESTERN SURETY COMPANY (WSC)   City of Rosemount   Performance and
Payment   06-May-05   15-Nov-06         2,257,700       2,257,700  
37Wtr Constructors (Water Division)
  58627889   WESTERN SURETY COMPANY (WSC)   Board of Water Commissioners of the
City of Long Beach   Performance and Payment   14-May-05   20-Oct-06        
1,994,432       1,994,432  
37Wtr Constructors (Water Division)
  58629025   WESTERN SURETY COMPANY (WSC)   City of Monticello   Performance and
Payment   18-May-05   31-Oct-06         1,698,000       1,698,000  
37Wtr Constructors (Water Division)
  58629026   WESTERN SURETY COMPANY (WSC)   The City of Orangeburg   Performance
and Payment   23-May-05   30-Jul-06         1,821,000       1,821,000  
37Wtr Constructors (Water Division)
  58629027   WESTERN SURETY COMPANY (WSC)   Port of Houston Authority  
Performance and Payment   01-Jun-05   17-Jul-07         1,858,180      
1,858,180  
37Wtr Constructors (Water Division)
  58629028   WESTERN SURETY COMPANY (WSC)   City of Delaware   Performance and
Payment   09-May-05   30-Jul-07         4,045,000       4,045,000  
37Wtr Constructors (Water Division)
  58629030   WESTERN SURETY COMPANY (WSC)   City of McHenry, IL   Performance
and Payment   01-Jun-05   01-Jun-09         1,495,000       1,495,000  
37Wtr Constructors (Water Division)
  58629036   WESTERN SURETY COMPANY (WSC)   City of Fort Walton Beach, Florida  
Performance and Payment   05-Jul-05   15-Oct-06         1,969,800      
1,969,800  
37Wtr Constructors (Water Division)
  58629037   WESTERN SURETY COMPANY (WSC)   City of Fulton, MO   Performance and
Payment   13-Jul-05   01-Aug-06         1,838,500       1,838,500  
37Wtr Constructors (Water Division)
  58629039   WESTERN SURETY COMPANY (WSC)   City of Osage Beach, MO  
Maintenance   22-Jul-05   31-Aug-07         1,184,000       1,184,000  
37Wtr Constructors (Water Division)
  58629039   WESTERN SURETY COMPANY (WSC)   City of Osage Beach, MO  
Performance and Payment   22-Jul-05   31-Aug-07         1,184,000      
1,184,000  
37Wtr Constructors (Water Division)
  58629041   WESTERN SURETY COMPANY (WSC)   Lavon Water Supply Corporation  
Performance and Payment   15-Jul-05   30-Sep-06         1,239,000      
1,239,000  
37Wtr Constructors (Water Division)
  58629042   WESTERN SURETY COMPANY (WSC)   City of St. Peter   Performance and
Payment   20-Jul-05   27-Oct-06         1,010,000       1,010,000  
37Wtr Constructors (Water Division)
  58629043   WESTERN SURETY COMPANY (WSC)   City of Youngstown   Performance and
Payment   20-May-05   20-Mar-07         2,833,000       2,833,000  
37Wtr Constructors (Water Division)
  58629047   WESTERN SURETY COMPANY (WSC)   Sonoma County Water Agency   Payment
(Material)   02-Aug-05   31-Jul-06         5,987,050       5,987,050  
37Wtr Constructors (Water Division)
  58629051   WESTERN SURETY COMPANY (WSC)   Village of Spring Grove, IL  
Performance and Payment   19-May-05   01-Sep-07         875,930       875,930  
37Wtr Constructors (Water Division)
  58629052   WESTERN SURETY COMPANY (WSC)   City of Toledo   Performance and
Payment   08-Aug-05   15-Apr-07         2,137,000       2,137,000  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — Surety Bonds
Surety Bonds as of 6/30/06

                                                                               
              Value in     USD                                           Issued
    or USD   Company ID   Bond #   ISSUING company   BENEFICIARY   PURPOSE  
ISSUED   EXPIRY   Curr   Currency     Equiv.  
37Wtr Constructors (Water Division)
  58629053   WESTERN SURETY COMPANY (WSC)   Hesperia Water District  
Performance and Payment   18-Aug-05   26-Apr-07         3,544,439      
3,544,439  
37Wtr Constructors (Water Division)
  58629054   WESTERN SURETY COMPANY (WSC)   City of Bartlett, Tennessee  
Performance and Payment   22-Aug-05   15-Oct-06         1,394,400      
1,394,400  
37Wtr Constructors (Water Division)
  58629055   WESTERN SURETY COMPANY (WSC)   Little River Water & Sewerage
Company, Inc.   Performance and Payment   01-Sep-05   01-Sep-06        
1,138,000       1,138,000  
37Wtr Constructors (Water Division)
  58629057   WESTERN SURETY COMPANY (WSC)   Chatham County Water Systems  
Performance and Payment   01-Sep-05   31-Dec-06         1,795,000      
1,795,000  
37Wtr Constructors (Water Division)
  58629058   WESTERN SURETY COMPANY (WSC)   Village of Johnsburg, IL  
Performance and Payment   30-Aug-05   31-Oct-07         1,195,700      
1,195,700  
37Wtr Constructors (Water Division)
  58629064   WESTERN SURETY COMPANY (WSC)   City of Batavia, IL   Performance
and Payment   10-Oct-05   14-Nov-06         1,099,000       1,099,000  
37Wtr Constructors (Water Division)
  58629065   WESTERN SURETY COMPANY (WSC)   City of Batavia, IL   Performance
and Payment   10-Oct-05   14-Nov-06         1,669,000       1,669,000  
37Wtr Constructors (Water Division)
  58629067   WESTERN SURETY COMPANY (WSC)   City of Chippewa Falls, WI  
Performance and Payment   03-Oct-05   27-Dec-06         1,022,200      
1,022,200  
37Wtr Constructors (Water Division)
  58633442   WESTERN SURETY COMPANY (WSC)   Secretary of State, State of
California   Public   09-Dec-05   08-Dec-09         15,000       15,000  
37Wtr Constructors (Water Division)
  58633443   WESTERN SURETY COMPANY (WSC)   TC Construction Co., Inc.  
Performance and Payment   01-Dec-05   01-Mar-07         3,802,641      
3,802,641  
37Wtr Constructors (Water Division)
  58633445   WESTERN SURETY COMPANY (WSC)   City of Columbia   Performance and
Payment   06-Dec-05   09-May-07         3,617,000       3,617,000  
37Wtr Constructors (Water Division)
  58633457   WESTERN SURETY COMPANY (WSC)   Easley Combined Utililities  
Performance and Payment   23-Jan-06   01-Apr-07         1,741,000      
1,741,000  
37Wtr Constructors (Water Division)
  58633460   WESTERN SURETY COMPANY (WSC)   City of North Liberty   Performance
and Payment   25-Jan-06   01-Aug-07         1,482,000       1,482,000  
37Wtr Constructors (Water Division)
  58633461   WESTERN SURETY COMPANY (WSC)   City of Spirit Lake   Performance
and Payment   14-Feb-06   14-Jul-07         1,915,000       1,915,000  
37Wtr Constructors (Water Division)
  58633466   WESTERN SURETY COMPANY (WSC)   Road Commission for Oakland County  
License/Permit   01-Mar-06   30-Nov-08         3,000       3,000  
37Wtr Constructors (Water Division)
  58633467   WESTERN SURETY COMPANY (WSC)   City of Chillicothe, IL  
Performance and Payment   01-Mar-06   31-Aug-07         1,393,000      
1,393,000  
37Wtr Constructors (Water Division)
  58633469   WESTERN SURETY COMPANY (WSC)   Northern Kentucky Water District  
Performance and Payment   17-Mar-06   01-Nov-07         2,298,300      
2,298,300  
37Wtr Constructors (Water Division)
  58633477   WESTERN SURETY COMPANY (WSC)   State of Alaska   License/Permit  
02-Nov-03   02-Nov-08         10,000       10,000  
37Wtr Constructors (Water Division)
  58633478   WESTERN SURETY COMPANY (WSC)   Public Water Supply Disrict No. 2 of
St. Charles County   Performance and Payment   07-Jun-06   15-Sep-08        
1,554,300       1,554,300  
37Wtr Constructors (Water Division)
  58633479   WESTERN SURETY COMPANY (WSC)   State of Wyoming   Wage and Welfare
  03-Apr-05   03-Apr-07         16,000       16,000  
37Wtr Constructors (Water Division)
  58633480   WESTERN SURETY COMPANY (WSC)   City of Redding   Performance and
Payment   16-Mar-06   20-May-07         2,411,300       2,411,300  
37Wtr Constructors (Water Division)
  58633481   WESTERN SURETY COMPANY (WSC)   City of Fulton   Performance and
Payment   17-Mar-06   31-Aug-07         1,939,400       1,939,400  
37Wtr Constructors (Water Division)
  58633482   WESTERN SURETY COMPANY (WSC)   State of Arkanzas   License/Permit  
20-Sep-03   20-Sep-08         10,000       10,000  
37Wtr Constructors (Water Division)
  58633483   WESTERN SURETY COMPANY (WSC)   State of Washington   License/Permit
  15-Sep-03   15-Sep-08         6,000       6,000  
37Wtr Constructors (Water Division)
  58633485   WESTERN SURETY COMPANY (WSC)   Cucamonga Valley Water District  
Performance and Payment   21-Mar-06   01-Aug-07         508,420       508,420  
37Wtr Constructors (Water Division)
  58633486   WESTERN SURETY COMPANY (WSC)   Village of Mount Horeb, WI  
Performance and Payment   21-Mar-06   31-Jul-07         848,000       848,000  
37Wtr Constructors (Water Division)
  58633487   WESTERN SURETY COMPANY (WSC)   Charter Township of Grand Blanc  
Performance, Payment & Maintenance   23-Mar-06   01-Jul-07         1,770,000    
  1,770,000  
37Wtr Constructors (Water Division)
  58637387   WESTERN SURETY COMPANY (WSC)   Glynn County Board of Commissioners
  Performance and Payment   19-Apr-06   01-Apr-07         1,126,300      
1,126,300  
37Wtr Constructors (Water Division)
  58637391   WESTERN SURETY COMPANY (WSC)   The City of Baytown, Texas  
Performance and Payment   10-Mar-06   15-Jul-07         1,782,200      
1,782,200  
37Wtr Constructors (Water Division)
  58637900   WESTERN SURETY COMPANY (WSC)   City of Big lake   Performance and
Payment   22-Mar-06   31-Aug-07         1,691,000       1,691,000  
37Wtr Constructors (Water Division)
  81558697   FEDERAL INSURANCE COMPANY (FED)   Village of Calumet Park, IL  
Performance and Payment   08-May-06   01-Aug-07         1,159,000      
1,159,000  
37Wtr Constructors (Water Division)
  81558698   FEDERAL INSURANCE COMPANY (FED)   City of Park Rapids   Performance
and Payment   25-Apr-06   01-Aug-07         815,250       815,250  
37Wtr Constructors (Water Division)
  81558699   FEDERAL INSURANCE COMPANY (FED)   Lincoln Water Commission  
Performance and Payment   12-May-06   19-Nov-07         1,627,000      
1,627,000  
37Wtr Constructors (Water Division)
  81558700   FEDERAL INSURANCE COMPANY (FED)   City of Mason City   Performance
and Payment   09-May-06   23-Jun-07         1,391,000       1,391,000  
37Wtr Constructors (Water Division)
  81558701   FEDERAL INSURANCE COMPANY (FED)   Village of Poplar Grove, IL  
Performance and Payment   17-May-06   01-Aug-07         634,500       634,500  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — Surety Bonds
Surety Bonds as of 6/30/06

                                                                               
              Value in     USD                                           Issued
    or USD   Company ID   Bond #   ISSUING company   BENEFICIARY   PURPOSE  
ISSUED   EXPIRY   Curr   Currency     Equiv.  
37Wtr Constructors (Water Division)
  81558712   FEDERAL INSURANCE COMPANY (FED)   Board of Public Works, East
Longmeadow, MA   Performance and Payment   10-May-06   10-Dec-07        
2,896,000       2,896,000  
37Wtr Constructors (Water Division)
  81558715   FEDERAL INSURANCE COMPANY (FED)   Town of Marion, Massachusetts  
Performance and Payment   28-Jun-06   22-Dec-07         1,973,000      
1,973,000  
37Wtr Constructors (Water Division)
  81558756   FEDERAL INSURANCE COMPANY (FED)   Jacobs Engineering as agent for
Flint Hills Resources   Retention   23-Aug-04   23-Aug-06         264,008      
264,008  
37Wtr Constructors (Water Division)
  81558762   FEDERAL INSURANCE COMPANY (FED)   City of Altoona, WI   Performance
and Payment   13-Jan-05   30-Jul-06         1,085,000       1,085,000  
37Wtr Constructors (Water Division)
  81558773   FEDERAL INSURANCE COMPANY (FED)   City of Mound   Performance and
Payment   13-May-05   01-Aug-06         739,080       739,080  
37Wtr Constructors (Water Division)
  81558774   FEDERAL INSURANCE COMPANY (FED)   Moecherville Water District,
N.F.P.   Performance and Payment   16-Jun-05   31-Dec-06         741,400      
741,400  
37Wtr Constructors (Water Division)
  81558779   FEDERAL INSURANCE COMPANY (FED)   Stonebrae L. P. and HSBC Realty
Credit Corporation (USA)   Performance and Payment   31-Aug-05   31-Aug-06      
  1,893,875       1,893,875  
37Wtr Constructors (Water Division)
  81558780   FEDERAL INSURANCE COMPANY (FED)   Town of Smyrna   Performance and
Payment   09-Sep-05   30-Dec-06         1,629,330       1,629,330  
37Wtr Constructors (Water Division)
  81558783   FEDERAL INSURANCE COMPANY (FED)   K. Hovnanian Companies of
California, Inc.   Performance and Payment   20-Sep-05   02-Aug-06        
2,001,378       2,001,378  
37Wtr Constructors (Water Division)
  81558784   FEDERAL INSURANCE COMPANY (FED)   The City of New Britain  
Performance and Payment   19-Sep-05   01-May-07         1,882,771      
1,882,771  
37Wtr Constructors (Water Division)
  81558785   FEDERAL INSURANCE COMPANY (FED)   Greene County Board of
Supervisors   Performance and Payment   06-Oct-05   15-Dec-06         1,976,100
      1,976,100  
37Wtr Constructors (Water Division)
  81558786   FEDERAL INSURANCE COMPANY (FED)   County of Stafford   Performance
and Payment   28-Sep-05   15-Dec-06         1,793,000       1,793,000  
37Wtr Constructors (Water Division)
  81558790   FEDERAL INSURANCE COMPANY (FED)   City of Clinton, IL   Performance
and Payment   12-Oct-05   01-Oct-06         1,034,000       1,034,000  
37Wtr Constructors (Water Division)
  81558791   FEDERAL INSURANCE COMPANY (FED)   Jurupa Community Services
District   Performance and Payment   14-Oct-05   09-Aug-06         1,958,521    
  1,958,521  
37Wtr Constructors (Water Division)
  81558792   FEDERAL INSURANCE COMPANY (FED)   World Land Developers, LP  
Performance and Payment   21-Oct-05   15-Sep-06         648,900       648,900  
37Wtr Constructors (Water Division)
  81558793   FEDERAL INSURANCE COMPANY (FED)   City of Lake Elmo   Performance
and Payment   18-Oct-05   01-Aug-07         1,169,000       1,169,000  
37Wtr Constructors (Water Division)
  81558794   FEDERAL INSURANCE COMPANY (FED)   Hampshire West, LLC   Performance
and Payment   31-Oct-05   30-Sep-06         2,986,480       2,986,480  
37Wtr Constructors (Water Division)
  81558795   FEDERAL INSURANCE COMPANY (FED)   Village of Montgomery, IL  
Performance and Payment   03-Nov-05   15-Jun-07         1,839,000      
1,839,000  
37Wtr Constructors (Water Division)
  81558797   FEDERAL INSURANCE COMPANY (FED)   Seacoast Utility Authority  
Public   09-Nov-05   30-Jan-07         2,446,000       2,446,000  
37Wtr Constructors (Water Division)
  81558798   FEDERAL INSURANCE COMPANY (FED)   Village of Holly, MI  
Performance and Payment   15-Nov-05   01-Dec-06         997,800       997,800  
37Wtr Constructors (Water Division)
  81558799   FEDERAL INSURANCE COMPANY (FED)   Aqua Ohio, Inc.   Performance and
Payment   18-Nov-05   31-Dec-06         920,000       920,000  
37Wtr Constructors (Water Division)
  81558800   FEDERAL INSURANCE COMPANY (FED)   City of Bentonville   Performance
and Payment   30-Nov-05   01-Jul-07         2,653,000       2,653,000  
37Wtr Constructors (Water Division)
  81558801   FEDERAL INSURANCE COMPANY (FED)   County Drain Commissioner, County
Agency for the County of Oakland   Performance and Payment   12-Dec-05  
30-Oct-06         1,830,000       1,830,000  
37Wtr Constructors (Water Division)
  81558802   FEDERAL INSURANCE COMPANY (FED)   Palmdale Water District  
Performance and Payment   09-Dec-05   01-Oct-06         2,949,943      
2,949,943  
37Wtr Constructors (Water Division)
  81558806   FEDERAL INSURANCE COMPANY (FED)   Syblon Reid   Performance and
Payment   06-Jan-06   31-Mar-07         1,569,245       1,569,245  
37Wtr Constructors (Water Division)
  81558807   FEDERAL INSURANCE COMPANY (FED)   Boone Florence Water Commission  
Performance and Payment   01-Feb-06   15-May-07         2,489,000      
2,489,000  
37Wtr Constructors (Water Division)
  81558808   FEDERAL INSURANCE COMPANY (FED)   Voss Farms, LTD   Performance and
Payment   17-Jan-06   12-Mar-07         839,333       839,333  
37Wtr Constructors (Water Division)
  81558809   FEDERAL INSURANCE COMPANY (FED)   The Board of Directors of County
Sanitation District No. 2 Los Angeles County, S   Performance and Payment  
03-Feb-06   25-Aug-06         1,732,850       1,732,850  
37Wtr Constructors (Water Division)
  81558810   FEDERAL INSURANCE COMPANY (FED)   Town of Yadkinville   Performance
and Payment   23-Jan-06   01-Mar-07         1,081,000       1,081,000  
37Wtr Constructors (Water Division)
  81558812   FEDERAL INSURANCE COMPANY (FED)   Town of Cary   Performance and
Payment   17-Feb-06   25-Aug-07         2,283,000       2,283,000  
37Wtr Constructors (Water Division)
  81558813   FEDERAL INSURANCE COMPANY (FED)   City of Galesburg, MI  
Performance and Payment   27-Feb-06   30-Sep-07         1,023,000      
1,023,000  
37Wtr Constructors (Water Division)
  81558814   FEDERAL INSURANCE COMPANY (FED)   City of Anderson/ Electric City
Utilities   Performance and Payment   28-Feb-06   26-Aug-07         2,417,000  
    2,417,000  
37Wtr Constructors (Water Division)
  81558815   FEDERAL INSURANCE COMPANY (FED)   Town of Moreau   Performance and
Payment   07-Mar-06   31-Jul-07         1,636,000       1,636,000  
37Wtr Constructors (Water Division)
  81558857   FEDERAL INSURANCE COMPANY (FED)   Otter Creek Lake Utility District
(Davis, IL)   Performance and Payment   22-Mar-06   01-Aug-07         617,300  
    617,300  
37Wtr Constructors (Water Division)
  81558858   FEDERAL INSURANCE COMPANY (FED)   The Connecticut Water Company  
Performance and Payment   29-Mar-06   30-Jun-07         1,320,000      
1,320,000  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — Surety Bonds
Surety Bonds as of 6/30/06

                                                                               
              Value in     USD                                           Issued
    or USD   Company ID   Bond #   ISSUING company   BENEFICIARY   PURPOSE  
ISSUED   EXPIRY   Curr   Currency     Equiv.  
37Wtr Constructors (Water Division)
  69688524N01   WESTERN SURETY COMPANY (WSC)   Julie Davis   Public   28-Mar-04
  28-Mar-08         15,000       15,000  
37Wtr Constructors (Water Division)
  CMS215357   RLI INSURANCE COMPANY (RLI)   City of Rochelle, IL   Warranty  
12-Nov-04   12-Nov-07         44,890       44,890  
37Wtr Constructors (Water Division)
  CMS215367   RLI INSURANCE COMPANY (RLI)   Kalamazoo County   License/Permit  
26-Jul-04   26-Jul-06         1,700       1,700  
37Wtr Constructors (Water Division)
  CMS226304   RLI INSURANCE COMPANY (RLI)   MARYLAND STATE HIGHWAY
ADMINISTRATION - KENT COUNTY   License/Permit   01-Jul-05   30-Jun-07        
300,000       300,000  
37Wtr Constructors (Water Division)
  CMS226305   RLI INSURANCE COMPANY (RLI)   Knickerbocker Properties, LLC  
Maintenance   20-Dec-04   20-Dec-07         32,672       32,672  
37Wtr Constructors (Water Division)
  CMS226305   RLI INSURANCE COMPANY (RLI)   Knickerbocker Properties, LLC  
Performance and Payment   02-Feb-04   20-Dec-07         653,400       653,400  
37Wtr Constructors (Water Division)
  CMS226308   RLI INSURANCE COMPANY (RLI)   Mahoning County Engineer  
License/Permit   20-Jul-05   20-Jul-06         10,000       10,000  
37Wtr Constructors (Water Division)
  CMS226330   RLI INSURANCE COMPANY (RLI)   Calvert County Deparment of Public
Works   Performance   17-Apr-06   17-Apr-07         136,802       136,802  
37Wtr Constructors (Water Division)
  CMS226331   RLI INSURANCE COMPANY (RLI)   Calvert County Department of Project
Management   Performance   01-Jun-06   01-Jun-07         102,175       102,175  
37Wtr Constructors (Water Division)
  K07443936   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   STATE OF NEVADA  
License/Permit   15-Nov-03   15-Nov-08         20,000       20,000  
37Wtr Constructors (Water Division)
  K07443985   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Road Commission for
Oakland County   License/Permit   24-May-06   24-May-07         2,000      
2,000  
37Wtr Constructors (Water Division)
  K07444060   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   City of Fergus Falls  
Performance and Payment   15-Jun-06   15-Sep-07         1,518,000      
1,518,000  
37Wtr Constructors (Water Division)
  K07444126   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Kalamazoo County Drain
Commission   License/Permit   01-Jan-06   01-Jan-07         6,250       6,250  
37Wtr Constructors (Water Division)
  KG6368   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   State of Illinois,
Secretary of State   Public   24-Apr-03   24-Apr-07         5,000       5,000  
37Wtr Constructors (Water Division)
  ST2879   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Town of Wake
Forest, N.C.   Court   07-Jun-02   07-Jun-07         72,000       72,000  
37Wtr Constructors (Water Division)
  ST2928   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   State of Illinois
  Public   27-Aug-02   27-Aug-06         5,000       5,000  
37Wtr Constructors (Water Division)
  ST2948   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Village of
Shorewood   Warranty   13-Nov-03   13-Nov-06         48,525       48,525  
37Wtr Constructors (Water Division)
  SY2682   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Charter Township
of White Lake   Maintenance   01-Jul-05   01-Jul-07         1,084,370      
1,084,370  
37Wtr Constructors (Water Division)
  SY2687   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   El Dorado
Irrigation Dist   Performance and Payment   05-Jun-03   30-Jun-06        
1,646,000       1,646,000  
37Wtr Constructors (Water Division)
  TB6388   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   City of Inver
Grove Heights   Performance and Payment   09-Oct-03   15-Jun-07        
2,248,000       2,248,000  
37Wtr Constructors (Water Division)
  TB6389   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Dillingham-Ray
Wilson   Court   09-Oct-03   09-Oct-06         261,721       261,721  
37Wtr Constructors (Water Division)
  TB6441   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Town of Westerly,
Rhode Island   Performance and Payment   30-Jan-04   01-Sep-06         1,590,000
      1,590,000  
37Wtr Constructors (Water Division)
  TB6456   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Valero Refining  
Retention   10-Mar-04   10-Mar-07         142,766       142,766  
37Wtr Constructors (Water Division)
  TB6462   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   State of Illinois.
Secretary of State   Public   13-Apr-04   13-Apr-08         5,000       5,000  
37Wtr Constructors (Water Division)
  TB6478   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Intercontinental
Terminals Company   Retention   31-Mar-04   31-Mar-07         218,064      
218,064  
37Wtr Constructors (Water Division)
  TD8645   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   City of Sioux
Falls   Performance and Payment   02-Aug-04   15-Jul-06         2,128,200      
2,128,200  
37Wtr Constructors (Water Division)
  TD8647   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Village of
Algonquin, IL   Performance and Payment   11-Aug-04   11-Aug-06        
1,242,700       1,242,700  
37Wtr Constructors (Water Division)
  TD8648   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   EVANSDALE
WATERWORKS BOARD OF TRUSTEES   Maintenance   16-Aug-04   16-Aug-06        
1,162,989       1,162,989  
37Wtr Constructors (Water Division)
  TD8659   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   New York State
Office of General Services   Performance and Payment   16-Sep-04   30-Jun-06    
    1,032,300       1,032,300  
37Wtr Constructors (Water Division)
  TD8662   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Charter Township
of Independence   Maintenance   30-Oct-05   30-Oct-07         1,670,000      
1,670,000  
37Wtr Constructors (Water Division)
  TD8665   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   City of Ripon  
Performance and Payment   27-Sep-04   31-Dec-06         7,649,000      
7,649,000  
 
                                                 
Sub-total
                                                194,051,462  
 
                                                   
39 CBI (Delaware)
  1062797   Washington International   US Customs Service   Custom   18-Jun-02  
18-Jun-07         50,000       50,000  
39 CBI (Delaware)
  58618532   WESTERN SURETY COMPANY (WSC)   Jesse White, Secretary of State,
Index Dept.   Public   17-Aug-04   03-Oct-08         5,000       5,000  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — Surety Bonds
Surety Bonds as of 6/30/06

                                                                               
              Value in     USD                                           Issued
    or USD   Company ID   Bond #   ISSUING company   BENEFICIARY   PURPOSE  
ISSUED   EXPIRY   Curr   Currency     Equiv.  
39 CBI (Delaware)
  58618533   WESTERN SURETY COMPANY (WSC)   State of Alaska   License/Permit  
29-Sep-03   29-Sep-06         10,000       10,000  
39 CBI (Delaware)
  58618542   WESTERN SURETY COMPANY (WSC)   State of Iowa, Division of Labor  
License/Permit   09-Oct-02   09-Oct-06         50,000       50,000  
39 CBI (Delaware)
  58618595   WESTERN SURETY COMPANY (WSC)   State of Arizona, Registrar of
Contractors   License/Permit   22-Jan-03   22-Jan-07         40,000       40,000
 
39 CBI (Delaware)
  58618596   WESTERN SURETY COMPANY (WSC)   State of Washington Department of
Labor and Indust   License/Permit   22-Jan-03   22-Jan-07         12,000      
12,000  
39 CBI (Delaware)
  58618597   WESTERN SURETY COMPANY (WSC)   State Revenue Commissioner of the
State of Georgia   Tax   31-Dec-02   01-Jan-07         5,000       5,000  
39 CBI (Delaware)
  CMS215359   RLI INSURANCE COMPANY (RLI)   State of Oregon   License/Permit  
07-Feb-02   07-Feb-07         15,000       15,000  
39 CBI (Delaware)
  CMS215359   RLI INSURANCE COMPANY (RLI)   Oregon Construction Contractor's
Board   License/Permit   07-Feb-03   07-Feb-07         15,000       15,000  
39 CBI (Delaware)
  CMS215363   RLI INSURANCE COMPANY (RLI)   State of Arizona Department of
Revenue   License/Permit   30-Jun-02   30-Jun-07         102,000       102,000  
39 CBI (Delaware)
  K07443948   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Village of Plainfield,
IL   License/Permit   16-May-06   16-May-07         10,000       10,000  
39 CBI (Delaware)
  TD8638   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   State of Illinois,
Jesse White, Secretary of State   Public   20-Aug-04   20-Aug-08         5,000  
    5,000  
 
                                                 
Sub-total
                                                319,000  
 
                                                   
41 Morse Construction
  CMS226327   RLI INSURANCE COMPANY (RLI)   Pacific Energy Group, LLC  
Retention   06-Jan-06   06-Jan-07         599,660       599,660  
41 Morse Construction
  CMS215362   RLI INSURANCE COMPANY (RLI)   State of Nevada   License/Permit  
11-Jul-02   01-Jun-07         50,000       50,000  
41 Morse Construction
  CMS215361   RLI INSURANCE COMPANY (RLI)   State of Nevada Department of
Taxation   License/Permit   08-Nov-02   01-Apr-07         2,500       2,500  
41 Morse Construction
  81558864   FEDERAL INSURANCE COMPANY (FED)   Vue du Lac, LLC   Performance and
Payment   24-Mar-06   15-Sep-06         672,138       672,138  
41 Morse Construction
  81558859   FEDERAL INSURANCE COMPANY (FED)   Brutoco Engineering &
Construction   Performance and Payment   06-Mar-06   31-Dec-06         890,104  
    890,104  
41 Morse Construction
  81558811   FEDERAL INSURANCE COMPANY (FED)   Kaweah Construction Co.  
Performance and Payment   04-Jan-06   04-Jan-07         195,757       195,757  
41 Morse Construction
  81558696   FEDERAL INSURANCE COMPANY (FED)   Whitworth Water District #2  
Performance and Payment   24-Apr-06   31-Jan-07         1,149,135      
1,149,135  
41 Morse Construction
  58637382   WESTERN SURETY COMPANY (WSC)   City of Monroe   Performance and
Payment   04-Apr-06   31-Dec-06         1,172,885       1,172,885  
41 Morse Construction
  58633465   WESTERN SURETY COMPANY (WSC)   State of Oregon   License/Permit  
13-May-02   16-May-08         15,000       15,000  
41 Morse Construction
  58633464   WESTERN SURETY COMPANY (WSC)   Oregon Construction Contractor's
Board   License/Permit   17-Feb-06   17-Feb-07         30,000       30,000  
41 Morse Construction
  58633441   WESTERN SURETY COMPANY (WSC)   City of Tualatin, Oregon  
Performance and Payment   18-Nov-05   31-Dec-06         5,984,102      
5,984,102  
41 Morse Construction
  58629035   WESTERN SURETY COMPANY (WSC)   Lakewood Water District  
Performance and Payment   23-Jun-05   01-Aug-06         2,036,000      
2,036,000  
41 Morse Construction
  58629034   WESTERN SURETY COMPANY (WSC)   Pacific Mechanical Corporation  
Performance and Payment   29-Apr-05   01-Oct-06         2,572,000      
2,572,000  
41 Morse Construction
  58627869   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  27-Feb-02   27-Feb-07         10,000       10,000  
41 Morse Construction
  58627868   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  27-Feb-02   27-Feb-07         7,500       7,500  
41 Morse Construction
  58627867   WESTERN SURETY COMPANY (WSC)   State of Washington Department of
Labor & Industri   License/Permit   04-Feb-02   04-Feb-07         12,000      
12,000  
41 Morse Construction
  58627866   WESTERN SURETY COMPANY (WSC)   State of Alaska   License/Permit  
27-Feb-02   27-Feb-07         10,000       10,000  
41 Morse Construction
  58618531   WESTERN SURETY COMPANY (WSC)   State of Wyoming Dept. of Employment
  Warranty   16-Aug-04   18-Aug-06         16,000       16,000  
40 CBI Services
  58618536   WESTERN SURETY COMPANY (WSC)   State of Alaska   License/Permit  
31-Aug-02   31-Aug-06         5,000       5,000  
40 CBI Services
  58618603   WESTERN SURETY COMPANY (WSC)   Operating Engineers Local 825
Service Fund   Performance   10-Jan-00   10-Jan-07         25,000       25,000  
40 CBI Services
  TB6420   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Woodhaven Village,
Inc.   Performance   10-Dec-03   30-Jun-06         2,154,000       2,154,000  
40 CBI Services
  TB6368   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Stafford Twp.
Water & Sewer Utility Dept.   Maintenance   25-Aug-03   30-Mar-07         98,672
      98,672  
40 CBI Services
  K07443912   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Hitachi America Ltd.  
Maintenance   01-May-06   01-May-09         10,000       10,000  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — Surety Bonds
Surety Bonds as of 6/30/06

                                                                               
              Value in     USD                                           Issued
    or USD   Company ID   Bond #   ISSUING company   BENEFICIARY   PURPOSE  
ISSUED   EXPIRY   Curr   Currency     Equiv.  
40 CBI Services
  K07443821   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   State of Nebraska  
License/Permit   24-Apr-06   24-Apr-07         47,000       47,000  
40 CBI Services
  K07231684   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   LG Constructors, Inc  
Performance and Payment   27-Jun-06   01-May-08         693,788       693,788  
40 CBI Services
  CMS226313   RLI INSURANCE COMPANY (RLI)   Missouri Depart of Revenue, Tax
Admin Bureau   Wage and Welfare   01-Oct-05   01-Oct-06         25,000      
25,000  
40 CBI Services
  CMS226311   RLI INSURANCE COMPANY (RLI)   Structural Steel and Bridge Painters
Local Union 806   Wage and Welfare   20-Sep-05   19-Sep-06         25,000      
25,000  
40 CBI Services
  CMS226307   RLI INSURANCE COMPANY (RLI)   I.U.O.E. Local 520   Wage and
Welfare   11-Jul-05   11-Jul-06         20,000       20,000  
40 CBI Services
  CMS226303   RLI INSURANCE COMPANY (RLI)   Iron Workers Locals 40,361, & 417
Union   Welfare   04-Jul-05   04-Jul-08         30,000       30,000  
40 CBI Services
  CMS226302   RLI INSURANCE COMPANY (RLI)   Local 282 Welfare, Pension, Annuity,
  Welfare   04-Jul-05   04-Jul-06         10,000       10,000  
40 CBI Services
  CMS226301   RLI INSURANCE COMPANY (RLI)   United Association Local Union 322  
Wage and Welfare   17-Aug-05   17-Aug-06         200,000       200,000  
40 CBI Services
  CMS215368   RLI INSURANCE COMPANY (RLI)   State of Arizona   License/Permit  
27-Jul-98   27-Jul-06         40,000       40,000  
40 CBI Services
  CMS215364   RLI INSURANCE COMPANY (RLI)   State of California   Wage and
Welfare   16-Jul-02   16-Jul-06         220,000       220,000  
40 CBI Services
  CMS215358   RLI INSURANCE COMPANY (RLI)   State of Arkansas - Contractors
Licensing Board   License/Permit   30-Apr-05   30-Apr-07         10,000      
10,000  
40 CBI Services
  81558804   FEDERAL INSURANCE COMPANY (FED)   Kiewit Pacific Company  
Performance and Payment   12-Dec-05   01-Sep-06         501,995       501,995  
40 CBI Services
  81558702   FEDERAL INSURANCE COMPANY (FED)   Caterpillar Trail Public Water
District (E. Peoria, IL)   Performance and Payment   17-May-06   30-Aug-07      
  1,135,000       1,135,000  
40 CBI Services
  58633476   WESTERN SURETY COMPANY (WSC)   State of Washington   License/Permit
  17-Jun-04   17-Jun-09         12,000       12,000  
40 CBI Services
  58633475   WESTERN SURETY COMPANY (WSC)   State of Washington   License/Permit
  17-Jun-99   17-Jun-09         12,000       12,000  
40 CBI Services
  58633474   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  13-Mar-99   13-Mar-09         10,000       10,000  
40 CBI Services
  58633451   WESTERN SURETY COMPANY (WSC)   Painters District #58 Remittance
Report   Wage and Welfare   11-Jan-06   11-Jan-07         15,000       15,000  
40 CBI Services
  58629046   WESTERN SURETY COMPANY (WSC)   New York State Office of General
Services   Performance and Payment   01-Aug-05   31-Dec-06         3,120,000    
  3,120,000  
40 CBI Services
  58627876   WESTERN SURETY COMPANY (WSC)   Iron Workers’ Local No. 25 Fringe
Benefit Funds   Wage and Welfare   17-Mar-05   17-Mar-07         25,000      
25,000  
40 CBI Services
  58627870   WESTERN SURETY COMPANY (WSC)   State of Oregon Construction
Contractors Board   License/Permit   26-Mar-02   26-Mar-07         15,000      
15,000  
40 CBI Services
  58627865   WESTERN SURETY COMPANY (WSC)   International Assoc. of Heat & Frost
Insulators & Asbestos Workers   Wage and Welfare   01-Mar-05   01-Mar-07        
100,000       100,000  
40 CBI Services
  58627864   WESTERN SURETY COMPANY (WSC)   Nevada Department of Taxation   Tax
  01-Jan-04   01-Jan-07         100       100  
40 CBI Services
  58627863   WESTERN SURETY COMPANY (WSC)   Laborers Union Local #731   Wage and
Welfare   08-Nov-03   01-Mar-07         25,000       25,000  
40 CBI Services
  58627862   WESTERN SURETY COMPANY (WSC)   Twin City Iron Workers Fringe
Benefits Funds   Wage and Welfare   27-Jan-03   27-Jan-07         25,000      
25,000  
40 CBI Services
  58627861   WESTERN SURETY COMPANY (WSC)   Carpenters Health & Welfare Fund of
Philadelphia a   Wage and Welfare   01-May-02   01-May-07         50,000      
50,000  
40 CBI Services
  58618616   WESTERN SURETY COMPANY (WSC)   State of Connecticut  
License/Permit   19-Oct-04   08-Feb-07         4,039,750       4,039,750  
40 CBI Services
  58618605   WESTERN SURETY COMPANY (WSC)   Township of Long Beach   Maintenance
  04-Oct-04   04-Oct-06         91,700       91,700  
40 CBI Services
  58618558   WESTERN SURETY COMPANY (WSC)   Iowa Division of Labor   Labor  
01-Nov-04   01-Nov-06         65,000       65,000  
 
                                                 
Sub-total
                                                28,280,786  
 
                                                   
92 Howe Baker Engineers
  TB6406   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06         848,548      
848,548  
92 Howe Baker Engineers
  TB6407   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06         342,042      
342,042  
92 Howe Baker Engineers
  TB6417   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Block 5025 County
of Gloucester   Court   05-Dec-03   05-Dec-06         75,228       75,228  
92 Howe Baker Engineers
  TB6416   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06         500,477      
500,477  
92 Howe Baker Engineers
  TB6415   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06         674,725      
674,725  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — Surety Bonds
Surety Bonds as of 6/30/06

                                                                               
              Value in     USD                                           Issued
    or USD   Company ID   Bond #   ISSUING company   BENEFICIARY   PURPOSE  
ISSUED   EXPIRY   Curr   Currency     Equiv.  
92 Howe Baker Engineers
  TB6414   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06         243,116      
243,116  
92 Howe Baker Engineers
  TB6413   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06         1,907,984      
1,907,984  
92 Howe Baker Engineers
  TB6412   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06         6,094,662      
6,094,662  
92 Howe Baker Engineers
  TB6411   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06         393,667      
393,667  
92 Howe Baker Engineers
  TB6410   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06         559,895      
559,895  
92 Howe Baker Engineers
  TB6408   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-06         164,513      
164,513  
92 Howe Baker Engineers
  CMS226300   RLI INSURANCE COMPANY (RLI)   Construction Industries Baord, State
of Oklahoma   License/Permit   17-Aug-04   17-Aug-06         5,000       5,000  
92 Howe Baker Engineers
  CMS215369   RLI INSURANCE COMPANY (RLI)   Construction Industries Board, State
of Oklahoma   License/Permit   17-Aug-04   17-Aug-06         5,000       5,000  
92 Howe Baker Engineers
  CMS215355   RLI INSURANCE COMPANY (RLI)   State of Wyoming   License/Permit  
31-Mar-05   31-Mar-07         776,311       776,311  
92 Howe Baker Engineers
  58627879   WESTERN SURETY COMPANY (WSC)   State of Washington   License/Permit
  16-Apr-02   16-Apr-07         12,000       12,000  
92 Howe Baker Engineers
  58627878   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  11-Mar-02   11-Mar-07         7,500       7,500  
92 Howe Baker Engineers
  58627877   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  11-Mar-02   11-Mar-07         10,000       10,000  
92 Howe Baker Engineers
  58618539   WESTERN SURETY COMPANY (WSC)   NEW CENTURY FINANCIAL   Court  
14-Sep-04   14-Sep-06         82,624       82,624  
 
                                                 
Sub-total
                                                12,703,292  
 
                                                   
33 A & B Builders, Ltd
  CMS215356   RLI INSURANCE COMPANY (RLI)   State of Wyoming   License/Permit  
31-Mar-05   31-Mar-07         776,311       776,311  
33 A & B Builders, Ltd
  CMS226317   RLI INSURANCE COMPANY (RLI)   City of Beaumont   License/Permit  
13-Sep-05   13-Sep-06         15,000       15,000  
33 A & B Builders, Ltd
  CMS226306   RLI INSURANCE COMPANY (RLI)   State of Wyoming   Payment  
01-Apr-05   01-Feb-07         12,000       12,000  
33 A & B Builders, Ltd
  CMS226310   RLI INSURANCE COMPANY (RLI)   State of Louisiana   Tax   01-Aug-05
  01-Aug-06         5,893,247       5,893,247  
 
                                                 
Sub-total
                                                6,696,557  
 
                                                   
93 Matrix Engineering Ltd
  TB6422   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   J V Industrial MOB
1177   Court   08-Dec-03   08-Dec-06         783,129       783,129  
93 Matrix Engineering Ltd
  15690166   WESTERN SURETY COMPANY (WSC)   Secretary of State of Texas, Notary
Public Unit   Public   20-Aug-04   20-Aug-08         10,000       10,000  
93 Matrix Engineering Ltd
  15690167   WESTERN SURETY COMPANY (WSC)   Secretary of State of Texas, Notary
Public Unit   Public   01-Aug-04   01-Aug-07         10,000       10,000  
93 Matrix Engineering Ltd
  CMS226309   RLI INSURANCE COMPANY (RLI)   State of Louisiana - Dept of Revenue
  Tax   01-Aug-05   01-Aug-06         11,901,472       11,901,472  
 
                                                 
Sub-total
                                                12,704,601  
 
                                                   
44 CBI Venezolana
  6240   Vzlano de Credito   Petrolera Zuata,Petrozuata,S.A.   Labor   23-Jul-03
  23-Jul-07   VZB     14,711,548       6,847  
44 CBI Venezolana
  6241   Vzlano de Credito   Petrolera Zuata , Petrozuata,C.A.   Labor  
23-Jul-03   23-Jul-07         14,242       14,242  
44 CBI Venezolana
  6242   Vzlano de Credito   Petrolera Zuata, Petrozuata,C.A.   Performance  
23-Jul-03   23-Jul-06   VZB     14,711,548       6,847  
44 CBI Venezolana
  7297   Vzlano de Credito   Sincrudos de Oriente SINCOR   Labor   19-Aug-04  
26-Apr-06   VZB     36,880,504       17,164  
44 CBI Venezolana
  7300   Vzlano de Credito   Sincrudos de Oriente SINCOR   Performance  
19-Aug-04   31-Mar-06         44,321       44,321  
44 CBI Venezolana
  8028   Vzlano de Credito   Orifuels Sinovensa   Performance   26-Oct-04  
31-Dec-06   VZB     2,999,804,884       1,396,109  
44 CBI Venezolana
  8032   Vzlano de Credito   Orifuels Sinovensa   Labor   26-Oct-04   31-Dec-06
  VZB     862,303,704       401,316  
44 CBI Venezolana
  8077   Vzlano de Credito   Cristallex International   Payment   21-Jul-05  
21-Jul-06   VZB     654,277,151       304,501  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — Surety Bonds
Surety Bonds as of 6/30/06

                                                                               
              Value in     USD                                           Issued
    or USD   Company ID   Bond #   ISSUING company   BENEFICIARY   PURPOSE  
ISSUED   EXPIRY   Curr   Currency     Equiv.  
44 CBI Venezolana
  8128   Vzlano de Credito   Petrozuata   Payment   07-Sep-05   07-Sep-06   VZB
    1,547,999,818       720,439  
44 CBI Venezolana
  8142   Vzlano de Credito   Petrozuata   Labor   07-Sep-05   07-Sep-06   VZB  
  774,000,339       360,220  
44 CBI Venezolana
  8143   Vzlano de Credito   Petrolera Zuata Petrozuata   Performance  
14-Sep-05   14-Sep-06         74,936       74,936  
44 CBI Venezolana
  8144   Vzlano de Credito   Petrozuata   Performance   07-Sep-05   07-Sep-06  
VZB     612,887,939       285,238  
44 CBI Venezolana
  8158   Vzlano de Credito   Orifuels Sinovensa   Performance   19-Sep-05  
19-Sep-06         45,810       45,810  
44 CBI Venezolana
  8159   Vzlano de Credito   Orifuels Sinovensa   Performance   19-Sep-05  
19-Sep-06   VZB     48,510,573       22,577  
44 CBI Venezolana
  8165   Vzlano de Credito   Orifuels Sinovensa   Labor   21-Sep-05   21-Sep-06
  VZB     24,255,286       11,288  
44 CBI Venezolana
  8177   Vzlano de Credito   Orifuels Sinovensa   Labor   30-Sep-05   30-Sep-06
  VZB     92,931,600       43,250  
44 CBI Venezolana
  8178   Vzlano de Credito   Orifuels Sinovensa   Performance   30-Sep-05  
30-Sep-06   VZB     185,861,050       86,500  
44 CBI Venezolana
  8186   Vzlano de Credito   PDVSA Petroleo   Performance   03-Oct-05  
03-Oct-06   VZB     1,095,123,542       509,670  
44 CBI Venezolana
  8187   Vzlano de Credito   PDVSA Petroleo   Labor   03-Oct-05   03-Oct-06  
VZB     519,926,069       241,974  
44 CBI Venezolana
  8193   Vzlano de Credito   Orifuels Sinovensa   Payment   06-Oct-05  
06-Oct-06   VZB     111,737,865       52,003  
44 CBI Venezolana
  8494   Vzlano de Credito       Performance   01-Jun-06   01-Dec-06   VZB    
5,000,000       2,327  
44 CBI Venezolana
  8306   Vzlano de Credito   PDVSA   Advance   04-Jan-06   04-Jan-07   VZB    
1,314,148,250       611,605  
44 CBI Venezolana
  7301   Vzlano de Credito   Sincrudos de Oriente SINCOR   Performance  
19-Aug-04   31-Dec-06   VZB     52,391,788       24,383  
44 CBI Venezolana
  6249   Vzlano de Credito       Performance   30-Jul-03   30-Jul-07        
20,009       20,009  
44 CBI Venezolana
  2203218   Seguros Caracas   PDVSA   Performance   08-Oct-01   30-Aug-06   VZB
    869,000,085       404,433  
44 CBI Venezolana
  2203219   Seguros Caracas   PDVSA   Labor   08-Oct-01   30-Aug-06   VZB    
347,897,928       161,912  
44 CBI Venezolana
  01-16-100820   Seguros Mercantil   Aduana de Guanta   Labor   27-Nov-02  
30-Aug-06   VZB     6,850,701       3,188  
44 CBI Venezolana
  01-16-101637   Seguros Mercantil   Petrolera Zuata, Petrozuata,C.A.   Labor  
19-Jun-03   30-Aug-06   VZB     12,701,656       5,911  
44 CBI Venezolana
  01-16-100780   Seguros Mercantil   SINCOR   Labor   06-Nov-02   30-Aug-06  
VZB     64,134,000       29,848  
44 CBI Venezolana
  01-16-105380   Seguros Mercantil   Fiel Cumplenelecira   Performance  
14-Dec-04   31-Aug-06   VZB     216,087,278       100,567  
44 CBI Venezolana
  01-16-104008   Seguros Mercantil   INELECTRA   Performance   17-May-04  
17-May-06   VZB     104,214,118       48,501  
44 CBI Venezolana
  01-16-105385   Seguros Mercantil   INELECTRA   Performance   14-Dec-04  
31-Aug-06   VZB     155,582,840       72,408  
44 CBI Venezolana
  01-16-104011   Seguros Mercantil   INELECTRA   Performance   17-May-04  
17-May-06   VZB     104,214,118       48,501  
44 CBI Venezolana
  01-16-104012   Seguros Mercantil   INELECTRA   Labor   17-May-04   17-May-07  
VZB     169,211,848       78,751  
44 CBI Venezolana
  01-16-104056   Seguros Mercantil   Operadora Cerro Negro   Payment   21-May-04
  21-May-06   VZB     200,855,232       93,478  
44 CBI Venezolana
  01-16-104058   Seguros Mercantil   Operadora Cerro Negro   Performance  
21-May-04   21-May-06   VZB     200,855,232       93,478  
44 CBI Venezolana
  01-16-104059   Seguros Mercantil   Operadora Cerro Negro   Payment   21-May-04
  21-May-06         105,388       105,388  
44 CBI Venezolana
  01-16-104060   Seguros Mercantil   Operadora Cerro Negro   Performance  
21-May-04   21-May-06         105,388       105,388  
44 CBI Venezolana
  01-16-104295   Seguros Mercantil   Petrolera Ameriven   Performance  
01-Jul-04   01-Jul-06   VZB     263,922,755       122,830  
44 CBI Venezolana
  01-16-104296   Seguros Mercantil   Petrolera Ameriven   Performance  
01-Jul-04   01-Jul-06         112,838       112,838  
44 CBI Venezolana
  01-16-104297   Seguros Mercantil   Petrolera Ameriven   Labor   01-Jul-04  
01-Sep-07   VZB     131,961,377       61,415  
44 CBI Venezolana
  01-16-104526   Seguros Mercantil   JANTESA, S. A.   Performance   04-Aug-04  
05-Jul-06   VZB     223,872,768       104,190  
44 CBI Venezolana
  01-16-104527   Seguros Mercantil   JANTESA, S. A.   Labor   04-Aug-04  
04-Oct-06   VZB     111,936,384       52,095  

 

 



--------------------------------------------------------------------------------



 



Schedule 5.15(a)(ii) — Surety Bonds
Surety Bonds as of 6/30/06

                                                                               
              Value in     USD                                           Issued
    or USD   Company ID   Bond #   ISSUING company   BENEFICIARY   PURPOSE  
ISSUED   EXPIRY   Curr   Currency     Equiv.  
44 CBI Venezolana
  01-16-105384   Seguros Mercantil   Aduana de Guanta   Tax   14-Nov-04  
14-Dec-06   VZB     182,543,296       84,956  
44 CBI Venezolana
  01-16-105415   Seguros Mercantil   Aduana de Guanta   Tax   14-Dec-04  
14-Dec-06   VZB     96,661,440       44,986  
44 CBI Venezolana
  01-16-105671   Seguros Mercantil   Aduana de Guanta   Tax   16-Feb-05  
15-Dec-06   VZB     106,654,021       49,637  
44 CBI Venezolana
  8044   Vzlano de Credito   Operadora Cerro Negro   Performance   28-Jun-05  
31-Oct-06   VZB     164,471,447       76,545  
44 CBI Venezolana
  8045   Vzlano de Credito   Operadora Cerro Negro   Performance   28-Jun-05  
31-Oct-06         34,239       34,239  
44 CBI Venezolana
  8043   Vzlano de Credito   Operadora Cerro Negro   Labor   28-Jun-05  
31-Dec-06   VZB     82,235,724       38,273  
44 CBI Venezolana
  32-47439   Seguros Mercantil   PDVSA   Performance   15-Aug-01   15-Aug-06  
VZB     220,216,493       102,489  
44 CBI Venezolana
  01-16-104097   Seguros Mercantil   Operadora Cerro Negro   Performance  
26-Jul-04   28-May-07   VZB     100,427,616       46,739  
44 CBI Venezolana
  01-16-104230   Seguros Mercantil   Petrolera Ameriven   Performance  
22-Jun-04   22-Jun-07   VZB     263,922,755       122,830  
44 CBI Venezolana
  01-16-101635   Seguros Mercantil   Petrozuata   Performance   19-Jun-03  
19-Jun-07   VZB     110,299,404       51,333  
44 CBI Venezolana
  01-16-104943   Seguros Mercantil   Operadora Cerro Negro   Performance  
15-Apr-05   15-Apr-07   VZB     30,913,155       14,387  
44 CBI Venezolana
  35-16-100099   Seguros Mercantil   SINCOR   Performance   01-Jun-02  
01-Jun-07   VZB     651,277,127       303,104  
44 CBI Venezolana
  35-16-100100   Seguros Mercantil   SINCOR   Performance   01-Jun-02  
01-Jun-07   VZB     181,955,155       84,682  
44 CBI Venezolana
  01-16-105944   Seguros Mercantil   Operadora Cerro Negro   Performance  
15-Apr-05   15-Apr-07         29,730       29,730  
44 CBI Venezolana
  35-16-100097   Seguros Mercantil   SINCOR   Performance   01-Jun-02  
01-Jun-07         356,785       356,785  
44 CBI Venezolana
  35-16-100098   Seguros Mercantil   SINCOR   Performance   01-Jun-02  
01-Jun-07         51,832       51,832  
44 CBI Venezolana
  8321   Vzlano de Credito   PDVSA   Performance   25-Jan-06   01-Jul-07   VZB  
  1,338,935,910       623,141  
44 CBI Venezolana
  8322   Vzlano de Credito   PDVSA   Performance   25-Jan-06   01-Jul-07   VZB  
  537,585,579       250,192  
 
                                                 
Sub-total
                                                9,474,576  
 
                                                   
42 CBI Americas Limited
  83036590   FEDERAL INSURANCE COMPANY (FED)   Estado Libre Asociado de Puerto
Rico   License/Permit   04-Oct-05   04-Oct-06         12,125       12,125  
 
                                                 
Sub-total
                                                12,125  
 
                                                   
45 Central Trading Company Ltd
  TB6436   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Commonwealth
Construction Canada LTD   Maintenance   25-Jan-04   25-Jul-06         443,134  
    443,134  
 
                                                 
Sub-total
                                                443,134  
 
                                                   
20 CBI Company Ltd
  83036024   FEDERAL INSURANCE COMPANY (FED)   Common Wealth of Puerto Rico,
Department of Treasurery   Tax   08-Apr-05   14-Apr-07         30,000      
30,000  
20 CBI Company Ltd
  TB6438   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Commonwealth
Construction Canada, Ltd   Maintenance   25-Jan-04   19-Aug-06         134,867  
    134,867  
 
                                                 
Sub-total
                                                164,867  
 
                                                   
60 CBI Philippines Inc
  G(13)-000001612   Petrogen Insurance   Petron Corporation   Performance  
05-Jul-05   30-Oct-06   PHP     28,378       28,378  
 
                                                 
Sub-total
                                                28,378  
 
                                                   
TOTAL
                                                312,125,424  
 
                                                 

 

 